Case 19-11104-JTD     Doc 530-1   Filed 08/28/19   Page 1 of 190



                           Exhibit A

                    Asset Purchase Agreement
Case 19-11104-JTD    Doc 530-1   Filed 08/28/19   Page 2 of 190



                                                     CONFIDENTIAL




             ASSET PURCHASE AGREEMENT

               DATED AS OF JULY 24, 2019

                      BY AND AMONG

          EDGEMARC ENERGY HOLDINGS, LLC,

                    THE EM SUBSIDIARIES

                           AND

          DIVERSIFIED GAS & OIL CORPORATION
        Case 19-11104-JTD              Doc 530-1             Filed 08/28/19              Page 3 of 190



                                     TABLE OF CONTENTS
                                                                                                                    PAGE

                                               ARTICLE 1
DEFINITIONS                                                                                                                2

Section 1.01.   Definitions. ...............................................................................................2
Section 1.02.   Other Definitions and Interpretive Matters. ..........................................17

                                               ARTICLE 2
PURCHASE AND SALE                                                                                                        18

Section 2.01.   Purchase and Sale. ................................................................................18
Section 2.02.   Excluded Assets......................................................................................20
Section 2.03.   Assumed Liabilities. ...............................................................................21
Section 2.04.   Excluded Liabilities. ..............................................................................22
Section 2.05.   Cure Costs; Desired 365 Contracts. ......................................................23
Section 2.06.   Assignment of Assets Subject to Consent Requirements. .......................24
Section 2.07.   Misallocated Assets................................................................................25
Section 2.08.   Further Assurances. ...............................................................................25

                                               ARTICLE 3
PURCHASE PRICE                                                                                                           25

Section 3.01.   Purchase Price. ......................................................................................25
Section 3.02.   Good Faith Deposit. ..............................................................................25
Section 3.03.   Closing Payment and Post-Closing Adjustments...................................26

                                               ARTICLE 4
CLOSING                                                                                                                  27

Section 4.01.   Closing Date. .........................................................................................27
Section 4.02.   Payments on the Closing Date. ..............................................................28
Section 4.03.   Buyer’s Deliveries..................................................................................28
Section 4.04.   Sellers’ Deliveries. .................................................................................29
Section 4.05.   Withholding. ...........................................................................................30

                         ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS                                                                                30

Section 5.01.   Organization and Good Standing. .........................................................30
Section 5.02.   Authority; Validity. ................................................................................30
Section 5.03.   No Conflict. ............................................................................................30
Section 5.04.   Material Contracts. ................................................................................31
Section 5.05.   Permits. ..................................................................................................31
Section 5.06.   Wells; Plug and Abandon Notice. ..........................................................31
Section 5.07.   Imbalances. ............................................................................................32


                                                        i
        Case 19-11104-JTD               Doc 530-1            Filed 08/28/19              Page 4 of 190



Section 5.08.   Hedging. .................................................................................................32
Section 5.09.   Preferential Purchase Rights. ................................................................32
Section 5.10.   Intellectual Property. .............................................................................32
Section 5.11.   Legal Proceedings. ................................................................................32
Section 5.12.   No Take-or-Pay Obligations. .................................................................33
Section 5.13.   Payments. ...............................................................................................33
Section 5.14.   Brokers or Finders. ................................................................................33
Section 5.15.   Non-Consent Operations. ......................................................................33
Section 5.16.   Environmental Matters. .........................................................................34
Section 5.17.   Title; Assets. ...........................................................................................34
Section 5.18.   Operatorship. .........................................................................................35
Section 5.19.   Casualty Losses......................................................................................35
Section 5.20.   Taxes. .....................................................................................................35
Section 5.21.   Employees. .............................................................................................36
Section 5.22.   AFEs; Capital Commitments. ................................................................36

                         ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER                                                                                   36

Section 6.01.   Organization and Good Standing. .........................................................36
Section 6.02.   Authority; Validity; Consents. ...............................................................37
Section 6.03.   No Conflict. ............................................................................................37
Section 6.04.   Litigation................................................................................................37
Section 6.05.   Bankruptcy. ............................................................................................38
Section 6.06.   Brokers or Finders. ................................................................................38
Section 6.07.   Financial Capability. .............................................................................38

                            ARTICLE 7
ACTIONS PRIOR TO THE CLOSING DATE                                                                                         38

Section 7.01.   Access and Reports. ...............................................................................38
Section 7.02.   Operations Prior to the Closing Date....................................................39
Section 7.03.   Commercially Reasonable Efforts. ........................................................41
Section 7.04.   Bankruptcy Court Approval and Bankruptcy Cases. .............................41
Section 7.05.   Bidding Procedures. ..............................................................................43
Section 7.06.   Backup Bidder........................................................................................43
Section 7.07.   Solicitation of Alternative Transactions. ...............................................43
Section 7.08.   Hedge Contracts. ...................................................................................44
Section 7.09.   Exhibit Matters. .....................................................................................44

                                                ARTICLE 8
ADDITIONAL AGREEMENTS                                                                                                     44

Section 8.01.   Taxes. .....................................................................................................44
Section 8.02.   Assigned Contracts; Adequate Assurance and Performance. ...............46
Section 8.03.   Employee Matters. .................................................................................46
Section 8.04.   Post-Closing Books and Records and Personnel. .................................47


                                                        ii
        Case 19-11104-JTD               Doc 530-1             Filed 08/28/19              Page 5 of 190



Section 8.05.    Disclaimers. ...........................................................................................47
Section 8.06.    Successor Operator................................................................................49
Section 8.07.    Additional Transaction Documents. ......................................................49

                           ARTICLE 9
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE                                                                     50

Section 9.01.    Accuracy of Representations. ................................................................50
Section 9.02.    Sellers’ Performance. ............................................................................50
Section 9.03.    Sellers’ Deliveries. .................................................................................50
Section 9.04.    Sale Order. .............................................................................................50
Section 9.05.    Midstream Agreement. ...........................................................................50

                          ARTICLE 10
CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND SELLERS                                                               51

Section 10.01.   No Order. ...............................................................................................51

                          ARTICLE 11
CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE                                                                51

Section 11.01.   Accuracy of Representations. ................................................................51
Section 11.02.   Buyer’s Performance. ............................................................................51
Section 11.03.   Buyer’s Deliveries..................................................................................51
Section 11.04.   Sale Order. .............................................................................................51

                                               ARTICLE 12
TERMINATION                                                                                                               52

Section 12.01.   Termination Events. ...............................................................................52
Section 12.02.   Effect of Termination. ............................................................................53
Section 12.03.   Break-Up Fee and Expense Reimbursement. ........................................54
Section 12.04.   Procedures Upon Termination. .............................................................55

                                               ARTICLE 13
GENERAL PROVISIONS                                                                                                        55

Section 13.01.   No Survival of Representations and Warranties....................................55
Section 13.02.   Notices. ..................................................................................................56
Section 13.03.   Waiver; Waiver of Damages. .................................................................57
Section 13.04.   Entire Agreement; Amendment. .............................................................57
Section 13.05.   Assignment. ............................................................................................57
Section 13.06.   Severability. ...........................................................................................58
Section 13.07.   Expenses.................................................................................................58
Section 13.08.   Specific Performance. ............................................................................58
Section 13.09.   Governing Law; Consent to Jurisdiction and Venue; Jury Trial
       Waiver.   58
Section 13.10.   Counterparts. .........................................................................................59

                                                        iii
       Case 19-11104-JTD               Doc 530-1            Filed 08/28/19             Page 6 of 190



Section 13.11.   Parties in Interest; No Third Party Beneficiaries. .................................59
Section 13.12.   No Recourse. ..........................................................................................60
Section 13.13.   Disclosure Schedules; Materiality. ........................................................60
Section 13.14.   Liquidating Trustee. ...............................................................................61
Section 13.15.   Seller Representative. ............................................................................61
Section 13.16.   Frustration of Closing Conditions. ........................................................62




                                                       iv
       Case 19-11104-JTD     Doc 530-1     Filed 08/28/19   Page 7 of 190




Schedules:
Schedule 1.1(a)           EM Subsidiaries
Schedule 1.1(b)           Sellers’ Knowledge Persons
Schedule 1.1(c)           Buyer’s Knowledge Persons
Schedule 1.1(d)           Allocated Values
Schedule 2.01(b)(vii)-1   Operating Agreements
Schedule 2.05(a)          365 Contracts
Schedule 2.05(b)          Desired 365 Contracts


Exhibits:
Exhibit A-1               Assigned Leases and Interests
Exhibit A-2               Excluded Leases and Interests
Exhibit B                 Wells
Exhibit C                 Form of Master Assignment
Exhibit D                 Reserved
Exhibit E                 Equipment
Exhibit F                 Surface Rights
Exhibit G                 Certain Terms of Transition Services Agreement
Exhibit H                 Form of Sale Order




                                       v
           Case 19-11104-JTD         Doc 530-1      Filed 08/28/19    Page 8 of 190



                             ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July 24,
2019 (the “Execution Date”), is by and among EdgeMarc Energy Holdings, LLC, a Delaware
limited liability company, whose address is 1800 Main Street, Suite 220, Canonsburg, PA 15317
(“EdgeMarc”), the EM Subsidiaries set forth on Schedule 1.1(a), each of whose address is 1800
Main Street, Suite 220, Canonsburg, PA 15317 (collectively, the “EM Subsidiaries,” each
individually an “EM Subsidiary,” and the EM Subsidiaries collectively with EdgeMarc,
“Sellers”, and, each individually, a “Seller”), and Diversified Gas & Oil Corporation, a
Delaware corporation, whose address is 1800 Corporate Drive, Birmingham, AL 35242 (together
with any permitted designees or assignees under this Agreement, “Buyer”). Capitalized terms
used but not otherwise defined herein have the meanings set forth in Article 1. Sellers and Buyer
are sometimes referred to collectively herein as the “Parties” and individually as a “Party”.

                                          RECITALS

        WHEREAS, Sellers are engaged in the business of onshore oil and natural gas
exploration, development and production in, among other areas, the State of Ohio, and own, in
varying proportions, certain oil and gas leases and associated assets more particularly described
in Section 2.01;

        WHEREAS, on May 15, 2019 (the “Petition Date”), EdgeMarc and the EM Subsidiaries
each filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

       WHEREAS, Sellers desire to sell to Buyer all of the Assets, and Buyer desires to
purchase from Sellers all of the Assets, Free and Clear and assume all of the Assumed Liabilities,
upon the terms and conditions hereinafter set forth;

       WHEREAS, the Parties intend to effectuate the transactions contemplated by this
Agreement through a sale of the Assets, Free and Clear pursuant to Sections 105, 363 and 365 of
the Bankruptcy Code; and

        WHEREAS, Sellers’ ability to consummate the transactions set forth in this Agreement is
subject to, among other things, the entry of the Sale Order by the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the mutual promises contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
the Parties agree as follows:




                                                1
            Case 19-11104-JTD          Doc 530-1      Filed 08/28/19      Page 9 of 190



                                            ARTICLE 1
                                           DEFINITIONS

       Section 1.01. Definitions.

       For purposes of this Agreement, the following terms have the meanings specified or
referenced below.

        “365 Contracts” means all unexpired leases and Contracts constituting or pertaining to
the Assets that may be assumed and assigned by one or more Sellers pursuant to Section 365 of
the Bankruptcy Code. For the avoidance of doubt, none of the Hedge Contracts shall be deemed
to be 365 Contracts for purposes of this Agreement.

       “365 Schedule” has the meaning set forth in Section 2.05(a).

       “Acquired Hedge Contract” has the meaning set forth in Section 7.08.

       “Acquired Permits” has the meaning set forth in Section 2.01(b)(vi).

       “Adjusted Cash Amount” has the meaning set forth in Section 3.01(a).

       “Adverse Determination” has the meaning set forth in Section 12.01(b)(iii).

       “AFEs” has the meaning set forth in Section 5.22(a).

       “Affiliate” means, with respect to any Person, any other Person that directly or indirectly
(through one or more intermediaries) Controls, is Controlled by or is under common Control
with such specified Person.

       “Agreement” has the meaning set forth in the introductory paragraph.

       “Allocated Value” means, with respect to each Asset, the portion of the Unadjusted Cash
Amount allocated to such Asset as set forth on Schedule 1.1(d), as such amount shall be
increased or decreased by the portion of each adjustment to the Unadjusted Cash Amount under
Section 2.1 of Appendix A attributable to such Asset, with the portion of the Unadjusted Cash
Amount allocated to each specific Asset within such Asset to be determined as necessary.

       “Allocation” has the meaning set forth in Appendix A.

        “Alternative Transaction” means, other than the transactions contemplated by this
Agreement and the other Transaction Documents, whether by one transaction or any series of
transactions, any (a) sale, transfer, assignment, or other disposition, directly or indirectly, of any
material portion of the Assets to any Person or Persons other than Buyer or Buyer’s designee
pursuant to the terms of this Agreement, including any Successful Bid or Successful Bidder at
the Auction if not submitted by Buyer or Buyer’s designee; (b) issuance, sale, transfer or other
disposition, in each case by any Seller, of any class of equity securities, ownership interests or
voting securities of any Seller; (c) merger, consolidation, recapitalization, business combination,
partnership, joint venture, reorganization, restructuring, dissolution, liquidation, tender offer,

                                                  2
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19   Page 10 of 190



share exchange, debt-for-equity exchange, rights offering, structured dismissal or other similar
transaction involving any Seller; (d) the consummation of any state court foreclosure action as to
any material portion of the Properties; (e) successful credit bid transaction with respect to the
Assets; and (f) the consummation of any of the foregoing (a)–(e) pursuant to a chapter 11 plan of
reorganization or liquidation or pursuant to Section 363 of the Bankruptcy Code.

      “Applicable Employees” means each of the employees and contractors of Sellers that are
engaged as of the Execution Date in the conduct of Sellers’ business related to the Assets.

       “Asset Taxes” means ad valorem, sales or use, property, excise, severance, production
and similar Taxes based upon or measured by the acquisition, operation or ownership of the
Assets or the production of Hydrocarbons therefrom or the receipt of proceeds therefrom, but
excluding, for the avoidance of doubt, any income, capital gains, franchise or similar Taxes and
any Transfer Taxes.

       “Assets” has the meaning set forth in Section 2.01(b).

       “Assigned Contracts” has the meaning set forth in Section 2.01(b)(vii).

       “Assigned Leases and Interests” has the meaning set forth in Section 2.01(b)(i).

        “Assignment” means the Assignment, Bill of Sale, Deed, and Conveyance with respect
to all Assets located in the State of Ohio, prepared by Sellers and in a form reasonably acceptable
to Buyer.

       “Assumed Liabilities” has the meaning set forth in Section 2.03.

       “Auction” has the meaning set forth in the Bidding Procedures.

        “Backup Bid Termination Date” means the first to occur of (a) 60 days after the
completion of the Auction, or (b) consummation of the transaction with the Successful Bidder in
respect of the Assets at the Auction.

        “Backup Bidder” shall mean the bidder with the next-highest or otherwise second-best
bid as determined in accordance with the Bidding Procedures.

        “Bankruptcy Cases” means the cases commenced by Sellers under Chapter 11 of the
Bankruptcy Code in the Bankruptcy Court, styled In re EdgeMarc Energy Holdings, LLC, et al.,
jointly administered under Case No. 19-11104 (JTD), and pending before the Bankruptcy Court.

       “Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.

       “Bankruptcy Court” has the meaning set forth in the recitals.

       “Bid Protections” means, together, the Break-Up Fee and the Expense Reimbursement.

       “Bidding Procedures” means the bidding procedures set forth in the Bidding Procedures
Order entered by the Bankruptcy Court on June 21, 2019, Docket No. 247.


                                                 3
           Case 19-11104-JTD        Doc 530-1       Filed 08/28/19   Page 11 of 190



        “Bidding Procedures Order” means the Order (I)(A) Approving Bidding Procedures for
Sale of Debtors’ Assets, (B) Approving Stalking Horse Protections, (C) Scheduling Auction for,
and Hearing To Approve, Sale of Debtors’ Assets, (D) Approving Form and Manner of Notices
of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment Procedures and
(F) Granting Related Relief and (II)(A) Approving Sale of Debtors’ Assets Free and Clear of
Liens, Claims, Interests and Encumbrances, (B) Authorizing Assumption and Assignment of
Executory Contracts and Unexpired Leases and (C) Granting Related Relief, entered by the
Bankruptcy Court on June 21, 2019, Docket No. 247.

        “Bidding Procedures Supplement” means the supplement to the Sale Motion referred to
in paragraph 8 of the Bidding Procedures Order, which supplement shall be in form and
substance reasonably acceptable to Buyer and will seek approval from the Bankruptcy Court of
this Agreement, the Bid Protections, and the payment and priority of such Bid Protections as
provided herein.

       “Bidding Procedures Supplemental Order” means an Order of the Bankruptcy Court,
in form and substance reasonably acceptable to Buyer, granting the relief requested in the
Bidding Procedures Supplement, including approving the Bid Protections and the priority and
payment thereof to Buyer as provided herein.

        “Break-Up Fee” means a fee payable as set forth in this Agreement in an amount equal
to up to $1,500,000, which shall constitute an administrative expense of Sellers in the Chapter 11
Cases under sections 503(b) and 507(a)(2) of the Bankruptcy Code.

       “Business Day” means any day, other than Saturday or Sunday, on which commercial
banks are open for commercial business with the public in New York City, New York.

       “Buyer” has the meaning set forth in the introductory paragraph.

       “Buyer Releasors” has the meaning set forth in Section 13.12(b).

        “Casualty Loss” means any loss, damage or destruction of the Assets that occurs during
the period between the Execution Date and the Closing for any reason, including any act of God,
fire, explosion, collision, earthquake, windstorm, flood, hurricane, tropical storm, terrorism, or
other casualty or condemnation taking under the right of eminent domain, but excluding any loss,
damage, or destruction as a result of depreciation, ordinary wear and tear, and any change in
condition of the Assets for production of Hydrocarbons through normal depletion (which
exclusion will include the watering-out of any Well, collapsed casing, sand infiltration of any
Well, or other reservoir changes relating to production issues).

        “Claim” means a right to (a) a payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or
unsecured.

       “Closing” has the meaning set forth in Section 4.01.

                                                4
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19   Page 12 of 190



       “Closing Date” has the meaning set forth in Section 4.01.

     “Closing Payment” means an amount equal to (a) the estimate of the Adjusted Cash
Amount determined in accordance with Section 3.03 minus (b) the Deposit Amount.

       “Closing Statement” has the meaning set forth in Section 3.03(c).

       “Code” means the Internal Revenue Code of 1986.

       “Confidentiality Agreement” has the meaning set forth in Section 7.01(b).

      “Consultation Parties” has the meaning ascribed to such term in the Bidding
Procedures.

      “Contract” means any agreement, contract, undertaking or obligation (in each case,
whether written or oral) that is legally binding.

        “Control” means the ability (directly or indirectly through one or more intermediaries) to
direct or cause the direction of the management or affairs of a Person, whether through the
ownership of voting interests, by contract or otherwise.

        “Copyrights” means any copyright, any copyrightable work, any registration or
recording of any copyright or copyrightable work, and any application in connection therewith,
including any such registration, recording, or application in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof, or any other country,
and any renewal of any of the foregoing.

        “Cure Costs” means all monetary Liabilities, including pre-petition monetary Liabilities,
of Sellers that must be paid or otherwise satisfied to cure all of Sellers’ monetary and other
defaults under the Assigned Leases and Interests and Assigned Contracts pursuant to Section 365
of the Bankruptcy Code at the time of the assumption thereof and assignment of such Assigned
Leases and Interests and Assigned Contracts to Buyer as provided hereunder as such amounts are
determined by the Bankruptcy Court or approved pursuant to the assignment and assumption
procedures provided for in the Bidding Procedures Order.

       “Defensible Title” means the record and beneficial title in and to the Assets which, as of
the Execution Date and through Closing:

        (a)    as to each Well listed on Exhibit B, entitles Sellers (and Buyer as of immediately
following the Closing) to receive and retain, in the aggregate, a Net Revenue Interest not less
than the Net Revenue Interest set forth for such Well in Exhibit B, except for any decrease (i)
caused by orders of the appropriate Governmental Authority having jurisdiction that are
promulgated after the Execution Date that concern pooling, unitization, communization or
spacing matters, or (ii) caused by Buyer, its successors or assigns;

       (b)     as to each Well listed on Exhibit B, obligates Sellers (and Buyer as of
immediately following the Closing), to bear a Working Interest, in the aggregate, for such Well
not more than the Working Interest set forth for such Well in Exhibit B, except for any increase

                                                 5
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19    Page 13 of 190



(i) caused by Buyer, its successors or assigns, (ii) that also results in at least a proportional
increase in the Net Revenue Interest associated with such Well, or (iii) caused by orders of the
appropriate Governmental Authority having jurisdiction that are promulgated after the Execution
Date that concern pooling, unitization, communization or spacing matters; and

       (c)      is Free and Clear; excepting, in any case, matters of title that, individually and in
the aggregate, would reduce the value of the Assets by an amount not in excess of $100,000 (and
provided that if an Asset has not been given an Allocated Value, Sellers shall be deemed to have
Defensible Title to such Asset).

       “Deposit Agreement” means that certain deposit agreement, dated as of the Execution
Date, by Landis Rath & Cobb LLP in favor of EdgeMarc and Buyer.

       “Deposit Amount” has the meaning set forth in Section 3.02.

       “Desired 365 Contracts” has the meaning set forth in Section 2.05(b).

       “Effective Time” means 7:00 a.m. (New York time) on August 1, 2019.

       “Elected Hedge Contract” has the meaning set forth in Section 7.08.

       “EM Subsidiaries” has the meaning set forth in the preamble.

         “Encumbrance” means all liens, whether consensual or statutory (including mechanic’s,
materialman’s, carrier’s, repairer’s, contractor’s and other similar liens arising under any Legal
Requirement), replacement liens, adequate protection liens or other liens granted under Sections
361, 363 or 364 of the Bankruptcy Code, mortgages, deeds of trust, hypothecations, pledges,
security interests, charges, options and transfer restrictions, including without limitation, rights
of first refusal or first offer, defect or objection liens, easements, encroachments or servitudes,
including without limitation those charges or interests in property within the meaning of “lien”
under Bankruptcy Code § 101(37) or any other limitation, restriction or interest that constitutes
an “interest” for the purposes of Bankruptcy Code § 363(f).

        “Environmental Laws” means any and all Legal Requirements in effect at the relevant
date or for the relevant period relating to the protection of human health and safety (with respect
to exposure to hazardous substances) or the environment or natural resources, including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C. §§ 9601,
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. §§ 1801, et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. §§ 6901, et seq.), the Clean Water Act (33
U.S.C. §§ 1251, et seq.), the Clean Air Act (42 U.S.C. §§ 7401, et seq.) the Toxic Substances
Control Act (15 U.S.C. §§ 2601, et seq.), and the Federal Insecticide, Fungicide, and Rodenticide
Act (7 U.S.C. §§ 136, et seq.).

       “Equipment” has the meaning set forth in Section 2.01(b)(iv).

       “Estimated Closing Statement” has the meaning set forth in Section 3.03(a).

       “Excluded Assets” has the meaning set forth in Section 2.02.

                                                  6
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19    Page 14 of 190



       “Excluded Contracts” means all Contracts of Sellers other than the Assigned Contracts.

        “Excluded Leases and Interests” means, collectively, all Leases and Mineral Interests
other than the Assigned Leases and Interests, including, for the avoidance of doubt, all Leases
and Mineral Interests described on Exhibit A-2 attached hereto.

       “Excluded Liabilities” has the meaning set forth in Section 2.04.

        “Excluded Records” means (a) the general corporate files and records of Sellers, insofar
as they relate to Sellers’ business generally and are not required for the future ownership or
operation of the Assets, (b) all legal files and records (other than title opinions with respect to the
Assets and files exclusively related to Assumed Liabilities), (c) Sellers’ federal, state, local or
non-U.S. income, franchise or margin tax files and records, (d) employee files (other than files of
Transferred Employees that are permitted to be transferred pursuant to applicable Legal
Requirement), (e) records relating to the sale of the Assets, including competing bids, (f)
proprietary data that is not specifically related to the Assets, (g) information and data that is
subject to Third Party contractual restrictions on assignment or disclosure, (h) privileged
information not specifically related to the Assets or the Assumed Liabilities, (i) copies of records
stored for archival and/or back up purposes, and (j) any other files or records to the extent
relating to any Excluded Assets or expressly excluded from the Assets pursuant to Section
2.01(b)(ix).

       “Execution Date” has the meaning set forth in the introductory paragraph.

        “Expense Reimbursement” means an amount equal to the lesser of (a) $500,000 and (b)
all reasonable, documented, out-of-pocket costs and expenses of Buyer (including the
reasonable, documented fees, costs and expenses of counsel, investment bankers, and other
outside advisors) incurred in connection with this Agreement and other agreements, pleadings,
documents, hearings, discovery, and transactions specifically related hereto, which amount, upon
entry of the Bidding Procedures Supplemental Order, shall constitute an administrative expense
of Sellers in the Chapter 11 Cases under sections 503(b) and 507(a)(2) of the Bankruptcy Code.

        “Final Order” means a judgment or Order of the Bankruptcy Court (or any other court
of competent jurisdiction) entered by the clerk of the Bankruptcy Court (or such other court) on
the docket in the Bankruptcy Case (or the docket of such other court), which has not been
modified, amended, reversed, vacated or stayed (other than such modifications or amendments
that are consented to by Buyer) and as to which (A) the time to appeal, petition for certiorari, or
move for a new trial, stay, re-argument or rehearing has expired and as to which no appeal,
petition for certiorari or motion for new trial, stay, re-argument or rehearing will then be pending
or (B) if an appeal, writ of certiorari, new trial, stay, re-argument or rehearing thereof has been
sought, such Order or judgment of the Bankruptcy Court (or other court of competent
jurisdiction) will have been affirmed by the highest court to which such Order was appealed, or
certiorari will have been denied, or a new trial, stay, re-argument or rehearing will have expired,
as a result of which such Proceeding or Order will have become final in accordance with
Bankruptcy Rule 8002; provided, that the possibility that a motion under Rule 60 of the Federal
Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be filed
relating to such Order, will not cause an Order not to be a Final Order.


                                                   7
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19   Page 15 of 190



       “Free and Clear” means free and clear of all Claims, Encumbrances (other than
Permitted Encumbrances) or Liabilities, in each case, other than Assumed Liabilities.

        “Governmental Authority” means any court or tribunal in any jurisdiction (domestic or
foreign) or any federal, tribal, state, parish, county, municipal or other governmental or quasi-
governmental body, agency, authority, department, board, commission, bureau, official or other
authority or instrumentality.

        “Governmental Authorization” means any approval, consent, license, permit, waiver or
other authorization issued, granted or otherwise made available by or under the authority of any
Governmental Authority.

         “Hazardous Substance” means any pollutants, contaminants, NORM and other
radioactive materials, chemicals, petroleum, petroleum products, crude oil, gasoline, natural gas,
fuel oil, motor oil, waste oil, diesel fuel, and other petroleum hydrocarbons whether refined or
unrefined, or industrial, toxic or hazardous substances and any “contaminant,” “hazardous
waste,” “hazardous material”, “hazardous substance”, “extremely hazardous substance” or “toxic
substance” or words of similar import under any provision of Environmental Law.

        “Hedge Contracts” means any Contract to which any Seller is a party with respect to
any swap, forward, future or derivative transaction or option or similar agreement, whether
exchange traded, “over the counter,” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions.

      “Hydrocarbons” means oil, gas, minerals, and other gaseous and liquid hydrocarbons, or
any combination of the foregoing, produced from and attributable to the Properties.

        “Imbalances” means over-production or under-production or over-deliveries or under-
deliveries with respect to Hydrocarbons produced from or allocated to the Properties, regardless
of whether such over- production or under-production or over-deliveries or under-deliveries arise
at the wellhead, pipeline (taking into account any line fill), gathering system, transportation
system, processing plant, or other location, including any imbalances under gas balancing or
similar agreements, imbalances under production handling agreements, imbalances under
processing agreements, imbalances under the Assigned Leases and Interests, imbalances under
gathering or transportation agreements, and imbalances under Operating Agreements.

        “Intellectual Property” means all intellectual property, including all Copyrights,
Patents, Trademarks, software, owned, used or licensed by Sellers (or any of them) that are used
or held for use primarily in connection with the ownership and operation of the Assets, but
specifically excluding, for the avoidance of doubt, all seismic, geological, geochemical or
geophysical data owned or licensed by Sellers and any of Sellers’ interpretations of such data
(which data and interpretations thereof will constitute Records under this Agreement).

       “Interim Environmental Defect” has the meaning set forth in Appendix A.

       “IRS” means the Internal Revenue Service.

                                                 8
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19     Page 16 of 190



        “Knowledge” means, with respect to any matter in question, (a) in the case of Sellers, the
actual knowledge, following reasonable inquiry, as of the date hereof of any of the individuals
listed on Schedule 1.1(b) with respect to such matter, and (b) in the case of Buyer, the actual
knowledge, following reasonable inquiry, as of the date hereof of any of the individuals listed on
Schedule 1.1(c) with respect to such matter.

       “Lease” means any oil and gas lease, oil, gas and mineral lease or sublease, and other
leasehold interest, and the leasehold estates created thereby, including carried interests, rights of
recoupment, options, reversionary interests, convertible interests and rights to reassignment.

       “Legal Requirement” means any applicable federal, state, provincial, local, municipal,
foreign, international, multinational, or other administrative Order, constitution, law, statute,
ordinance, principle of common law, regulation, statute or treaty.

      “Liability” means any debt, liability or obligation (whether direct or indirect, known or
unknown, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due), including costs or expenses related thereto.

        “Lowest Cost Response” means, with respect to an Interim Environmental Defect, the
response required or allowed under Environmental Laws that addresses such Interim
Environmental Defect in a commercially reasonable manner at the lowest cost (considered as a
whole, taking into consideration any material negative impact such response may have on the
operations of the relevant Assets and any potential material additional costs that may likely arise
as a result of such response) as compared to any other response that is required or allowed under
Environmental Laws, and may include taking no action, leaving the condition unaddressed,
periodic monitoring or the recording of notices in lieu of remediation, to the extent permitted
allowed under Environmental Laws. The Lowest Cost Response shall not include remedial or
corrective action that is designed to achieve standards that are more stringent than those required
for similar facilities or that fails to reasonably take advantage of applicable risk reduction or risk
assessment principles allowed under applicable Environmental Laws.

      “Master Assignment” means the Master Assignment, Bill of Sale, Deed, and
Conveyance in the form attached hereto as Exhibit C.

        “Material Adverse Effect” means any events, changes or circumstances that,
individually or in the aggregate, has or would reasonably be expected to (a) result in a material
adverse effect on the value, operation or financial condition of the Assets, considered as a whole;
or (b) result in a material adverse effect on Sellers’ ability to consummate the transactions
contemplated by this Agreement or perform their obligations under this Agreement; provided,
that, with respect to clause (a) only, none of the following will be taken into account in
determining whether there is a Material Adverse Effect: (i) any change in the United States or
foreign economies, financial markets, credit markets or political conditions, including any
change in supply, demand, price levels or interest or exchange rates, embargo, sanctions or
interruptions in trade; (ii) any change that generally affects the businesses or areas in which
Assets operate, including changes in the prices of Hydrocarbons, any increase in operating costs
or capital expenses or any reduction in drilling activity or production; (iii) any change arising in
connection with earthquakes, hostilities, acts of war, civil unrest, sabotage or terrorism or


                                                  9
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19    Page 17 of 190



military actions or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing or underway as of the date hereof; (iv) any act
of God, hurricane, flood, tornado, fire, explosion, weather event, earthquake, landslide or other
act of nature or disaster; (v) any change in applicable Legal Requirements or accounting rules;
(vi) any actions taken or proposed to be taken by Buyer or any of its Affiliates; (vii) any effect
resulting from the public announcement of this Agreement, compliance with terms of this
Agreement or the consummation of the transactions contemplated by this Agreement; (viii) any
effect resulting from the filing of the Bankruptcy Case, including Sellers’ inability to pay certain
obligations as a result of the filing of the Bankruptcy Case; (ix) any natural decline in well
performance; (x) any failure to meet any projections, budgets, forecasts, estimates, plans,
predictions, performance metrics or operating statistics; and (xi) any matter disclosed on the
Disclosure Schedules or in any filings by Sellers with the Bankruptcy Court prior to the date of
this Agreement.

        “Material Contracts” means any Contract (other than any master services agreements)
relating to the Assets that are binding on a Seller that: (a) resulted in aggregate payments by or
revenues to one or more Sellers of more than $250,000 during the fiscal year ended December
31, 2018 or is reasonably expected to result in aggregate payments by or revenues to one or more
Sellers of more than $250,000 during the fiscal year ended December 31, 2019; (b) is a
Hydrocarbon purchase and sale, exchange, marketing, compression, gathering, transportation,
processing, refining, or similar Contract that is not terminable without penalty on 90 days or less
notice (including any such Contract providing for volumetric or monetary commitments or
indemnification therefor or for dedication of future production); (c) binds any Seller to sell,
lease, farmout, or otherwise dispose of or encumber any interest in any of the Assets after the
Effective Time, other than (i) conventional rights of reassignment arising in connection with a
Seller’s surrender or release of any of the Assets or (ii) conventional rights of reassignment
arising in connection with a payout, risk penalty, recoupment period or similar obligation where
a Seller’s Net Revenue Interest or after-payout interest is reflected on Exhibit B; (d) by its
express terms would obligate Buyer to drill additional wells or conduct other material
development operations after the Closing; (e) constitutes a non-competition agreement or
purports to restrict, limit, or prohibit in any material respect the manner in which, or the locations
in which, a Seller conducts business, including areas of mutual interest; (f) provides for any call
upon, option to purchase, or similar rights with respect to the Assets or to the production
therefrom or the processing thereof, or is a dedication of production or otherwise requires
production to be transported, processed, or sold in a particular fashion; (g) constitutes an
Operating Agreement; (h) constitutes a farmout agreement, partnership agreement, participation
agreement, joint venture agreement, or similar Contract; and (i) is between a Seller and any
Affiliate of such Seller.

        “Midstream Agreement” means that certain Gas Gathering Services Agreement, dated
March 27, 2015, by and between Eureka Midstream, LLC and EM Energy Ohio, LLC, in each
case, as may have been amended prior to the date hereof.

         “Mineral Interests” means all mineral fee interests, mineral interests, mineral rights
(excluding Leases) and mineral servitudes in which Sellers own an interest, including royalty
interests, mineral royalty interests, overriding royalty interests, net profits interests, production
payments, carried interests, reversionary interests (including rights under non-consent

                                                  10
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19    Page 18 of 190



provisions), possibilities of reverter, conversion rights and options and other rights of a similar
nature, whether legal or equitable, whether vested or contingent.

        “Miscellaneous Corporate Property” means all vehicles and other rolling stock, office
leases, field offices, and storage yards of Sellers primarily used in connection with the
Properties.

       “Necessary Consent” has the meaning set forth in Section 2.06.

         “Net Revenue Interest” means, with respect to any Asset, the percentage interest in and
to all production of Hydrocarbons saved, produced and marketed from or allocated to such Asset
after satisfaction of all Royalties.

       “NORM” means naturally occurring radioactive materials.

       “Objection Statement” has the meaning set forth in Section 3.03(c).

        “Operating Agreement” means an operating agreement, joint operating agreement or
similar agreement governing the development and/or production operations from one or more
Wells or otherwise burdening one or more Assigned Lease and Interests.

      “Order” means any award, writ, injunction, judgment, order or decree entered, issued,
made or rendered by any Governmental Authority.

       “Outside Date” has the meaning set forth in Section 12.01(b)(ii).

       “Party” and “Parties” each have the meaning set forth in the introductory paragraph.

       “Party Affiliate” has the meaning set forth in Section 13.11.

        “Patents” means any letters patent, applications for letters patent, and any reissues,
divisionals, continuations, and continuations-in-part thereof, including any patents or patent
applications in the United States Patent and Trademark Office, the World Intellectual Property
Organization, or any other country.

       “Permits” means any approvals, authorizations, consents, licenses, permits or certificates
of any Governmental Authority (including with respect to Environmental Laws).

        “Permitted Encumbrances” means, subject to the proviso at the end of this definition,
any of the following:

       (a)     any rights, obligations, or duties reserved to or vested in any municipality or other
Governmental Authority to: (i) control or regulate any Asset in any manner including all
applicable Legal Requirements, (ii) purchase, condemn, expropriate, or recapture any Asset, (iii)
consent to a purchase of any Asset, including the Necessary Consents, or (iv) use any Asset in
any manner;




                                                 11
              Case 19-11104-JTD        Doc 530-1        Filed 08/28/19     Page 19 of 190



       (b)     the terms and conditions of all options, servitudes, contracts for sale, purchase,
exchange, refining or processing of Hydrocarbons, Operating Agreements, unitization, pooling,
and communitization agreements, declarations, or orders, construction agreements, construction
and operation agreements, participation agreements, shoot-to-earn agreements, exploration
agreements, partnership agreements, processing agreements, plant agreements, pipeline,
gathering, exchange, and transportation agreements, disposal agreements, permits, licenses, and
any other agreements affecting the Assets, in each case, solely to the extent constituting
Assigned Contracts;

        (c)     easements, rights-of-way, servitudes, permits, surface leases and other similar
rights on, over or in respect of any of the Assets that do not (i) materially impair the use,
operation or ownership of the Assets for the purposes of Hydrocarbon development; (ii) operate
to reduce the Net Revenue Interest of any Seller in any Well to an amount less than the Net
Revenue Interest set forth on Exhibit B for such Well; nor (iii) obligate any Seller to bear a
Working Interest for such Well in any amount greater than the Working Interest set forth on the
Exhibit B for such Well (unless there is at least a proportional increase in the Net Revenue
Interest associated with such Well);

       (d)      lessor’s Royalties with respect to a Well; provided that for the avoidance of doubt
all Royalties attributable to time periods prior to the Effective Time are an Excluded Liability;

         (e)    defects or irregularities of title (i) as to which the relevant statute(s) of limitations
or prescription would bar any attack or claim against Sellers’ title, (ii) arising out of lack of
corporate authorization or a variation in corporate name, (iii) consisting of the failure to recite
marital status or omissions of heirship proceedings in documents, (iv) resulting from lack of
survey unless a survey is required by applicable Legal Requirements, or (v) disclosed in policies
of title insurance or any judicial lien searches which have been made available to Buyer (other
than any judicial or other lien that will be released from the Assets pursuant to the Sale Order);

        (f)    statutory liens for (i) Asset Taxes not yet due or (ii) Asset Taxes that, if
delinquent, are being contested in good faith by appropriate proceedings in the normal course of
business, in each case with respect to Asset Taxes that accrued prior to the Effective Time, that
will be released from the Assets pursuant to the Sale Order;

        (g)      materialman’s liens, mechanic’s liens, repairman’s liens, employee’s liens,
contractor’s liens, operator’s liens and other similar Encumbrances arising in the ordinary course
of business and (i) existing prior to the commencement of the Bankruptcy Case or (ii) perfected
after the Petition Date to the extent permitted by section 546(b) of the Bankruptcy Code, in each
case, that will be released from the Assets pursuant to the Sale Order;

        (h)     Assumed Liabilities;

        (i)     Imbalances associated with the Assets;

       (j)      conventional rights of reassignment that have not been triggered on or prior to
Closing;

        (k)     calls on Hydrocarbon production under any Assigned Contract; and

                                                   12
             Case 19-11104-JTD        Doc 530-1        Filed 08/28/19   Page 20 of 190



       (l)     any other Encumbrances to the extent released from the Assets by the Sale Order;

provided, however, and for the avoidance of doubt, the items described in (x) the parenthetical to
sub-paragraph (e)(v) and (y) sub-paragraphs (f) (to the extent accrued prior to the Effective
Time), (g), and (l) will not be considered Permitted Encumbrances for purposes of the Sale Order
and the Free and Clear relief granted therein and rather all such items will be released by the Sale
Order.

        “Person” means any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, estate, trust, association, organization or
other entity or Governmental Authority.

       “Petition Date” has the meaning ascribed to such term in the recitals.

        “Post-Closing Covenant” means any covenant required to be performed by any Seller or
by Buyer, as applicable, under this Agreement following the Closing, including, with respect to
Buyer, the obligation to deliver to the applicable operator of a Well and/or Assigned Leases and
Interests a copy of the recorded Assignment evidencing the conveyance of Sellers’ interest in
such Well and/or Assigned Leases and Interests to Buyer, as provided in Section 7.03.

        “Preferential Purchase Right” means any right or agreement that enables any Person to
purchase or acquire any Asset or any interest therein or portion thereof as a result of or in
connection with the execution or delivery of this Agreement or the consummation of the
transactions contemplated hereby.

         “Proceeding” means any action, arbitration, audit, hearing, litigation or suit (whether
civil, criminal, administrative or investigative) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority or arbitrator.

       “Properties” has the meaning set forth in Section 2.01(b)(ii).

         “Property Costs” means all direct operating expenses paid or payable to Third Parties
and capital expenditures paid or payable to Third Parties incurred in the ownership and operation
of the Assets and overhead costs charged by Third Parties to the Properties under any Operating
Agreement that is an Assigned Contract, but excluding (without limitation): (a) liabilities, losses,
costs, and expenses attributable to claims, investigations, administrative proceedings or litigation
directly or indirectly arising out of or resulting from actual or claimed personal injury or death,
property damage or violation of any Legal Requirements (including private rights or causes of
action under any Legal Requirements); (b) any costs or expenses incurred with respect to any
title defect, environmental defect, environmental conditions or matters or title claims other than
costs or expenses that would be incurred by a reasonably prudent operator engaged in the
business of owning and operating oil and natural gas properties; (c) Casualty Loss; (d) any
penalties, fees and fines (including any applicable interest) attributable to any pre-Closing
violation of Legal Requirements; (e) Taxes; and (f) any claims for indemnification, contribution,
or reimbursement from any Third Party with respect to costs of the type described in the
preceding clauses (a) through (e).

       “Purchase Price” has the meaning set forth in Section 3.01.

                                                  13
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19    Page 21 of 190



       “Records” has the meaning set forth in Section 2.01(b)(ix).

        “Receivables” means all accounts receivable, notes receivable, take or pay amounts
receivable, checks in process of collection, trade credits, escrow accounts and escrow holdback,
rights to the return or use of deposits and retainers, refunds, and all other accounts, instruments
and general intangibles, and other rights and economic benefits of every kind and character
accruing or payable to a Seller or its Affiliates.

       “Release” means any release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal or leaching into the environment.

        “Remediation Cost” means, with respect to any Interim Environmental Defect, the cost
to implement and complete, including any post-completion maintenance and monitoring, any
remedial, removal, response, construction, closure, disposal or other corrective actions, including
any monitoring required under Environmental Laws to correct or remove such Interim
Environmental Defect, in each case, employing the Lowest Cost Response for investigation,
remediation, removal, corrective action, containment and/or monitoring permitted by applicable
Environmental Laws determined from the perspective of a reasonable business person action
(without regard to the availability of indemnification hereunder) to achieve compliance with
applicable Environmental Law or to minimize liability under Environmental Laws or to third
parties, it being understood that such Lowest Cost Response shall where appropriate include the
use of risk-based remedies, institutional or engineering controls, or deed restrictions.

       “Representative” means, with respect to a particular Person, any director, officer,
member, manager, partner, employee, agent, consultant, advisor, investor, shareholder,
contractor, subcontractor or other representative of such Person, including legal counsel,
accountants and financial advisors.

        “Royalties” means royalties (including landowner’s and lessor’s royalties), overriding
royalties, nonparticipating royalties, convertible interests, sliding scale royalties, compensatory
royalties, production payments, carried interests, net profits interests, reversionary interests and
other burdens upon, measured by or payable out of production therefrom, and any delay rentals
or shut in royalties or similar payments.

       “Sale Motion” has the meaning assigned to such term in the Bidding Procedures Order,
as supplemented by the Bidding Procedures Supplement, and which seeks entry of the Sale
Order.

       “Sale Order” means an Order of the Bankruptcy Court substantially in the form of
Exhibit H attached hereto, with such modifications, if any, as may be reasonably acceptable to
Buyer, pursuant to, but not limited to, Sections 105, 363 and 365 of the Bankruptcy Code.

       “Seller Credit Obligations” has the meaning set forth in Section 8.02(c).

        “Seller Group” means each Seller, its respective Affiliates and the former, current or
future partners, co-owners, equity holders and Representatives of each of the foregoing.



                                                 14
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19    Page 22 of 190



         “Seller Taxes” means (a) any and all Taxes of, imposed on or attributable to any member
of the Seller Group, or any affiliated, combined, consolidated or unitary group of which any
member of the Seller Group is or was a member, including any such Taxes that become a
liability of Buyer under any common law doctrine of de facto merger, as a result of assumption,
transferee, or successor liability, by Contract or operation of Legal Requirement, or otherwise
(but excluding any Asset Taxes allocable to Buyer pursuant to Section 8.01(b)(i) and any
Transfer Taxes for which Buyer is responsible under Section 8.01(a)), (b) Asset Taxes allocable
to any Seller pursuant to Section 8.01(b)(i), (c) any Taxes imposed on or with respect to the
ownership or operation of any Excluded Asset, (d) any Taxes (other than Asset Taxes and Taxes
described in clauses (a), (b), or (c)) imposed on or with respect to the ownership or operation of
the Assets or the production of Hydrocarbons therefrom or the receipt of proceeds therefrom for
any Tax period (or portion thereof) ending at or before the Effective Time and (e) any Transfer
Taxes for which Sellers are responsible under Section 8.01(a).

        “Sellers” has the meaning set forth in the introductory paragraph, and “Seller” will mean
any of them.

        “Straddle Period” means any Tax period beginning before, and ending after, the
Effective Time.

       “Subject Area” means the State of Ohio.

        “Subsidiary” means any entity with respect to which a specified Person (or a Subsidiary
thereof) has the power, through the ownership of securities or otherwise, to elect a majority of
the directors or similar managing body; provided that, for purposes of this Agreement, solely the
Persons listed in Schedule 1.1(a) attached hereto will constitute Subsidiaries of EdgeMarc.

       “Successful Bid” has the meaning set forth in the Bidding Procedures.

       “Successful Bidder” has the meaning set forth in the Bidding Procedures.

        “Surface Rights” means all transferable surface leases, subsurface leases, rights-of-way,
licenses, easements, use or joint use agreements and other surface or subsurface rights
agreements, used or held for use primarily in connection with the ownership, operation,
maintenance or repair of, or the production, gathering, treatment, processing, fractionating,
storing, sale or disposal of Hydrocarbons or produced water from, the Properties, together with
all surface fee interests in the lands covered by the Assigned Leases and Interests.

        “Suspense Funds” means proceeds of production and associated penalties and interest in
respect of any of the Assets that are payable to Third Parties and are being held in suspense by a
Seller as the operator of such Assets.

        “Tax” or “Taxes” (and with correlative meaning, “Taxable”, “Taxation” “Taxing”)
means (a) all federal, state, local and foreign taxes, including all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment, excise, severance,
stamp, occupation, disability, alternative or add-on minimum, escheat, transportation,
production, unclaimed property, real property transfer or gain, real property, personal property,

                                                  15
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 23 of 190



estimated and other taxes of any kind whatsoever, and all other fees, levies, assessments,
customs, duties and other charges, in each case in the nature of a tax and (b) all interest,
penalties, fines and additions to tax imposed by any Tax Authority in connection with any item
described in clause (a), whether disputed or not, and (c) any Liability in respect of any item
described in clause (a) or clause (b) that arises by reason of being a member of an affiliated,
combined, consolidated or unitary group (including pursuant to Treasury Regulations Section
1.1502-6), assumption, transferee or successor liability, by Contract or operation of Legal
Requirement, or otherwise.

       “Tax Authority” means any Governmental Authority charged with the administration of
any Legal Requirement relating to Taxes, including the imposition, assessment or collection of
Taxes.

       “Tax Return” means any return, declaration, report, estimate, information return and
statement required to be filed in respect of any Taxes (including any attachment thereto, and
including any amendment thereof).

        “Third Party” means any Person other than a Seller, Buyer or any of their respective
Affiliates.

        “Trademarks” means any trademark, trade name, corporate name, business name,
domain name, trade style, trade dress, service mark, logo, source identifier, business identifier, or
design of like nature, and all goodwill associated therewith, any registration of the foregoing, and
any application in connection therewith, including any such registration or application in the
United States Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, or any other country, and all extensions or renewals of any of the
foregoing.

        “Transaction Documents” means this Agreement, the Deposit Agreement, the
Transition Services Agreement (if any) and any other agreements, instruments or documents
entered into pursuant to this Agreement.

       “Transfer Taxes” has the meaning set forth in Section 8.01(a).

       “Transferred Employees” has the meaning set forth in Section 8.03(a).

       “Transition Services Agreement” has the meaning set forth in Section 8.07.

       “Trustee” has the meaning set forth in Section 13.14.

       “Unadjusted Cash Amount” has the meaning set forth in Section 3.01(a).

       “Wells” has the meaning set forth in Section 2.01(b)(ii).

        “Working Interest” means, for any Asset, the percentage of costs and expenses
associated with the exploration, drilling, development, operation, maintenance and abandonment
on or in connection with such Asset required to be borne with respect thereto, but without regard
to the effect of any Royalties, measured by or payable out of production.

                                                 16
           Case 19-11104-JTD        Doc 530-1        Filed 08/28/19   Page 24 of 190



       Section 1.02. Other Definitions and Interpretive Matters.

       (a)     Unless otherwise expressly provided, for purposes of this Agreement, the following
rules of interpretation will apply:

                (i) Calculation of Time Period. When calculating the period of time before
       which, within which or following which any act is to be done or step taken pursuant to
       this Agreement, the date that is the reference date in calculating such period will be
       excluded. If the last day of such period is a day other than a Business Day, the period in
       question will end on the next succeeding Business Day.

               (ii) Dollars. Any reference in this Agreement to “Dollars” or “$” means
       United States dollars.

               (iii) Exhibits; Schedules; Disclosure Schedules. All Exhibits, Schedules and
       Disclosure Schedules attached or annexed hereto or referred to herein are hereby
       incorporated in and made a part of this Agreement as if set forth in full herein. Any
       capitalized terms used in any Exhibit, Schedule or Disclosure Schedule but not otherwise
       defined therein will be defined as set forth in this Agreement.

               (iv) Gender and Number. Any reference in this Agreement to gender includes
       all genders, and words imparting the singular number only include the plural and vice
       versa.

                (v)    Headings. The provision of a table of contents, the division of this
       Agreement into Articles, Sections and other subdivisions and the insertion of headings
       are for convenience of reference only and will not affect or be utilized in the construction
       or interpretation of this Agreement. All references in this Agreement to any “Section” or
       “Article” are to the corresponding Section or Article of this Agreement unless otherwise
       specified.

               (vi) Herein. Words such as “herein,” “hereof” and “hereunder” refer to this
       Agreement as a whole and not merely to a subdivision in which such words appear,
       unless the context otherwise requires.

                (vii) Including. The word “including” or any variation thereof means
       “including, without limitation”, and will not be construed to limit any general statement
       that it follows to the specific or similar items or matters immediately following it.

              (viii) Statute. Unless otherwise specified, references to a statute means such
       statute as amended from time to time and includes any successor legislation thereto and
       any rules or regulations promulgated thereunder; provided that, for the purposes of the
       representations and warranties set forth herein, with respect to any violation of or non-
       compliance with, or alleged violation of or non- compliance with, any Legal
       Requirement, the reference to such Legal Requirement means such Legal Requirement as
       in effect at the time of such violation or non-compliance or alleged violation or non-
       compliance.


                                                17
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 25 of 190



               (ix) Contract. References to a Contract means such Contract as amended from
       time to time.

       (b)    No Strict Construction. Buyer, on the one hand, and Sellers, on the other hand,
participated jointly in the negotiation and drafting of this Agreement, and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement will be construed as
jointly drafted by Buyer, on the one hand, and Sellers, on the other hand, and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement. Without limitation as to the foregoing, no rule of strict construction
construing ambiguities against the draftsperson will be applied against any Person with respect to
this Agreement.

                                         ARTICLE 2
                                     PURCHASE AND SALE

       Section 2.01. Purchase and Sale.

       (a)     Upon the terms and subject to the conditions of this Agreement, at the Closing,
Sellers will sell, transfer, assign, convey and deliver to Buyer, and Buyer will purchase, acquire
and accept from Sellers, the Assets, Free and Clear (except for Permitted Encumbrances and
Assumed Liabilities).

        (b)  The “Assets” means all right, title and interest of any Seller in, to or solely under
the following:

                 (i) all Leases and Mineral Interests located within the Subject Area, including
       those described on Exhibit A-1 attached hereto but excluding those described on Exhibit
       A-2 attached hereto, and those Leases and Mineral Interests located in, under or that may
       be produced from or attributable to (1) the lands covered by such Leases or Mineral
       Interests, and (2) the Leases, Mineral Interests and lands included in any units with which
       such Leases, Mineral Interests or lands covered thereby may have been pooled, unitized
       or communitized (collectively, the “Assigned Leases and Interests”), and all other
       interests of every kind and character in, to, under or derived from the Assigned Leases
       and Interests, as to all lands and depths covered thereby;

               (ii) all of the oil, gas, water, disposal, observation, injection or other wells
       located on or traversing the Assigned Leases and Interests, on lands pooled, unitized or
       communitized with any portion thereof, on lands located within any governmental or
       voluntary drilling or spacing unit (if applicable) which includes any portion thereof, or on
       portions thereof associated with proved undeveloped reserves, whether producing, non-
       producing, plugged, unplugged, shut-in or permanently or temporarily abandoned located
       on or used in connection with the Assigned Leases and Interests, including those
       described on Exhibit B (collectively, the “Wells”, and together with the Assigned Leases
       and Interests, the “Properties”);

               (iii) all Hydrocarbons in, on, under or that may be produced from or
       attributable to the Properties, in each case, at or after the Closing Date;


                                                 18
   Case 19-11104-JTD           Doc 530-1       Filed 08/28/19     Page 26 of 190



         (iv) all equipment, machinery, fixtures and other tangible personal property
and improvements located in or on the Properties and primarily used in connection with
the ownership or operation of the Properties, including tanks, boilers, plants, injection
facilities, saltwater disposal facilities, compressors and other compression facilities
(whether installed or not), pumping units, flow lines, pipelines, gathering systems,
Hydrocarbon treating or processing systems or facilities, meters, machinery, pumps,
motors, gauges, valves, power and other utility lines, roads, computer and automation
equipment, telecommunications equipment, field radio telemetry and associated
frequencies and licenses, pressure transmitters, central processing equipment and other
appurtenances, improvements and facilities, including the items described on Exhibit E
(collectively, the “Equipment”);

        (v)     all pipes, casing, tubing, tubulars, fittings, meters, and other spare parts,
supplies, tools, and materials located on the Properties that are primarily used in
connection with the ownership or operation of the Properties or Equipment;

        (vi) to the extent transferable under Legal Requirements, all Permits held by
Sellers primarily for the ownership, operation or use of the Assets (collectively, the
“Acquired Permits”);

       (vii) (A) each Operating Agreement set forth on Schedule 2.01(b)(vii)-1, (B)
each Acquired Hedge Contract, and (C) all other Contracts that constitute, as of the
Closing Date, Desired 365 Contracts, excluding Surface Rights, the Assigned Leases and
Interests and the assignments or conveyances in Sellers’ chain of title thereto
(collectively, the “Assigned Contracts”);

      (viii)    all Surface Rights, including those described on Exhibit F;

        (ix) subject to Section 2.02(s), all books, databases, files, records and data
(other than the Excluded Records) in Sellers’ possession, whether in written or electronic
format, to the extent specifically relating to any Asset, Transferred Employee and/or to
any Assumed Liabilities, including, for the avoidance of doubt, all seismic, geological,
geochemical or geophysical data owned or licensed by Sellers to the extent specifically
related to any Asset (collectively, the “Records”);

        (x)     all Imbalances and Suspense Funds associated with the Assets;

        (xi) all rights to Receivables of Sellers to the extent related to or attributable to
the ownership or operation of the Assets or the sale of Hydrocarbons produced from or
attributable to the Properties on and after the Effective Time;

       (xii) all insurance benefits, including rights and proceeds, to the extent arising
from or relating to any Casualty Loss and not committed or applied by any Seller prior
to the Closing to repair, restore or replace any lost, damaged, destroyed or taken portion
of the Assets, and to the extent such insurance benefits are taken into account for
purposes of any adjustment to the Unadjusted Cash Amount as set forth in Section 3.2 of
Appendix A;


                                          19
             Case 19-11104-JTD        Doc 530-1          Filed 08/28/19   Page 27 of 190



              (xiii)   all Intellectual Property;

              (xiv) any rights, claims, causes of action and defenses of Seller under any Legal
       Requirement or Contracts, including any and all warranties and indemnities and all
       similar claims against Third Parties arising from or relating to any of the Assumed
       Liabilities;

               (xv) all claims of any Seller against Buyer or any of its Controlled Affiliates,
       other than claims under this Agreement or any other Transaction Document;

             (xvi) all avoidance actions or similar causes of action arising under sections 544
       through 553 of the Bankruptcy Code related to the Assets, including any proceeds
       thereof; and

            (xvii) the proceeds (net of any reasonable transaction costs) received by Sellers
       from the sale of any Asset pursuant to the exercise of a Preferential Purchase Right.

       Section 2.02. Excluded Assets.

         Notwithstanding the foregoing, nothing herein will be deemed to constitute an agreement
to sell, transfer, assign or convey the Excluded Assets to Buyer, and Sellers will retain all right,
title and interest to, in and under the Excluded Assets. The term “Excluded Assets” means all
assets of any Seller other than the Assets, including:

       (a)    the Purchase Price delivered to Sellers pursuant to this Agreement;

       (b)    cash and cash equivalents of Sellers (other than Suspense Funds);

        (c)   all rights to Receivables of Sellers to the extent related to or attributable to the
ownership or operation of the Assets or the sale of Hydrocarbons produced from or attributable
to the Properties prior to the Closing Date;

      (d)    all prepayments and overpayments to any Seller by any Third Party prior to the
Closing Date;

       (e)    any shares of capital stock or other equity interest of Sellers or any of Sellers’
Subsidiaries or any securities convertible into, exchangeable or exercisable for shares of capital
stock or other equity interest of any Seller or any of Sellers’ Subsidiaries;

       (f)    all minute books, stock ledgers, corporate seals and stock certificates of Sellers;

       (g)    all Hedge Contracts that are not Acquired Hedge Contracts;

       (h)    all Excluded Records;

       (i)    all Excluded Leases and Interests;

       (j)    all Excluded Contracts;


                                                    20
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19    Page 28 of 190



      (k)    all equipment, machinery, fixtures and other tangible personal property (including
the Miscellaneous Corporate Property), other than the Equipment;

        (l)  all pipes, casing, tubing, tubulars, fittings, meters, and other spare parts, supplies,
tools, and materials located on and used, or held for use, primarily as inventory in connection
with the ownership or operation of the Excluded Leases and Interests;

       (m)    all surface leases, subsurface leases, rights-of-way, licenses, easements, use or joint
use agreements and other surface or subsurface rights agreements to the extent applicable to, or
used or held in connection with, the ownership, operation, maintenance or repair of, or the
production, gathering, treatment, processing, storing, sale or disposal of Hydrocarbons or
produced water from, the Excluded Leases and Interests, together with all surface fee interests in
the lands covered by the Excluded Leases and Interests (in each case, to the extent not
constituting a Surface Right);

       (n)    all rights to any refunds, credits, receivables or rebates for Taxes or other costs paid
by Sellers and attributable to any period (or portion thereof) ending at or prior to the Effective
Time; provided, that any such amounts received by Buyer shall be retained by Buyer to the
extent necessary to offset the amount of Seller Taxes paid or otherwise economically borne by
Buyer and not otherwise taken into account pursuant to this Agreement, if any;

       (o)    all insurance policies and rights to proceeds thereof other than to the extent
specifically provided in Section 2.01(b)(xii);

       (p)    all rights, claims or causes of action and defenses by or in the right of Sellers other
than to the extent specifically provided in Section 2.01(b)(xiv) or Section 2.01(b)(xvi) (including
as against any current or former director or officer of Sellers and under this Agreement or any
other Transaction Document);

       (q)   all avoidance actions or similar causes of action arising under sections 544 through
553 of the Bankruptcy Code, including any proceeds thereof, not constituting Assets pursuant to
Section 2.01(b)(xv);

      (r)     each 365 Contract that, as of the Closing Date, is not designated as a Desired 365
Contract; and

       (s)    any seismic, geological, geochemical or geophysical data or information covered
by Section 2.01(b)(ix) and any rights arising under any associated Contracts, to the extent the
transfer of such data, information or rights would require the consent of, or any payment of a fee,
penalty or other consideration to, any other Person.

       Section 2.03. Assumed Liabilities.

        Upon the terms and subject to the conditions of this Agreement, at the Closing, Buyer
will assume and agree to discharge, when due (in accordance with their respective terms and
subject to the respective conditions thereof), the following Liabilities, other than any Liabilities
related to, caused by or attributable to Seller Taxes (collectively, the “Assumed Liabilities”):


                                                  21
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19    Page 29 of 190



       (a)   Generally. All Liabilities (including Liabilities for Taxes) arising from the
ownership and operation of the Assets by Buyer after the Closing (including the amount of any
Asset Taxes allocable to Buyer as determined pursuant to Section 8.01(b)(i));

       (b)    Assigned Contracts. All of Sellers’ Liabilities under the Assigned Contracts, to the
extent arising after the Closing or arising at or prior to the Closing to the extent requiring
performance only (and not payment relating to periods prior to Closing) after the Closing;

       (c)    Assigned Leases and Interests. All of Sellers’ Liabilities under the Assigned
Leases and Interests, to the extent arising after the Closing or arising at or prior to the Closing to
the extent requiring performance only (and not payment relating to periods prior to Closing) after
the Closing;

       (d)     Properties. All of Sellers’ unsatisfied plugging and abandonment obligations
relating to the Properties, whether arising prior to, at or after the Closing (but, for clarity,
excluding any plugging and abandonment obligations relating to the Excluded Assets);

       (e)    Cure Costs. All Cure Costs (if any) required to be paid by Buyer pursuant to
Section 2.05;

        (f)   Suspense Funds. All obligations of Sellers in respect of the Suspense Funds,
limited to the aggregate of the amount of cash in respect of the Suspense Funds actually
transferred to Buyer by Sellers at the Closing and the amount of any adjustments to the
Unadjusted Cash Amount pursuant to Section 2.1(h) of Appendix A;

     (g)   Transferred Employees. All Liabilities arising with respect to any Transferred
Employee during periods from and after the Closing;

       (h)     Environmental. All Liabilities relating to the Properties or Assets arising from or
relating to any Environmental Laws (i) arising on or after the Closing or (ii) arising prior to the
Closing, in the case of this clause (ii), solely to the extent required by Environmental Laws or
other Legal Requirements, including all plugging and abandonment obligations relating to the
Properties or Assets or Liabilities arising from or relating to any presence or Release of any
Hazardous Substance at, on, under or migrating from any Properties or Assets, except that, for
the avoidance of doubt, all Liabilities relating to the Sellers’ slip in the Valenka Pad that is set
forth on Disclosure Schedule 5.16 and which occurred prior to the Execution Date are Excluded
Liabilities; and

       (i)    Property Costs. To the extent not already described in Section 2.03(a) through
Section 2.03(h), all Property Costs arising from, related to or associated with the Properties, in
each case, to the extent arising on or after the Effective Time.

       Section 2.04. Excluded Liabilities.

        Buyer will not assume and will not be obligated to assume or be obliged to pay, perform
or otherwise discharge, and Sellers will remain liable with respect to, any Liability of Sellers or
their predecessors (including any Liabilities caused by or attributable to Seller Taxes) other than
the Assumed Liabilities (such Liabilities, collectively, the “Excluded Liabilities”).

                                                  22
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19    Page 30 of 190



Notwithstanding anything herein to the contrary, in no event shall (i) Buyer or any of its
Affiliates assert any Claim or right against any Seller or any of its Affiliates or (ii) Seller or any
of its Affiliates have any Liability to Buyer or any of its Affiliates, in each case, with respect to
any Liability relating to the Properties or Assets arising from or relating to any Environmental
Laws arising prior to the Closing.

       Section 2.05. Cure Costs; Desired 365 Contracts.

        (a)    Schedule 2.05(a) and, for purposes of this Agreement, Exhibit A-1 set forth a
complete list of all 365 Contracts as of the Execution Date (as such schedule or exhibit may from
time to time be amended or supplemented pursuant to this Section 2.05(a), the “365 Schedule”).
The Sellers agree to amend or supplement the 365 Schedule from time to time promptly, and to
provide Buyer written notice thereof, upon its determination that any Seller is party to a 365
Contract that is not then set forth on the 365 Schedule, provided that all such amendments or
supplements shall be completed prior to or on the third day prior to the Bid Deadline (as defined
in the Bidding Procedures Order). If the Sellers have not previously provided or made available
to Buyer a true, correct and complete copy of any 365 Contract that is added to the 365 Schedule
after the Execution Date, including any amendments, waivers or other modifications thereof, the
Sellers shall promptly provide or otherwise make available a copy of such 365 Contract to
Buyer.

       (b)     Schedule 2.05(b) and Exhibit A-1, for purposes of this Agreement, set forth a
complete list of all 365 Contracts that Buyer intends to assume at the Closing (the “Desired 365
Contracts”). Upon Closing, Sellers will assign the Desired 365 Contracts and Assigned Leases
and Interests to Buyer. Subject to Section 2.05(c)(ii), Sellers, and not Buyer, will pay or cause to
be paid, pursuant to Section 365 of the Bankruptcy Code and the Sale Order, all Cure Costs
relating thereto. Notwithstanding anything herein to the contrary, in no event will Buyer be
permitted pursuant to this Section 2.05 to designate (1) any master services agreements, Leases
or Mineral Interests with any Cure Costs relating thereto (other than any Leases or Mineral
Interests set forth on Exhibit A-1 following the completion of the amendments thereto, if any, in
accordance with Section 7.09) or (2) any Excluded Lease and Interest (except for those deemed
to be Assets pursuant to Section 7.09), in each case, as a Desired 365 Contract.

      (c)      At any time prior to the Closing Date, Buyer will have the right, in consultation
with Sellers, to provide written notice to Sellers of Buyer’s election to:

                (i) designate a 365 Contract (including any 365 Contract that is a Desired 365
       Contract immediately before such designation) as an Excluded Contract and Excluded
       Asset, and upon such designation such 365 Contract will constitute an Excluded Contract
       and Excluded Asset (and, if applicable, will cease to constitute an Asset); and

                (ii) designate a 365 Contract as a Desired 365 Contract, and upon such
       designation such 365 Contract will constitute an Asset and Assigned Contract or
       Assigned Lease and Interest, as applicable, and will be conveyed to Buyer under this
       Agreement at Closing (and, if applicable, will cease to constitute an Excluded Asset), so
       long as (A) such 365 Contract is added to the Assigned Contracts or the Assigned Leases
       and Interests, as applicable, prior to the entry of any Order of the Bankruptcy Court


                                                 23
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 31 of 190



       approving the rejection of such 365 Contract, (B) the Third Party to such 365 Contract
       receives information evidencing Buyer’s adequate assurance of future performance and
       has an opportunity to object within such period of time set forth in an Order of the
       Bankruptcy Court and (C) if such 365 Contract was set forth on the 365 Schedule as of
       the Execution Date, Buyer will pay or cause to be paid (without any adjustment to the
       Unadjusted Cash Amount), pursuant to Section 365 of the Bankruptcy Code and the Sale
       Order, all Cure Costs relating thereto.

        (d)   To the extent that Buyer makes a valid designation with respect to any 365
Contracts pursuant to Section 2.05(c), the applicable Exhibits and Schedules to this Agreement
will be deemed to have automatically been updated (without action of any Party or Person) to
reflect such designation.

       (e)    If Buyer exercises its rights in Section 2.05(c) to designate a 365 Contract as an
Desired 365 Contract or as an Excluded Asset (as the case may be), then the Parties acknowledge
and agree that there will be no reduction in the Purchase Price as a result of such designation or
change in designation; provided, however, that either such designation may increase or decrease
(as applicable) the extent of (i) the Assumed Liabilities or (ii) the Cure Costs; provided, that, for
the avoidance of doubt, unless Buyer elects to designate a 365 Contract as a Desired 365
Contract and such Desired 365 Contract was included on the 365 Schedule as of the Execution
Date, Sellers shall pay all Cure Costs associated with such Desired 365 Contract.

       Section 2.06. Assignment of Assets Subject to Consent Requirements.

        Notwithstanding any other provision of this Agreement to the contrary, this Agreement
will not constitute an agreement to assign or transfer and will not implement the assignment or
transfer of any Asset if (a) an attempted assignment or transfer thereof, without the approval,
authorization or consent of, or granting or issuance of any license or permit by, any Third Party
thereto (each such action, a “Necessary Consent”), would (i) constitute a breach thereof or of
any Legal Requirement or Order, (ii) in any material respect either adversely affect the rights or
increase the obligations of Buyer thereunder, or (iii) reasonably be likely to result in assignment
of the Assets to Buyer that is void or voidable and (b) the Bankruptcy Court has not entered an
Order providing that such Necessary Consent is not required, and none of the Parties shall have
any further obligations or Liability thereunder after Closing with respect to non-compliance with
any consent provision as part of the consummation of the transactions contemplated by this
Agreement. In such event, Sellers and Buyer will use their commercially reasonable efforts to
obtain the Necessary Consents with respect to any such Asset or any claim or right or any benefit
arising thereunder for the assignment or transfer thereof to Buyer as Buyer may reasonably
request; provided, however, that neither Sellers nor Buyer will be obligated to pay any
consideration or grant any accommodation therefor to any Third Party from whom consent or
approval is requested or to initiate any Proceedings to obtain any such consent or approval. If
such Necessary Consent is not obtained on or prior to Closing, then Buyer may elect to exclude
the applicable Assets subject to such Necessary Consent from the Assets conveyed at Closing
and such Assets shall no longer be considered Assets and shall instead constitute Excluded
Assets for all purposes hereunder (without any reduction to the Purchase Price). If any such
Necessary Consent requirement with respect to an Asset that Buyer elected to exclude from the
Assets conveyed at Closing is subsequently satisfied within 120 days following the Closing Date,

                                                 24
             Case 19-11104-JTD        Doc 530-1        Filed 08/28/19    Page 32 of 190



(1) Sellers shall, promptly after such Necessary Consent requirement is satisfied, convey the
applicable Assets (including all net proceeds from the Assets from the Closing to the date of
assignment) to Buyer, (2) the Parties shall deliver all instruments and documents that would have
been required under the terms hereof to be delivered at Closing with respect to such Assets at
Closing, and (3) such Assets shall no longer be deemed to be Excluded Assets and shall instead
be considered Assets hereunder.

       Section 2.07. Misallocated Assets.

        Subject to Section 2.06, if after the Closing (i) Buyer holds any Excluded Assets or
Excluded Liabilities or (ii) any Seller holds any Assets or Assumed Liabilities, Buyer or the
applicable Seller will promptly transfer (or cause to be transferred) such assets or assume (or
cause to be assumed) such Liabilities to or from (as the case may be) the other Party. Prior to
any such transfer, the Party receiving or possessing any such asset will hold it in trust for such
other Party.

       Section 2.08. Further Assurances.

        From time to time following the Closing, the Parties will execute, acknowledge and
deliver all such further conveyances, notices, assumptions, assignments, releases and other
instruments, and will take such further actions, as may be reasonably necessary or appropriate to
assure fully to Buyer and its respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to Buyer under this
Agreement and to assure fully to each Seller and their successors and assigns, the assumption of
the liabilities and obligations intended to be assumed by Buyer under this Agreement, and to
otherwise make effective the transactions contemplated hereby; provided, that nothing in this
Section 2.08 will prohibit any Seller from ceasing operations or winding up its affairs following
the Closing.

                                           ARTICLE 3
                                        PURCHASE PRICE

       Section 3.01. Purchase Price.

        The aggregate purchase price for the purchase, sale, assignment and conveyance of
Sellers’ right, title and interest in, to and under the Assets will consist of the following
(collectively, the “Purchase Price”):

      (a)     $50,000,000 in cash (the “Unadjusted Cash Amount”), as may be adjusted
pursuant to the terms of Section 2.1 of Appendix A and Section 3.03 (such adjusted amount, the
“Adjusted Cash Amount”); and

       (b)    the assumption of the Assumed Liabilities.

The Purchase Price will be delivered by Buyer as set forth in Section 4.02.

       Section 3.02. Good Faith Deposit.


                                                  25
             Case 19-11104-JTD        Doc 530-1       Filed 08/28/19    Page 33 of 190



        Pursuant to the terms of the Bidding Procedures and the Deposit Agreement, Buyer has
deposited in an account designated by EdgeMarc prior to the Execution Date (the “Trust
Account”) $5,000,000 (the “Deposit Amount”), which will be held in trust by Landis Rath &
Cobb LLP and released from the Trust Account and delivered to either Buyer or Sellers in
accordance with the provisions hereof and the Bidding Procedures. The Deposit Amount will be
distributed as follows:

       (a)    if the Closing occurs, the Deposit Amount will be delivered to Sellers;

       (b)     if this Agreement is terminated by EdgeMarc pursuant to Section 12.01(d) or
Section 12.01(e)(i), the Deposit Amount will be delivered to Sellers, which the Parties
acknowledge and agree does not constitute a penalty but rather shall constitute liquidated
damages in lieu of all other damages in a reasonable amount that will compensate Sellers for the
disposition of their rights under this Agreement in the circumstances in which such amounts are
due and payable, which amounts would otherwise be impossible to calculate with precision (and
the delivery of the Deposit Amount will be Sellers’ sole remedy in such event, other than
termination of this Agreement); provided, that, for the avoidance of doubt, Sellers shall not be
entitled to receive both the Deposit Amount and to specific performance pursuant to Section
13.08 unless the Closing occurs; and

       (c)    if this Agreement is terminated for any reason (including by reason of the first
sentence of Section 12.01) other than by EdgeMarc pursuant to Section 12.01(d) or Section
12.01(e)(i), Sellers shall cause the Deposit Amount to be returned to Buyer by the earlier of (i)
the Outside Date and (ii)(1) if Buyer is not the Backup Bidder, four Business Days after the
Auction or (2) if Buyer is the Backup Bidder, four Business Days after the consummation of any
Alternative Transaction; provided, that if this Agreement is terminated pursuant to Section
12.01(a), Section 12.01(b)(iii), Section 12.01(c)(i), Section 12.01(c)(ii), Section 12.01(c)(iii)(x),
Section 12.01(c)(iv) or Section 12.01(c)(v), the Deposit Amount shall be returned to Buyer four
Business Days after such termination.

       Section 3.03. Closing Payment and Post-Closing Adjustments.

       (a)   Not later than three Business Days prior to the Closing Date, or such later period as
agreed to by Buyer and Sellers, Sellers shall prepare and deliver to Buyer a statement (the
“Estimated Closing Statement”) setting forth Sellers’ good faith estimates of the Adjusted Cash
Amount as of the Closing Date after giving effect to all adjustments set forth in Section 2.1 of
Appendix A.

       (b)    The Parties shall attempt in good faith to agree upon the Estimated Closing
Statement and the Estimated Closing Statement, as agreed upon by the Parties, will be used to
adjust the Unadjusted Cash Amount at Closing; provided, however, that if the Parties cannot
agree on all adjustments set forth in the Estimated Closing Statement prior to the Closing, then,
with respect to any disputed adjustment, the amount of such adjustment as set forth in the
Estimated Closing Statement as presented to Buyer will be used to adjust the Unadjusted Cash
Amount at Closing.




                                                 26
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19    Page 34 of 190



       (c)     As soon as reasonably practicable after the Closing, but in no event later than 30
days after the Closing Date, Sellers shall prepare and deliver to Buyer a statement (the “Closing
Statement”) setting forth the final calculation of the Adjusted Cash Amount and showing the
calculation of each adjustment under Sections 2.1 of Appendix A. As soon as reasonably
practicable, but not later than ten Business Days following its receipt of the Closing Statement
hereunder, Buyer may deliver to Sellers a statement (the “Objection Statement”) setting forth
any changes that Buyer proposes be made to the amounts set forth in the Closing Statement. If
Buyer does not deliver an Objection Statement within such ten Business Day period, then the
Closing Statement delivered by Sellers shall be conclusive, final and binding on the Parties. If
Buyer delivers an Objection Statement, during the 15 days following delivery of such Objection
Statement, Sellers and Buyer shall use their commercially reasonable efforts to reach agreement
on the Closing Statement. Any such agreement in writing shall be conclusive, final and binding
on the Parties. In the event that the Parties are unable to reach agreement as to the Closing
Statement, any Party may refer the items of adjustment which are in dispute or the interpretation
or effect of this Section 3.03 or Section 2.1 of Appendix A to the Bankruptcy Court for review
and final determination.

        (d)   In determining the amount of any disputed adjustment to the Unadjusted Cash
Amount, the Bankruptcy Court shall apply the terms of Section 2.1 of Appendix A and this
Section 3.03 and shall select only the applicable adjustment as proposed by Buyer or by Sellers.
The Bankruptcy Court’s determination of any disputed adjustment shall be conclusive, final and
binding on the Parties. The Parties waive any right to damages, interest or penalties with respect
to any such disputed adjustment. Buyer and each Seller shall bear its own legal fees and other
costs of presenting its case. No later than five days after the Closing Statement becomes final
pursuant to this Section 3.03 (including following any resolution or adjudication by the
Bankruptcy Court of any disputed adjustment to the Unadjusted Cash Amount), (i) Buyer shall
pay to Sellers (by wire transfer of immediately available funds to accounts designated in writing
by EdgeMarc) the amount, if any, by which (1) the final Adjusted Cash Amount exceeds (2) the
sum of the Closing Payment and the Deposit Amount or (ii) Sellers shall pay to Buyer (by wire
transfer of immediately available funds to accounts designated in writing by Buyer) the amount,
if any, by which (1) the sum of the Closing Payment and Deposit Amount exceeds (2) the final
Adjusted Cash Amount.

       (e)   Buyer shall assist Sellers in the preparation of the Closing Statement under Section
3.03(c) as may be reasonably requested by Sellers to facilitate such process.

                                            ARTICLE 4
                                            CLOSING

       Section 4.01. Closing Date.

        Subject to the satisfaction of the conditions set forth in Article 9, Article 10 and Article
11 hereof (or the waiver thereof by the Party entitled to waive that condition), the closing of the
sale of the Assets and the assumption of the Assumed Liabilities contemplated hereby (the
“Closing”) will take place remotely via the exchange of electronic documents and signatures by
electronic mail and/or facsimile, on the date that is three Business Days after the satisfaction or
waiver of the conditions set forth in Article 9, Article 10 and Article 11 (other than conditions

                                                 27
             Case 19-11104-JTD        Doc 530-1        Filed 08/28/19    Page 35 of 190



that by their nature are to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions), unless another place, date or time are agreed to in writing by EdgeMarc and
Buyer. The date and time at which the Closing actually occurs is hereinafter referred to as the
“Closing Date.”

       Section 4.02. Payments on the Closing Date.

       At the Closing:

     (a)    Buyer will pay an amount equal to the Closing Payment, in cash by wire transfer of
immediately available funds to the accounts designated in writing by EdgeMarc; and

      (b)     Buyer will pay the Cure Costs required to be paid by Buyer pursuant to Section
2.05 by wire transfer of immediately available funds to the accounts designated in writing by
EdgeMarc, if applicable; and

       (c)    Sellers will pay the Cure Costs required to be paid by Sellers pursuant to Section
2.05 by wire transfer of immediately available funds.

       Section 4.03. Buyer’s Deliveries.

       At the Closing, Buyer will deliver or cause to be delivered to Sellers (or such other
Persons where so designated):

       (a)    the payments required to be made at the Closing pursuant to Section 4.02;

       (b)    a Master Assignment, an Assignment for each jurisdiction in which the Assets are
located and each other Transaction Document to which Buyer is a party, duly executed (and
acknowledged, where applicable) by Buyer, including letters-in-lieu of transfer orders, change of
operator forms to be prepared by Sellers for Buyer’s execution, change of operator notices
required under applicable Operating Agreements, and any other applicable forms and
declarations required by federal and state agencies relative to Buyer’s assumption of operations
and plugging and abandonment Liabilities with respect to all of the Assets, in each case, in form
and substance reasonably acceptable to Buyer and Sellers;

       (c)   the certificates of Buyer to be received by Sellers pursuant to Section 11.01 and
Section 11.02;

      (d)    if agreed by the Parties pursuant to Section 8.07, an executed copy of the Transition
Services Agreement;

       (e)   letters-in-lieu of transfer orders with respect to the Properties, prepared by Sellers
and in forms reasonably acceptable to Buyer, duly executed by the applicable Seller(s);

        (f)   evidence (including evidence of satisfaction of, or ability to satisfy upon Closing,
all applicable bonding or insurance requirements) as Sellers may reasonably request
demonstrating that Buyer is qualified with the applicable Governmental Authorities and pursuant



                                                  28
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19    Page 36 of 190



to any applicable Operating Agreement to succeed Sellers as the owner and, where applicable,
the operator of the Assets; and

       (g)     such other assignments and other good and sufficient instruments of assumption
and transfer, in form reasonably satisfactory to the Parties, as Sellers may request to transfer and
assign the Assumed Liabilities to Buyer.

       Section 4.04. Sellers’ Deliveries.

       At the Closing, each Seller will deliver to Buyer:

        (a)    a Master Assignment, an Assignment for each jurisdiction in which the Assets are
located and each other Transaction Document to which such Seller is a party (including letters-
in-lieu of transfer orders and change of operator forms), and any other applicable forms required
by federal and state agencies relative to the transfer of the ownership and/or operation of the
Assets from Sellers to Buyer, in each case in form and substance reasonably acceptable to Buyer
and Sellers, duly executed (and acknowledged, where applicable) by such Seller;

      (b)     the certificates of such Seller to be received by Buyer pursuant to Section 9.01 and
Section 9.02;

       (c)   if agreed by the Parties pursuant to Section 8.07, an executed copy of the Transition
Services Agreement;

       (d)   letters-in-lieu of transfer orders with respect to the Properties, prepared by Sellers
and in forms reasonably acceptable to Buyer, duly executed by Buyer;

       (e)    counterparts of such documents as are required to transfer the regulatory authority
to the Wells operated by a Seller to Buyer;

       (f)   recordable releases (in sufficient counterparts to facilitate recording in the
applicable counties where the Asserts are located) in form reasonably acceptable to Buyer of any
mortgages or security interests over the Assets, in each case, securing indebtedness for borrowed
money of Sellers or any of their Affiliates;

       (g)     a certificate of non-foreign status of each Seller (or, if such Seller is a disregarded
entity within the meaning of Treasury Regulations Section 1.1445-2(b)(2)(iii), the Person that is
treated as the transferor of property for U.S. federal income tax purposes) meeting the
requirements of Treasury Regulations Section 1.1445-2(b)(2), in form and substance reasonably
satisfactory to Buyer and dated as of the Closing Date; and

       (h)     such other bills of sale, deeds, endorsements, assignments and other good and
sufficient instruments of conveyance and transfer, in form reasonably satisfactory to the Parties,
as Buyer may reasonably request to vest in Buyer all the right, title and interest of such Seller in,
to or under any or all the Assets.




                                                  29
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19    Page 37 of 190



       Section 4.05. Withholding.

        Each of Buyer, any of its Affiliates, and the Escrow Agent shall be entitled to deduct and
withhold from any proceeds payable to any Person pursuant to this Agreement such amounts that
are required to be deducted and withheld under applicable Tax law. Any amounts that are so
deducted and withheld shall be treated for all purposes of this Agreement as having been paid to
the Person in respect of which such deduction and withholding was made.

                                  ARTICLE 5
                  REPRESENTATIONS AND WARRANTIES OF SELLERS

       Each Seller, severally and not jointly, represents and warrants the following to Buyer:

       Section 5.01. Organization and Good Standing.

        Each Seller is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Subject to the limitations imposed on such Seller as a
result of having filed a petition for relief under the Bankruptcy Code, each Seller has the
requisite power and authority to own or lease and to operate and use its properties and to carry on
its business as now conducted. Each Seller is duly qualified or licensed to do business and is in
good standing in each jurisdiction where the character of its business or the nature of its
properties makes such qualification or licensing necessary, except for such failures to be so
qualified or licensed or in good standing as would not, individually or in the aggregate, have a
Material Adverse Effect.

       Section 5.02. Authority; Validity.

        Subject to entry of the Sale Order and such other authorization as is required by the
Bankruptcy Court, each Seller has the requisite power and authority necessary to enter into and
perform their obligations under this Agreement and the other Transaction Documents to which it
is a party and to consummate the transactions contemplated hereby and thereby, and the
execution, delivery and performance of this Agreement and such other Transaction Documents
by Sellers and the consummation by Sellers of the transactions contemplated herein and therein
have been duly and validly authorized by all requisite corporate action. This Agreement has
been duly and validly executed and delivered by each Seller and each other Transaction
Document required to be executed and delivered by each Seller at the Closing will be duly and
validly executed and delivered by such Seller at the Closing. Subject to entry of the Sale Order
and assuming the due authorization, execution and delivery by the other Parties, this Agreement
and the other Transaction Documents constitute the legal, valid and binding obligations of
Sellers, enforceable against Sellers in accordance with their respective terms, subject to general
principles of equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or in equity).

       Section 5.03. No Conflict.

       Except for (a) entry of the Sale Order, (b) notices, filings and consents required in
connection with the Bankruptcy Case, and (c) items listed on Disclosure Schedule 5.03, no Seller


                                                30
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19    Page 38 of 190



is required to give any notice to, make any filing with or obtain any consent from any Person
(including any Governmental Authority) in connection with the execution and delivery of this
Agreement and the other Transaction Documents or the consummation or performance of any of
the transactions contemplated hereby and thereby. When the consents and other actions
described in the preceding sentence, including entry of the Sale Order, have been obtained and
taken, the execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions provided for herein and therein will not result in the breach
of any of the terms and provisions of, or constitute a default (with or without notice or lapse of
time or both) under, or conflict with, or cause any acceleration of any obligation of any Seller
under (i) the certificate of incorporation, bylaws or other governing documents of any Seller, (ii)
any Assigned Contract to which any Seller is or the Assets are bound, (iii) any Order applicable
to any Seller or any of the Assets or (iv) any Legal Requirement, except, in the case of clauses
(ii), (iii) and (iv), as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

       Section 5.04. Material Contracts.

        Disclosure Schedule 5.04 lists all Material Contracts in effect as of the Execution Date.
Each Material Contract is a valid and binding obligation of Seller(s) party thereto and, to the
Knowledge of Sellers, the other parties thereto in accordance with its terms and conditions,
except as such validity and enforceability may be limited by (a) bankruptcy, insolvency, or other
similar laws affecting the enforcement of creditors’ rights generally, (b) equitable principles of
general applicability (whether considered in a proceeding at law or in equity), and (c) the
obligation to pay Cure Costs. No event has occurred which, with the passage of time or the
giving of notice, or both, would constitute a default under or a violation of any Material Contract
or would cause the acceleration of any obligation of any Seller or, to the Knowledge of Sellers,
any other party thereto or the creation of a Lien upon any Asset, except for such events that
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect.

       Section 5.05. Permits.

        To Sellers’ Knowledge, (a) all necessary Permits with regard to the ownership or
operation of the Assets have been obtained and maintained except as would not reasonably be
expected to be, individually or in the aggregate, material to Sellers, taken as a whole, (b) no
Seller has received written notice of material default under any such material Permit and (c) no
material violations exist in respect of such material Permits, except for such non-compliance and
such facts, conditions or circumstances, the subject of which have been finally resolved.

       Section 5.06. Wells; Plug and Abandon Notice.

        Except as set forth on Disclosure Schedule 5.06, to the Knowledge of Sellers, as of the
date of this Agreement:

      (a)    There are no Wells (i) in respect of which a Seller has received a written notice,
demand or order from any Governmental Authority or other Person requiring that such Wells be
plugged and abandoned or requiring any mechanical integrity tests which have not been resolved


                                                 31
             Case 19-11104-JTD        Doc 530-1       Filed 08/28/19    Page 39 of 190



to such Governmental Authority’s or other Person’s satisfaction, (ii) that are shut-in or are
temporarily abandoned, or (iii) for which such Seller is currently obligated by applicable Legal
Requirement or applicable Contract to plug and abandon;

       (b)    During the period of Sellers’ ownership and operation of the Assets, all Wells have
been either in use for purposes of production or injection or suspended or temporarily abandoned
in accordance with applicable Legal Requirements, Lease or Contract;

       (c)    All Wells drilled by a Seller or any of its Affiliates and, to Sellers’ Knowledge, all
other Wells, have been drilled and completed within the limits permitted by all applicable
Leases, contracts and pooling or unit agreements and by applicable Legal Requirements;

      (d)    There are no Wells that are subject to exceptions to a requirement to plug and
abandon issued by a Governmental Authority having jurisdiction over the applicable Well, Lease
or Mineral Interest;

       (e)    There are no temporarily abandoned or shut-in Wells; and

       (f)    With respect to any Wells in which a Seller is the operator, no consent or notice is
required to be obtained by Sellers from, or delivered by Sellers to, any Third Party to transfer
such operatorship to Buyer.

       Section 5.07. Imbalances.

        Disclosure Schedule 5.07 lists the Imbalances relating to the Assets as of the date stated
therein.

       Section 5.08. Hedging.

       Disclosure Schedule 5.08 lists each Hedge Contract as of the date hereof.

       Section 5.09. Preferential Purchase Rights.

        There are no Preferential Purchase Rights to which any Assets are subject that would be
triggered by this Agreement.

       Section 5.10. Intellectual Property.

        Except as limited by Section 365(c)(1)(A) of the Bankruptcy Code, to the Knowledge of
Sellers, Sellers own all material Intellectual Property or have valid licenses to use all material
Intellectual Property used by them in the ordinary course of business. As of the date hereof, no
Proceedings are pending or, to the Knowledge of Sellers, threatened against Sellers before a
Governmental Authority with regard to the ownership by Sellers of any material Intellectual
Property.

       Section 5.11. Legal Proceedings.




                                                 32
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19    Page 40 of 190



        (a)   Except for the Bankruptcy Case and any adversary proceedings or contested
motions commenced in connection therewith, or as set forth on Disclosure Schedule 5.11, after
giving effect to the Sale Order, there is no Proceeding or Order pending, outstanding or, to
Sellers’ Knowledge, threatened relating to the Assets that would reasonably be expected to give
rise to any material Liability of Buyer or be materially adverse to the ownership or use by Buyer
of the Assets after the Closing, as such Assets are presently owned and used. Except for the
Bankruptcy Case and any adversary proceedings or contested motions commenced in connection
therewith or as set forth on Disclosure Schedule 5.11, there is no Proceeding or Order pending,
outstanding or, to Sellers’ Knowledge, threatened against any Seller that seeks to restrain or
prohibit or otherwise challenge the consummation, legality or validity of the transactions
contemplated hereby.

       (b)    Each Seller and each its Affiliates (a) are in material compliance with all Legal
Requirements applicable to the operation of the Assets; and (b) have all material Permits,
licenses, consents, authorizations, permit applications and other approvals of Governmental
Authorities as are required for the operation of the Assets as presently operated.
Notwithstanding anything herein to the contrary, nothing in this Section 5.11(b) shall apply with
respect to matters arising under or relating to environmental matters or Taxes.

       Section 5.12. No Take-or-Pay Obligations.

        No Seller is obligated by virtue of any take-or-pay payment (including any process-or-
pay or fractionate-or-pay), advance payment or other similar payment (other than gas balancing
arrangements or Royalties that are reflected in the Net Revenue Interest figures set forth in
Exhibit A or Exhibit B) to deliver Hydrocarbons, or proceeds from the sale thereof, attributable
to the Assets at some future time without receiving payment therefor at or within a customary
period after the time of delivery. No Seller or its Affiliates is obligated to pay any penalties or
other amounts under any agreement as a result of the sale, gathering, delivery, processing,
fractionation or transportation of quantities of Hydrocarbons produced from the Assets under or
in excess of any such agreement’s requirements.

       Section 5.13. Payments.

        Except as set forth on Disclosure Schedule 5.13, and excluding the Suspense Funds, all
Royalties due with respect to the Properties, in each case, to the extent attributable to the period
of time prior to the Closing Date, have been properly and correctly paid by Sellers, and, to the
Knowledge of Sellers, if payable by Third Parties, have been properly and correctly paid.

       Section 5.14. Brokers or Finders.

       Except as set forth on Disclosure Schedule 5.14 of this Agreement, no Seller has incurred
any obligation or liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payments in connection with this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby for which Buyer is or will
become liable.

       Section 5.15. Non-Consent Operations.


                                                 33
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19   Page 41 of 190



        Except as set forth on Disclosure Schedule 5.15, no operations are being conducted on
the Assets with respect to which any Seller has elected to be a non-consenting party under the
applicable Operating Agreement and with respect to which all of such Seller’s rights have not yet
reverted to it. Disclosure Schedule 5.15 contains the payout status of each Well as of the
Execution Date (or such other recent date as shown on such schedule) in which a possible
reversion of interest may occur at payout.

       Section 5.16. Environmental Matters.

       Except for facts, circumstances or conditions that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or as set forth on Disclosure
Schedule 5.16, as of the date of this Agreement:

       (a)    To the Knowledge of Sellers, the Assets and their operations are in compliance
with applicable Environmental Laws and such compliance includes each Seller’s or its Affiliates’
obtaining, maintaining and renewing all Permits related to Environmental Laws required for the
operation of the Assets;

       (b)    With respect to Sellers’ operation of the Assets, no Seller has received any written
notice from any Governmental Authority or any other Person (i) alleging non-compliance with or
violation of applicable Environmental Law or (ii) any actual or potential liability for the
investigation or remediation of any Release or disposal, in each case, the subject of which is
unresolved; and

       (c)     There is no Proceeding or Order pending, outstanding, or, to the Knowledge of
Sellers, threatened in writing against any Seller pursuant to Environmental Law with respect to
the Assets or any Seller’s operation of the Assets that could reasonably be expected to result in a
Seller or its Affiliates incurring any Liability pursuant to any applicable Environmental Law in
connection with the Assets. No Seller has entered into any commitments or restrictions under
Environmental Laws or through voluntary conservation easements or agreements, in either case,
with respect to protected species or their habitats that would create a material burden on the use
and enjoyment of the Property after the Closing.

       Section 5.17. Title; Assets.

         Sellers have Defensible Title to the Assets, including the Properties, and, subject to the
entry of the Sale Order, Buyer will be vested with good title to the Assets Free and Clear, to the
fullest extent permissible under Section 363(f) of the Bankruptcy Code. Exhibit A sets forth a
true, correct and complete list of all Assigned Leases and Interests in which any Seller owns an
interest, including Sellers’ Working Interest, Net Revenue Interest and net acres. Exhibit B sets
forth a true, correct and complete list of all Wells owned by Sellers and used in connection with
the Assets as of the Execution Date. All Equipment is in a state of reasonable repair (ordinary
wear and tear excepted) so as to be suitable for the purposes of which such equipment was
constructed, obtained or is currently being used in all material respects. Sellers have made
available to Buyer true and complete copies of each Lease that is an Assigned Lease and
Interest, and any and all amendments, modifications, supplements, exhibits, restatements,
guarantees and other agreements (whether written or oral), in each case related thereto, in its


                                                 34
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 42 of 190



possession and control. To Sellers’ Knowledge, each Lease that is an Assigned Lease and
Interest is in full force and effect, and is valid, binding and enforceable in accordance with its
terms. As of the Execution Date, no Seller has received any written notice of (i) any default or
event that with notice or lapse of time, or both, would constitute a default by a Seller under any
of the Leases that are Assigned Leases and Interests, or (ii) any condemnation, zoning or other
similar proceeding affecting any Property.

       Section 5.18. Operatorship.

        Exhibit B indicates the Wells in which a Seller is the operator as of the Execution Date.
As of the date hereof, there is no pending vote, or any outstanding formal request for a vote
(whether written or oral), to have the applicable Seller removed as operator of any of the Wells
for which a Seller is currently designated as the operator.

       Section 5.19. Casualty Losses.

       As of the Execution Date, there has been no material Casualty Loss (whether or not
covered by insurance) affecting any of the Assets that has not subsequently been completely
repaired, replaced or restored.

       Section 5.20. Taxes.

      (a)   All Asset Taxes that have become due and payable by any Seller (whether or not
shown on any Tax Return) have been properly and timely paid in full.

      (b)     All Tax Returns that are required to be filed by Seller with respect to Asset Taxes
have been duly and timely filed and all such Tax Returns are true, correct and complete in all
material respects.

       (c)    There is not currently in effect any extension or waiver of any statute of limitations
of any jurisdiction with respect to the assessment or collection of any Asset Tax. All Tax
withholding and deposit requirements, including all information reporting and backup
withholding requirements, imposed by applicable Tax Legal Requirements with respect to any of
the Assets have been satisfied in all material respects.

       (d)    No audits, examinations, lawsuits or other Proceedings are commenced, ongoing,
pending or, to Sellers’ Knowledge, proposed or threatened, against any Seller or the Assets with
respect to any Asset Tax. Except for Encumbrances for Asset Taxes not yet due, (i) there are no
Encumbrances for Taxes on any of the Assets, and (ii) no claim for unpaid Taxes has been made
by any Governmental Authority that could give rise to any such Encumbrance.

       (e)     No Asset is subject to any tax partnership agreement or provisions or is otherwise
treated, or required to be treated, as held in an arrangement requiring a partnership income Tax
Return to be filed under Subchapter K of Chapter 1 of Subtitle A of the Code for U.S. federal
income tax purposes.




                                                 35
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19    Page 43 of 190



       Section 5.21. Employees.

       (a)     With respect to each Applicable Employee, Sellers have provided or made
available to Buyer a list setting forth such Applicable Employee’s (i) name; (ii) employer; (iii)
department/function; (iv) title or job/position; (v) job designation (i.e., salaried or hourly); (vi)
location of employment; (vii) employment status (active, on leave or on unpaid leave); and (viii)
annual base rate of compensation and target bonus amount for the current fiscal year to which he
or she is entitled.

       (b)    No Seller is a party to any labor or collective bargaining agreement and there are
no labor or collective bargaining agreements that pertain to the Applicable Employees. No
labor organization or group of employees of Sellers that includes any Applicable Employee has
made a pending demand for recognition, and there are no representation proceedings or
petitions seeking a representation currently pending or, to the Knowledge of Sellers, threatened
to be brought or filed with the National Labor Relations Board or other labor relations tribunal.
There is no organizing activity involving a Seller pending, or to the Knowledge of Sellers,
threatened by any labor organization or group of employees of a Seller. There are no strikes,
work stoppages, slowdowns, lockouts or similar labor disputes, unfair labor practice charges,
arbitrations, material grievances, unfair employment practice charges or complaints, or other
claims or complaints against a Seller, pending or, to the Knowledge of Sellers, threatened by or
on behalf of any Applicable Employee.

       Section 5.22. AFEs; Capital Commitments.

        (a)   Disclosure Schedule 5.22 contains a list, true and correct as of the date of this
Agreement, of all authorities for expenditures (collectively, “AFEs”) for capital expenditures
with respect to the Properties that have been proposed by any Person having authority to do so
(including internal AFEs of a Seller not delivered to Third Parties) or other commitment to make
expenditures in respect of the ownership or operation of the Properties requiring expenditures
after the Closing Date, in each case, in an amount in excess of $100,000 (net to Sellers’ interest).

       (b)     Sellers are not legally obligated to make any future capital commitments under any
Material Contract requiring an expenditure by Sellers in excess of $350,000 (net to Sellers’
interest) relating to any of the Assets.

                                   ARTICLE 6
                    REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer represents and warrants to Sellers as follows:

       Section 6.01. Organization and Good Standing.

       Buyer is a corporation, duly organized, validly existing and in good standing under the
laws of the State of Delaware. Buyer has the requisite power and authority to own or lease and
to operate and use its properties and to carry on its business as now conducted. Buyer is (or at
the Closing will be) duly qualified or licensed to do business in the State(s) where the Assets are



                                                 36
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19    Page 44 of 190



located and Buyer or Buyer’s Affiliates will be duly qualified or licensed to own or lease and to
operate and use oil and gas assets in the State(s) where the Assets are located.

       Section 6.02. Authority; Validity; Consents.

        Buyer has the requisite power and authority necessary to enter into and perform its
obligations under this Agreement and the other Transaction Documents to which it is a party and
to consummate the transactions contemplated hereby and thereby. The execution, delivery and
performance of this Agreement by Buyer and the consummation by Buyer of the transactions
contemplated herein have been duly and validly authorized by all requisite limited liability
company or corporate actions in respect thereof. This Agreement has been duly and validly
executed and delivered by Buyer and each other Transaction Document to which Buyer is a party
will be duly and validly executed and delivered by Buyer, as applicable, at the Closing. This
Agreement and the other Transaction Documents to which Buyer is a party constitute the legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance with their
respective terms, except in each case as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Legal Requirements affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such principles are considered in a proceeding at law
or in equity.

       Section 6.03. No Conflict.

         Except for any applicable notices, filing, consents or approvals under any applicable
antitrust, competition or trade regulation or other Legal Requirements, Buyer is not and will not
be required to give any notice to, make any filing with or obtain any consent from any Person
(including any Governmental Authority) in connection with the execution and delivery of this
Agreement and the other Transaction Documents or the consummation or performance of any of
the transactions contemplated hereby and thereby, except as would not, individually or in the
aggregate, reasonably be expected to affect Buyer’s ability to perform its obligations under this
Agreement or any other Transaction Documents or to consummate the transactions contemplated
hereby or thereby. When the consents and other actions described in the preceding sentence
have been obtained and taken, the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions provided for herein and
therein will not result in the breach of any of the terms and provisions of, or constitute a default
(with or without notice or lapse of time or both) under, or conflict with, or cause any acceleration
of any obligation of any Buyer under (i) any agreement, indenture or other instrument to which it
or its assets is bound, (ii) the certificate of incorporation, bylaws or other governing documents
of Buyer, (iii) any Order applicable to Buyer or its assets or (iv) any Legal Requirement, except
as would not, individually or in the aggregate, reasonably be expected to affect Buyer’s ability to
perform its obligations under this Agreement or any other Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

       Section 6.04. Litigation.

        There are no Proceedings or Orders pending, outstanding or, to the Knowledge of Buyer,
threatened against Buyer, that seek to restrain or prohibit or otherwise challenge the


                                                37
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 45 of 190



consummation, legality or validity of the transactions contemplated hereby or that would,
individually or in the aggregate, reasonably be expected to have an adverse effect on Buyer’s
performance of any of its obligations and covenants hereunder that are to be performed prior to,
at or after Closing.

       Section 6.05. Bankruptcy.

      There are no bankruptcy, reorganization or arrangement proceedings pending, being
contemplated by or, to the Knowledge of Buyer, threatened against Buyer.

       Section 6.06. Brokers or Finders.

       Neither Buyer nor any Person acting on behalf of Buyer has paid or become obligated to
pay any fee or commission to any broker, finder, investment banker, agent or intermediary for or
on account of the transactions contemplated by this Agreement for which Sellers are or will
become liable.

       Section 6.07. Financial Capability.

        Buyer has, and will have at the Closing, sufficient funds available in cash to pay the
Purchase Price, the Cure Costs required to be paid by Buyer pursuant to Section 2.05, if any, and
any fees and expenses incurred by or otherwise required to be paid by Buyer in connection with
the transactions contemplated by this Agreement. Upon the consummation of the transactions
contemplated hereby, (a) Buyer will not be insolvent as defined in Section 101 of the Bankruptcy
Code, (b) Buyer will not be left with unreasonably small capital, (c) Buyer will not have incurred
debts beyond its ability to pay such debts as they mature, and (d) the capital of Buyer will not be
impaired. For the avoidance of doubt, Buyer’s obligations to complete the transactions
contemplated hereby are not dependent upon or conditioned on receipt of financing.

                                      ARTICLE 7
                          ACTIONS PRIOR TO THE CLOSING DATE

       Section 7.01. Access and Reports.

        (a)    Subject to applicable Legal Requirements, upon receipt of written request from
Buyer of any such activities no less than three Business Days in advance, Sellers will afford
Buyer’s officers and other authorized Representatives reasonable access, during normal business
hours until the Closing, to its officers, consultants and authorized Representatives (including its
legal advisors and accountants), to make such investigation of the Assets and the Assumed
Liabilities as it reasonably requests; provided, however, in connection with such access, Buyer’s
authorized Representatives will (i) abide by any safety rules, regulations and operating policies
provided in writing by Sellers or its Representatives and (ii) at Seller’s option, be accompanied
by at least one Representative of Sellers. All requests for information made pursuant to this
Section 7.01 must be submitted in accordance with Section 13.02. Notwithstanding anything
herein to the contrary, no such investigation or examination will be permitted to the extent that it
would require unreasonably interfere with the conduct of the business of Sellers, would require
Sellers to disclose information that would cause material competitive harm to a Seller, would


                                                 38
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 46 of 190



violate the attorney-client privilege or any other applicable privileges or immunities or involves
intrusive sampling or monitoring of any environmental media. For the avoidance of doubt,
Sellers’ provision of access to Buyer under this Section 7.01(a) shall not be construed to provide
Buyer with the right to conduct or cause to be conducted any Phase I environmental site
assessments of any of the Assets, except with respect to actual or alleged Interim Environmental
Defects. Buyer shall indemnify each member of the Seller Group and hold them harmless
against any Liabilities, damages, penalties, costs and expenses, including reasonable attorneys’
fees, that the Seller Group incurs by reason of access afforded to Buyer and its Representatives
pursuant to this Section 7.01(a).

        (b)    Buyer acknowledges that Confidential Information (as defined in the
Confidentiality Agreement) has been, and in the future will be, provided to it in connection with
this Agreement, including under Section 7.01(a), and is subject to the terms of the confidentiality
agreement dated May 20, 2019 between EdgeMarc and Buyer (the “Confidentiality
Agreement”), the terms of which are incorporated herein by reference. Buyer acknowledges
and understands that this Agreement may be provided to the Consultation Parties or be publicly
filed in the Bankruptcy Court and further made available by Sellers to prospective bidders and
that, except as prohibited herein, such disclosure will not be deemed to violate any
confidentiality obligations owing to Buyer, whether pursuant to this Agreement, the
Confidentiality Agreement or otherwise. In addition, notwithstanding anything to the contrary in
this Agreement or the Confidentiality Agreement, Sellers acknowledges and understands that this
Agreement or the transactions contemplated hereby may be disclosed by Buyer to the extent
required by applicable securities Legal Requirements; provided, that, prior to making any such
disclosure, Buyer shall have (i) provided notice to EdgeMarc of such disclosure, (ii) provided
EdgeMarc with a reasonable opportunity to comment on the form of such disclosure and (iii)
considered in good faith any comments made by EdgeMarc with respect to the form of such
disclosure. Effective upon, and only upon, the Closing, the Confidentiality Agreement will
terminate. Sellers acknowledge that from and after the Closing, all non-public information
relating to the Assets and the Assumed Liabilities will be valuable and proprietary to Buyer and
its Affiliates. Sellers agree that, from and after the Closing, no Seller will disclose to any Person
any information relating to the Assets or the Assumed Liabilities, except as required by Legal
Requirements or as otherwise becomes available (i) in the public domain other than through any
action by any Seller in violation of its obligations under this Section 7.01(b) or (ii) from a source
that is not known by Sellers to have a confidentiality obligation with respect to such information.
Sellers acknowledge and agree that the remedies at law for any breach or threatened breach of
this Section 7.01(b) by any Seller are inadequate to protect Buyer and its Affiliates and that the
damages resulting from any such breach are not readily susceptible to being measured in
monetary terms. Accordingly, without prejudice to any other rights or remedies otherwise
available to Buyer or its Affiliates, each party acknowledges and agrees that upon any breach or
threatened breach by a Seller of the terms and conditions of this Section 7.01(b), Buyer and its
Affiliates, as applicable, will be entitled to seek immediate injunctive relief and an order
restraining any threatened or future breach from any court of competent jurisdiction without
proof of actual damages or posting of any bond in connection with any such remedy. The
provisions of this Section 7.01(b) will survive the Closing.

       Section 7.02. Operations Prior to the Closing Date.


                                                 39
             Case 19-11104-JTD       Doc 530-1       Filed 08/28/19    Page 47 of 190



        Except (1) as expressly contemplated by this Agreement, (2) as disclosed in Disclosure
Schedule 7.02, (3) with the prior written consent of Buyer (which consent will not be
unreasonably withheld, conditioned or delayed) or the approval of the Bankruptcy Court, (4) as
otherwise required by Legal Requirements or any Contract to which Sellers are bound, or (5) as
ordered by the Bankruptcy Court or limited by restrictions or limitations under the Bankruptcy
Code on Chapter 11 debtors, including (x) the exercise of its fiduciary duties to maximize the
value of its estate and (y) limitations on Sellers’ ability to pay amounts relating to the period
prior to the Petition Date and the impact of Sellers’ filing for bankruptcy with respect to any
Contract to which it is a party, from the Execution Date until the Closing Date:

         (a)   Sellers will use commercially reasonable efforts to (i) operate the Assets operated
by Sellers in the ordinary course of business consistent with past practices, (ii) maintain books,
accounts and records relating to the Assets in accordance with past custom and practice, (iii)
preserve the present business operations, organization and goodwill related to the Assets and the
present relationships with customers, (iv) pay or cause to be paid when due all Asset Taxes and
file all Tax Returns with respect thereto, (v) pay or cause to be paid all Royalties, development
and operating expenses, and other payments incurred with respect to the Properties in the same
manner as a reasonably prudent operator engaged in the business of owning and operating oil
and natural gas properties, (vi) maintain all Leases that are Assigned Leases and Interests in full
force and effect and (vii) maintain Suspense Funds in the ordinary course of business and not
exercise any rights of set off against the Suspense Funds or otherwise against the Assets.

       (b)    Sellers will not:

                (i) abandon or permit any material Asset to lapse (except any abandonment of
       Leases to the extent any such Leases terminate pursuant to their terms or as required by
       any Governmental Authority pursuant to applicable Legal Requirement);

                (ii) (A) enter into any Contract that would constitute a Material Contract or
       (B) terminate, reject, cancel, materially amend or modify, or extend any (x) Assigned
       Contract that has been identified as such as of the Execution Date or Assigned Lease and
       Interest or (y) Acquired Hedge Contract;

              (iii) enter into any Hydrocarbon sales, supply, exchange, processing or
       transportation contract with respect to the Assets, other than in the ordinary course of
       business consistent with past practice;

               (iv) sell, lease, encumber, transfer, assign or otherwise dispose any portion of
       any Assigned Leases or Interests or other material Assets, except sales of Hydrocarbons
       in the ordinary course of business;

                (v)    commence, propose, or agree to participate in any single operation with
       respect to the Properties with an anticipated cost in excess of $75,000 individually or
       $250,000 in the aggregate (in each case, net to Sellers’ interest), except for emergency
       operations, AFEs existing as of the date hereof and set forth on Disclosure Schedule
       5.22(a) or operations required by any Governmental Body;



                                                40
             Case 19-11104-JTD        Doc 530-1       Filed 08/28/19    Page 48 of 190



               (vi) increase the compensation payable or potentially payable to any
       Applicable Employee other than in the ordinary course of business consistent with past
       practice or as required by the terms of any employee benefit plan or compensation
       arrangement of Sellers applicable to such Applicable Employee;

             (vii) voluntarily relinquish its position as operator with respect to any
       Properties operated by any such Seller; or

              (viii)   agree to do anything prohibited by this Section 7.02(b).

       (c)     Sellers will inform Buyer as promptly as practicable, but in no event later than two
Business Days after receipt thereof, of having Knowledge of any written notice delivered to
Sellers regarding (i) any default or event that, with notice or lapse of time or both, would
constitute a material default by a Seller under any of the Leases that are Assigned Leases and
Interests or (ii) any material condemnation, zoning or other similar proceeding affecting any
Property.

       Section 7.03. Commercially Reasonable Efforts.

         Sellers, on the one hand, and Buyer, on the other hand, will use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other in doing, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions contemplated
hereby, including using commercially reasonable efforts to accomplish the following: (i) the
taking of all reasonable acts necessary to cause the conditions precedent to the other party’s
obligations to consummate the Closing set forth in Article 9, Article 10 and Article 11 to be
satisfied, (ii) the obtaining, at the earliest practicable date, of all necessary Governmental
Authorizations and the making of all necessary registrations, declarations and filings (including
registrations, declarations and filings with Governmental Authorities, if any) and the taking of all
reasonable steps as may be necessary to avoid any Proceeding by any Governmental Authority,
and (iii) the execution or delivery of any additional instruments necessary to consummate the
transactions contemplated hereby and to fully carry out the purposes of this Agreement,
including the conveyance of any Assets. Additionally, with regard to each Well operated by a
party other than a Seller, Buyer will, as soon as reasonably practicable after the Closing Date,
deliver to the applicable operator of such Well a copy of the recorded Assignment evidencing the
conveyance of Sellers’ interest in such Well to Buyer, as well as any other documentation
reasonably requested by such operator to evidence such conveyance. Nothing in this Section
7.03 will require a Seller to pay any consideration to any Third Party, to initiate any Proceedings
or to incur any obligation or to waive any right under this Agreement.

       Section 7.04. Bankruptcy Court Approval and Bankruptcy Cases.

       (a)    Sellers will file the Bidding Procedures Supplement on the Execution Date.

        (b)    Prior to the Execution Date, Sellers, in consultation with Buyer or its counsel, will
set a hearing for the Court to consider entry of the Bidding Procedures Supplemental Order on
the first available hearing date and time after the expiration of 10 calendar days following the
filing of the Bidding Procedures Supplement. Sellers agree that the Bidding Procedures

                                                 41
             Case 19-11104-JTD        Doc 530-1        Filed 08/28/19    Page 49 of 190



Supplement will also seek approval for (i) a condition that to be considered by the Debtors as a
Qualified Bid (as defined in the Bidding Procedures), bidders must be Qualified Bidders (as
defined in the Bidding Procedures) and submit a Qualified Bid and propose a purchase price in
their bid that is equal to or greater than $52,250,000, which is the sum of the Unadjusted Cash
Amount, plus the Break-Up Fee plus the maximum Expense Reimbursement provided for herein,
plus $250,000 and (ii) a requirement that if an Auction is required in accordance with the
Bidding Procedures, Buyer shall receive a credit of $2,000,000, representing the Break-Up Fee
and the maximum Expense Reimbursement in each round of bidding. Sellers further agree that
the Bidding Procedures Supplemental Order shall provide that the Bid Protections, if due under
this Agreement, will be paid from the proceeds of any Alternative Transaction, including a
Successful Bid, and ahead of the DIP Loans, as defined and more fully described in that certain
order of the Bankruptcy Court dated June 18, 2019 Dkt. No. 223 and that the Expense
Reimbursement, if due under Section 12.03(a)(3) of the Agreement, shall be paid within five
days of such Expense Reimbursement becoming due and owing under this Agreement.

       (c)    Sellers will take commercially reasonable efforts to obtain entry by the Bankruptcy
Court of the Bidding Procedures Supplemental Order as soon as possible after the Execution
Date and in no event later than 15 days after the Execution Date.

      (d)   Sellers will take commercially reasonable efforts to obtain entry of the Sale Order
by August 30, 2019.

       (e)    Sellers will not seek to reject any 365 Contract without Buyer’s consent.

        (f)    From and after the Execution Date and prior to the Closing or the termination of
this Agreement in accordance with Section 12.01, Sellers shall not take any action which is
intended to (or is reasonably likely to), or fail to take any action the intent (or the reasonably
likely result) of which failure to act is to, result in the delay in entry, reversal, withdrawal,
voiding, modification, or staying of the Bidding Procedures Supplemental Order or this
Agreement. If Buyer is the Successful Bidder, or if no Qualified Bid is submitted by the Bid
Deadline (as defined in the Bidding Procedures) in respect of the Assets, Sellers shall not take
any action which is intended to (or is reasonably likely to), or fail to take any action the intent (or
the reasonably likely result) of which failure to act is to, result in the delay in entry, reversal,
withdrawal, voiding, modification, or staying of the Sale Order or this Agreement.

       (g)     Sellers and Buyer each acknowledge that this Agreement and the sale of the Assets
and the assumption of the Assigned Contracts by Buyer and assignment of the Assets to Buyer
are subject to Bankruptcy Court approval. Buyer acknowledges that (i) to obtain such approval,
Sellers must demonstrate that they have taken reasonable steps to obtain the highest and
otherwise best offer possible for the Assets, and that such demonstration shall include giving
notice of the transactions contemplated by this Agreement to creditors and other interested
parties as ordered by the Bankruptcy Court, and, if necessary, conducting the Auction, and (ii)
Buyer must provide adequate assurance of future performance as required under the Bankruptcy
Code with respect to each Applicable Contract.

       (h)     Buyer agrees that it will promptly take such actions as are reasonably requested by
Sellers to assist in obtaining entry of the Bidding Procedures Supplemental Order and the Sale


                                                  42
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19     Page 50 of 190



Order and a finding of adequate assurance of future performance by Buyer of the Assigned
Contracts, including furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for the purposes, among others, of providing necessary assurances of
performance by Buyer under this Agreement and demonstrating that Buyer is a “good faith”
purchaser under Section 363(m) of the Bankruptcy Code. In the event the entry of the Bidding
Procedures Supplemental Order or the Sale Order is appealed, Sellers and Buyer will use their
respective commercially reasonable efforts to defend such appeal(s).

        (i)    Sellers shall, prior to filing, and as early in advance as is practicable, provide Buyer
with a reasonable opportunity to review and comment on all proposed pleadings, motions,
notices, statements schedules, applications, reports and other material papers to be filed by the
Sellers in the Bankruptcy Court to the extent related to the consummation or approval of the
transactions contemplated hereby or by the other Transaction Documents and shall include in
any such filing thereof such revisions as may be reasonably requested by Buyer. Sellers shall
provide Buyer with a reasonable opportunity to review all notice and mailing lists to be used to
notify known and potential creditors and parties-in-interest of the proposed Free and Clear sale
of the Assets, and Sellers shall accept Buyer’s reasonable comments. Seller shall not seek to
amend the Bidding Procedures Order, the Bidding Procedures Supplemental Order or the Sale
Order in a manner that would reasonably be expected to adversely impact Buyer without Buyer’s
prior written consent, not to be unreasonably withheld, conditioned or delayed.

       (j)   Sellers and Buyer agree that, in the event that Buyer is not the Successful Bidder,
Buyer shall not be required to be the Backup Bidder beyond the Backup Bid Termination Date.

        Section 7.05. Bidding Procedures.

       Buyer agrees and acknowledges that Sellers, including through their representatives, are
and may continue soliciting inquiries, proposals, or offers from third parties for the Assets, in
accordance with the Bidding Procedures.

        Section 7.06. Backup Bidder.

        If an Auction is conducted, and Sellers do not choose Buyer as the Successful Bidder, but
instead choose Buyer as the Backup Bidder, Buyer shall be the Backup Bidder. If Buyer is
chosen as the Backup Bidder, Buyer shall be required to keep its bid to consummate the
transactions contemplated by this Agreement on the terms and conditions set forth in this
Agreement (as the same may be improved upon by Buyer prior to or at the Auction) open and
irrevocable until the Backup Bid Termination Date.

        Section 7.07.   Solicitation of Alternative Transactions.

        From and after the Execution Date, Sellers shall not, shall cause their Subsidiaries and
Affiliates to not, and shall use best efforts to cause their representatives and agents to not, solicit,
knowingly facilitate or knowingly encourage the submission of any other “stalking horse” bids
with respect to the Assets, or have discussions or negotiations with any Person (including, for the
avoidance of doubt, any other Person with whom Sellers and/or their Subsidiaries, Affiliates or
representatives have already had discussions) other than Buyer, its Affiliates, agents, or
representatives in connection with any such bids, in each case, prior to the entry of the Bidding

                                                  43
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19   Page 51 of 190



Procedures Supplemental Order. In the event that Sellers receive an unsolicited “stalking horse”
bid with respect to the Assets during the period from the Execution Date until the entry of the
Bidding Procedures Supplemental Order, Sellers shall within 24 hours of receipt of such bid
notify Buyer of its receipt of such bid (but, for the avoidance of doubt, (a) Sellers shall not be
required to disclose any confidential terms of such bid or the identity of the Third Party that
submitted such bid and (b) nothing in this sentence shall be construed to permit Sellers to
respond to or otherwise discuss or negotiate a “stalking horse” bid (as opposed to a bid that could
be made at the Auction) with such Third Party until the entry of the Bidding Procedures
Supplemental Order). Sellers shall not enter into a definitive agreement for an Alternative
Transaction prior to entry of Bidding Procedures Supplemental Order.

       Section 7.08. Hedge Contracts.

         Buyer shall have the option, in its sole discretion, to elect to acquire any of the Hedge
Contracts set forth on Disclosure Schedule 5.08 (along with the rights and obligations
thereunder) by notifying EdgeMarc of such election in writing no later than the Effective Time
(any such Hedge Contracts that Buyer elects to acquire, the “Elected Hedge Contracts”).
Subject to Section 2.06, Sellers shall novate, and shall use commercially reasonable efforts to
cause the counterparty thereto to novate, the Elected Hedge Contracts to Buyer at the Closing,
and, if such Elected Hedge Contracts are so novated (such novated Elected Hedge Contracts, the
“Acquired Hedge Contracts”), the Unadjusted Cash Amount shall be adjusted as set forth in
Section 2.1 of Appendix A. Elected Hedge Contracts for which final settlement occurs after the
Effective Time but prior to the Closing shall not be novated to Buyer but shall be considered
Acquired Hedge Contracts and the Unadjusted Cash Amount shall be adjusted as set forth in
Section 2.1 of Appendix A.

       Section 7.09. Exhibit Matters.

        Notwithstanding anything in this Agreement to the contrary (including on the Exhibits),
at any time on or prior to August 2, 2019, EdgeMarc or Buyer may propose to such other Party
any amendment to Exhibit A-1 or Exhibit A-2, as the case may be, and the Parties shall enter into
such amendment promptly thereafter, to the extent required so that (a) all Leases related to
producing Wells or drilled but uncompleted Wells shall be set forth on Exhibit A-1, and (b) all
Leases that are not related to producing Wells or drilled but uncompleted Wells for which there
are Cure Costs associated therewith shall be set forth on Exhibit A-2. Sellers shall be
responsible for, and Buyer shall have no Liability with respect to, any Cure Costs related to
Leases set forth on Exhibit A-1 (as modified to reflect clauses (a) and (b)).

                                        ARTICLE 8
                                 ADDITIONAL AGREEMENTS

       Section 8.01. Taxes.

       (a)     Transfer Taxes. Buyer, on the one hand, and Sellers, on the other hand, will each
be responsible for 50% of the documentary, stamp, transfer (including real property transfer),
motor vehicle registration, sales, use, value added, excise and other similar non-income Taxes
and all filing and recording fees (and any interest, penalties and additions with respect to such


                                                44
             Case 19-11104-JTD        Doc 530-1       Filed 08/28/19    Page 52 of 190



Taxes and fees) arising from or relating to the consummation of the transactions contemplated by
this Agreement (collectively, “Transfer Taxes”), regardless of the party on whom liability is
imposed under the provisions of the Legal Requirements relating to such Transfer Taxes. Sellers
and Buyer will consult and cooperate on a reasonable basis in preparing and timely filing all Tax
Returns with respect to any Transfer Taxes and will cooperate on a reasonable basis and
otherwise take commercially reasonable efforts to obtain any available exemptions from or
reductions in such Transfer Taxes.

       (b)    Asset Taxes.

                (i) Sellers shall be allocated and bear all Asset Taxes attributable to any Tax
       period ending prior to the Effective Time and the portion of any Straddle Period ending at
       the Effective Time. Buyer shall be allocated and bear all Asset Taxes attributable to any
       Tax period that begins after the Effective Time and the portion of any Straddle Period
       beginning immediately after the Effective Time.

                (ii) For purposes of determining the allocations in Section 8.01(b)(i), (A)
       Asset Taxes that are attributable to the severance or production of Hydrocarbons (other
       than such Asset Taxes described in clause (C), below) shall be allocated to the period in
       which the severance or production giving rise to such Asset Taxes occurred, (B) Asset
       Taxes that are based upon or related to sales or receipts or imposed on a transactional
       basis (other than such Asset Taxes described in clause (A) or (C)), shall be allocated to
       the period in which the transaction giving rise to such Asset Taxes occurred, and (C)
       Asset Taxes that are ad valorem, property or other Asset Taxes imposed on a periodic
       basis pertaining to a Straddle Period shall be allocated between the portion of such
       Straddle Period ending at the Effective Time and the portion of such Straddle Period
       beginning immediately after the Effective Time by prorating each such Asset Tax based
       on the number of days in the applicable Straddle Period that occur on or before the date
       on which the Effective Time occurs, on the one hand, and the number of days in such
       Straddle Period that occur after the date on which the Effective Time occurs, on the other
       hand.

               (iii) To the extent the actual amount of an Asset Tax or Transfer Tax is not
       known at the time an adjustment is to be made with respect to such Asset Tax or Transfer
       Tax pursuant to Section 2.1 of Appendix A or Section 3.03, as applicable, the Parties
       shall utilize the most recent information available in estimating the amount of such Asset
       Tax or Transfer Tax for purposes of such adjustment.

        (c)    Cooperation and Audits. Buyer and Sellers will, and will cause their Affiliates to,
cooperate on a reasonable basis with each other regarding the filing of Tax Returns, any audit,
litigation, or other Proceeding with respect to Taxes relating to the Assets and any other Tax
matters governed by this Agreement, and will make available to the other Party as reasonably
requested all information, records and documents relating to Taxes governed by this Agreement
until the expiration of the applicable statute of limitations or extension thereof or the conclusion
of all audits, appeals, litigation or other Proceedings with respect to such Taxes.




                                                 45
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19    Page 53 of 190



       Section 8.02. Assigned Contracts; Adequate Assurance and Performance.

       (a)   With respect to each Assigned Contract, Buyer will deliver within 24 hours of
being declared by Sellers as the Successful Bidder information sufficient to demonstrate Buyer’s
adequate assurance of the future performance by Buyer of each such Assigned Contract as
required under section 365 of the Bankruptcy Code, which information Sellers will be permitted
to disseminate to any Third Party to any 365 Contract.

       (b)    From and after Closing, Buyer will pay, perform or satisfy the Assumed Liabilities
from time to time and as such Assumed Liabilities become due and payable or are required to be
performed or satisfied in accordance with their respective terms.

        (c)    Without limiting the provisions of Section 8.02(a), Buyer acknowledges that
Sellers have no duty to maintain any bonds, letters of credit, guarantees, cash deposits and
insurance to secure performance or payment under any Assigned Contracts (collectively, the
“Seller Credit Obligations”) after the Closing, and Buyer agrees to reasonably cooperate with
Sellers in Sellers’ efforts to secure the release of any Seller Credit Obligations posted by Sellers
set forth on Disclosure Schedule 8.02(c). On or before the Closing, Buyer will obtain, or cause
to be obtained in the name of Buyer, replacements for the Seller Credit Obligations. If any Seller
Credit Obligation remains outstanding as of the Closing Date, Buyer will indemnify each
member of the Seller Group and hold them harmless against any Liabilities that the Seller Group
may incur under any such Seller Credit Obligations attributable to periods from and after the
Closing Date.

       Section 8.03. Employee Matters.

       (a)     Transferred Employees. Effective as of the Execution Date, EdgeMarc hereby (i)
waives any and all restrictions imposed on Buyer or any of its Affiliates pursuant to Section 11
of the Confidentiality Agreement and (ii) agrees that Buyer and its Affiliates may solicit for
employment, or hire, any of the Applicable Employees on employment terms that are in Buyer’s
sole discretion. Such individuals who accept such offer prior to the Closing Date are hereinafter
referred to as the “Transferred Employees.” For the avoidance of doubt, in no event shall any
of the matters contemplated by this Section 8.03(a) (including the acceptance of such offer by
any Applicable Employee) be a condition to Closing.

        (b)    No Obligations. No provision in this Section 8.03 or otherwise in this Agreement,
whether express or implied, will (i) create any third-party beneficiary or other rights in any
employee or former employee of Sellers or any of their subsidiaries or Affiliates (including any
beneficiary or dependent thereof), any other participant in any seller benefit plan or any other
Person; (ii) create any rights to continued employment with Sellers, Buyer or any of their
respective subsidiaries or Affiliates or in any way limit the ability of Sellers, Buyer or any of
their respective subsidiaries or Affiliates to terminate the employment of any individual at any
time and for any reason; or (iii) constitute or be deemed to constitute an amendment to any seller
benefit plan or any other employee benefit plan, program, policy, agreement or arrangement
sponsored or maintained by Sellers, Buyer or any of their subsidiaries or Affiliates. For the
avoidance of doubt, Buyer shall not be obligated to take any existing employment agreements or



                                                46
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 54 of 190



arrangements, including benefit plans or benefit arrangements, with respect to any Transferred
Employee.

       Section 8.04. Post-Closing Books and Records and Personnel.

         For three years after the Closing Date, (a) Buyer will not dispose of or destroy any of the
Records received by Buyer as Assets and (b) Buyer will allow Sellers (including, for clarity, any
trust established under a Chapter 11 plan of Sellers or any other successors of Sellers) and any of
its directors, officers, employees, counsel, representatives, accountants and auditors reasonable
access during normal business hours, upon reasonable advance notice, to any Records included
in the Assets for purposes relating to the Bankruptcy Case, the wind-down of the operations of
Sellers or any such trusts or successors and Sellers (including any such trust or successors) and
such directors, officers, employees, counsel, representatives, accountants and auditors will have
the right to make copies of any such Records for such purposes. Until the liquidation and
winding up of Sellers’ estate, Sellers may keep a copy of the Records. In the event any Party
desires to destroy any such Records prior to the time during which they must be maintained
pursuant to this Section 8.04, such Party will first give 90 days’ prior written notice to the other
Party and such other Party will have the right at their option and expense, upon prior written
notice given within such 90 day period to the Party desiring to destroy such Records or records,
to take possession of the Records within 180 days after the date of such notice, or such shorter
period as the liquidation and winding up of Sellers’ estate will permit. Except as required by
Legal Requirements or to the extent required to enforce its rights with respect to the Excluded
Liabilities, from and after the Closing, each Seller will keep confidential and not use the Records
and any proprietary or non-proprietary engineering, geological, geophysical and seismic data,
files and records that would have been included in the Records but for the failure to obtain a
material Third Party consent.

       Section 8.05. Disclaimers.

      (a)     General Disclaimer. To the extent required by applicable Legal Requirements to
be operative, the disclaimers of certain warranties contained in this Section 8.05 are
“conspicuous disclaimers” for purposes of any applicable Legal Requirements.

     (b) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF THE
PARTIES EXPRESSLY SET FORTH IN THIS AGREEMENT (AS MODIFIED BY THE
SCHEDULES HERETO), (I) NO PARTY HERETO NOR ANY OTHER PERSON
MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR
IMPLIED OR OTHERWISE, WITH RESPECT TO, OR IN RELATION TO, ANY OF
THE ASSETS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND EACH OF THE PARTIES EXPRESSLY WAIVE AND ACKNOWLEDGE THAT
NONE OF THE OTHER PARTIES MAKES ANY SUCH WARRANTY OR
REPRESENTATION, AND SUCH PARTY IS NOT RELYING ON ANY SUCH
WARRANTY OR REPRESENTATION BY ANY OTHER PARTY, (II) EACH PARTY
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR
COMMUNICATED (ORALLY, IN WRITING OR OTHERWISE) TO THE OTHER
PARTIES OR ANY OF THEIR AFFILIATES, EMPLOYEES, AGENTS,


                                                 47
       Case 19-11104-JTD   Doc 530-1    Filed 08/28/19   Page 55 of 190



CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY STATEMENT,
OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT,
CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLERS OR ANY OF THEIR
AFFILIATES) AND (III) ALL PROPERTIES INCLUDED IN THE ASSETS WILL BE
CONVEYED BY SELLERS AND ACCEPTED BY BUYER PRECISELY AND ONLY AS
IS, WHERE IS, AND WITH ALL DEFECTS AND FAULTS WITHOUT RECOURSE
AND WITHOUT WARRANTY (INCLUDING WITHOUT ANY WARRANTY OF
TITLE).

       (c) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLERS EXPRESSLY SET FORTH IN ARTICLE 5, BUYER ACKNOWLEDGES AND
AGREES THAT SELLERS ARE CONVEYING THE ASSETS WITHOUT
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED AT
COMMON LAW, BY STATUTE, OR OTHERWISE (ALL OF WHICH SELLERS
HEREBY DISCLAIM), RELATING TO (I) TITLE, (II) THE MERCHANTABILITY,
DESIGN, OPERATING CONDITION, OR QUALITY OF THE WELLS AND THE
EQUIPMENT, (III) THE FITNESS OF THE WELLS AND THE EQUIPMENT FOR
ANY PARTICULAR PURPOSE, (IV) THE ABSENCE OF PATENT, LATENT OR
REDHIBITORY VICES OR DEFECTS, (V) THE ENVIRONMENTAL OR PHYSICAL
CONDITION OF THE ASSETS (SURFACE AND SUBSURFACE), (VI) THE
QUANTITY, RECOVERABILITY, OR VALUE OF HYDROCARBON RESERVES,
(VII) COMPLIANCE WITH LEGAL REQUIREMENTS, (VIII) THE CONTENTS,
CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY
ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION,
RELATING TO THE ASSETS, (IX) GEOGRAPHIC, GEOLOGIC OR GEOPHYSICAL
CHARACTERISTICS, OR THE EXISTENCE, QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (X) ANY
ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (XI) CONTRACTUAL, ECONOMIC, FINANCIAL
INFORMATION AND/OR OTHER DATA AND ANY RELATED MAPS,
ESTIMATIONS OR PROJECTIONS MADE IN SALE PRESENTATIONS,
MARKETING MATERIALS, (XII) CONTINUED FINANCIAL VIABILITY,
INCLUDING PRESENT OR FUTURE VALUE OR ANTICIPATED INCOME OR
PROFITS, (XIII) THE CONTENT, CHARACTER OR NATURE OF ANY
INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS PREPARED BY THIRD PARTIES, (XIV) ANY OTHER MATERIALS
OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO BUYER OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO,
(XV) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR
TRADEMARK INFRINGEMENT, (XVI) THE CONTINUING EXISTENCE OR
MAINTENANCE OF ANY LEASE, (XVII) ABILITY TO PRODUCE, INCLUDING
PRODUCTION DECLINE RATES, (XVIII) COSTS, EXPENSES, REVENUES,

                                   48
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19   Page 56 of 190



RECEIPTS, PRICES, ACCOUNTS RECEIVABLE, OR ACCOUNTS PAYABLE, OR
(XIX) ANY OTHER MATTER WHATSOEVER, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES THAT BUYER WILL BE DEEMED
TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND
STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT
BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER
DEEMS APPROPRIATE AND BUYER IRREVOCABLY WAIVES ANY AND ALL
CLAIMS THEY MAY HAVE AGAINST SELLERS ASSOCIATED WITH SAME.

     (d) EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLERS EXPRESSLY SET FORTH IN ARTICLE 5, SELLERS HAVE NOT AND
WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAW,
ASSUMED LIABILITIES RELATING TO ENVIRONMENTAL LAW, THE RELEASE
OF MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN
HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS
AGREEMENT OR OTHERWISE WILL BE CONSTRUED AS SUCH A
REPRESENTATION OR WARRANTY, AND BUYER IS DEEMED TO BE TAKING
THE ASSETS “AS IS” AND “WHERE IS” FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION.

        (e)   Buyer hereby acknowledges and agrees that Buyer’s sole remedy with respect to
any failure of Sellers to have Defensible Title to the Assets (or to deliver the Assets Free and
Clear) shall be the closing condition set forth in Section 9.01 with respect to the representations
and warranties made in Section 5.17, and in no event shall (i) Buyer or any of its Affiliates assert
any Claim or right against any Seller or any of its Affiliates or (ii) Seller or any of its Affiliates
have any Liability to Buyer or any of its Affiliates with respect to any such failure at any time
after the Closing.

       Section 8.06. Successor Operator.

        Sellers will use commercially reasonable efforts to support Buyer’s efforts to be
appointed or to have a designee appointed as the successor operator of those Properties that any
Seller currently operates; provided, however, that Sellers will not be obligated to pay any
consideration or grant any accommodation in connection therewith. Notwithstanding the
foregoing, Sellers makes no representations or warranties to Buyer as to the transferability of
operatorship of any Properties which a Seller currently operates. Rights and obligations
associated with operatorship of the Properties are governed by operating agreements or similar
agreements and, to the extent such agreements are Assigned Contracts, will be determined in
accordance with the terms of such agreements.

       Section 8.07. Additional Transaction Documents.

        Between the Execution Date and the Closing Date, the Parties shall use their reasonable
best efforts to negotiate in good faith the terms and conditions of a definitive transition services
agreement (the “Transition Services Agreement”), which Transition Services Agreement shall


                                                  49
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 57 of 190



(a) provide for the provision of services within the categories set forth on Exhibit G, together
with any other mutually agreed services, to the extent the provision of such services is not
prohibited by Contract or applicable Legal Requirements, (b) include provisions governing (i)
the delivery of the services and (ii) the liability of the parties thereunder that, in each case, are
consistent with the terms set forth on Exhibit G and (c) contemplate such services being provided
for such fees set forth on Exhibit G or as otherwise mutually agreed by the parties thereunder.

                                 ARTICLE 9
           CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

        The obligation of Buyer to consummate the transactions contemplated by this Agreement
is subject to the satisfaction or waiver in writing by Buyer, at or prior to the Closing, of each of
the following conditions:

       Section 9.01. Accuracy of Representations.

        The representations and warranties of Sellers contained in Section 5.01, Section 5.02 and
Section 5.14 shall be true and correct in all material respects on and as of the Closing, except to
the extent expressly made as of an earlier date, in which case as of such earlier date, and the
other representations and warranties of Sellers contained in this Agreement (without giving
effect to any qualifications or exceptions as to “materiality” or “Material Adverse Effect” set
forth therein) shall be true and correct on and as of the Closing, except to the extent expressly
made as of an earlier date, in which case as of such earlier date, except for such failures to be so
true and correct, individually or in the aggregate, as would not have a Material Adverse Effect,
and Buyer shall have received a certificate of EdgeMarc to such effect signed by a duly
authorized officer thereof.

       Section 9.02. Sellers’ Performance.

        Sellers shall not have materially breached their covenants that they are required to
perform pursuant to this Agreement prior to the Closing, and Buyer shall have received a
certificate of each Seller to such effect signed by a duly authorized officer thereof.

       Section 9.03. Sellers’ Deliveries.

       Each of the deliveries required to be made to Buyer pursuant to Section 4.04 shall have
been delivered (or Sellers shall be ready, willing and able to make such deliveries).

       Section 9.04. Sale Order.

       The Bankruptcy Court shall have entered the Sale Order and the Sale Order shall be a
Final Order and the effectiveness of such Sale Order shall not be stayed.

       Section 9.05. Midstream Agreement.

      If a Necessary Consent is required for the Midstream Agreement, either (a) the
Bankruptcy Court shall have entered an Order providing that such consent is not required or (b)


                                                 50
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 58 of 190



the counterparty to the Midstream Agreement shall have consented to the assignment to Buyer of
such Midstream Agreement.

                               ARTICLE 10
      CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER AND SELLERS

       The respective obligations of Buyer and Sellers to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver in a joint writing by
Buyer and Sellers, at or prior to the Closing, of each of the following conditions:

       Section 10.01. No Order.

        There shall not be in effect any Order by a Governmental Authority of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby.

                               ARTICLE 11
       CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

        Sellers’ obligation to consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver in writing by EdgeMarc, at or prior to the Closing, of each of
the following conditions:

       Section 11.01. Accuracy of Representations.

        The representations and warranties of Buyer contained in this Agreement that are not
qualified by materiality shall be true and correct in all material respects on and as of the Closing,
except to the extent expressly made as of an earlier date, in which case as of such earlier date,
and the representations and warranties of Buyer contained in this Agreement that are qualified by
materiality shall be true and correct in all respects on and as of the Closing, except to the extent
expressly made as of an earlier date, in which case as of such earlier date, and Sellers shall have
received a certificate of Buyer to such effect signed by a duly authorized officer thereof.

       Section 11.02. Buyer’s Performance.

       Buyer shall not have materially breached its covenants that it is required to perform
pursuant to this Agreement prior to the Closing, and Sellers shall have received a certificate of
Buyer to such effect signed by a duly authorized officer thereof.

       Section 11.03. Buyer’s Deliveries.

       Each of the deliveries required to be made to Sellers pursuant to Section 4.03 shall have
been delivered (or Buyer shall be ready, willing and able to make such deliveries).

       Section 11.04. Sale Order.

       The Bankruptcy Court shall have entered the Sale Order and the effectiveness of such
Sale Order shall not be stayed.

                                                 51
            Case 19-11104-JTD       Doc 530-1        Filed 08/28/19   Page 59 of 190



                                         ARTICLE 12
                                        TERMINATION

       Section 12.01. Termination Events.

       Notwithstanding anything herein to the contrary, this Agreement may be terminated at
any time prior to the Closing:

      (a)    by mutual written agreement of EdgeMarc and Buyer;

      (b)    by written notice of either EdgeMarc or Buyer to such other Party if:

               (i) Buyer is not the Successful Bidder or the Backup Bidder at the Auction;
       provided, however, that EdgeMarc shall not have a right to terminate this Agreement
       pursuant to this Section 12.01(b)(i) prior to the entry of the Bidding Procedures
       Supplemental Order;

               (ii) the Closing has not occurred by the close of business on October 31, 2019
       (the “Outside Date”); provided, however; that a Party may not terminate this Agreement
       pursuant to this Section 12.01(b)(ii) if such Party is in material breach of any of its
       representations, warranties, covenants or agreements contained herein;

              (iii) there is in effect a final and non-appealable Order by a Governmental
       Authority of competent jurisdiction restraining, enjoining or otherwise prohibiting the
       consummation of the transactions contemplated by this Agreement (an “Adverse
       Determination”); or

               (iv) the Bankruptcy Court shall have entered an Order approving or
       authorizing any Alternative Transaction or Sellers shall have entered into any definitive
       agreement with respect to an Alternative Transaction; provided, however, that (x)
       EdgeMarc shall not be permitted to terminate this Agreement pursuant to this Section
       12.01(b)(iv) either (a) prior to the entry of the Bidding Procedures Supplemental Order or
       (b) if Buyer is the Successful Bidder or if no Qualified Bids are submitted by the Bid
       Deadline, each as defined in the Bidding Procedures and (y) Buyer shall not be permitted
       to terminate this Agreement pursuant to this Section 12.01(b)(iv) prior to the Backup Bid
       Termination Date if Buyer is the Back-up Bidder;

       (c)    so long as Buyer is not in material breach under this Agreement, by Buyer by
written notice to EdgeMarc if:

                 (i) (A) Sellers breach any representation or warranty or any covenant or
       agreement contained in this Agreement, (B) such breach would result in a failure of a
       condition set forth in Article 9 or Article 10 and (C) such breach has not been cured by
       the earlier of (1) 20 Business Days after the giving of written notice by Buyer to Sellers
       of such breach and (2) the Outside Date;

               (ii) Sellers file a motion to have the Bankruptcy Court enter an Order
       dismissing, or converting the Bankruptcy Case into cases under chapter 7 of the

                                                52
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19   Page 60 of 190



       Bankruptcy Code or appointing a trustee in the Bankruptcy Cases or appointing an
       examiner with enlarged power related to the operation of the Business (beyond those set
       forth in Section 1106(a)(3) or (4) of the Bankruptcy Code) under Section 1106(b) of the
       Bankruptcy Code;

                (iii) Sellers (x) withdraw or seek authority to withdraw the Bidding
       Procedures, the Bidding Procedures Supplement or the Sale Motion at any time after the
       filing thereof without Buyer’s written consent or (y) announce any stand-alone plan of
       reorganization or liquidation with respect to the Assets, a support agreement in respect of
       any such plan of reorganization or liquidation, or support any such plan filed by another
       party;

              (iv) Sellers have not filed the Bidding Procedures Supplement on the
       Execution Date or by 4:00 p.m. (New York time) on the first Business Day after the
       Execution Date; or

               (v)   the Bidding Procedures Supplemental Order has not been entered by the
       Bankruptcy Court within 15 days after the Execution Date (excluding any delay based on
       the Bankruptcy Court’s availability or entry of such Order following the hearing on the
       Bid Procedures);

        (d)    so long as Sellers are not in breach of their obligations under this Agreement, by
EdgeMarc by written notice to Buyer if (i) Buyer breaches any representation or warranty or any
covenant or agreement contained in this Agreement, (ii) such breach would result in a failure of a
condition set forth in Article 10 or Article 11 and (iii) such breach has not been cured by the
earlier of (1) 20 Business Days after the giving of written notice by EdgeMarc to Buyer of such
breach and (2) the Outside Date; or

       (e)    by EdgeMarc, if (i) Buyer fails to consummate the transactions contemplated
hereby, including payment of the Purchase Price, as and when required by Article 4 or (ii) the
board of managers of EdgeMarc determines, in good faith based on the advice of outside legal
counsel, that proceeding with the transactions contemplated hereby or failing to terminate this
Agreement would be inconsistent with the board’s fiduciary obligations under applicable Legal
Requirements; provided, however, that EdgeMarc shall not have a right to terminate this
Agreement pursuant to this Section 12.01(e)(ii) prior to the entry of the Bidding Procedures
Supplemental Order.

       Section 12.02. Effect of Termination.

        In the event of a valid termination of this Agreement by Buyer or Sellers pursuant to this
Article 12, all rights and obligations under this Agreement will terminate without any Liability of
any Party or Person to any other Party or Person; provided, however, that nothing herein will
relieve any Party from Liability for any intentional and knowing breach of this Agreement prior
to such termination. The provisions of this Section 12.02, Section 3.02, Section 7.01(b), Section
12.03, and Section 13.07 (and, to the extent applicable to the interpretation or enforcement of
such provisions, Article 1 and Article 13) will expressly survive the termination of this
Agreement.


                                                53
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19    Page 61 of 190



       Section 12.03. Break-Up Fee and Expense Reimbursement.

       (a)    Subject to entry of the Bidding Procedures Supplemental Order, in the event that
this Agreement is terminated (1) by EdgeMarc or Buyer pursuant to Section 12.01(b)(i) or
12.01(b)(iv) or (2) by Buyer pursuant to Section 12.01(c)(iii)(y) and, in each case, the applicable
Alternative Transaction is consummated, Buyer shall be entitled to payment of the Bid
Protections from the proceeds of such Alternative Transaction upon consummation thereof, or
(3) by Buyer pursuant to Section 12.01(c)(iii)(x), Buyer shall be entitled to payment of the
Expense Reimbursement as set forth in Section 12.03(c)(ii).

       (b)     Subject to entry of the Bidding Procedures Supplemental Order, additionally, if (i)
this Agreement is terminated (A) by EdgeMarc pursuant to Section 12.01(e)(ii), (B) by Buyer
pursuant to Section 12.01(c)(i), or (C) by EdgeMarc pursuant to Section 12.01(b)(ii) and, in the
case of this clause (C), at the time of such termination all of Buyer’s conditions to Closing had
been satisfied or waived (other than the condition set forth in Section 9.03), (ii) at the time of
such termination, Buyer was not in material breach under this Agreement and any Person shall
have made to Sellers a bona fide proposal to consummate an Alternative Transaction and such
proposal shall not have been withdrawn or rejected by Sellers prior to such termination, and (iii)
within six months following the date of such termination, Sellers consummate an Alternative
Transaction with such Person, Buyer shall be entitled to payment of the Bid Protections from the
proceeds of such Alternative Transaction upon the consummation thereof.

     (c)   If any of the Bid Protections are payable to Buyer pursuant to Section 12.03,
EdgeMarc shall pay or cause to be paid to Buyer the Break-Up Fee and/or Expense
Reimbursement, as applicable, by wire transfer of immediately available funds as follows:

                (i) in the event this Agreement has been terminated pursuant to Section
       12.01(b)(i), Section 12.01(b)(iv), Section 12.01(c)(iii)(y), Section 12.01(c)(i) or Section
       12.01(e)(ii), in each case, as set forth in Section 12.03(a) or Section 12.03(b), from the
       proceeds of the applicable Alternative Transaction upon the consummation thereof;
       provided, however, that if the applicable invoices for purposes of determining the amount
       of the Expense Reimbursement have not been received by EdgeMarc from Buyer by two
       Business Days prior to such time, EdgeMarc shall pay or cause to be paid the Expense
       Reimbursement within two Business Days after the receipt by EdgeMarc of such
       invoices; and

                (ii) in the event this Agreement has been terminated pursuant to Section
       12.01(c)(iii)(x) requiring payment of the Expense Reimbursement only, within five
       Business Days of the termination of this Agreement; provided, however, that if the
       applicable invoices for purposes of determining the amount of the Expense
       Reimbursement have not been received by EdgeMarc from Buyer by two Business Days
       prior to such time, EdgeMarc shall pay or cause to be paid the Expense Reimbursement
       within three Business Days after the receipt by EdgeMarc of such invoices.

      (d)    Subject to entry of the Bidding Procedures Supplemental Order, Buyer’s right to
payment of the Bid Protections shall constitute an administrative expense in the Bankruptcy
Cases under sections 503(b) and 507(a)(2) of the Bankruptcy Code.


                                                54
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 62 of 190



        (e)    Each Party acknowledges that the agreements contained in this Section 12.03 are an
integral part of this Agreement and that, without these agreements, the other Parties would not
have entered into this Agreement. Seller acknowledges that this Section 12.03 is a condition
precedent to Buyer’s execution of this Agreement and is, necessary to ensure that Buyer will
continue to pursue the proposed acquisition of the Assets, and Seller acknowledges and agrees
that the Bid Protections, if payable hereunder, (i) constitute actual and necessary costs and
expenses of preserving Sellers’ estates, within the meaning of Section 503(b) of the Bankruptcy
Code, (ii) are of substantial benefit to Sellers' estates by, among other things, establishing a bid
standard or minimum for other bidders and placing estate property in a sales configuration mode
attracting other bidders to a potential auction, (iii) are reasonable and appropriate, including in
light of the size and nature of the sale of the Assets by Sellers to Buyer contemplated hereby and
the efforts that have been or will be expended by Buyer, notwithstanding that such sale is subject
to higher and better offers, and (iv) were negotiated by the Parties at arm's-length and in good
faith.

       Section 12.04. Procedures Upon Termination.

        In the event of termination pursuant to Section 12.01, the terminating Party will give
written notice thereof to the other Party or Parties, and this Agreement will terminate (subject to
Section 12.02) and the purchase of the Assets hereunder will be abandoned without further
action by Buyer or Sellers. If this Agreement is terminated as provided herein, each Party will
redeliver all documents, work papers and other materials of any other Party relating to the
transactions contemplated hereby, whether so obtained before or after the execution hereof, to
the Party furnishing the same.

                                        ARTICLE 13
                                    GENERAL PROVISIONS

       Section 13.01. No Survival of Representations and Warranties.

        The representations and warranties contained herein and in any certificate or other
Transaction Document delivered by any Party pursuant to this Agreement will terminate upon
and not survive the Closing and there will be no Liability thereafter in respect thereof. Each
Party’s covenants and other agreements contained in this Agreement will terminate upon the
Closing, except the Post-Closing Covenants applicable to such Party, which will survive the
Closing until the earlier of (a) performance of such Post-Closing Covenant in accordance with
this Agreement or, (b)(i) if time for performance of such Post-Closing Covenant is specified in
this Agreement, thirty (30) days following the expiration of the time period for such
performance, or (ii) if time for performance of such Post-Closing Covenant is not specified in
this Agreement, the expiration of the applicable statute of limitations with respect to any claim
for any failure to perform such Post-Closing Covenant; provided that if a written notice of any
claim with respect to any Post-Closing Covenant is given prior to the expiration thereof then
such Post-Closing Covenant will survive until, but only for purposes of, the resolution of such
claim by final, non-appealable judgment or settlement.




                                                 55
           Case 19-11104-JTD         Doc 530-1          Filed 08/28/19   Page 63 of 190



       Section 13.02. Notices.

        All notices, consents, waivers and other communications under this Agreement must be
in writing and will be deemed to have been duly given (a) when delivered by hand (with written
confirmation of receipt), (b) when sent by email (with read receipt received), (c) one Business
Day following the day sent by overnight courier (with written confirmation of receipt), or (d)
when received by the addressee, if sent by registered or certified mail (postage prepaid, return
receipt requested), in each case to the appropriate addresses and representatives (if applicable)
set forth below (or to such other addresses and representatives as a Party may designate by notice
to the other Parties):

                (i)   If to any Seller, then to:

                      EdgeMarc Energy Holdings, LLC.
                      Attn: Callum Streeter
                      1800 Main Street, Suite 220
                      Canonsburg, PA 15317
                      Phone: 412-564-1290
                      E-mail: CStreeter@edgemarcenergy.com

                      with a copy (which will not constitute notice) to:

                      Davis Polk & Wardwell LLP
                      Attn: Darren S. Klein
                            Brian Wolfe
                      450 Lexington Avenue
                      New York, New York 10017
                      Phone: (212) 450-4725
                             (212) 450-4140
                      E-mail: darren.klein@davispolk.com
                              brian.wolfe@davispolk.com

               (ii)   If to Buyer:

                      Diversified Gas & Oil Corporation
                      Attn: Ben Sullivan, Executive Vice President & General Counsel
                      1800 Corporate Drive
                      Birmingham, AL 35242
                      Phone: (304) 353-5012
                      E-mail: bsullivan@dgoc.com

                      with a copy (which will not constitute notice) to:

                      Baker Botts L.L.P.
                      Attn: Mike L. Bengtson
                            Jim Prince
                      30 Rockefeller Plaza


                                                   56
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19    Page 64 of 190



                       New York, New York 10112
                       Phone: (212) 408-2504
                              (214) 953-6612
                       E-mail: mike.bengtson@bakerbotts.com
                              jim.prince@bakerbotts.com

       Section 13.03. Waiver; Waiver of Damages.

       (a)    Neither the failure nor any delay by any Party in exercising any right, power or
privilege under this Agreement or the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right, power or privilege or
the exercise of any other right, power or privilege. To the maximum extent permitted by
applicable Legal Requirements, (i) no waiver that may be given by a Party will be applicable
except in the specific instance for which it is given, and (ii) no notice to or demand on one Party
will be deemed to be a waiver of any right of the party hereto that gives such notice or demand to
take further action without notice or demand.

     (b)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, NO PARTY WILL BE LIABLE TO ANY OTHER PARTY HERETO FOR
SPECIAL, INDIRECT, EXEMPLARY, CONSEQUENTIAL (INCLUDING LOST PROFITS)
OR PUNITIVE DAMAGES ARISING OUT OF, ASSOCIATED WITH, OR RELATING TO
THIS AGREEMENT AND THE PARTIES HEREBY WAIVE ALL CLAIMS FOR ANY
SUCH DAMAGES.

       Section 13.04. Entire Agreement; Amendment.

        This Agreement (including the Schedules, Disclosure Schedules and the Exhibits) and the
other Transaction Documents supersede all prior agreements between Buyer and Sellers with
respect to its subject matter and constitute a complete and exclusive statement of the terms of the
agreements between Buyer and Sellers with respect to the subject matter hereof and thereof.
This Agreement, including all exhibits hereto, may not be amended, modified or supplemented,
or the terms hereof waived, except by a written agreement executed by all of the Parties.

       Section 13.05. Assignment.

         This Agreement, and the rights, interests and obligations hereunder, may not be assigned
(a) by Sellers to the purchaser of Sellers’ assets in the State of Pennsylvania or (b) by any Party
(by operation of law or otherwise) without the express written consent of the other Parties;
provided, however, that, upon prior written notice to Buyer, Sellers may assign some or all of
their rights or delegate some or all of their obligations hereunder to successor entities pursuant to
a plan of reorganization confirmed by the Bankruptcy Court; provided, further, that, upon prior
written notice to EdgeMarc, Buyer may assign some or all of its rights or delegate some or all of
their obligations hereunder to one or more wholly-owned Subsidiaries of Buyer so long as Buyer
remains fully responsible for the performance of the delegated obligations. Any assignment in
violation of this Section 13.05 will be deemed void ab initio. This Agreement will be binding
upon and inure to the benefit of the Parties and their respective successors and permitted assigns.


                                                 57
           Case 19-11104-JTD          Doc 530-1       Filed 08/28/19   Page 65 of 190



       Section 13.06. Severability.

        The provisions of this Agreement will be deemed severable, and the invalidity or
unenforceability of any provision will not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (a) the Parties will negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible and (b) the remainder of this Agreement
and the application of such provision to other Persons or circumstances will not be affected by
such invalidity or unenforceability.

       Section 13.07. Expenses.

        Each of Sellers, on the one hand, and Buyer, on the other hand, will bear its own
respective expenses incurred in connection with the negotiation and execution of this Agreement,
the other Transaction Documents and the transactions contemplated hereby and thereby;
provided, that Sellers shall be responsible for 100% of the fees, costs and expenses of Landis,
Rath & Cobb LLP under the Deposit Agreement or with respect to the handling of the Deposit
Amount. The Parties acknowledge and agree that Buyer’s entitlement to the Bid Protections (to
the extent applicable) shall constitute liquidated damages (and not a penalty) and shall be
deemed to be the sole and exclusive remedy of Buyer and any other Person against Sellers in
connection with this Agreement and the transactions contemplated hereby.

       Section 13.08. Specific Performance.

        The Parties agree that irreparable damage would occur if any provision of this Agreement
is not performed in accordance with the terms hereof, including if any of the Parties fails to take
any action required of it hereunder to consummate the transactions contemplated by this
Agreement, and, accordingly, (a) prior to the Closing, each Party will be entitled to an injunction
or injunctions without proof of damages or posting a bond or other security to prevent breaches
of this Agreement or to enforce specifically the performance of the terms and provisions hereof,
including specific performance of such covenants, promises or agreements or an order enjoining
such party hereto from any threatened, or from the continuation of any actual, breach of the
covenants, promises or agreements contained in this Agreement, and (b) from and after the
Closing, any Party will be entitled to an injunction or injunctions without proof of damages or
posting a bond or other security to prevent breaches of this Agreement or to enforce specifically
the performance of the terms and provisions hereof, in addition to any other remedy to which
they are entitled at law or in equity. Unless otherwise expressly stated in this Agreement, no
right or remedy described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available under this
Agreement, at law or in equity. The right of specific performance and other equitable relief is an
integral part of the transactions contemplated by this Agreement and without that right, neither
Sellers nor Buyer would have entered into this Agreement.

       Section 13.09. Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.



                                                 58
           Case 19-11104-JTD         Doc 530-1       Filed 08/28/19    Page 66 of 190



       (a)    Except (i) to the extent the mandatory provisions of the Bankruptcy Code
apply and (ii) except for any real or immovable property issues, which will be governed by
and construed and enforced in accordance with the internal laws of the State in which such
real or immovable property is located (without reference to the choice of law rules of such
State), this Agreement will be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to contracts made and to be performed entirely in such
state without regard to principles of conflicts or choice of laws or any other law that would
make the laws of any other jurisdiction other than the State of Delaware applicable hereto.

       (b)     Without limitation of any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes which may arise or result from, or be connected
with, this Agreement, any breach or default hereunder, or the transactions contemplated hereby
and (ii) any and all claims relating to the foregoing will be filed and maintained only in the
Bankruptcy Court, and the Parties hereby consent and submit to the exclusive jurisdiction and
venue of the Bankruptcy Court and irrevocably waive the defense of an inconvenient forum to
the maintenance of any such Proceeding; provided, however, that, if the Bankruptcy Case is
closed pursuant to Section 350 of the Bankruptcy Code, the Parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of the state courts of Pennsylvania and any state
appellate court within the State of Pennsylvania (or, in the event (but only in the event) that such
court does not have subject matter jurisdiction over such Proceeding, in the United States District
Court for the Western District of Pennsylvania) and any appellate court from any thereof for the
resolution of any such claim or dispute. The Parties each hereby irrevocably waive, to the fullest
extent permitted by applicable Legal Requirements, the defense of an inconvenient forum to the
maintenance of any such Proceeding. The Parties each consent to service of process by mail (in
accordance with Section 13.02) or any other manner permitted by law.

     (c)  THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY OR SUCH PARTY’S
REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

       Section 13.10. Counterparts.

        This Agreement and any amendment hereto may be executed in one (1) or more
counterparts, each of which will be deemed to be an original of this Agreement or such
amendment and all of which, when taken together, will constitute one and the same instrument.
Notwithstanding anything to the contrary in Section 13.02, delivery of an executed counterpart
of a signature page to this Agreement or any amendment hereto by facsimile or email attachment
will be effective as delivery of a manually executed counterpart of this Agreement or such
amendment, as applicable.

       Section 13.11. Parties in Interest; No Third Party Beneficiaries.

        This Agreement will inure to the benefit of and be binding upon Buyer, Sellers and their
respective successors and permitted assigns. This Agreement is for the sole benefit of the Parties


                                                59
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 67 of 190



and their permitted assigns, and nothing herein, express or implied, is intended to or will confer
upon any other Person any legal or equitable benefit, claim, cause of action, remedy or right of
any kind, except that Section 13.02 is intended for the benefit of and is enforceable by any
former, current or future Affiliate, incorporator, controlling Person, fiduciary, Representative,
co-owner or equity holder of any Party (or any of their successors or permitted assignees) (the
“Party Affiliates”), provided that in each case such party will be subject to all the limitations
and procedures of this Agreement as if it were a Party hereunder.

       Section 13.12. No Recourse.

       (a)     Any claim or cause of action based upon, arising out of, or related to this
Agreement or any agreement, document or instrument contemplated hereby may only be brought
against the Parties hereto, and then only with respect to the specific obligations set forth herein
or therein. Other than the Parties hereto, no other Person (including any Party Affiliate) shall
have any liability or obligation for any of the representations, warranties, covenants, agreements,
obligations or Liabilities of any party under this Agreement, the other Transaction Documents, or
any other agreement contemplated hereto and thereto or of or for any Proceeding based on, in
respect of, or by reason of, the transactions contemplated hereby or thereby (including the
breach, termination or failure to consummate such transactions), in each case whether based on
contract, tort, fraud, strict liability, other Legal Requirements or otherwise and whether by
piercing the corporate veil, by a claim by or on behalf of a Party hereto or another Person or
otherwise.

        (b)    Effective at and after the Closing, Buyer hereby waives and releases on behalf of
itself and each of its Party Affiliates (the “Buyer Releasors”), to the fullest extent permitted by
applicable Legal Requirements, any and all rights and claims (whether absolute or contingent,
liquidated or unliquidated, known or unknown, determined, determinable or otherwise) that any
of the Buyer Releasors may now or hereafter have against any of the Sellers or their respective
Party Affiliates, whether in law or in equity, to the extent relating to the Assets or the
management or operation thereof (other than any relationships wholly unrelated to the
transactions contemplated hereby entered into after the Closing), or the Assumed Liabilities,
except that Buyer Releasors expressly retain all rights and claims arising under this Agreement
or any other Transaction Document. The rights and claims waived and released by the Buyer
Releasors hereunder include claims for damages, indemnification, contribution and other rights
of recovery arising out of or relating to any breach of contract, misrepresentation or breach of
warranty, negligent misrepresentation and all other claims for breach of duty. From and after the
Closing, the Buyer shall not, and shall cause each of the other Buyer Releasors not to, bring any
action, suit or proceeding against any of the Seller Indemnified Persons, whether at law or in
equity, with respect to any of the rights or claims waived and released by the Buyer Releasors
hereunder.

       Section 13.13. Disclosure Schedules; Materiality.

         The inclusion of any matter in any Disclosure Schedule will be deemed to be a disclosure
in all other Disclosure Schedules, without the need for repetition or cross reference, to the extent
that the relevance of such disclosure to the other Disclosure Schedules is reasonably apparent.
The inclusion of any matter in any Disclosure Schedule will not be deemed to constitute an


                                                 60
           Case 19-11104-JTD          Doc 530-1        Filed 08/28/19   Page 68 of 190



admission, or otherwise imply, that any such matter is material or creates a measure for
materiality for purposes of this Agreement. The disclosure of any particular fact or item in any
Disclosure Schedule will not be deemed an admission as to whether the fact or item is “material”
or would constitute a “Material Adverse Effect.” From time to time prior to the Closing, Sellers
will have the right to supplement or amend the Disclosure Schedules with respect to any matter
hereafter arising or discovered after the delivery of the Disclosure Schedules pursuant to this
Agreement; provided that no such supplement or amendment after the execution of this
Agreement will have any effect on the satisfaction of the condition to Closing set forth in Section
9.01.

       Section 13.14. Liquidating Trustee.

        If at any time any Seller liquidates, its estate is converted to Chapter 7, or otherwise has a
trustee or other representative appointed by the Bankruptcy Court (as applicable, a “Trustee”),
then (a) such Trustee will be bound to perform the obligations of Sellers and will be entitled to
exercise the rights of Sellers under this Agreement, and (b) with respect to all of Sellers’ assets
that are abandoned (if any) following the Execution Date, Sellers grant to such Trustee a power
of attorney for purposes performing Sellers’ obligations under Section 2.06 with respect to such
abandoned assets. Sellers acknowledge and agree that the power of attorney granted to such
Trustee (if any) pursuant to the foregoing clause (b) is coupled with an interest and will be
irrevocable. Further, such power of attorney will also be granted to Buyer for purposes of
performing Sellers’ obligations under Section 2.06 with respect to such abandoned assets, as
determined by Buyer, and in the event Buyer exercises such power of attorney, the Trustee will
not commit any act or take any action that is inconsistent with such exercise by Buyer, except as
requested in writing by Buyer.

       Section 13.15. Seller Representative.

       (a)    Each EM Subsidiary, by executing this Agreement, irrevocably constitutes and
appoints EdgeMarc and its successors, acting as hereinafter provided, as such appointing
Person’s attorney-in- fact to act on behalf of such Person in connection with the authority
granted to EdgeMarc pursuant to this Section 13.15, and acknowledges that such appointment is
coupled with an interest.

       (b)    Each EM Subsidiary, by the appointment described in Section 13.15(a), (i)
authorizes EdgeMarc subsequent to the Execution Date (A) to give and receive written consents,
reports, notices and communications to or from Buyer relating to this Agreement, the
transactions contemplated by this Agreement and the other Transaction Documents, (B) to act on
such appointing Person’s behalf with respect to any and all matters affecting such appointing
Person in this Agreement, including giving and receiving all notices and communications to be
given or received with respect to any such matters, and (C) to negotiate, compromise and resolve
any dispute that may arise under this Agreement; provided, however, that in each of clauses (A)
through (C) preceding, EdgeMarc will not have the authority to execute any agreements or
documents (other than consents, reports, notices and communications) on behalf of each EM
Subsidiary, and (ii) agrees to be bound by all agreements and determinations made by and
documents executed and delivered by EdgeMarc pursuant to the authority granted to EdgeMarc
hereunder.


                                                  61
           Case 19-11104-JTD        Doc 530-1        Filed 08/28/19   Page 69 of 190



        (c)    Each EM Subsidiary, by the execution of this Agreement, expressly acknowledges
and agrees that (i) EdgeMarc is authorized to act on its behalf with respect to this Agreement,
notwithstanding any dispute or disagreement between such appointing Person and EdgeMarc,
and (ii) Buyer will be entitled to solely interact with, and rely on any and all actions taken by,
EdgeMarc under this Agreement without any liability to, or obligation to inquire of, such
appointing Person. Any notice or communication given or received by, and any decision, action,
failure to act within a designated period of time, agreement, consent, settlement, resolution or
instruction of, EdgeMarc that is within the scope of EdgeMarc’s authority under this Section
13.15 will constitute a notice or communication to or by, or a decision, action, failure to act
within a designated period of time, agreement, consent, settlement, resolution or instruction of
Sellers and will be final, binding and conclusive upon such appointing Person. Buyer will be
entitled to rely upon any such notice, communication, decision, action, failure to act within a
designated period of time, agreement, consent, settlement, resolution or instruction as being a
notice or communication to or by, or a decision, action, failure to act within a designated period
of time, agreement, consent, settlement, resolution or interaction of, such appointing Person and
Sellers.

       Section 13.16. Frustration of Closing Conditions.

       No Party may rely on the failure of any condition set forth in Articles 9, 10 or 11, as the
case may be, if such failure was caused by such Party’s failure to comply with any provision of
this Agreement.


                                    [Signature page follows.]




                                                62
Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 70 of 190
Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 71 of 190
Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 72 of 190
           Case 19-11104-JTD        Doc 530-1      Filed 08/28/19     Page 73 of 190



                                         Appendix A
                                    Oil and Gas Provisions


                                          ARTICLE 1

                                        DEFINITIONS

       Section 1.1     Certain Definitions. As used herein, capitalized terms either have the
meanings set forth (a) below or (b) in that certain Asset Purchase Agreement, dated July 24,
2019 (the “Agreement”), among EdgeMarc Energy Holdings, LLC, Diversified Gas & Oil
Corporation, and the other parties thereto, to which this Appendix A forms a part.

                                          ARTICLE 2

                                   PURCHASE AND SALE

     Section 2.1     Adjustments to Unadjusted Cash Amount. The Unadjusted Cash
Amount shall be adjusted, without duplication, as follows:

              (a)    the Unadjusted Cash Amount shall be decreased in accordance with (i)
Section 3.2 of this Appendix A with respect to Casualty Losses and (ii) Section 3.3 of this
Appendix A with respect to Interim Environmental Defects;

                (b)    increased by the amount of all Asset Taxes that are allocated to Buyer in
accordance with Section 8.01(b)(i) of the Agreement but that have been paid by Sellers on or
before the Closing Date (which increase, for the avoidance of doubt, shall satisfy Buyer’s
obligations for Asset Taxes under Section 8.01(b)(i));

             (c)    increased by the mark-to-market value, as of July 31, 2019, of the
Acquired Hedge Contracts pursuant to Section 7.08;

                (d)    decreased by the amount of all Asset Taxes that are allocated to any Seller
in accordance with Section 8.01(b)(i) of the Agreement but that have not been paid by Sellers on
or before the Closing Date (which reduction, for the avoidance of doubt, shall satisfy Sellers’
obligations for Asset Taxes under Section 8.01(b)(i));

                (e)     decreased by an amount equal to the aggregate amounts paid to Sellers in
cash or cash equivalents prior to the Closing with respect to all income and proceeds earned with
respect to the Assets from and after the Effective Time to (but excluding) the Closing Date,
including all amounts earned from the sale, during the period from and after the Effective Time
to (but excluding) the Closing Date, of Hydrocarbons produced from or attributable to the Assets
during any period on or after the Effective Time to (but excluding) the Closing Date; provided,
that, (1) notwithstanding anything herein to the contrary, for purposes of allocating production
under this Section 2.1(e), (x) liquid Hydrocarbons shall be deemed to be “from or attributable to”
the Assets when they are produced into the tank batteries related to or connected to each Well
and (y) gaseous Hydrocarbons shall be deemed to be “from or attributable to” the Assets when
they pass through the delivery point sales meters or similar meters at the point of entry into the
           Case 19-11104-JTD          Doc 530-1      Filed 08/28/19     Page 74 of 190



pipelines through which they are transported, (2) Sellers shall use reasonable interpolative
procedures to arrive at an allocation of production when exact meter readings, gauging or
strapping data are not available and (3) for the avoidance of doubt, this Section 2.1(e) shall not
apply with respect to any amounts paid to the Sellers that are taken into account for purposes of
the adjustment set forth in Section 2.1(g) of this Appendix A;

               (f)    increased by $1,321 per day from and including the Effective Time to (but
excluding) the Closing Date;

               (g)     decreased by the net amounts paid to the Sellers in cash or cash
equivalents prior to the Closing under the Acquired Hedge Contracts attributable to settlements
that occur during the period between the Effective Time and the Closing Date;

              (h)   decreased by the difference between the aggregate amount of the Suspense
Funds and the amount of cash transferred to Buyer in respect of Suspense Funds pursuant to this
Agreement;

              (i)    decreased by the amount of 50% of Transfer Taxes (which reduction, for
the avoidance of doubt, shall satisfy Sellers’ obligation for Transfer Taxes pursuant to Section
8.01(a)); and

                (j)     increased by an amount equal to (i) the aggregate amount of all Property
Costs incurred by Sellers attributable to periods after the Effective Time that are paid by Sellers
to Third Parties prior to the Closing Date minus (ii) any insurance proceeds actually received by
Sellers under third-party, non-captive insurance policies in connection with Property Costs
attributable to periods after the Effective Time.

        Section 2.2      Allocation of Purchase Price. EdgeMarc and Buyer shall use
commercially reasonable efforts to agree within 30 days after the Closing Date to an allocation
of the Adjusted Cash Amount, the Assumed Liabilities and any other items properly treated as
consideration for U.S. federal income tax purposes among the Assets in accordance with Section
1060 of the Code and the Treasury Regulations promulgated thereunder and, to the extent
allowed by any Legal Requirement, in a manner consistent with the Allocated Values (the
“Allocation”). If EdgeMarc and Buyer reach an agreement with respect to the Allocation, (i)
Buyer and EdgeMarc shall use commercially reasonable efforts to update the Allocation in
accordance with Section 1060 of the Code following any adjustment to the Adjusted Cash
Amount pursuant to the Agreement (including this Appendix A), and (ii) Buyer and Seller shall,
and shall cause their Affiliates to, report consistently with the Allocation, as adjusted, on all Tax
Returns, including IRS Form 8594 (Asset Acquisition Statement under Section 1060), which
Buyer and Seller shall timely file with the IRS, and neither Seller nor Buyer shall take any
position for Tax purposes that is inconsistent with the Allocation, as adjusted, unless otherwise
required by any Legal Requirement or with the consent of the other Party; provided, however,
that neither Party shall be unreasonably impeded in its ability and discretion to negotiate,
compromise and/or settle any Tax audit, claim or similar Proceeding in connection with such
Allocation. In the event that EdgeMarc and Buyer are unable to agree to the Allocation within
30 days after the Closing Date, then each Party shall be entitled to adopt its own position


                                           Appendix A
                                    Asset Purchase Agreement
           Case 19-11104-JTD         Doc 530-1      Filed 08/28/19     Page 75 of 190



regarding the Allocation; provided, that such position shall, to the extent allowed under
applicable federal income Tax Legal Requirements, be consistent with the Allocated Values.

                                           ARTICLE 3

                               COVENANTS OF THE PARTIES

         Section 3.1    Notice to Holders of Consent and Preferential Purchase Rights.
Promptly after the execution of the Agreement, EdgeMarc shall use commercially reasonable
efforts to prepare and send, or cause to be prepared and sent, (a) notices to the holders of any
Necessary Consents, approvals and authorizations that are set forth on Disclosure Schedule 5.03,
requesting consents to the transactions contemplated by the Agreement, and (b) notices to the
holders of any applicable Preferential Purchase Rights in compliance with the terms of such
rights and requesting waivers of such rights. Sellers and Buyer shall cooperate and use
commercially reasonable efforts to cause such consents, approvals and authorizations required to
be obtained and delivered prior to Closing and all such Preferential Purchase Rights to be
waived; provided, that Seller shall not be required to make payments or undertake obligations or
grant any accommodation therefor to obtain the Necessary Consents, approvals or authorizations
(but any such payments actually made shall be the sole expense of Sellers); provided, further,
that in no event will there be any adjustment to the Unadjusted Cash Amount in respect of the
failure to obtain any Necessary Consent or in connection with the exercise of Preferential
Purchase Rights. If prior to Closing, Buyer discovers any Necessary Consents or Preferential
Purchase Rights that are not set forth on the applicable Disclosure Schedules and that are
applicable to the Assets, Buyer shall promptly (but in any event within three Business Days)
after discovery provide written notice to EdgeMarc of such Necessary Consents or Preferential
Purchase Rights, whereupon Sellers shall promptly thereafter address such Necessary Consents
and Preferential Purchase Rights in accordance with this Article 3 and Section 2.05 of the
Agreement, as applicable.

         Section 3.2     Casualty and Condemnation. If, after the Execution Date but prior to or
on the Closing Date, any portion of the Assets is subject to a Casualty Loss, Buyer and Sellers
shall, subject to the satisfaction (or waiver) of the conditions to Closing set forth in Sections 9,
10 and 11 of the Agreement, nevertheless be required to proceed with Closing and, unless Sellers
have caused the portion of the Assets affected by such Casualty Loss to be completely repaired,
remediated, replaced or restored prior to Closing, the Unadjusted Cash Amount shall be reduced
by (i) the aggregate cost to completely remediate, repair, restore or replace such Assets affected
by such Casualty Loss (A) to the extent (x) with respect to any individual Casualty Loss, the cost
to completely remediate, repair, restore or replace such Assets affected is greater than $25,000
and (y) the aggregate costs to completely remediate, repair, restore or replace such Assets
affected by all such Casualty Losses exceeds $100,000 and (B) up to a maximum of the amount
of the Allocated Value of such Assets (in all cases, less any reasonable and documented amounts
applied by any Seller prior to Closing to remediate, repair, restore or replace such Assets affected
by such Casualty Loss), minus (ii) any insurance proceeds actually received by Sellers prior to
Closing under third-party, non-captive insurance policies in connection with such Casualty Loss
attributable to periods after the Execution Date.


                                           Appendix A
                                    Asset Purchase Agreement
           Case 19-11104-JTD         Doc 530-1     Filed 08/28/19     Page 76 of 190



       Section 3.3    Interim Environmental Defects.

                 (a)     If, after the Execution Date but prior to the Interim Environmental Defect
Claim Date, a condition first arises with respect to or related to any Asset that causes (i) such
Asset to fail to be in compliance with any Environmental Law or (ii) any environmental
pollution, contamination or degradation requiring remedial or corrective action by Sellers under
Environmental Laws (either or both of clauses (i) and (ii), an “Interim Environmental
Defect”), Buyer may deliver to Sellers a notice specifying in reasonable detail a description of
such Interim Environmental Defect and the anticipated Remediation Cost associated therewith
(the “Interim Environmental Defect Notice”). Buyer shall deliver any such Interim
Environmental Defect Notice as soon as reasonably practical after the discovery of such
condition but in no event after three calendar days prior to the Closing Date (the “Interim
Environmental Defect Claim Date”). Sellers shall notify Buyer of any conditions of which
they have Knowledge that arise after Execution and before the Interim Environmental Defect
Claim Date that may constitute an Interim Environmental Defect. To be effective, each Interim
Environmental Defect Notice shall be in writing, and shall include (i) a description of the alleged
Interim Environmental Defect(s) (including the applicable Environmental Law violated or
implicated thereby), (ii) a description of the Assets that are affected by the alleged Interim
Environmental Defect (each, an “Interim Environmental Defect Property”), (iii) supporting
documents reasonably necessary for Sellers to verify the existence of the alleged Interim
Environmental Defect, and (iv) a calculation of the cost to implement and complete, including
any post-completion maintenance and monitoring, any remedial, removal, response,
construction, closure, disposal or other corrective actions, including any monitoring required
under Environmental Laws to correct or remove such Interim Environmental Defect for which
Buyer would be liable after Closing, in each case, by employing the Lowest Cost Response (the
“Remediation Cost”) (itemized in reasonable detail) that Buyer asserts is attributable to such
alleged Interim Environmental Defect. For the purposes of this Agreement and notwithstanding
anything herein to the contrary, Buyer shall be deemed to have waived, and Sellers shall have no
liability for, any Interim Environmental Defect that Buyer fails to assert by an Interim
Environmental Defect Notice received by Sellers on or before the Interim Environmental Defect
Claim Date. For the avoidance of doubt, none of the matters disclosed on Disclosure Schedule
5.16 shall constitute an Interim Environmental Defect.

               (b)     Upon delivery of an Interim Environmental Defect Notice, Sellers and
Buyer will in good faith negotiate the validity of Interim Environmental Defect and the amount
of the Remediation Cost. If the Parties are unable to agree on the existence, cure, remediation, or
Remedial Cost of any Interim Environmental Defect within ten Business Days prior to the
Closing (the “Interim Environmental Dispute”), the Parties shall submit such Interim
Environmental Dispute to an environmental expert with at least 10 years’ experience in
environmental matters involving properties in Ohio (the “Consultant”), as selected by Buyer
and EdgeMarc. If Buyer and EdgeMarc are unable to agree on any Consultant within such 10
Business Day period, then EdgeMarc, on the one hand, and Buyer, on the other hand, will each
appoint one Consultant within such 10 Business Day period and the two Consultants will appoint
a third Consultant, and the three Consultants collectively will resolve such matter. The cost of
each Consultant shall be paid 50% by EdgeMarc and 50% by Buyer. Buyer and EdgeMarc shall
each present to the Consultant(s), with a simultaneous copy to the other applicable Party, a single

                                           Appendix A
                                    Asset Purchase Agreement
           Case 19-11104-JTD         Doc 530-1      Filed 08/28/19     Page 77 of 190



written statement of its position on the Interim Environmental Dispute, together with a copy of
this Agreement and any supporting material that such Party desires to furnish, not later than three
Business Days after the appointment of the final Consultant. In making their determination, the
Consultant(s) shall be bound by the terms of this Agreement and, without any additional or
supplemental submissions by either Party, may consider available legal and industry matters as
in their opinion are necessary or appropriate to make a property determination. By the 10th day
following the submission of the matter to the Consultant(s), applying the principles set forth in
this Section 3.3 of this Appendix A, the Consultant(s) shall make a determination of the matter
submitted. The decision of the Consultant(s) shall be in writing and conclusive and binding on
the Sellers and Buyer and shall be enforceable against the Parties in any court of competent
jurisdiction.

               (c)      With respect to any Interim Environmental Defect that is the subject of
mutual agreement of the Parties or the determination of the Consultant in accordance with
Section 3.3(c) of this Appendix A, Sellers shall at their sole option, elect to:

                        (i)     reduce the Unadjusted Cash Amount by the Remediation Cost
subject to the financial limitations set forth in Section 3.3(e) of this Appendix A;

                        (ii)    retain the entirety of the Interim Environmental Defect Property
that is subject to such Interim Environmental Defect, in which event the Unadjusted Cash
Amount shall be reduced by an amount equal to the Allocated Value of such Interim
Environmental Defect Property; or

                       (iii) take such actions to cure, abate or otherwise mitigate such Interim
Environmental Defect; provided, that for any such Interim Environmental Defect in which the
Remediation Cost is equal to or greater than the Allocated Value of the affected Asset, Sellers
may not elect this clause (iii) and must elect clause (ii); provided further, that if Buyer disputes
whether any such Interim Environmental Defect has been cured, abated or otherwise mitigated,
such dispute shall be determined pursuant to Section 3.3(b) of this Appendix A, except that (1)
Sellers shall pay 100% of the costs of the Consultant if it is determined that such Interim
Environmental Defect has not been cured, abated or otherwise mitigated and (2) Buyer shall pay
100% of the costs of the Consultant if it is determined that such Interim Environmental Defect
has been cured, abated or otherwise mitigated.

                (d)    Notwithstanding any other provision of this Agreement, Section 3.3 of this
Appendix A shall be the exclusive right and remedy of Buyer with respect to any Interim
Environmental Defect, and Buyer hereby waives any and all other rights or remedies with
respect thereto (including any claim relating to environmental matters that otherwise would be
covered under any representation and warranty or covenant contained herein). For the avoidance
of doubt, Buyer shall be required to close regardless of the existence of any Interim
Environmental Defect or any pending dispute relating thereto.

                (e)    Notwithstanding anything to the contrary, Buyer shall not be entitled to
any of the remedies in this Section 3.3 (i) with respect to any individual Interim Environmental
Defect if the associated Remediation Cost does not exceed $50,000, or (ii) unless the aggregate


                                           Appendix A
                                    Asset Purchase Agreement
           Case 19-11104-JTD         Doc 530-1      Filed 08/28/19     Page 78 of 190



Remediation Costs with respect to all Interim Environmental Defects exceed $250,000, after
which point Buyer shall be entitled to remedies for such Interim Environmental Defects only to
the extent of the excess of such amounts; provided, further, that in no event shall Buyer be
entitled to any of the remedies in this Section 3.3 in excess of the Allocated Value of the Assets
the subject of the Interim Environmental Defect.




                                           Appendix A
                                    Asset Purchase Agreement
   Case 19-11104-JTD       Doc 530-1     Filed 08/28/19    Page 79 of 190



                                 Exhibit A-1

                         Assigned Leases and Interests

1. See attached file entitled “EM – APA Exhibits A-1, A-2 & F,” tabs “A.1 -
   Leases,” “A.1 - Fee,” and “A.1 - ORRI”
                                                                      Case 19-11104-JTD                                                        Doc 530-1                                              Filed 08/28/19                                                            Page 80 of 190




Agreement Number          Agreement Type      Agreement Name                                       Original Lessee/Grantee   Gross Acres Net Acres ROYALTY TYPE             Royalty Interest Working Interest NRI   Agreement Date Effective Date Expiration Date Prospect      Title Status   Status   Instrument Number2 Recording Date2   Book   Page   LEASE PAYMENT STATUS
104108000                 LEASE-OIL AND GAS   MICHAEL L. HENTHORN                                  EM Energy Ohio, LLC            94.051      94.051 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/21/2013        3/20/2099 MONROE       Paid           Active   201300067560          4/16/2013      240    176
104109000                 LEASE-OIL AND GAS   LORAH WAYNE VANAMAN LIVING TRUST                     EM Energy Ohio, LLC             83.25       83.25 Net Royalty Interest            19.00%          100.00% 81.00%        3/25/2013     3/25/2013       3/24/2099 MONROE       Paid           Active   201300072252          12/9/2013      259    674
104112000                 LEASE-OIL AND GAS   JOHN K. HUPP II AND ANGELA M. HUPP, SURVIVORSHIP     EM Energy Ohio, LLC              12.1        12.1 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/21/2013       3/20/2099 MONROE       Paid           Active   201300067556          4/16/2013      240    156
104114000                 LEASE-OIL AND GAS   KATHERINE HASELBERGER                                EM Energy Ohio, LLC             38.33       38.33 Net Royalty Interest            19.00%          100.00% 81.00%        4/29/2013    4/29/2013        4/28/2020 MONROE       Paid           Active   201600087209          3/10/2016      327    422
104115000                 LEASE-OIL AND GAS   WANDA C. GRAHAM AND WILLIAM G. GRAHAM, SURVIVORSHI   EM Energy Ohio, LLC              2.01        2.01 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013     3/15/2013       3/14/2019 MONROE       Paid           Active   201300070994         10/11/2013      254    490
104116000                 LEASE-OIL AND GAS   DOUGLAS W. ASH, ETAL                                 EM Energy Ohio, LLC             31.28       31.28 Net Royalty Interest            19.00%          100.00% 81.00%        4/30/2013     4/30/2013       4/29/2099 MONROE       Paid           Active   201300068613          6/12/2013      244    959
104121000                 LEASE-OIL AND GAS   K. L. HENTHORN AND HELEN M. HENTHORN, SURVIVORSHIP   EM Energy Ohio, LLC            16.569      16.569 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/21/2013       12/31/2099 MONROE       Paid           Active   201300067612          4/16/2013      240    448
104139000                 LEASE-OIL AND GAS   SALEM TOWNSHIP                                       EM Energy Ohio, LLC             14.01       14.01 Net Royalty Interest            19.00%          100.00% 81.00%        6/13/2013    6/13/2013       12/31/2099 WASHINGTON   Paid           Active   201300010079          11/4/2013      555    959
104232000                 LEASE-OIL AND GAS   PHILIP HRUSKA AND BETTY HRUSKA, SURVIVORSHIP         EM Energy Ohio, LLC             9.041       9.041 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/21/2013      12/31/2099 MONROE       Paid           Active   201300067558          4/16/2013      240    166
104233000                 LEASE-OIL AND GAS   KURT A. HOOPER AND PAMELA R. HOOPER, H/W             EM Energy Ohio, LLC              0.59        0.59 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067618          4/16/2013      240    484
104234000                 LEASE-OIL AND GAS   DORIS RUTHERFORD                                     EM Energy Ohio, LLC             1.306       1.306 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/22/2013       12/31/2099 MONROE       Paid           Active   201300067616          4/16/2013      240    472
104235000                 LEASE-OIL AND GAS   DONALD L. SAFREED AND SHIRLEY J.SAFREED REVOCABLE    EM Energy Ohio, LLC            7.2008      7.2008 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/22/2013       12/31/2099 MONROE       Paid           Active   201300067578          4/16/2013      240    266
104236000                 LEASE-OIL AND GAS   JOHN E. KURTZ AND JEAN M. KURTZ, H/W                 EM Energy Ohio, LLC             1.188       1.188 Net Royalty Interest            19.00%          100.00% 81.00%         5/4/2013      5/4/2013         5/4/2019 MONROE      Paid           Active   201300068602          6/12/2013      244    904
104239000                 LEASE-OIL AND GAS   WILLIAM T. WELLS AND VIVIAN ASH-WELLS, H/W           EM Energy Ohio, LLC            1.8083      1.8083 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/19/2013      12/31/2099 MONROE       Paid           Active   201300067593          4/16/2013      240    341
104241000                 LEASE-OIL AND GAS   RICHARD M. COLVIN AND MARY ELLEN COLVIN, H/W         EM Energy Ohio, LLC             1.921       1.921 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/21/2013      12/31/2099 MONROE       Paid           Active   201300068614          6/12/2013      244    964
104252000                 LEASE-OIL AND GAS   MICHAEL T. SMITH AND LORI L. SMITH, HUSBAND AND WI   EM Energy Ohio, LLC           0.50308     0.50308 Net Royalty Interest            20.00%          100.00% 80.00%       10/24/2013   10/24/2013       10/24/2019 MONROE       Paid           Active   201400074261          3/17/2014      269    165
104271000                 LEASE-OIL AND GAS   THE ROBERT R. WESTFALL AND TRESSA L. WESTFALL LIVI   EM Energy Ohio, LLC                96          96 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013     3/19/2013      12/31/2099 MONROE       Paid           Active   201300067585          4/16/2013      240    301
104272000                 LEASE-OIL AND GAS   JOHN CHRISTMAN                                       EM Energy Ohio, LLC             39.25       39.25 Net Royalty Interest            18.00%          100.00% 82.00%        3/14/2013    3/14/2013        3/14/2019 MONROE       Paid           Active   201300068577          6/12/2013      244    763
104273000                 LEASE-OIL AND GAS   GARY BARRETT AND BEVERLY BARRETT, SURVIVORSHIP       able                           51.795      51.795 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013       3/22/2019 MONROE       Paid           Active   201300067577          4/16/2013      240    261
104275000                 LEASE-OIL AND GAS   JAMES D. BEAVER AND DANIELLE N. BEAVER, H/W          EM Energy Ohio, LLC            10.172      10.172 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067570          4/16/2013      240    226
104276000                 LEASE-OIL AND GAS   JUDY BOYD                                            EM Energy Ohio, LLC             3.006       3.006 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/14/2013        3/14/2019 MONROE       Paid           Active   201300071005          6/12/2013      254    535
104277000                 LEASE-OIL AND GAS   BILL COVERT AND DEBRA COVERT, H/W, ETAL              EM Energy Ohio, LLC           116.669     116.669 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013       3/14/2019 MONROE       Paid           Active   201300068589          6/12/2013      244    822
104280002                 LEASE-OIL AND GAS   CAROL-LYNN M. HENRY                                  EM Energy Ohio, LLC            10.399      10.399 Net Royalty Interest            19.00%          100.00% 81.00%        4/15/2013    4/15/2013        4/15/2020 MONROE       Paid           Active   201300071236         10/23/2013      255    417
104499000                 LEASE-OIL AND GAS   EDWARD R. HEHR                                       EM Energy Ohio, LLC           34.6725     34.6725 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/21/2013       12/31/2099 MONROE       Paid           Active   201300067611          4/16/2013      240    442
104500001                 LEASE-OIL AND GAS   CATHY LOUISE HOOPER RIST, ETAL                       EM Energy Ohio, LLC              9.14    6.093333 Net Royalty Interest            19.00%          100.00% 81.00%        4/26/2013     4/26/2013      12/31/2099 MONROE       Paid           Active   201300071023         10/11/2013      254    625
104500002                 LEASE-OIL AND GAS   BRYAN E. KAHRIG                                      EM Energy Ohio, LLC              9.14    3.046667 Net Royalty Interest            19.00%          100.00% 81.00%        9/23/2013    9/23/2013       12/31/2099 MONROE       Paid           Active   201300071238         10/23/2013      255    248
104501000                 LEASE-OIL AND GAS   BRUCE A. SAFREED AND CONNIE F. SAFREED, H/W          EM Energy Ohio, LLC            47.164      47.164 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013       3/22/2019 MONROE       Paid           Active   201300067601          4/16/2013      240    382
104503000                 LEASE-OIL AND GAS   ALBERT E. LEASURE AND SHARON E. LEASURE, SURVIVORS   EM Energy Ohio, LLC             3.344       3.344 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013     3/20/2013      12/31/2099 MONROE       Paid           Active   201300067621          4/16/2013      240    503
104505000                 LEASE-OIL AND GAS   AMBER D. LEE                                         EM Energy Ohio, LLC               4.5         4.5 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013    3/20/2013        3/20/2019 MONROE       Paid           Active   201300067547          4/16/2013      240    111
104506000                 LEASE-OIL AND GAS   STANLEY B. MAIENKNECHT AND THERESA A. MAIENKNECHT,   EM Energy Ohio, LLC             23.83       23.52 Net Royalty Interest            19.00%          100.00% 81.00%         4/8/2013      4/8/2013      12/31/2099 MONROE       Paid           Active   201300067730          4/23/2013      240    835
104510000                 LEASE-OIL AND GAS   MARK D. YONTZ AND JANE F. YONTZ, SURVIVORSHIP        EM Energy Ohio, LLC             6.438       6.438 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/19/2013      12/31/2099 MONROE       Paid           Active   201300067586          4/16/2013      240    306
104512000                 LEASE-OIL AND GAS   RONALD W MCCLAIN AND HOPE O. MCCLAIN, H/W            EM Energy Ohio, LLC              4.96        4.96 Net Royalty Interest            18.00%          100.00% 82.00%        9/13/2013     9/13/2013       9/13/2019 MONROE       Paid           Active   201400072961          1/13/2014      263    417
104516000                 LEASE-OIL AND GAS   DARELL R. SPEARS AND JOYCE SPEARS, H/W               EM Energy Ohio, LLC                 5           5 Net Royalty Interest            18.00%          100.00% 82.00%        8/28/2013     8/28/2013       8/28/2019 MONROE       Paid           Active   201400000902          1/28/2014      559    980
104533000                 LEASE-OIL AND GAS   URBAN LEWIS HEFT JR.                                 EM Energy Ohio, LLC           134.904     134.904 Net Royalty Interest            19.00%          100.00% 81.00%        3/30/2013     3/30/2013      12/31/2099 MONROE       Paid           Active   201300067731          4/23/2013      240    841
104536000                 LEASE-OIL AND GAS   BRUCE E. JONES AND JUDY L. JONES, SURVIVORSHIP       EM Energy Ohio, LLC            68.542 30.540876 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013    3/20/2013       12/31/2099 MONROE       Paid           Active   201300067609          4/16/2013      240    430
104676001                 LEASE-OIL AND GAS   FRANCIS D. BUEGEL                                    EM Energy Ohio, LLC                10    3.333333 Net Royalty Interest            17.50%          100.00% 82.50%        7/12/2013    7/12/2013        7/12/2019 MONROE       Paid           Active   201300009680         10/22/2013      554    1809
104676002                 LEASE-OIL AND GAS   FRANKLIN D. BUEGEL III                               EM Energy Ohio, LLC                10    3.333333 Net Royalty Interest            17.50%          100.00% 82.50%        7/12/2013    7/12/2013        7/12/2019 MONROE       Paid           Active   201300009679         10/22/2013      554    1807
104676003                 LEASE-OIL AND GAS   SANDRA E. BUEGEL                                     EM Energy Ohio, LLC                10    3.333333 Net Royalty Interest            17.50%          100.00% 82.50%        7/12/2013    7/12/2013        7/12/2019 MONROE       Paid           Active   201300009681         10/22/2013      554    1811
104682000                 LEASE-OIL AND GAS   DON L. STINE AND CAROL A. STINE, H/W                 EM Energy Ohio, LLC               0.9         0.9 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067583          4/16/2013      544    231
104683000                 LEASE-OIL AND GAS   CHARLOTTE MCCOY                                      EM Energy Ohio, LLC             75.33       75.33 Net Royalty Interest            18.00%          100.00% 82.00%        4/19/2013    4/19/2013        4/19/2019 MONROE       Partial Paid   Active   201400073421          2/7/2014       265    140
104684000                 LEASE-OIL AND GAS   MARLON A. MERIDETH AND KELLY D. MERIDETH, SURVIVOR   EM Energy Ohio, LLC            6.9593      6.9593 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/19/2013       12/31/2099 MONROE       Paid           Active   201300067528          4/16/2013      240    16
104686000                 LEASE-OIL AND GAS   ROBERT W. PETHO JR. AND KIMBERLY A. PETHO, H/W       EM Energy Ohio, LLC            10.689      10.689 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067545          4/16/2013      240    101
104689000                 LEASE-OIL AND GAS   RICHARD J. SEXTON AND MONA MARIE SEXTON, H/W         EM Energy Ohio, LLC                25          25 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201400073428          2/14/2014      265    177
104691000                 LEASE-OIL AND GAS   LINDA MAE SNODGRASS                                  EM Energy Ohio, LLC                 1           1 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/22/2013        3/22/2019 MONROE       Paid           Active   201300067536          4/16/2013      240    56
104693000                 LEASE-OIL AND GAS   EARL R. WYKOFF AND DIANE M. WYKOFF, H/W              EM Energy Ohio, LLC            22.708      22.708 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300067725          4/23/2013      240    809
104695000                 LEASE-OIL AND GAS   VILLAGE OF ANTIOCH                                   EM Energy Ohio, LLC              3.06        3.06 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013     3/19/2013      12/31/2099 MONROE       Paid           Active   201300068594          6/12/2013      244    856
104696000                 LEASE-OIL AND GAS   CAROLYN M. STEVENSON AND DAVID E. STEVENSON, H/W     EM Energy Ohio, LLC                 5           5 Net Royalty Interest            18.00%          100.00% 82.00%        9/20/2013     9/20/2013       9/20/2019 MONROE       Paid           Active   201400074254          3/17/2014      269    151
104704000                 LEASE-OIL AND GAS   JOHN E. MINGER AND BERNETA A. MINGER, HUSBAND AND    EM Energy Ohio, LLC           0.50308     0.50308 Net Royalty Interest            20.00%          100.00% 80.00%       10/28/2013   10/28/2013       10/28/2019 MONROE       Paid           Active   201400074250          3/17/2014      269    143
104724000                 LEASE-OIL AND GAS   ALEATHEA I. KAMPRAS AND STEPHEN R. JONES, W/H        EM Energy Ohio, LLC              3.52        3.52 Net Royalty Interest            12.50%          100.00% 87.50%        3/14/2013     3/14/2013       3/14/2019 MONROE       Paid           Active   201300072250          12/9/2013      259    664
104725000                 LEASE-OIL AND GAS   DEREK S. BAYES AND KAYLA BAYES, SURVIVORSHIP         EM Energy Ohio, LLC                 5           5 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067572          4/16/2013      240    236
104727000                 LEASE-OIL AND GAS   THOMAS DICK                                          EM Energy Ohio, LLC              4.57        4.57 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/14/2013       12/31/2099 MONROE       Paid           Active   201300071033         10/11/2013      254    692
104728000                 LEASE-OIL AND GAS   JAMES L. CRADDOCK AND VALERIE A. CRADDOCK, H/W       EM Energy Ohio, LLC                15          15 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067598          4/16/2013      240    366
104839000                 LEASE-OIL AND GAS   WADE GROVES AND DONNA GROVES, SURVIVORSHIP           EM Energy Ohio, LLC              3.93        3.93 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201400073425          2/7/2014       265    162
104840000                 LEASE-OIL AND GAS   DAVID L. JONES                                       EM Energy Ohio, LLC               1.9         1.9 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300069542          8/5/2013       249    10
104842000                 LEASE-OIL AND GAS   CONNIE & HARRY CHRISTMAN, FREDERICK STOEHR, DELORE   EM Energy Ohio, LLC            3.8242      3.8242 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013    3/15/2013       12/31/2099 MONROE       Paid           Active   201300067717          4/23/2013      240    766
104843000                 LEASE-OIL AND GAS   CHARLES R. PIATT                                     EM Energy Ohio, LLC             40.08       40.08 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/21/2013       12/31/2099 MONROE       Paid           Active   201300067543          4/16/2013      240    91
104849000                 LEASE-OIL AND GAS   JAMES TOROK AND STEPHANIE DUDRA TOROK, H/W           EM Energy Ohio, LLC                20          20 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013     3/19/2013      12/31/2099 MONROE       Paid           Active   201300067584          4/16/2013      240    296
104850000                 LEASE-OIL AND GAS   RUTH ANN RIDGEWAY AND GERALD RIDGEWAY, H/W           EM Energy Ohio, LLC             37.51       37.51 Net Royalty Interest            19.00%          100.00% 81.00%         4/8/2013      4/8/2013      12/31/2099 MONROE       Paid           Active   201300069545          8/5/2013       249    25
104857000                 LEASE-OIL AND GAS   MICHAEL B. KIGGANS AND PEGGY SUE KIGGANS, H/W        EM Energy Ohio, LLC                 1           1 Gross Royalty Interest          16.00%          100.00% 84.00%       11/13/2013   11/13/2013       11/13/2019 MONROE       Paid           Active   201400002568          6/13/2014      561    2432
104859000                 LEASE-OIL AND GAS   RICHARD T. USKO AND JULIA L. USKO, HUSBAND AND WIF   EM Energy Ohio, LLC             0.896       0.896 Net Royalty Interest            20.00%          100.00% 80.00%       10/31/2013   10/31/2013       10/31/2019 MONROE       Paid           Active   201400074252          3/17/2014      269    147
104877000                 LEASE-OIL AND GAS   JAMES J. HUPP, A SINGLE PERSON                       EM Energy Ohio, LLC                22          22 Net Royalty Interest            19.00%          100.00% 81.00%        5/31/2013     5/31/2013       5/31/2019 MONROE       Paid           Active   201300071614          11/5/2013      257    19
104880000                 LEASE-OIL AND GAS   THOMAS H. FAGAN AND KATE S. FAGAN, SURVIVORSHIP      EM Energy Ohio, LLC           161.596     161.596 Net Royalty Interest            15.75%          100.00% 84.25%        4/23/2013     4/23/2013      12/31/2099 WASHINGTON   Paid           Active   201300011114          12/9/2013      557    334
104885000                 LEASE-OIL AND GAS   LINDA S. MCCONNELL                                   EM Energy Ohio, LLC                 7           7 Net Royalty Interest            18.00%          100.00% 82.00%        7/18/2013    7/18/2013       12/31/2099 MONROE       Paid           Active   201300072246          12/9/2013      259    650
104887000                 LEASE-OIL AND GAS   PATRICIA A. PRICE                                    EM Energy Ohio, LLC            2.8324      2.8324 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/14/2013       12/31/2099 MONROE       Paid           Active   201300067735          4/23/2013      240    865
104892000                 LEASE-OIL AND GAS   LARRY W. HARRIS AND SANDY M. HARRIS, FOR THEIR JOI   EM Energy Ohio, LLC           189.744     189.744 Net Royalty Interest            19.00%          100.00% 81.00%       10/14/2012   10/25/2012       12/31/2099 WASHINGTON   Partial Paid   Active   201200009612         12/18/2012      537    35
104893000                 LEASE-OIL AND GAS   EARL E. APPLEBY AND TINA M. APPLEBY, H/W             EM Energy Ohio, LLC            15.489      15.489 Net Royalty Interest            18.00%          100.00% 82.00%        8/27/2013     8/27/2013       8/26/2019 MONROE       Paid           Active   201400000457          1/13/2014      558    2034
104896000                 LEASE-OIL AND GAS   MICHAEL ALAN FULTZ AND PAMELA SUE FULTZ, HUSBAND A   EM Energy Ohio, LLC                15          15 Net Royalty Interest            19.00%          100.00% 81.00%       10/25/2013   10/25/2013       10/25/2019 MONROE       Paid           Active   201400074253          3/17/2014      269    149
104898000                 LEASE-OIL AND GAS   DANIEL B. KIGGANS AND CINDY D. KIGGANS, HUSBAND AN   EM Energy Ohio, LLC             0.502       0.502 Net Royalty Interest            19.00%          100.00% 81.00%       10/24/2013   10/24/2013       10/24/2019 MONROE       Paid           Active   201400074256          3/17/2014      269    155
104899000                 LEASE-OIL AND GAS   DON E. SMITH, SINGLE                                 EM Energy Ohio, LLC           1.00616     1.00616 Net Royalty Interest            19.00%          100.00% 81.00%       10/24/2013   10/24/2013       10/24/2019 MONROE       Paid           Active   201400074257          3/17/2014      269    157
104902000                 LEASE-OIL AND GAS   JASON D. HUNTSMAN                                    EM Energy Ohio, LLC              49.4        49.4 Net Royalty Interest            12.50%          100.00% 87.50%        3/14/2013    3/14/2013        3/14/2019 MONROE       Paid           Active   201300068581          6/12/2013      244    780
104903000                 LEASE-OIL AND GAS   DIANE L. ALLEN AND TYRONE J. ALLEN, SURVIVORSHIP     EM Energy Ohio, LLC             36.25       36.25 Net Royalty Interest            19.00%          100.00% 81.00%         5/3/2013      5/3/2013      12/31/2099 MONROE       Paid           Active   201600086766          2/9/2016       325    451
104907000                 LEASE-OIL AND GAS   MICHAEL BROWN AND AMY BROWN, SURVIVORSHIP            EM Energy Ohio, LLC            31.866      31.866 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067569          4/16/2013      240    221
104908000                 LEASE-OIL AND GAS   ALACH H. COLE AND BEVERLY A. COLE, SURVIVIORSHIP     EM Energy Ohio, LLC                77          77 Net Royalty Interest            19.00%          100.00% 81.00%        8/20/2013     8/20/2013      12/31/2099 MONROE       Paid           Active   201300071239         10/23/2013      255    434
104909000                 LEASE-OIL AND GAS   MICHAEL E. COVERT AND RHONDA COVERT, H/W             EM Energy Ohio, LLC                 1           1 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/28/2013       3/28/2019 MONROE       Paid           Active   201300067533          4/16/2013      240    41
104927000                 LEASE-OIL AND GAS   MILLS FAMILY TRUST                                   EM Energy Ohio, LLC             62.92       62.92 Net Royalty Interest            19.00%          100.00% 81.00%       10/25/2012   10/25/2012       12/31/2099 WASHINGTON   Paid           Active   201300004141          5/7/2013       545    134
105065000                 LEASE-OIL AND GAS   ROGER L. HEDDLESON AND CAROL S. HEDDLESON, H/W       EM Energy Ohio, LLC            24.604      24.604 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/28/2013       3/28/2020 MONROE       Paid           Active   201300067531          4/16/2013      240    31
105067000                 LEASE-OIL AND GAS   ROBERT E. HOWELL AND LELIA E. HOWELL, H/W            EM Energy Ohio, LLC            54.918      54.918 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013     3/21/2013      12/31/2099 MONROE       Paid           Active   201300067722          4/23/2013      240    794
105070000                 LEASE-OIL AND GAS   RALPH D. LALLATHIN, JR. AND PEGGY ANN JONES          EM Energy Ohio, LLC             64.21       64.21 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/20/2013      12/31/2099 MONROE       Paid           Active   201300067606          4/16/2013      240    412
105072000                 LEASE-OIL AND GAS   JAMES R. MERCER II AND TERESA ROSENLIEB MINGER MER   EM Energy Ohio, LLC             12.43       12.43 Gross Royalty Interest          14.00%          100.00% 86.00%        8/16/2013    8/16/2013        8/16/2019 MONROE       Paid           Active   201300071230         10/23/2013      255    390
105074000                 LEASE-OIL AND GAS   KALEN SAFREED AND TINA SAFREED, H/W                  EM Energy Ohio, LLC             9.776       9.776 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300067579          4/16/2013      240    271
105076000                 LEASE-OIL AND GAS   ROGER E PITTMAN, AMANDA MOODY AKA AMANDA PITTMAN     EM Energy Ohio, LLC              6.35        6.35 Net Royalty Interest            19.00%          100.00% 81.00%         5/6/2013      5/6/2013      12/31/2099 MONROE       Paid           Active   201300067726          4/23/2013      240    814
105082000                 LEASE-OIL AND GAS   REBECCA R. DEVIER                                    EM Energy Ohio, LLC              0.28        0.28 Net Royalty Interest            19.00%          100.00% 81.00%        10/8/2013    10/8/2013        10/8/2019 MONROE       Paid           Active   201400073885          3/5/2014       266    938
105084000                 LEASE-OIL AND GAS   DANIEL B. KIGGANS AND CINDY D. KIGGANS, HUSBAND AN   EM Energy Ohio, LLC           0.50308     0.50308 Net Royalty Interest            20.00%          100.00% 80.00%       10/24/2013   10/24/2013       10/24/2019 MONROE       Paid           Active   201400074260          3/17/2014      269    163
105085000                 LEASE-OIL AND GAS   M. LUCILE ENGLISH, SINGLE                            EM Energy Ohio, LLC           0.96616     0.96616 Net Royalty Interest            19.00%          100.00% 81.00%       10/28/2013   10/28/2013       10/27/2019 MONROE       Paid           Active   201400074245          3/17/2014      269    133
105104000                 LEASE-OIL AND GAS   CHARLES E. WEBER                                     EM Energy Ohio, LLC              9.82        9.82 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013    3/15/2013       12/31/2099 MONROE       Paid           Active   201300068601          6/12/2013      244    899
105106000                 LEASE-OIL AND GAS   BRUNER LAND COMPANY, INC.                            EM Energy Ohio, LLC            94.931      94.931 Net Royalty Interest            19.00%          100.00% 81.00%        4/25/2013     4/25/2013       4/25/2019 MONROE       Paid           Active   201300068597          6/12/2013      244    877
105107000                 LEASE-OIL AND GAS   THE DORNBUSCH FARM LLC                               EM Energy Ohio, LLC            166.25      166.25 Net Royalty Interest            19.00%          100.00% 81.00%        4/23/2013     4/23/2013      12/31/2099 MONROE       Paid           Active   201300068590          6/12/2013      244    831
105108000                 LEASE-OIL AND GAS   RICHARD W. GROVES AND VERONICA A. GROVES, SURVIVOR   EM Energy Ohio, LLC             1.371       1.371 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300070986         10/11/2013      254    453
105113000                 LEASE-OIL AND GAS   DAVID DULINSKI AND HEATHER DULINSKI, H/W             EM Energy Ohio, LLC            60.005      60.005 Net Royalty Interest            19.00%          100.00% 81.00%        5/13/2013     5/13/2013      12/31/2099 MONROE       Paid           Active   201300071615          11/5/2013      257    24
105114000                 LEASE-OIL AND GAS   MARY ELLEN EIKLEBERRY                                EM Energy Ohio, LLC             39.84       39.84 Net Royalty Interest            19.00%          100.00% 81.00%        8/16/2013    8/16/2013       12/31/2099 MONROE       Paid           Active   201300070997         10/11/2013      254    502
105117000                 LEASE-OIL AND GAS   RONALD D. GETZ AND PATRICIA GETZ, H/W                EM Energy Ohio, LLC               104         104 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300067594          4/16/2013      240    346
105133000                 LEASE-OIL AND GAS   DEBORAH L. HAAS, ETAL                                EM Energy Ohio, LLC            4.3277      4.3277 Net Royalty Interest            19.00%          100.00% 81.00%        5/13/2013    5/13/2013       12/31/2099 WASHINGTON   Paid           Active   201300009003          9/27/2013      553    1301
105141000                 LEASE-OIL AND GAS   MEREDITH MILLS WEIMER AND MARILYN M. MILLS           EM Energy Ohio, LLC           58.0049     58.0049 Net Royalty Interest            19.00%          100.00% 81.00%       10/14/2012   10/25/2012       12/31/2099 WASHINGTON   Paid           Active   201300003561          4/17/2013      544    81
105142000                 LEASE-OIL AND GAS   EDDIE L. O'BRIEN AND AMANDA B. O'BRIEN, SURVIVORSH   EM Energy Ohio, LLC             5.835       5.835 Net Royalty Interest            19.00%          100.00% 81.00%        4/22/2013     4/22/2013      12/31/2099 WASHINGTON   Paid           Active   201300005664          6/17/2013      547    1238
105272000                 LEASE-OIL AND GAS   NORMA G. HOFF                                        EM Energy Ohio, LLC             1.615       1.615 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/21/2013       12/31/2099 MONROE       Paid           Active   201300067610          4/16/2013      240    436
105274000                 LEASE-OIL AND GAS   GLEN W. SCHWABEN AND KATHY SCHWABEN, SURVIVORSHIP    EM Energy Ohio, LLC                 3           3 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300071003         10/11/2013      254    525
105275000                 LEASE-OIL AND GAS   DEBORAH L. KENNEY AND MATTHEW MCBRIDE, W/H           EM Energy Ohio, LLC               4.6         4.6 Net Royalty Interest            19.00%          100.00% 81.00%        9/23/2013     9/23/2013      12/31/2099 MONROE       Paid           Active   201300071879         11/18/2013      257    974
105279000                 LEASE-OIL AND GAS   SCOTT PIATT AND THERESA PIATT, SURVIVORSHIP          EM Energy Ohio, LLC              2.85        2.85 Net Royalty Interest            19.00%          100.00% 81.00%        3/15/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300071007         10/11/2013      254    545
105283001                 LEASE-OIL AND GAS   RANDALL L. BROWN AKA RANDALL LEE BROWN AND GERMAIN   EM Energy Ohio, LLC                60          30 Net Royalty Interest            20.00%          100.00% 80.00%        10/4/2013     10/4/2013      12/31/2099 MONROE       Paid           Active   201400073419          2/7/2014       265    131
105283002                 LEASE-OIL AND GAS   CHARLES E. BROWN AKA CHARLES EDSON BROWN AND VIRGI   EM Energy Ohio, LLC                60          30 Net Royalty Interest            20.00%          100.00% 80.00%        10/2/2013     10/2/2013      12/31/2099 MONROE       Paid           Active   201400073413          2/7/2014       265    117
105291000                 LEASE-OIL AND GAS   GILBERT R. JONES, A WIDOW                            EM Energy Ohio, LLC               0.5         0.5 Net Royalty Interest            18.00%          100.00% 82.00%       11/13/2013   11/13/2013       11/13/2019 MONROE       Paid           Active   201400002567          3/31/2014      561    2430
105293000                 LEASE-OIL AND GAS   ANTHONY NAZAR, AKA ANTHONY NAZAR, JR., SINGLE        EM Energy Ohio, LLC            35.026      35.026 Net Royalty Interest            20.00%          100.00% 80.00%       10/24/2013   10/24/2013       10/23/2019 MONROE       Paid           Active   201400074242          3/17/2014      269    126
105295000                 LEASE-OIL AND GAS   BRAD POSTLE AND AMY POSTLE, HUSBAND AND WIFE         EM Energy Ohio, LLC              0.22        0.22 Net Royalty Interest            20.00%          100.00% 80.00%       10/28/2013   10/28/2013       10/28/2019 MONROE       Paid           Active   201400074251          3/17/2014      269    145
105296000                 LEASE-OIL AND GAS   ELLIOTT L. WEBER AND NANCY L. WEBER, MARRIED         EM Energy Ohio, LLC            0.2515      0.2515 Net Royalty Interest            20.00%          100.00% 80.00%       10/28/2013   10/28/2013       10/28/2019 MONROE       Paid           Active   201400074259          3/17/2014      269    161
105310000                 LEASE-OIL AND GAS   ROBIN D. RENNINGER AND BARBARA J. RENNINGER, H/W     EM Energy Ohio, LLC           168.406     168.406 Net Royalty Interest            19.00%          100.00% 81.00%        3/28/2013     3/28/2013      12/31/2099 MONROE       Paid           Active   201300067736          4/23/2013      240    871
105311000                 LEASE-OIL AND GAS   THOMAS DICK                                          EM Energy Ohio, LLC                40          40 Net Royalty Interest            12.50%          100.00% 87.50%        3/14/2013    3/14/2013       12/31/2099 MONROE       Paid           Active   201300068583          6/12/2013      244    790
105312000                 LEASE-OIL AND GAS   CHRISTOPHER E. BINEGAR AND ANGELA M. BINEGAR, H/W    EM Energy Ohio, LLC             2.606       2.606 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013       3/22/2019 MONROE       Paid           Active   201300067575          4/16/2013      240    251
105315001                 LEASE-OIL AND GAS   Bonnie Heil, DALE A. DIETZ, Whittaker, etal          EM Energy Ohio, LLC                39        19.5 Net Royalty Interest            19.00%          100.00% 81.00%         9/9/2013      9/9/2013         9/9/2019 MONROE      Partial Paid   Active   201300071616          11/5/2013      257    29
105325000                 LEASE-OIL AND GAS   MARK D. HART AND LORI R. HART, SURVIVORSHIP          EM Energy Ohio, LLC             2.238       2.238 Net Royalty Interest            19.00%          100.00% 81.00%       10/14/2012   10/25/2012       12/31/2099 WASHINGTON   Paid           Active   201400000896          1/28/2014      559    947
105330000                 LEASE-OIL AND GAS   MILLS FAMILY FARM, LLC                               EM Energy Ohio, LLC          114.5916    114.5916 Net Royalty Interest            19.00%          100.00% 81.00%       10/14/2012   10/25/2012       12/31/2099 WASHINGTON   Paid           Active   201200009609         12/18/2012      537    1
105445000                 LEASE-OIL AND GAS   CHRISTOPHER S. SPANGLER AND PENNY SPANGLER, H/S AN   EM Energy Ohio, LLC             89.75       89.75 Net Royalty Interest            19.00%          100.00% 81.00%         5/3/2013      5/3/2013      12/31/2099 MONROE       Paid           Active   201300071030         10/11/2013      254    668
105449000                 LEASE-OIL AND GAS   TERRY L. HUPP                                        EM Energy Ohio, LLC              17.4        17.4 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/14/2013       12/31/2099 MONROE       Paid           Active   201300068587          6/12/2013      244    808
105450000                 LEASE-OIL AND GAS   GERRAN L. JONES AND EDELE L. JONES, SURVIVORSHIP     EM Energy Ohio, LLC                74          74 Net Royalty Interest            19.00%          100.00% 81.00%        8/22/2013     8/22/2013       8/22/2019 MONROE       Paid           Active   201300071000         10/11/2013      254    510
105451000                 LEASE-OIL AND GAS   RALPH D. LALLATHIN, JR.                              EM Energy Ohio, LLC              31.5        31.5 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/20/2013      12/31/2099 MONROE       Paid           Active   201300067607          4/16/2013      240    418
105452000                 LEASE-OIL AND GAS   DAVID O. PEERY AND PATRICIA S. PEERY, H/W            EM Energy Ohio, LLC            10.104       5.052 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013       3/22/2020 MONROE       Paid           Active   201400073427          2/7/2014       265    172
105453000                 LEASE-OIL AND GAS   PERRY TOWNSHIP BOARD OF TRUSTEES                     EM Energy Ohio, LLC             15.98       15.98 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300067553          4/16/2013      240    141
105469000                 LEASE-OIL AND GAS   JOSHUA SEMON, DEALING IN HIS SOLE AND SEPARATE PRO   EM Energy Ohio, LLC             3.254       3.254 Net Royalty Interest            20.00%          100.00% 80.00%       10/26/2013   10/26/2013       10/26/2019 MONROE       Paid           Active   201400074247          3/17/2014      269    137
105485000                 LEASE-OIL AND GAS   JAMES M. COVERT AND MARTHA JANE COVERT, H/W          EM Energy Ohio, LLC             148.3       148.3 Net Royalty Interest            12.50%          100.00% 87.50%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300068585          6/12/2013      244    800
105486000                 LEASE-OIL AND GAS   MICHAEL R. YOUNG                                     EM Energy Ohio, LLC            23.237      23.237 Net Royalty Interest            12.50%          100.00% 87.50%        3/14/2013    3/14/2013        3/14/2019 MONROE       Paid           Active   201600090289          9/15/2016      340    952
105488000                 LEASE-OIL AND GAS   BRANDI L. BINEGAR                                    EM Energy Ohio, LLC              5.32        5.32 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/22/2013       12/31/2099 MONROE       Paid           Active   201300067574          4/16/2013      240    246
105489000                 LEASE-OIL AND GAS   ROBERT L. BROOKS AND JOYCE L. BROOKS, SURVIVORSHIP   EM Energy Ohio, LLC             1.676       1.676 Net Royalty Interest            19.00%          100.00% 81.00%         6/3/2013      6/3/2013      12/31/2099 MONROE       Paid           Active   201300071025          8/15/2013      254    637
105490000                 LEASE-OIL AND GAS   LEWIS PAUL BROOKS AND NANCY BROOKS, SURVIVORSHIP     EM Energy Ohio, LLC             1.018       1.018 Net Royalty Interest            19.00%          100.00% 81.00%         9/3/2013      9/3/2013      12/31/2099 MONROE       Paid           Active   201300071732         11/12/2013      257    482




Worksheet: A.1 - Leases
EM - APA Exhibits A-1, A-2 F:92274572v1
                                                                       Case 19-11104-JTD                                                               Doc 530-1                                              Filed 08/28/19                                                            Page 81 of 190




Agreement Number          Agreement Type      Agreement Name                                       Original Lessee/Grantee           Gross Acres Net Acres ROYALTY TYPE             Royalty Interest Working Interest NRI   Agreement Date Effective Date Expiration Date Prospect      Title Status   Status   Instrument Number2 Recording Date2   Book   Page   LEASE PAYMENT STATUS
105491000                 LEASE-OIL AND GAS   TYLER CLINE                                          EM Energy Ohio, LLC                     5.086       5.086 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013    3/21/2013       12/31/2099 MONROE       Paid           Active   201300067567          6/12/2013      240    211
105493000                 LEASE-OIL AND GAS   MICHAEL W. HANSEN AND ALLISON K. HANSEN, H/W         EM Energy Ohio, LLC                       1.9         1.9 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300070990         10/11/2013      254    473
105494000                 LEASE-OIL AND GAS   WADE GROVES AND DONNA GROVES, SURVIVORSHIP           EM Energy Ohio, LLC                   17.7469     17.7469 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300071877         11/18/2013      257    962
105502000                 LEASE-OIL AND GAS   DARREN C. LAUER                                      EM Energy Ohio, LLC                   55.8978     55.8978 Net Royalty Interest            19.00%          100.00% 81.00%       10/15/2012   10/25/2012       12/31/2099 WASHINGTON   Paid           Active   201200009626         12/18/2012      537    115
107173001                 LEASE-OIL AND GAS   Margaret L. Armenio, single                          EM Energy Ohio, LLC                   129.337 21.556166 Net Royalty Interest              19.00%          100.00% 81.00%         9/9/2013      9/9/2013         9/9/2019 MONROE      Paid           Active   201300071613          11/5/2013      257    14
107173002                 LEASE-OIL AND GAS   Cynthia S. Harter A.K.A. Cynthia Sue Gross           EM Energy Ohio, LLC                   129.337    32.33425 Gross Royalty Interest          19.00%          100.00% 81.00%         9/9/2013      9/9/2013         9/9/2019 MONROE      Paid           Active   201300071611          11/5/2013      257    4
107173003                 LEASE-OIL AND GAS   Mildred L. Kornbau & Thomas Kornbau, W/H             EM Energy Ohio, LLC                   129.337 21.556166 Net Royalty Interest              19.00%          100.00% 81.00%        9/11/2013     9/11/2013       9/11/2019 MONROE       Paid           Active   201300071240         10/23/2013      255    439
107173004                 LEASE-OIL AND GAS   GEORGE WILLIAM LOHRI, II, SINGLE                     EM Energy Ohio, LLC                   129.337 21.556166 Net Royalty Interest              19.00%          100.00% 81.00%         9/9/2013      9/9/2013         9/9/2019 MONROE      Paid           Active   201300071612          11/5/2013      257    9
107173005                 LEASE-OIL AND GAS   CHRISTINE L. WHITEHEAD AND JIMMY W. WHITEHEAD, W/H   EM Energy Ohio, LLC                   129.337    32.33425 Net Royalty Interest            19.00%          100.00% 81.00%         9/9/2013      9/9/2013         9/9/2019 MONROE      Paid           Active   201300071241         10/23/2013      255    444
107178000                 LEASE-OIL AND GAS   Garnie Miller and Charity M. Miller, h/w             EM Energy Ohio, LLC                     1.146       1.146 Net Royalty Interest            18.00%          100.00% 82.00%        5/21/2015     5/21/2015       5/20/2020 WASHINGTON   Paid           Active   201500007416          10/7/2015      588    1249
107192000                 LEASE-OIL AND GAS   WILLIAM E. SIMMONS & HEDY E. SIMMONS, H/W            EM Energy Ohio, LLC                     131.5       131.5 Net Royalty Interest            20.00%          100.00% 80.00%        5/22/2014     5/22/2014      12/31/2099 MONROE       Paid           Active   201400076090          6/4/2014       276    336
107200001                 LEASE-OIL AND GAS   RAYMOND D. JOHNSTON & NANCY L. JOHNSTON, H/W         EM Energy Ohio, LLC                    81.427     40.7135 Net Royalty Interest            20.00%          100.00% 80.00%        5/23/2014     5/23/2014      12/31/2099 MONROE       Partial Paid   Active   201400076079          6/4/2014       276    312
107200002                 LEASE-OIL AND GAS   Marjorie R. Hippli, f.k.a. Marjorie R. Hupp          EM Energy Ohio, LLC                    81.427    20.35675 Net Royalty Interest            20.00%          100.00% 80.00%        10/6/2014     10/6/2014      12/31/2099 MONROE       Paid           Active   201500081245          2/17/2015      297    949
107200003                 LEASE-OIL AND GAS   Florence Elizabeth Jordan & Joseph T. Jordan, H/W    EM Energy Ohio, LLC                    81.427    20.35675 Net Royalty Interest            20.00%          100.00% 80.00%       10/20/2014   10/20/2014       12/31/2099 MONROE       Paid           Active   201500081244          2/17/2015      297    946
107201000                 LEASE-OIL AND GAS   KEVIN L WESTFALL AND JANET S WESTFALL, H/W           EM Energy Ohio, LLC                    57.938      57.938 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300067604          3/14/2013      240    400
107204000                 LEASE-OIL AND GAS   Stephen R. Dennis and Sandra L. Dennis, h/w          EM Energy Ohio, LLC                     5.921       5.921 Net Royalty Interest            19.00%          100.00% 81.00%       12/17/2013   12/17/2013       12/17/2019 MONROE       Paid           Active   201400003294          5/1/2014       563    689
107205000                 LEASE-OIL AND GAS   Stephen R. Dennis and Sandra L. Dennis, h/w          EM Energy Ohio, LLC                     7.572       7.572 Net Royalty Interest            19.00%          100.00% 81.00%       12/17/2013   12/17/2013       12/17/2019 MONROE       Paid           Active   201400003295          5/1/2014       563    691
107207000                 LEASE-OIL AND GAS   JOHN JONES AND TAMMY JONES, H/W                      EM Energy Ohio, LLC                     13.14       13.14 Net Royalty Interest            12.50%          100.00% 87.50%        6/12/2013     6/12/2013      12/31/2099 MONROE       Paid           Active   201300071010         10/11/2013      254    560
107209000                 LEASE-OIL AND GAS   Jeremy Lee Evans and Carly Weber Evans               EM Energy Ohio, LLC                         1           1 Net Royalty Interest            18.00%          100.00% 82.00%        1/10/2014     1/10/2014      12/31/2099 MONROE       Paid           Active   201400076070          6/4/2014       276    294
107210001                 LEASE-OIL AND GAS   William Brady Napier and Kimberly Gill Napier, h/w   EM Energy Ohio, LLC                     1.025      0.5125 Net Royalty Interest            17.00%          100.00% 83.00%        1/13/2014     1/13/2014      12/31/2099 MONROE       Paid           Active   201400076069          6/4/2014       276    292
107210002                 LEASE-OIL AND GAS   Bobby Napier and Gladys Napier, h/w                  EM Energy Ohio, LLC                     1.025      0.5125 Net Royalty Interest            17.00%          100.00% 83.00%        1/16/2014     1/16/2014      12/31/2099 MONROE       Paid           Active   201400076080          6/4/2014       276    314
107214000                 LEASE-OIL AND GAS   Russell W. Krider and Jacqulyn S. Krider, h/w        EM Energy Ohio, LLC                     0.985       0.985 Net Royalty Interest            18.00%          100.00% 82.00%        1/13/2014     1/13/2014      12/31/2099 MONROE       Paid           Active   201400076088          6/4/2014       276    330
107216000                 LEASE-OIL AND GAS   Tucker J. Roberts and Amy L. Roberts, h/w            EM Energy Ohio, LLC                         1           1 Net Royalty Interest            18.00%          100.00% 82.00%       10/30/2013   10/30/2013       12/31/2099 MONROE       Paid           Active   201400074258          3/17/2014      269    159
107219000                 LEASE-OIL AND GAS   Sherry McCracken, mssp                               EM Energy Ohio, LLC                      0.64        0.64 Net Royalty Interest            20.00%          100.00% 80.00%         1/9/2014      1/9/2014      12/31/2099 MONROE       Paid           Active   201400076075          6/4/2014       276    304
107222000                 LEASE-OIL AND GAS   Fred Binegar, et al                                  EM Energy Ohio, LLC                      1.71        1.71 Net Royalty Interest            20.00%          100.00% 80.00%       10/30/2013   10/30/2013       10/30/2019 MONROE       Paid           Active   201400074241          3/17/2014      269    123
107224000                 LEASE-OIL AND GAS   RONNIE H WILLIAMSON & LORI M WILLIAMSON              EM Energy Ohio, LLC                     240.1       240.1 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE       Paid           Active   201300067732          4/23/2013      240    847
107226000                 LEASE-OIL AND GAS   Arville E. Rutter and Hope E. Rutter, h/w            EM Energy Ohio, LLC                       1.5         1.5 Net Royalty Interest            16.00%          100.00% 84.00%       10/29/2013   10/29/2013       12/31/2099 MONROE       Paid           Active   201400074248          3/17/2014      269    139
107227000                 LEASE-OIL AND GAS   Marilyn R. Buegel, a widow                           EM Energy Ohio, LLC                      3.75        3.75 Net Royalty Interest            20.00%          100.00% 80.00%       10/28/2013   10/28/2013       10/28/2019 MONROE       Paid           Active   201400076076          6/4/2014       276    306
107228000                 LEASE-OIL AND GAS   Timothy W. Buegel                                    EM Energy Ohio, LLC                         9           9 Net Royalty Interest            20.00%          100.00% 80.00%       10/28/2013   10/28/2013       10/28/2019 MONROE       Paid           Active   201400074249          3/17/2014      269    141
107230000                 LEASE-OIL AND GAS   West Deer Camp, LLC                                  EM Energy Ohio, LLC                     9.039       9.039 Net Royalty Interest            20.00%          100.00% 80.00%       12/13/2013   12/13/2013       12/12/2019 MONROE       Paid           Active   201400075645          5/14/2014      274    536
107231000                 LEASE-OIL AND GAS   Carol Y. Wright and Derek D. Wright, w/h             EM Energy Ohio, LLC                      6.85        6.85 Net Royalty Interest            20.00%          100.00% 80.00%       12/11/2013   12/11/2013       12/11/2019 MONROE       Paid           Active   201400075644          5/14/2014      274    534
107237001                 LEASE-OIL AND GAS   James F. Graham, a widower                           EM Energy Ohio, LLC                     3.682       1.841 Net Royalty Interest            20.00%          100.00% 80.00%         2/4/2014      2/4/2014      12/31/2099 MONROE       Paid           Active   201400076083          6/4/2014       276    320
107237002                 LEASE-OIL AND GAS   John P. Gibson and Tammy Ann Gibson, H/W             EM Energy Ohio, LLC                     3.682       1.841 Net Royalty Interest            20.00%          100.00% 80.00%         2/3/2013      2/3/2013      12/31/2099 MONROE       Paid           Active   201400076084          6/4/2014       276    322
107238000                 LEASE-OIL AND GAS   Daniel R, Kiggans and Cindy D. Kiggans, h/w          EM Energy Ohio, LLC                     0.502       0.502 Net Royalty Interest            20.00%          100.00% 80.00%        1/21/2014     1/21/2014       1/21/2020 MONROE       Paid           Active   201400076082          6/4/2014       276    318
107239001                 LEASE-OIL AND GAS   Timothy D. Price, a single man                       EM Energy Ohio, LLC                      2.67       1.335 Net Royalty Interest            19.00%          100.00% 81.00%        1/31/2014     1/31/2014      12/31/2099 MONROE       Paid           Active   201400076081          6/4/2014       276    316
107239002                 LEASE-OIL AND GAS   ROBERT PRICE AND AMANDA PRICE, H/W                   EM Energy Ohio, LLC                      3.51       2.175 Net Royalty Interest            19.00%          100.00% 81.00%        3/14/2013     3/22/2013      12/31/2099 MONROE       Paid           Active   201300071008         10/11/2013      254    550
107240000                 LEASE-OIL AND GAS   James F. Graham, a widower                           EM Energy Ohio, LLC                     57.52       57.52 Net Royalty Interest            20.00%          100.00% 80.00%        9/17/2013     9/17/2013      12/31/2099 MONROE       Paid           Active   201400076083          6/4/2014       276    320
107241000                 LEASE-OIL AND GAS   Mark L. Kush and Marita Kush, h/w                    EM Energy Ohio, LLC                    56.753      56.753 Net Royalty Interest            18.00%          100.00% 82.00%       11/13/2013   11/13/2013       11/13/2019 MONROE       Paid           Active   201400074541          3/28/2014      270    346
107242000                 LEASE-OIL AND GAS   Richard J. Sexton and Angela D. Sexton, h/w          EM Energy Ohio, LLC                      3.58        3.58 Net Royalty Interest            18.00%          100.00% 82.00%       11/27/2013   11/27/2013       12/31/2099 MONROE       Paid           Active   201400075638          5/14/2014      274    521
107245000                 LEASE-OIL AND GAS   William T. Colvin and Evelyn R. Colvin, h/w          EM Energy Ohio, LLC                      0.61        0.61 Net Royalty Interest            20.00%          100.00% 80.00%       11/12/2013   11/12/2013       12/31/2099 MONROE       Paid           Active   201400074558          3/28/2014      270    380
107248000                 LEASE-OIL AND GAS   Allen B. Crane and Sheila L. Crane, h/w              EM Energy Ohio, LLC                      3.01        3.01 Net Royalty Interest            18.00%          100.00% 82.00%       11/13/2013   11/13/2013       12/31/2099 MONROE       Paid           Active   201400074557          3/28/2014      270    378
107249001                 LEASE-OIL AND GAS   Nancy Collins                                        EM Energy Ohio, LLC                     0.938    0.312667 Net Royalty Interest            18.00%          100.00% 82.00%       11/22/2013   11/22/2013       12/31/2099 MONROE       Paid           Active   201400074548          3/28/2014      270    360
107249002                 LEASE-OIL AND GAS   Christopher Collins                                  EM Energy Ohio, LLC                     0.938    0.312667 Net Royalty Interest            18.00%          100.00% 82.00%       11/22/2013   11/22/2013       12/31/2099 MONROE       Paid           Active   20140074549           3/28/2014      270    362
107249003                 LEASE-OIL AND GAS   Stanley Collins and Melissa Collins, h/w             EM Energy Ohio, LLC                     0.938    0.312667 Net Royalty Interest            18.00%          100.00% 82.00%        3/13/2014     3/13/2014      12/31/2099 MONROE       Paid           Active   201400074550          3/28/2014      270    364
107251001                 LEASE-OIL AND GAS   Nancy Collins                                        EM Energy Ohio, LLC                      3.63    1.134375 Net Royalty Interest            18.00%          100.00% 82.00%       11/22/2013   11/22/2013       12/31/2099 MONROE       Paid           Active   201400074551          3/28/2014      270    366
107251002                 LEASE-OIL AND GAS   Christopher Collins                                  EM Energy Ohio, LLC                      3.63    1.134375 Net Royalty Interest            18.00%          100.00% 82.00%       11/22/2013   11/22/2013       12/31/2099 MONROE       Paid           Active   201400074552          3/28/2014      270    368
107251003                 LEASE-OIL AND GAS   Stanley Collins and Melissa Collins                  EM Energy Ohio, LLC                      3.63    1.134375 Net Royalty Interest            18.00%          100.00% 82.00%        11/9/2013     11/9/2013      12/31/2099 MONROE       Paid           Active   201400074544          3/28/2014      270    352
107288000                 LEASE-OIL AND GAS   BRENDA K MOTICH AND GREGORY A MOTICH, W/H            EM Energy Ohio, LLC                      2.75        2.75 Net Royalty Interest            20.00%          100.00% 80.00%        11/7/2013     11/7/2013       11/7/2019 MONROE       Paid           Active   201400074560          3/28/2014      270    384
107319000                 LEASE-OIL AND GAS   Larry Dillon and Vivian Dillon Family Farm Trust     EM Energy Ohio, LLC                        76          76 Gross Royalty Interest          20.00%          100.00% 80.00%         2/6/2014      2/6/2014      12/31/2099 MONROE       Paid           Active   201400077123          7/25/2014      280    291
107340001                 LEASE-OIL AND GAS   Norman Fultz, single (50%)                           EM Energy Ohio, LLC                     7.016       3.508 Net Royalty Interest            20.00%          100.00% 80.00%        11/1/2013     11/1/2013       11/1/2019 MONROE       Paid           Active   201400074556          3/28/2014      270    376
107340002                 LEASE-OIL AND GAS   Vikki Hickman                                        EM Energy Ohio, LLC                     7.016       3.508 Net Royalty Interest            20.00%          100.00% 80.00%        3/22/2014    3/22/2014        3/22/2020 MONROE       Paid           Active   201400077863          8/26/2014      283    268
107352000                 LEASE-OIL AND GAS   David M. Byrd and Sheila J. Byrd, husband and wife   EM Energy Ohio, LLC                     5.244       5.244 Net Royalty Interest            20.00%          100.00% 80.00%        3/29/2014     3/29/2014      12/31/2099 MONROE       Paid           Active   201400077860          8/26/2014      283    262
107380001                 LEASE-OIL AND GAS   Graydon E. Yester and Martha L. Yester, h/w          EM Energy Ohio, LLC                      73.8    15.71202 Net Royalty Interest            20.00%          100.00% 80.00%        4/10/2014     4/10/2014         4/9/2019 MONROE      Paid           Active   201400077858          8/26/2014      283    258
107380002                 LEASE-OIL AND GAS   Billie E. Yester and Donna Yester, h/w               EM Energy Ohio, LLC                      73.8    15.71202 Net Royalty Interest            20.00%          100.00% 80.00%        4/10/2014     4/10/2014         4/9/2019 MONROE      Paid           Active   201400077859          8/26/2014      283    260
107387000                 LEASE-OIL AND GAS   James D. Richards, single                            EM Energy Ohio, LLC                    10.005      5.0025 Net Royalty Interest            20.00%          100.00% 80.00%        4/28/2014     4/28/2014       4/27/2019 MONROE       Paid           Active   201400008921         10/31/2014      572    1654
107388000                 LEASE-OIL AND GAS   Ethel M. Morris, (S) & Melissa Morris, (S)           EM Energy Ohio, LLC                      0.57        0.57 Net Royalty Interest            20.00%          100.00% 80.00%        5/22/2014     5/22/2014      12/31/2099 MONROE       Paid           Active   201400079284         10/31/2014      289    228
107389000                 LEASE-OIL AND GAS   Jimmy L. Moser and Cassandra L. Moser, H/W           EM Energy Ohio, LLC                     0.479       0.466 Net Royalty Interest            21.00%          100.00% 79.00%        5/26/2014     5/26/2014       5/25/2019 MONROE       Partial Paid   Active   201400079283         10/31/2014      289    226
107390000                 LEASE-OIL AND GAS   Crystal R. Price, single                             EM Energy Ohio, LLC                     1.433      0.7165 Net Royalty Interest            20.00%          100.00% 80.00%        5/26/2014     5/26/2014       5/25/2019 MONROE       Partial Paid   Active   201400079285         10/31/2014      289    230
107392001                 LEASE-OIL AND GAS   Theresa L. Jackson, Single                           EM Energy Ohio, LLC                     33.49    5.581778 Net Royalty Interest            20.00%          100.00% 80.00%       12/21/2013   12/21/2013       12/31/2099 MONROE       Partial Paid   Active   201400075637          5/14/2014      274    518
107392002                 LEASE-OIL AND GAS   Shannon M. Staten, Divorced and Unremarried          EM Energy Ohio, LLC                     33.49      8.3725 Net Royalty Interest            20.00%          100.00% 80.00%       12/21/2013   12/21/2013       12/31/2099 MONROE       Partial Paid   Active   201400075636          5/14/2014      274    515
107392003                 LEASE-OIL AND GAS   Michael S. Staten, Divorced and Unremarried          EM Energy Ohio, LLC                     33.49      8.3725 Net Royalty Interest            20.00%          100.00% 80.00%       12/21/2013   12/21/2013       12/31/2099 MONROE       Partial Paid   Active   201400075635          5/14/2014      274    512
107392004                 LEASE-OIL AND GAS   Marcia A. Geiger, fka Marcia A. Myers, Widowed       EM Energy Ohio, LLC                     33.49 11.163222 Net Royalty Interest              20.00%          100.00% 80.00%       12/21/2013   12/21/2013       12/31/2099 MONROE       Partial Paid   Active   201400075634          5/14/2014      274    509
107395000                 LEASE-OIL AND GAS   Betty S Hruska                                       Gulfport Energy Corporation            17.194      17.194 Net Royalty Interest            20.00%          100.00% 80.00%        8/15/2013     8/15/2013      12/31/2099 MONROE       Paid           Active   201300070454          9/17/2013      252    546
107403001                 LEASE-OIL AND GAS   Freedom Royalties, LP                                EM Energy Ohio, LLC                    168.05    4.201251 Gross Royalty Interest          20.00%          100.00% 80.00%        6/17/2014     6/17/2014      12/31/2099 MONROE       Paid           Active   201400077128          7/25/2014      280    303
107403002                 LEASE-OIL AND GAS   Black Ink Royalties, LLC                             EM Energy Ohio, LLC                         0           0 Gross Royalty Interest          20.00%          100.00% 80.00%        6/17/2014    6/17/2014       12/31/2099 MONROE       Paid           Active   201400077129          7/25/2014      280    305
107403003                 LEASE-OIL AND GAS   Wind River Resources, Inc.                           EM Energy Ohio, LLC                    168.05 10.503125 Gross Royalty Interest            20.00%          100.00% 80.00%        6/13/2014     6/13/2014      12/31/2099 MONROE       Paid           Active   201400077127          7/25/2014      280    301
107403004                 LEASE-OIL AND GAS   OGI Inc.                                             EM Energy Ohio, LLC                    168.05    5.251564 Gross Royalty Interest          20.00%          100.00% 80.00%        6/12/2014    6/12/2014       12/31/2099 MONROE       Paid           Active   201400077126          7/25/2014      280    299
107403005                 LEASE-OIL AND GAS   DILLON, LARRY & VIVIAN; ROBERT COUTS                 Gulfport Energy Corporation          164.9203 113.069688 Net Royalty Interest             15.00%          100.00% 85.00%        5/19/2011     4/30/2011      12/31/2099 MONROE       Paid           Active                         6/20/2011      203    56
107403006                 LEASE-OIL AND GAS   Larry and Vivian Dillon Fam. Farm Tr Dated 5/13/13   EM Energy Ohio LLC                    74.5253 32.604819 Gross Royalty Interest            20.00%          100.00% 80.00%       10/29/2018   10/29/2018       10/28/2023 MONROE       Paid           Active   201800006395         11/13/2018      386    2572
107406000                 LEASE-OIL AND GAS   CHARLES J. MINGER AND CORRINA L. MINGER, H/W         Gulfport Energy Corporation            4.4883      4.4883 Net Royalty Interest            15.00%          100.00% 85.00%        5/12/2011     4/30/2011      12/31/2099 MONROE       Paid           Active   201100057119          6/20/2011      203    51
107408000                 LEASE-OIL AND GAS   MICHAEL A AND BONNIE HUGHES, H/W                     Gulfport Energy Corporation           97.4204     97.4204 Gross Royalty Interest          15.00%          100.00% 85.00%        5/12/2011     4/30/2011      12/31/2099 MONROE       Paid           Active   201100057155          9/11/2015      203    124
107409000                 LEASE-OIL AND GAS   MICHAEL A AND BONNIE HUGHES, H/W                     Gulfport Energy Corporation            1.0979      1.0979 Gross Royalty Interest          20.00%          100.00% 80.00%        6/24/2014     6/24/2014      12/31/2099 MONROE       Paid           Active   201400079124         10/24/2014      288    547
107410000                 LEASE-OIL AND GAS   TODD E HOOPER AND MELISSA A HOPPER, H/W              Gulfport Energy Corporation            9.2745      9.2745 Gross Royalty Interest            4.00%         100.00% 96.00%        5/19/2011     4/30/2011      12/31/2099 MONROE       Paid           Active   201100057147          6/20/2011      203    108
107416000                 LEASE-OIL AND GAS   Bruner Land Company                                  Triad Hunter, LLC                      15.264      15.264 Gross Royalty Interest          18.00%          100.00% 82.00%         4/2/2013      4/2/2013      12/31/2099 WASHINGTON   Paid           Active   201300006752          7/24/2013      549    1401
107417000                 LEASE-OIL AND GAS   Gary L & Barbara A Hill                              Triad Hunter, LLC                        4.08        4.08 Net Royalty Interest            19.00%          100.00% 81.00%        3/22/2013    3/22/2013       12/31/2099 WASHINGTON   Paid           Active   201300008360          9/6/2013       552    1112
107418000                 LEASE-OIL AND GAS   Joseph R Huffman                                     Triad Hunter, LLC                     64.6164     64.6164 Net Royalty Interest            12.50%          100.00% 87.50%       10/24/2001   10/24/2001       12/31/2099 WASHINGTON   Paid           Active   200100012183          11/1/2001      329    405
107446000                 LEASE-OIL AND GAS   Maria Kristina Reis, single                          EM Energy Ohio, LLC                     7.004       7.004 Net Royalty Interest            20.00%          100.00% 80.00%        6/18/2014     6/18/2014       6/17/2019 MONROE       Paid           Active   201400079287         10/31/2014      289    234
107466000                 LEASE-OIL AND GAS   James W. Hooper and Charity Sue Hooper, h/w          EM Energy Ohio, LLC                      0.22        0.22 Net Royalty Interest            21.00%          100.00% 79.00%        5/14/2014     5/14/2014       5/13/2019 MONROE       Paid           Active   201400077865          8/26/2014      283    272
107469000                 LEASE-OIL AND GAS   Thomas L. Burkhart, single                           EM Energy Ohio, LLC                    0.8125      0.8125 Net Royalty Interest            20.00%          100.00% 80.00%        5/16/2014     5/16/2014       5/15/2019 MONROE       Partial Paid   Active   201400079282         10/31/2014      289    224
107470000                 LEASE-OIL AND GAS   Larry Lee Work and Marl Knoch Work, h/w              EM Energy Ohio, LLC                    18.267      18.267 Gross Royalty Interest          18.00%          100.00% 82.00%        7/11/2014     7/11/2014       7/10/2019 WASHINGTON   Paid           Active   201400009504         11/17/2014      573    1637
107474000                 LEASE-OIL AND GAS   Lester Lee Christman and Linda L. Christman, H/W     EM Energy Ohio, LLC                      1.53        1.53 Net Royalty Interest            20.00%          100.00% 80.00%        7/16/2014     7/16/2014       7/15/2019 MONROE       Paid           Active   201400079875         11/26/2014      291    522
107475000                 LEASE-OIL AND GAS   Board of Trustees of Benton Township                 EM Energy Ohio, LLC                   1.71308     1.71308 Net Royalty Interest            20.00%          100.00% 80.00%         8/7/2014      8/7/2014         8/6/2019 MONROE      Partial Paid   Active   201500080656          1/14/2015      295    352
107476000                 LEASE-OIL AND GAS   Gary Barrett and Beverly Barrett, H/W                EM Energy Ohio, LLC                     1.028       1.028 Net Royalty Interest            20.00%          100.00% 80.00%        6/13/2014     6/13/2014      12/31/2099 MONROE       Paid           Active   201300067573          4/16/2013      240    241
107496000                 LEASE-OIL AND GAS   Lanny D. Byers and Lisa G. Byers, H/W                EM Energy Ohio, LLC                     0.503       0.503 Net Royalty Interest            20.00%          100.00% 80.00%        8/17/2014     8/17/2014       8/16/2019 MONROE       Paid           Active   201500080660          1/14/2015      295    364
107507000                 LEASE-OIL AND GAS   Michael T. Stoneking and Denise M. Stoneking, h/w    EM Energy Ohio, LLC                     0.174       0.174 Net Royalty Interest            20.00%          100.00% 80.00%        8/21/2014     8/21/2014       8/20/2019 MONROE       Paid           Active   201500080661          1/14/2015      295    366
107511000                 LEASE-OIL AND GAS   Harmony Hill Baptist Church, by James C. Smith       EM Energy Ohio, LLC                   1.68462     1.68462 Net Royalty Interest            20.00%          100.00% 80.00%        8/28/2014     8/28/2014       8/27/2019 MONROE       Paid           Active   201500080658          1/14/2015      295    359
107512000                 LEASE-OIL AND GAS   Ronald D. Kinney & Vicki Kinney, H/W                 EM Energy Ohio, LLC                     0.174       0.174 Net Royalty Interest            20.00%          100.00% 80.00%         9/1/2014      9/1/2014       8/31/2019 MONROE       Paid           Active   201500080663          1/14/2015      295    370
107516000                 LEASE-OIL AND GAS   Antioch Community Volunteer Fire Department          EM Energy Ohio, LLC                     0.758       0.758 Net Royalty Interest            20.00%          100.00% 80.00%         9/3/2014      9/3/2014      12/31/2099 MONROE       Paid           Active   201500080664          1/14/2015      295    372
107517000                 LEASE-OIL AND GAS   Ernest L. Rude, single                               EM Energy Ohio, LLC                     0.436       0.436 Net Royalty Interest            20.00%          100.00% 80.00%         9/2/2014      9/2/2014         9/1/2019 MONROE      Paid           Active   201500080662          1/14/2015      295    368
107524000                 LEASE-OIL AND GAS   The Village of Woodsfield                            EM Energy Ohio, LLC                    46.545      46.545 Net Royalty Interest            20.00%          100.00% 80.00%         9/5/2014      9/5/2014         9/4/2019 MONROE      Paid           Active   201400079291         10/31/2014      289    242
107526001                 LEASE-OIL AND GAS   Cheryl E & Gary W Truax                              EM Energy Ohio, LLC                     59.25     7.40625 Net Royalty Interest            19.00%          100.00% 81.00%        4/26/2013     4/26/2013       4/26/2019 MONROE       Paid           Active   201400079294         10/31/2014      289    252
107526002                 LEASE-OIL AND GAS   David Cline and Elsie L. Cline, H/W                  EM Energy Ohio, LLC                     59.25     7.40625 Net Royalty Interest            19.00%          100.00% 81.00%         5/9/2013      5/9/2013         5/9/2019 MONROE      Paid           Active   201400079293         10/31/2014      289    246
107526003                 LEASE-OIL AND GAS   Dean Christman (Deep Rights)                         EM Energy Ohio, LLC                     59.25      29.625 Net Royalty Interest            19.00%          100.00% 81.00%        4/24/2013     4/24/2013      12/31/2099 MONROE       Paid           Active   201500080720          1/20/2015      295    671
107526004                 LEASE-OIL AND GAS   Paul Cline, an unmarried person                      EM Energy Ohio, LLC                     59.25     7.40625 Net Royalty Interest            19.00%          100.00% 81.00%        4/26/2013     4/26/2013       4/26/2019 MONROE       Paid           Active   201300071004         10/11/2013      254    530
107526005                 LEASE-OIL AND GAS   Jeffrey & Janis Watson, Richard & Teresa, D. Clark   EM Energy Ohio, LLC                     59.25    7.406843 Net Royalty Interest            19.00%          100.00% 81.00%         9/1/2013      9/1/2013         9/1/2019 MONROE      Paid           Active   201400079343          11/3/2014      289    428
107528000                 LEASE-OIL AND GAS   Frederick P. Howell, Widowed                         EM Energy Ohio, LLC                      3.27        3.27 Net Royalty Interest            18.00%          100.00% 82.00%        7/18/2014     7/18/2014      12/31/2099 MONROE       Paid           Active   201300072247          12/9/2013      259    652
107580000                 LEASE-OIL AND GAS   The Village of Woodsfield                            EM Energy Ohio, LLC                     4.867       4.867 Net Royalty Interest            20.00%          100.00% 80.00%         9/5/2014      9/5/2014         9/4/2019 MONROE      Paid           Active   201400079292         10/31/2014      289    244
107584000                 LEASE-OIL AND GAS   John Christman, single (16.6666%)                    EM Energy Ohio, LLC                     68.39 11.398333 Net Royalty Interest              20.00%          100.00% 80.00%       10/30/2014   10/30/2014       10/29/2019 MONROE       Paid           Active   201500082045          4/7/2015       301    447
107585000                 LEASE-OIL AND GAS   John Christman, single (33.3334%)                    EM Energy Ohio, LLC                     45.26 15.086697 Net Royalty Interest              20.00%          100.00% 80.00%       10/30/2014   10/30/2014       10/29/2019 MONROE       Paid           Active   201500082044          4/7/2015       301    445
107586000                 LEASE-OIL AND GAS   John Christman, single (16.668%)                     EM Energy Ohio, LLC                       2.5      0.4167 Net Royalty Interest            20.00%          100.00% 80.00%       10/30/2014   10/30/2014       10/29/2019 MONROE       Paid           Active   201500082431          4/29/2015      303    864
107589001                 LEASE-OIL AND GAS   Carl E. Dye and Marrene L . Dye, H/W                 EM Energy Ohio, LLC                        43       10.75 Net Royalty Interest            20.00%          100.00% 80.00%        11/3/2014     11/3/2014       11/2/2019 MONROE       Paid           Active   201500082047          4/7/2015       301    451
107589002                 LEASE-OIL AND GAS   Lydia D. Aucoin and Phillip J. Aucoin, H/W           EM Energy Ohio, LLC                        43       10.75 Net Royalty Interest            20.00%          100.00% 80.00%       10/31/2014   10/31/2014       10/30/2019 MONROE       Paid           Active   201500082048          4/7/2015       301    453
107589003                 LEASE-OIL AND GAS   Betty J. Daniel, widow                               EM Energy Ohio, LLC                        43    3.580008 Net Royalty Interest            20.00%          100.00% 80.00%       11/12/2014   11/12/2014       11/11/2019 MONROE       Paid           Active   201500082049          4/7/2015       301    455
107589004                 LEASE-OIL AND GAS   Vicky D. Cleary, divorced                            EM Energy Ohio, LLC                        43    1.194398 Net Royalty Interest            20.00%          100.00% 80.00%       11/19/2014   11/19/2014       11/18/2019 MONROE       Paid           Active                         1/30/2019      388    2371
107589005                 LEASE-OIL AND GAS   Margarett Kerr, a widow                              EM Energy Ohio, LLC                        43    1.791595 Net Royalty Interest            20.00%          100.00% 80.00%       11/19/2014   11/19/2014       11/18/2019 MONROE       Paid           Active                         1/30/2019      388    2363
107589006                 LEASE-OIL AND GAS   Shirey A. Porter, divorced                           EM Energy Ohio, LLC                        43    1.791595 Net Royalty Interest            20.00%          100.00% 80.00%       11/12/2014   11/12/2014       11/11/2019 MONROE       Paid           Active   201500082050          4/7/2015       301    457
107589007                 LEASE-OIL AND GAS   Donna M. Wheeler & Ronnie L. Wheeler, H/W            EM Energy Ohio, LLC                        43    1.194411 Net Royalty Interest            20.00%          100.00% 80.00%       12/17/2014   12/17/2014       12/16/2019 MONROE       Paid           Active                         1/30/2019      388    2359
107589008                 LEASE-OIL AND GAS   Betty L. Rose and Donald F. Sander, W/H              EM Energy Ohio, LLC                        43    1.791595 Net Royalty Interest            20.00%          100.00% 80.00%         1/5/2015      1/5/2015         1/4/2020 MONROE      Paid           Active                         1/30/2019      388    2357
107589009                 LEASE-OIL AND GAS   Donna M. Kerr, divorced                              EM Energy Ohio, LLC                        43    1.791595 Net Royalty Interest            20.00%          100.00% 80.00%       12/13/2014   12/13/2014       12/12/2019 MONROE       Paid           Active                         1/30/2019      388    2361
107589010                 LEASE-OIL AND GAS   Mary A. Copus and Charles W. Copus, W/H              EM Energy Ohio, LLC                        43    1.791595 Net Royalty Interest            20.00%          100.00% 80.00%       12/26/2014   12/26/2014       12/25/2019 MONROE       Paid           Active                         1/30/2019      388    2369
107589011                 LEASE-OIL AND GAS   Aaron W. Kerr and Douglas B. Kiefuff, married        EM Energy Ohio, LLC                        43    0.895819 Net Royalty Interest            20.00%          100.00% 80.00%       12/13/2014   12/13/2014       12/12/2019 MONROE       Paid           Active                         1/30/2019      388    2365
107589012                 LEASE-OIL AND GAS   Richard L. Dye and Lois G. Dye, husband and wife     EM Energy Ohio, LLC                        43      1.1944 Net Royalty Interest            20.00%          100.00% 80.00%        12/3/2014     12/3/2014       12/2/2019 MONROE       Paid           Active                         1/30/2019      388    2367
107590000                 LEASE-OIL AND GAS   Dene Shultheis and Lee Ann Shultheis, H/W            EM Energy Ohio, LLC                     0.552       0.552 Net Royalty Interest            20.00%          100.00% 80.00%       10/29/2014   10/29/2014       10/28/2019 MONROE       Paid           Active   201500082046          4/7/2015       301    449
107608000                 LEASE-OIL AND GAS   Clarence R., Sarah A., Martin D., Shirley Troyer     Paragon Industries                      80.82       80.82 Net Royalty Interest            12.50%          100.00% 87.50%        3/31/1981     3/31/1981      12/31/2099 WASHINGTON   Paid           Active                         4/7/1981       235    972
107609000                 LEASE-OIL AND GAS   Gary McConnell and Carol McConnell, his wife         Republic Mineral Corp.                  23.62       23.62 Net Royalty Interest            12.50%          100.00% 87.50%        4/23/1980     4/23/1980      12/31/2099 WASHINGTON   Paid           Active                         5/15/1980      228    780
107610000                 LEASE-OIL AND GAS   Harry W. and Mildred M. Handschumacher               Southern Ohio Gas Company, Inc.            70          70 Net Royalty Interest            12.50%          100.00% 87.50%        1/27/1978     1/27/1978      12/31/2099 WASHINGTON   Paid           Active                         3/21/1978      217    458
107611000                 LEASE-OIL AND GAS   John E Linscott and Edna M. Linscott                 The Oxford Oil Company                117.486     117.486 Net Royalty Interest            12.50%          100.00% 87.50%       10/18/1976   10/18/1976       12/31/2099 WASHINGTON   Paid           Active                        10/28/1976      212    180
107612000                 LEASE-OIL AND GAS   F. R. Abicht (& Pemberton J. Palmer & Doris Palmer   Santa Fe Drilling Company Inc.           83.3        83.3 Net Royalty Interest            12.50%          100.00% 87.50%        2/15/1980    2/15/1980       12/31/2099 WASHINGTON   Paid           Active                         3/14/1980      227    944
107613000                 LEASE-OIL AND GAS   John L. & Louella E. Betts, Husband & Wife           Santa Fe Drilling Company Inc.          144.5       144.5 Net Royalty Interest            12.50%          100.00% 87.50%         4/8/1977      4/8/1977      12/31/2099 WASHINGTON   Paid           Active                         4/20/1977      213    481
107617000                 LEASE-OIL AND GAS   Robert R. Biehl, single                              Santa Fe Drilling Company Inc.          84.65       84.65 Net Royalty Interest            12.50%          100.00% 87.50%        4/13/1977     4/13/1977      12/31/2099 WASHINGTON   Paid           Active                         10/1/1979      225    576
107618000                 LEASE-OIL AND GAS   C. M. Smith or Bernice Smith                         Santa Fe Drilling Company Inc.           30.5        30.5 Gross Royalty Interest          12.50%          100.00% 87.50%         3/3/1978      3/3/1978      12/31/2099 WASHINGTON   Paid           Active                         9/4/1979       225    85
107619000                 LEASE-OIL AND GAS   Dunmar Farms, Inc. (Eugene Biehl, President)         Santa Fe Drilling Company Inc.        285.401     285.401 Net Royalty Interest            12.50%          100.00% 87.50%        9/16/1981    9/16/1981       12/31/2099 WASHINGTON   Paid           Active                         9/18/1981      239    240




Worksheet: A.1 - Leases
EM - APA Exhibits A-1, A-2 F:92274572v1
                                                                            Case 19-11104-JTD                                                      Doc 530-1                                               Filed 08/28/19                                                             Page 82 of 190




Agreement Number          Agreement Type      Agreement Name                                       Original Lessee/Grantee       Gross Acres Net Acres ROYALTY TYPE             Royalty Interest Working Interest NRI    Agreement Date Effective Date Expiration Date Prospect       Title Status   Status   Instrument Number2 Recording Date2   Book   Page   LEASE PAYMENT STATUS
107624000                 LEASE-OIL AND GAS   Brenda Simmons, fka Brenda Moore, divorced           EM Energy Ohio, LLC                     1           1 Net Royalty Interest            19.00%          100.00% 81.00%        11/21/2014   11/21/2014       12/31/2099 MONROE        Paid           Active   201500080659          1/14/2015      295    362
107627000                 LEASE-OIL AND GAS   Randall J. Seckman and Ann Seckman, H/W              EM Energy Ohio, LLC                 1.751       1.751 Net Royalty Interest            20.00%          100.00% 80.00%         12/7/2014     12/7/2014      12/31/2099 MONROE        Paid           Active   201700093508          3/22/2017      354    803
107628000                 LEASE-OIL AND GAS   Resource Minerals Headwater I, LP                    EM Energy Ohio, LLC                24.924      24.924 Gross Royalty Interest          20.00%          100.00% 80.00%        12/23/2014   12/23/2014       12/22/2019 MONROE        Paid           Active   201500080657          1/14/2015      295    356
107642000                 LEASE-OIL AND GAS   Gary Hill and Barbara Hill, H/W                      Beck Energy Corporation            61.263      61.263 Net Royalty Interest            12.50%          100.00% 87.50%        11/20/2001   11/20/2001       12/31/2099 WASHINGTON    Paid           Active   200100014212         12/17/2001      332    1437
107658000                 LEASE-OIL AND GAS   Jerome R. Long, a widower                            EM Energy Ohio, LLC                136.62      136.62 Gross Royalty Interest          18.00%          100.00% 82.00%         5/22/2015     5/22/2015       5/21/2020 WASHINGTON    Paid           Active   201500004463          6/25/2015      583    876
107705001                 LEASE-OIL AND GAS   William E. Patterson III & Kim R. Patterson          EM Energy Ohio, LLC                  3.84       0.192 Net Royalty Interest            17.00%          100.00% 83.00%         11/2/2016     11/2/2016       11/1/2021 MONROE        Paid           Active   201700092576          2/8/2017       350    648
107705002                 LEASE-OIL AND GAS   Joy Ann White                                        EM Energy Ohio, LLC                  3.84        0.48 Net Royalty Interest            17.00%          100.00% 83.00%         11/3/2016    11/3/2016        11/2/2021 MONROE        Paid           Active   201700092552          2/8/2017       350    590
107705003                 LEASE-OIL AND GAS   Patsy Zartman                                        EM Energy Ohio, LLC                  3.84        0.96 Net Royalty Interest            17.00%          100.00% 83.00%        12/13/2016   12/13/2016       12/12/2021 MONROE        Paid           Active   201700092935          2/27/2017      352    151
107705004                 LEASE-OIL AND GAS   Kevin Scott Patterson                                EM Energy Ohio, LLC                  3.84       0.192 Net Royalty Interest            17.00%          100.00% 83.00%        12/13/2016   12/13/2016       12/12/2021 MONROE        Paid           Active   201700094575          5/8/2017       359    872
107705005                 LEASE-OIL AND GAS   Daniel and Stefany Lynn Kinch                        EM Energy Ohio, LLC                  3.84        0.48 Net Royalty Interest            17.00%          100.00% 83.00%         4/29/2017     4/29/2017       4/28/2022 MONROE        Paid           Active   201700095598          6/28/2017      363    936
107706000                 LEASE-OIL AND GAS   Michael R. Dean and Deborah A. Dean                  EM Energy Ohio, LLC                   0.6         0.6 Net Royalty Interest            18.00%          100.00% 82.00%          3/9/2015      3/9/2015         3/8/2020 WASHINGTON   Paid           Active   201500006095          8/19/2015      586    638
107707000                 LEASE-OIL AND GAS   Sharon A. Estadt, a widow                            EM Energy Ohio, LLC                0.3804      0.3804 Net Royalty Interest            18.00%          100.00% 82.00%         3/10/2015     3/10/2015         3/9/2020 WASHINGTON   Paid           Active   201500006099          8/19/2015      586    648
107725000                 LEASE-OIL AND GAS   Paul S. Jenks and Melissa Jenks fka Melissa Lauer    EM Energy Ohio, LLC                   0.5         0.5 Net Royalty Interest            18.00%          100.00% 82.00%         3/16/2015     3/16/2015       3/15/2020 WASHINGTON    Paid           Active   201500006094          8/19/2015      586    636
107726000                 LEASE-OIL AND GAS   Lester Ray Lauer, Jr., widower                       EM Energy Ohio, LLC                0.2487      0.2487 Net Royalty Interest            18.00%          100.00% 82.00%         3/18/2015     3/18/2015       3/17/2020 WASHINGTON    Paid           Active   201500006098          8/19/2015      586    646
107727000                 LEASE-OIL AND GAS   Mark A. Greathouse and Angela L. Greathouse, H/W     EM Energy Ohio, LLC                0.3276      0.3276 Net Royalty Interest            18.00%          100.00% 82.00%         3/18/2015     3/18/2015       3/17/2020 WASHINGTON    Paid           Active   201500006101          8/19/2015      586    653
107728000                 LEASE-OIL AND GAS   Bernard L. Montgomery and Carol J. Montgomery, H/W   EM Energy Ohio, LLC                   0.6         0.6 Net Royalty Interest            18.00%          100.00% 82.00%         3/24/2015     3/24/2015       3/23/2020 WASHINGTON    Paid           Active   201500006100          8/19/2015      586    651
107729000                 LEASE-OIL AND GAS   David H. White, married                              EM Energy Ohio, LLC                12.821      12.821 Gross Royalty Interest          20.00%          100.00% 80.00%         2/19/2015     2/19/2015       2/18/2020 WASHINGTON    Paid           Active   201500004032          6/10/2015      582    1697
107731000                 LEASE-OIL AND GAS   Megan Morris, single                                 EM Energy Ohio, LLC                 0.497       0.497 Net Royalty Interest            18.00%          100.00% 82.00%          4/1/2015      4/1/2015       3/31/2020 WASHINGTON    Paid           Active   201500006096          8/19/2015      586    641
107732000                 LEASE-OIL AND GAS   Robert M. Heslop, single                             EM Energy Ohio, LLC                     1           1 Net Royalty Interest            18.00%          100.00% 82.00%          4/1/2015      4/1/2015       3/31/2020 WASHINGTON    Paid           Active   201500006097          8/19/2015      586    644
107758000                 LEASE-OIL AND GAS   ALBIN ROVAN (SINGLE MAN)                             Wishguard, LLC                     58.122 54.533875 Net Royalty Interest              15.00%          100.00% 85.00%         5/12/2011     4/30/2011      12/31/2099 MONROE        Paid           Active   201100057144          6/20/2011      203    102
107762000                 LEASE-OIL AND GAS   CHARLES & VICKIE ROBERTS                             Wishguard, LLC                      24.09 22.584375 Net Royalty Interest              15.00%          100.00% 85.00%         5/11/2011    4/30/2011       12/31/2099 MONROE        Paid           Active   201100057109          6/20/2011      203    030
107764000                 LEASE-OIL AND GAS   Donald W. Wise and Brenda J, Wise (H/W)              Wishguard, LLC                       5.68        5.68 Net Royalty Interest            15.00%          100.00% 85.00%         5/19/2011     4/30/2011      12/31/2099 MONROE        Paid           Active   201100057129          6/20/2011      203    72
107765000                 LEASE-OIL AND GAS   Vivian Marty as Exe. of the Estate of Howard Marty   Gulfport Energy Corporation          39.5        39.5 Net Royalty Interest            20.00%          100.00% 80.00%         8/26/2013    8/26/2013       12/31/2099 MONROE        Paid           Active   201300070579          9/24/2013      253    4
107790000                 LEASE-OIL AND GAS   Robert V. Wise                                       Wishguard, LLC                       1.94        1.94 Net Royalty Interest            15.00%          100.00% 85.00%         5/19/2011    4/30/2011       12/31/2099 MONROE        Paid           Active   201100057127          5/19/2011      203    068
107801000                 LEASE-OIL AND GAS   Rodney A. Wise & Sherri Carpenter, AKA Sherri Wise   Wishguard, LLC                       4.42        4.42 Net Royalty Interest            15.00%          100.00% 85.00%         5/19/2011     4/30/2011      12/31/2099 MONROE        Paid           Active   201100057130          6/20/2011      203    74
107818000                 LEASE-OIL AND GAS   Robert T. Fleeman and Elizabeth K. Fleeman, H/W      Wishguard, LLC                      40.32       40.32 Net Royalty Interest            15.00%          100.00% 85.00%         5/19/2011     5/31/2011      12/31/2099 MONROE        Paid           Active   201100057145          6/20/2011      203    104
107851000                 LEASE-OIL AND GAS   Debora L. Haas, et al                                EM Energy Ohio, LLC                 0.733       0.733 Net Royalty Interest            18.00%          100.00% 82.00%          4/7/2015      4/7/2015         4/6/2020 WASHINGTON   Paid           Active   201500006102          8/19/2015      586    656
107900000                 LEASE-OIL AND GAS   Robert and Linda Masters, a married couple           EM Energy Ohio, LLC                 0.577       0.577 Net Royalty Interest            18.00%          100.00% 82.00%         4/18/2015     4/18/2015       4/17/2020 WASHINGTON    Paid           Active   201500007113          9/28/2015      587    2627
107974000                 LEASE-OIL AND GAS   Eric J. Brown and Bethany L Brown,H/W                EM Energy Ohio, LLC                 5.459       5.459 Net Royalty Interest            19.00%          100.00% 81.00%          5/1/2015      5/1/2015       4/30/2020 WASHINGTON    Paid           Active   201500007114          9/28/2015      587    2631
107975000                 LEASE-OIL AND GAS   Oskar Gruber and Courtney L. Gruber, H/W             Gulfport Energy Corporation        53.921      53.921 Gross Royalty Interest          20.00%          100.00% 80.00%         8/16/2013    8/16/2013        8/15/2019 MONROE        Paid           Active   201300070586          9/24/2013      253    18
107976000                 LEASE-OIL AND GAS   Guy Eugene Norris and Cheryl S. Norris, H/W          Pegasus Worldwide, LLC               10.7        10.7 Gross Royalty Interest          18.00%          100.00% 82.00%         7/11/2014     7/11/2014       7/10/2019 MONROE        Paid           Active   201400078749          10/9/2014      286    971
107980000                 LEASE-OIL AND GAS   Joshua Allen and Megan Allen, H/W                    Gulfport Energy Corporation         17.31       17.31 Gross Royalty Interest          20.00%          100.00% 80.00%        11/18/2013   11/18/2013       11/17/2019 MONROE        Paid           Active   201300072457         12/16/2013      261    228
107989000                 LEASE-OIL AND GAS   Thomas H. Fagan and Kate S. Fagan, H/W               EM Energy Ohio, LLC                0.1332      0.1332 Net Royalty Interest                0.18               1 82.00%         6/1/2015      6/1/2015       5/31/2020 WASHINGTON    Paid           Active   201500007402          10/7/2015      588    1218
107993000                 LEASE-OIL AND GAS   Mona Marie Sexton, a widow                           EM Energy Ohio, LLC                  75.5        75.5 Net Royalty Interest                 0.2               1 80.00%        5/20/2015    5/20/2015       12/31/2099 MONROE        Paid           Active   201500084693          9/25/2015      315    703
107994000                 LEASE-OIL AND GAS   Village of Lower Salem                               EM Energy Ohio, LLC                  4.51        4.51 Net Royalty Interest                0.18               1 82.00%        5/20/2015    5/20/2015        5/19/2020 WASHINGTON    Paid           Active   201500007121          9/28/2015      587    2648
107995000                 LEASE-OIL AND GAS   Lawrence R. Burer and Barbara A. Burer, married      EM Energy Ohio, LLC                  0.23        0.23 Net Royalty Interest                0.18               1 82.00%        5/13/2015     5/13/2015       5/12/2020 WASHINGTON    Paid           Active   201500007117          9/28/2015      587    2638
107996000                 LEASE-OIL AND GAS   Casey J. Strahler and Alicia C. Strahler, H/W        EM Energy Ohio, LLC                 0.592       0.592 Net Royalty Interest                0.18               1 82.00%        6/24/2015     6/24/2015       6/23/2020 WASHINGTON    Paid           Active   201500008587         11/19/2015      1527   3
107997000                 LEASE-OIL AND GAS   Gisele Miller, single                                EM Energy Ohio, LLC                 0.242       0.242 Net Royalty Interest                0.18               1 82.00%        5/13/2015    5/13/2015        5/12/2020 WASHINGTON    Paid           Active   201500007115          9/28/2015      587    2633
107998000                 LEASE-OIL AND GAS   D. Jeraldine Lowe, a widow                           EM Energy Ohio, LLC                 0.252    0.083992 Net Royalty Interest                0.18               1 82.00%         5/8/2015      5/8/2015         5/7/2020 WASHINGTON   Paid           Active   201500007410          10/7/2015      588    1235
107999000                 LEASE-OIL AND GAS   William L. Kidd an Janet L. Kidd, husband and wife   EM Energy Ohio, LLC                 5.779       5.779 Net Royalty Interest                0.18               1 82.00%        5/12/2015     5/12/2015       5/11/2020 WASHINGTON    Paid           Active   201500007118          9/28/2015      587    2640
108000000                 LEASE-OIL AND GAS   Ellen O'Brien, single                                EM Energy Ohio, LLC                 1.273       1.273 Net Royalty Interest                0.18               1 82.00%        5/14/2015    5/14/2015        5/13/2020 WASHINGTON    Paid           Active   201500007119          9/28/2015      587    2643
108001000                 LEASE-OIL AND GAS   Ronald D. Hebert and Jeanie I. Hebert, married       EM Energy Ohio, LLC                  0.23        0.23 Net Royalty Interest                0.18               1 82.00%        5/15/2015     5/15/2015       5/14/2020 WASHINGTON    Paid           Active   201500007120          9/28/2015      587    2646
108002000                 LEASE-OIL AND GAS   John W. Erb and Barbara A. Erb, husband and wife     EM Energy Ohio, LLC                  0.23        0.23 Net Royalty Interest                0.18               1 82.00%        5/22/2015     5/22/2015       5/21/2020 WASHINGTON    Paid           Active   201500007414          10/7/2015      588    1245
108003000                 LEASE-OIL AND GAS   Aaron W. Erb and Michelle L. Kiefer-Erb, married     EM Energy Ohio, LLC                  0.23        0.23 Net Royalty Interest                0.18               1 82.00%        5/22/2015     5/22/2015       5/21/2020 WASHINGTON    Paid           Active   201500007408          10/7/2015      588    1231
108004000                 LEASE-OIL AND GAS   Damien Posey and Tonya Posey, Married                EM Energy Ohio, LLC                 1.648       1.648 Net Royalty Interest                0.18               1 82.00%        5/22/2015     5/22/2015       5/21/2020 WASHINGTON    Paid           Active   201500007413          10/7/2015      588    1242
108005000                 LEASE-OIL AND GAS   R. Dean Gerber and Barbara Gerber, H/W               EM Energy Ohio, LLC                 0.066       0.066 Net Royalty Interest                0.18               1 82.00%        5/26/2015     5/26/2015       5/25/2020 WASHINGTON    Paid           Active   201500007403          10/7/2015      588    1220
108007000                 LEASE-OIL AND GAS   Gary Hughey, a widow                                 EM Energy Ohio, LLC                 0.458       0.458 Net Royalty Interest                0.18               1 82.00%        5/26/2015    5/26/2015        5/25/2020 WASHINGTON    Paid           Active   201500007407          10/7/2015      588    1228
108011000                 LEASE-OIL AND GAS   Jerry E. Mincks and Barbara L. Mincks, H/W           EM Energy Ohio, LLC                  0.23        0.23 Net Royalty Interest                0.18               1 82.00%        5/27/2015     5/27/2015       5/26/2020 WASHINGTON    Paid           Active   201500007404          10/7/2015      588    1222
108012000                 LEASE-OIL AND GAS   Wilbert D. Antill and Joyce R. Antill, H/W           EM Energy Ohio, LLC                  0.23        0.23 Net Royalty Interest                0.18               1 82.00%        5/29/2015     5/29/2015       5/28/2020 WASHINGTON    Paid           Active   201500007415          10/7/2015      588    1247
108013000                 LEASE-OIL AND GAS   R. Dean Gerber & Barbara Gerber, H/W, for their NL   EM Energy Ohio, LLC                 1.588       1.588 Net Royalty Interest                0.18               1 82.00%        5/26/2015     5/26/2015       5/25/2020 WASHINGTON    Paid           Active   201500007401          10/7/2015      588    1214
108017000                 LEASE-OIL AND GAS   David F. Miller and Selina A. Miller, H/W            EM Energy Ohio, LLC                 0.143       0.143 Net Royalty Interest                0.18               1 82.00%        6/26/2015     6/26/2015       6/25/2020 WASHINGTON    Paid           Active   201500008586         11/19/2015      1525   2
108030000                 LEASE-OIL AND GAS   Angela Weddle, unmarried                             EM Energy Ohio, LLC                15.639      15.639 Net Royalty Interest                 0.2               1 80.00%        6/23/2015    6/23/2015        6/22/2020 MONROE        Paid           Active   201600086763          2/9/2016       325    442
108031000                 LEASE-OIL AND GAS   Marilyn Williams & James Williams, et al             EM Energy Ohio, LLC               206.301     206.301 Net Royalty Interest                 0.2               1 80.00%        6/25/2015     6/25/2015       6/24/2020 MONROE        Paid           Active   201600086762          2/9/2016       325    439
108032000                 LEASE-OIL AND GAS   Mark O'Brien and Marianna M. O'Brien, H/W, et al     EM Energy Ohio, LLC                6.8819      6.8819 Net Royalty Interest                 0.2               1 80.00%        5/26/2015     5/26/2015       5/25/2020 WASHINGTON    Paid           Active   201500007411          10/7/2015      588    1237
108033000                 LEASE-OIL AND GAS   Lower Salem Properties, L.L.C.                       EM Energy Ohio, LLC                 0.446       0.446 Net Royalty Interest                0.18               1 82.00%         7/4/2015      7/4/2015         7/3/2020 WASHINGTON   Paid           Active   201500008585         11/19/2015      590    1523
108036000                 LEASE-OIL AND GAS   Leonard M. Hill, Sr. and Carolina S. Hill, H/W       EM Energy Ohio, LLC                 0.254       0.254 Net Royalty Interest                0.18               1 82.00%        6/10/2015     6/10/2015         6/9/2020 WASHINGTON   Paid           Active   201500008582         11/19/2015      590    1514
108040000                 LEASE-OIL AND GAS   Jerry Ellis, divorced                                EM Energy Ohio, LLC                 2.777       2.777 Net Royalty Interest                 0.2               1 80.00%         6/5/2015      6/5/2015         6/4/2020 MONROE       Paid           Active   201500085555         11/18/2015      319    749
108041000                 LEASE-OIL AND GAS   Robert Ellis, Jr. and Julie Ellis, h/w               EM Energy Ohio, LLC                 1.556       1.556 Net Royalty Interest                 0.2               1 80.00%         7/8/2015      7/8/2015         7/7/2020 MONROE       Paid           Active   201600087002          2/26/2016      326    595
108042000                 LEASE-OIL AND GAS   Estate of Roy Rexall Yates, by Virgil David Erb      EM Energy Ohio, LLC                  3.21        3.21 Net Royalty Interest                0.18               1 82.00%        5/28/2015     5/28/2015       5/27/2020 WASHINGTON    Paid           Active   201500007112          9/28/2015      587    2625
108043000                 LEASE-OIL AND GAS   David E. Brightbill, a widower                       EM Energy Ohio, LLC                 1.302       1.302 Net Royalty Interest                0.18               1 82.00%        5/29/2015    5/29/2015        5/28/2020 WASHINGTON    Paid           Active   201500007409          10/7/2015      588    1233
108044000                 LEASE-OIL AND GAS   Gerald A. Smith and Myra L. Noe-Smith, H/W           EM Energy Ohio, LLC                0.1107      0.1107 Net Royalty Interest                0.18               1 82.00%         6/3/2015      6/3/2015         6/2/2020 WASHINGTON   Paid           Active   201500007412          10/7/2015      588    1240
108045000                 LEASE-OIL AND GAS   Russell E. Casseday and Sarah L. Casseday, h/w       EM Energy Ohio, LLC                     1           1 Net Royalty Interest                0.18               1 82.00%        6/10/2015     6/10/2015         6/9/2020 WASHINGTON   Paid           Active   201500008581         11/19/2015      1512   2
108046000                 LEASE-OIL AND GAS   Lower Salem Properties, LLC                          EM Energy Ohio, LLC                 0.276       0.276 Net Royalty Interest                0.18               1 82.00%        6/10/2015    6/10/2015          6/9/2020 WASHINGTON   Paid           Active   201500008580         11/19/2015      590    1510
108047000                 LEASE-OIL AND GAS   Jeffrey A. Mendenhall, single                        EM Energy Ohio, LLC                 0.254       0.254 Net Royalty Interest                0.18               1 82.00%        6/25/2015    6/25/2015        6/24/2020 WASHINGTON    Paid           Active   201500008584         11/19/2015      590    1521
108061000                 LEASE-OIL AND GAS   Church of Christ at Warner, by Timothy B. Stewart    EM Energy Ohio, LLC                  1.26        1.26 Net Royalty Interest                0.18               1 82.00%        6/17/2015     6/17/2015       6/16/2020 WASHINGTON    Paid           Active   201500008583         11/19/2015      590    1517
108062000                 LEASE-OIL AND GAS   James M. Hendershot and Younghee Hendershot, H/W     EM Energy Ohio, LLC                 0.115       0.115 Net Royalty Interest                0.18               1 82.00%        5/15/2015     5/15/2015       5/14/2020 WASHINGTON    Paid           Active   201500007116          9/28/2015      587    2636
108066000                 LEASE-OIL AND GAS   John G. Parks, a single man                          EM Energy Ohio, LLC                  0.23        0.23 Net Royalty Interest                0.18               1 82.00%        5/27/2015     5/27/2015       5/26/2020 WASHINGTON    Paid           Active   201500007406          10/7/2015      588    1226
108067000                 LEASE-OIL AND GAS   James Settlage and Carrie D. Settlage, H/W           EM Energy Ohio, LLC                0.5385      0.5385 Net Royalty Interest                0.18               1 82.00%        5/30/2015     5/30/2015       5/29/2020 WASHINGTON    Paid           Active   201500007405          10/7/2015      588    1224
108074000                 LEASE-OIL AND GAS   Robert Ellis Jr. and Julie Ellis, H/W, et al         EM Energy Ohio, LLC                 2.986       2.986 Net Royalty Interest                 0.2               1 80.00%         7/8/2015      7/8/2015         7/8/2020 MONROE       Paid           Active   201500085556         11/18/2015      319    752
108087000                 LEASE-OIL AND GAS   Michael R. Vernon and Jennifer R. Vernon             EM Energy Ohio, LLC                  3.78        3.78 Net Royalty Interest                0.18               1 82.00%        10/1/2015     10/1/2015      12/31/2099 MONROE        Paid           Active   201600086758          2/9/2016       325    431
108089000                 LEASE-OIL AND GAS   Jerry Piatt, a widower                               EM Energy Ohio, LLC                    59          59 Net Royalty Interest                 0.2               1 80.00%        9/18/2015    9/18/2015       12/31/2099 MONROE        Paid           Active   201600086764           2/9/2016      325    445
108090001                 LEASE-OIL AND GAS   Florence Elizabeth Jordan fka Florence E. Hupp       EM Energy Ohio, LLC                 0.057     0.01425 Net Royalty Interest                 0.2               1 80.00%        9/11/2015     9/11/2015      12/31/2099 MONROE        Paid           Active   201600086765          2/9/2016       325    448
108090002                 LEASE-OIL AND GAS   Marjorie R. Hippli f.k.a. Marjorie R. Hupp           EM Energy Ohio, LLC                 0.057     0.01425 Net Royalty Interest                 0.2               1 80.00%         9/8/2015      9/8/2015      12/31/2099 MONROE        Paid           Active   201600086761          2/9/2016       325    437
108090003                 LEASE-OIL AND GAS   The Monroe Water District                            EM Energy Ohio, LLC                 0.057      0.0285 Net Royalty Interest                 0.2               1 80.00%         3/9/2017      3/9/2017      12/31/2099 MONROE        Paid           Active   201700093923          4/7/2017       356    746
108092000                 LEASE-OIL AND GAS   Leota F. Lee, a single woman                         EM Energy Ohio, LLC                 0.175       0.175 Net Royalty Interest                0.18               1 82.00%         9/1/2015      9/1/2015      12/31/2099 MONROE        Paid           Active   201600086759          2/9/2016       325    433
108096001                 LEASE-OIL AND GAS   Stacy L. Craner and Cary Craner, wife and husband    EM Energy Ohio, LLC                24.418     1.01701 Net Royalty Interest                0.19               1 81.00%       11/28/2015   11/28/2015       11/27/2020 MONROE        Partial Paid   Active   201600087207          3/10/2016      327    418
108096002                 LEASE-OIL AND GAS   Kevin Robert Winkel and Carrie Anne Winkel           EM Energy Ohio, LLC                23.401    1.560067 Net Royalty Interest                0.17               1 83.00%       10/10/2016   10/10/2016        10/9/2021 MONROE        Paid           Active   201600091193         11/14/2016      344    859
108096003                 LEASE-OIL AND GAS   David E. Winkel                                      EM Energy Ohio, LLC                23.401    1.560067 Net Royalty Interest                0.17               1 83.00%        10/7/2016    10/7/2016        10/6/2021 MONROE        Paid           Active   201600091192         11/14/2016      344    857
108096004                 LEASE-OIL AND GAS   Sandra L. Koglin and Arlin Koglin                    EM Energy Ohio, LLC                23.401    1.560067 Net Royalty Interest                0.17               1 83.00%       10/19/2016   10/19/2016       10/18/2021 MONROE        Paid           Active   201600091191         11/14/2016      344    855
108096005                 LEASE-OIL AND GAS   Mark I. Winkel and Filomena A. Winkel                EM Energy Ohio, LLC                23.401    1.560067 Net Royalty Interest                0.17               1 83.00%       10/14/2016   10/14/2016       10/13/2021 MONROE        Paid           Active   201600091190         11/14/2016      344    853
108096006                 LEASE-OIL AND GAS   Gladys C. DeVoe                                      EM Energy Ohio, LLC                23.401    7.800333 Net Royalty Interest                0.17               1 83.00%       10/12/2016   10/12/2016       10/11/2021 MONROE        Paid           Active   201600091188         11/14/2016      344    849
108096007                 LEASE-OIL AND GAS   G. Eileen Stephenson                                 EM Energy Ohio, LLC                23.401    7.800333 Net Royalty Interest                0.17               1 83.00%       10/11/2016   10/11/2016       10/10/2021 MONROE        Paid           Active   201600091187         11/14/2016      344    847
108096008                 LEASE-OIL AND GAS   Beverly M. Swan and Mark A. Swan                     EM Energy Ohio, LLC                23.401    1.560067 Net Royalty Interest                0.17               1 83.00%        10/7/2016     10/7/2016       10/6/2021 MONROE        Paid           Active   201600091189         11/14/2016      344    851
108118000                 LEASE-OIL AND GAS   Glenn R. Weddle and Judy L. Weddle, H/W              Eclipse Resources I, LP            94.381      94.381 Net Royalty Interest                 0.2               1 80.00%        3/21/2012     3/21/2012      12/31/2099 MONROE        Paid           Active   201200061502          4/30/2012      218    599
108120000                 LEASE-OIL AND GAS   William Winland and Shannon Winland, H/W             Eclipse Resources I, LP         38.128218 38.128218 Net Royalty Interest                   0.2               1 80.00%        3/21/2012     3/21/2012      12/31/2099 MONROE        Paid           Active   201200061974          5/24/2012      220    241
108121000                 LEASE-OIL AND GAS   Larry G. & Sonja M. Riggenbach                       Eclipse Resources I, LP             70.32       70.32 Net Royalty Interest                 0.2               1 80.00%        4/13/2012     4/13/2012      12/31/2099 MONROE        Paid           Active   201200061997          5/24/2012      220    359
108125000                 LEASE-OIL AND GAS   Brent & Jennifer McConnell, H/W; James Dunphy        Eclipse Resources I, LP            30.598      30.598 Net Royalty Interest                 0.2               1 80.00%        3/21/2012     3/21/2012      12/31/2099 MONROE        Paid           Active   201200061306          4/19/2012      217    932
108126000                 LEASE-OIL AND GAS   J & D Land Group LTD                                 Eclipse Resources I, LP            19.711      19.711 Net Royalty Interest                 0.2               1 80.00%       11/19/2012   11/19/2012       11/19/2019 MONROE        Paid           Active   201200065321          12/7/2012      232    574
108127000                 LEASE-OIL AND GAS   Kevin G. Warner and Danielle Warner                  Eclipse Resources I, LP             5.009       5.009 Net Royalty Interest                 0.2               1 80.00%        3/21/2012     3/21/2012       3/20/2022 MONROE        Paid           Active   201200061877          5/22/2012      219    926
108128000                 LEASE-OIL AND GAS   Robert L. & Kimberly R. Warner                       Eclipse Resources I, LP              6.11        6.11 Net Royalty Interest                 0.2               1 80.00%        3/21/2012    3/21/2012        3/20/2022 MONROE        Paid           Active   201200061876          5/22/2012      219    921
108129000                 LEASE-OIL AND GAS   Kevin G. Lumbatis & Susan M. Lumbatis, H/W           Eclipse Resources I, LP            95.496      95.496 Net Royalty Interest                 0.2               1 80.00%        3/21/2012     3/21/2012      12/31/2099 MONROE        Paid           Active   201200061547          5/1/2012       218    790
108131000                 LEASE-OIL AND GAS   Ronald C. Vernon and Melinda M. Vernon, H/W          Eclipse Resources I, LP            45.516      45.516 Net Royalty Interest                 0.2               1 80.00%       10/25/2012   10/25/2012       12/31/2099 MONROE        Paid           Active   201200064919         11/19/2012      231    274
108132000                 LEASE-OIL AND GAS   Iris Gale Covert, a widow                            Eclipse Resources I, LP             43.65       43.65 Net Royalty Interest                 0.2               1 80.00%        3/21/2012    3/21/2012       12/31/2099 MONROE        Paid           Active   201200061503          4/30/2012      218    605
108137000                 LEASE-OIL AND GAS   Richard D. Brown                                     Eclipse Resources I, LP             1.166       1.166 Net Royalty Interest                0.18               1 82.00%        11/7/2012    11/7/2012       12/31/2099 MONROE        Paid           Active   201200064977         11/21/2012      231    478
108138000                 LEASE-OIL AND GAS   Daniel L. Crawford & Victoria R. Crawford            Eclipse Resources I, LP             98.61       98.61 Net Royalty Interest                0.18               1 82.00%       11/28/2012   11/28/2012       12/31/2099 MONROE        Paid           Active   201300066513          2/14/2013      236    476
108139000                 LEASE-OIL AND GAS   Beverly D. Brown                                     Eclipse Resources I, LP             1.129       1.129 Net Royalty Interest                0.18               1 82.00%        11/7/2012    11/7/2012       12/31/2099 MONROE        Paid           Active   201200065367         12/11/2012      232    773
108141000                 LEASE-OIL AND GAS   Richard J. Sexton and Mona Marie Sexton              Eclipse Resources I, LP              13.5        13.5 Net Royalty Interest                 0.2               1 80.00%        9/24/2012     9/24/2012       9/23/2019 MONROE        Paid           Active   201200064076          10/9/2012      228    400
108143000                 LEASE-OIL AND GAS   William F. & Willma M. Carter, LE; Ilaina Carter     Beck Energy Corporation               138         138 Net Royalty Interest              0.125                1 87.50%        4/14/2004     4/14/2004      12/31/2099 MONROE        Paid           Active   200400037399          5/4/2011       118    274
108146000                 LEASE-OIL AND GAS   Donald G. and B. Jeanette Thompson, H/W              American Energy Ohio, LLC           0.522       0.522 Gross Royalty Interest               0.2               1 80.00%        9/25/2013     9/25/2013      12/31/2099 MONROE        Paid           Active   201300071831         11/14/2013      257    778
108149000                 LEASE-OIL AND GAS   Roger E. Pittman, an unmarried person                EM Energy Ohio, LLC                 1.055       1.055 Net Royalty Interest                0.19               1 81.00%        3/14/2013     3/14/2013      12/31/2099 MONROE        Paid           Active   201300067726          4/23/2013      240    814
108151000                 LEASE-OIL AND GAS   Luther F. Burke and Frances J. Burke, H/W            Great River Energy                      5           5 Gross Royalty Interest               0.2               1 80.00%       10/18/2013   10/18/2013       12/31/2099 MONROE        Paid           Active   201300072556         12/18/2013      261    816
108185000                 LEASE-OIL AND GAS   Betty S. Hruska                                      EM Energy Ohio, LLC                55.368      55.368 Net Royalty Interest                0.17               1 83.00%         6/9/2016      6/9/2016      12/31/2099 MONROE        Paid           Active   201600088996          6/24/2016      335    407
108190001                 LEASE-OIL AND GAS   James F. Graham                                      EM Energy Ohio, LLC                  4.17       0.155 Net Royalty Interest                0.15               1 85.00%         3/8/2016      3/8/2016         3/8/2021 MONROE       Paid           Active   201600088995          6/24/2016      335    405
108190002                 LEASE-OIL AND GAS   John P. and Tammy Ann Gibson                         EM Energy Ohio, LLC                  4.17       0.155 Net Royalty Interest                0.15               1 85.00%         3/8/2016      3/8/2016         3/8/2021 MONROE       Paid           Active   201600088994          6/24/2016      335    403
108192000                 LEASE-OIL AND GAS   Earl Hensel and Thelma Hensel                        New Trend Oil and Gas Inc              20          20 Net Royalty Interest              0.125                1 87.50%        7/14/1987    7/14/1987       12/31/2099 MONROE        Paid           Active                         7/15/1987      133    130
108193000                 LEASE-OIL AND GAS   Raymond W. and Anna W. Hensel                        New Trend Oil and Gas Inc              35          20 Net Royalty Interest              0.125                1 87.50%        7/20/1987    7/20/1987       12/31/2099 MONROE        Paid           Active                         7/24/1987      133    191
108211000                 LEASE-OIL AND GAS   Urban Weber & Lavona Weber                           Burchett & Haynes, LLC                114         114 Net Royalty Interest              0.125                1 87.50%         3/6/2006      3/6/2006      12/31/2099 MONROE        Paid           Active   200600043233          3/15/2006      143    897
108217000                 LEASE-OIL AND GAS   Danielle M. Weddle                                   EM Energy Ohio, LLC                  3.48        3.48 Net Royalty Interest                0.18               1 82.00%        10/1/2016    10/1/2016        9/30/2021 MONROE        Paid           Active   201600091186         11/14/2016      344    845
108232001                 LEASE-OIL AND GAS   Thomas R. Householder                                EM Energy Ohio, LLC                    65       1.807 Net Royalty Interest                 0.2               1 80.00%       10/25/2016   10/25/2016       12/31/2099 MONROE        Paid           Active   201700092575          2/8/2017       350    646
108232002                 LEASE-OIL AND GAS   Susan G. and George F. Emch                          EM Energy Ohio, LLC                    65       1.807 Net Royalty Interest                 0.2               1 80.00%       10/25/2016   10/25/2016       12/31/2099 MONROE        Paid           Active   201700092574          2/8/2017       350    644
108232003                 LEASE-OIL AND GAS   Julie Thelaner Goundry                               EM Energy Ohio, LLC                    65      1.0855 Net Royalty Interest                0.17               1 83.00%       10/21/2016   10/21/2016       12/31/2099 MONROE        Paid           Active   201700092573          2/8/2017       350    642
108232004                 LEASE-OIL AND GAS   Leslie David Thelaner                                EM Energy Ohio, LLC                    65      1.0855 Net Royalty Interest                0.17               1 83.00%       10/31/2016   10/31/2016       12/31/2099 MONROE        Paid           Active   201700092572          2/8/2017       350    640
108232005                 LEASE-OIL AND GAS   Elizabeth and Pete Alberto                           EM Energy Ohio, LLC                    65      0.9035 Net Royalty Interest                 0.2               1 80.00%       10/14/2016   10/14/2016       12/31/2099 MONROE        Paid           Active   201700092570          2/8/2017       350    636
108232006                 LEASE-OIL AND GAS   Ginny and Larry Wigley                               EM Energy Ohio, LLC                    65      1.0855 Net Royalty Interest                0.17               1 83.00%        11/3/2016    11/3/2016       12/31/2099 MONROE        Paid           Active   201700092569          2/8/2017       350    634
108232007                 LEASE-OIL AND GAS   Wendy Thelaner Kennedy and Don Kennedy               EM Energy Ohio, LLC                    65      1.0855 Net Royalty Interest                0.17               1 83.00%        11/8/2016     11/8/2016      12/31/2099 MONROE        Paid           Active   201700092571          2/8/2017       350    638
108232008                 LEASE-OIL AND GAS   Kathleen M. Covert                                   EM Energy Ohio, LLC                    65      0.9035 Net Royalty Interest                 0.2               1 80.00%       10/18/2016   10/18/2016       12/31/2099 MONROE        Paid           Active   201700092567          2/8/2017       350    630
108232009                 LEASE-OIL AND GAS   Cindy K. and Steve Andreasen                         EM Energy Ohio, LLC                    65      1.0855 Net Royalty Interest                0.17               1 83.00%       10/19/2016   10/19/2016       12/31/2099 MONROE        Paid           Active   201700092566          2/8/2017       350    628
108232010                 LEASE-OIL AND GAS   Ellen Oliver                                         EM Energy Ohio, LLC                    65       1.807 Net Royalty Interest                 0.2               1 80.00%       10/21/2016   10/21/2016       12/31/2099 MONROE        Paid           Active   201700092565           2/8/2017      350    626
108232011                 LEASE-OIL AND GAS   Linda and Richard Crooks                             EM Energy Ohio, LLC                    65       1.807 Net Royalty Interest                 0.2               1 80.00%       10/21/2016   10/21/2016       12/31/2099 MONROE        Paid           Active   201700092564          2/8/2017       350    624
108232012                 LEASE-OIL AND GAS   Charles R. and Dorothy M. Wierer                     EM Energy Ohio, LLC                    65    5.416644 Net Royalty Interest                0.17               1 83.00%        9/23/2016     9/23/2016      12/31/2099 MONROE        Paid           Active   201700092934          2/27/2017      352    149
108232013                 LEASE-OIL AND GAS   Stephen C. Covert                                    EM Energy Ohio, LLC                    65      0.9035 Net Royalty Interest                 0.2               1 80.00%       10/24/2016   10/24/2016       12/31/2099 MONROE        Paid           Active   201700092563          2/8/2017       350    622
108232014                 LEASE-OIL AND GAS   Chester J. and B. Lynn Covert                        EM Energy Ohio, LLC                    65      0.9035 Net Royalty Interest                 0.2               1 80.00%       10/21/2016   10/21/2016       12/31/2099 MONROE        Paid           Active   201700092562          2/8/2016       350    620




Worksheet: A.1 - Leases
EM - APA Exhibits A-1, A-2 F:92274572v1
                                                                      Case 19-11104-JTD                                                                                 Doc 530-1                                               Filed 08/28/19                                                         Page 83 of 190




Agreement Number          Agreement Type      Agreement Name                                     Original Lessee/Grantee                              Gross Acres Net Acres ROYALTY TYPE             Royalty Interest Working Interest NRI    Agreement Date Effective Date Expiration Date Prospect   Title Status   Status   Instrument Number2 Recording Date2   Book         Page         LEASE PAYMENT STATUS
108232015                 LEASE-OIL AND GAS   Village of Woodsfield, owner of Oaklawn Cemetary   EM Energy Ohio, LLC                                           65 21.666668 Net Royalty Interest                   0.2               1 80.00%        6/16/2017     6/16/2017      12/31/2099 MONROE    Paid           Active   201700095560          6/23/2017      363          795
108234001                 LEASE-OIL AND GAS   Larry F. Stine                                     EM Energy Ohio, LLC                                       61.425    9.735416 Net Royalty Interest                0.18               1 82.00%       11/17/2016   11/17/2016       12/31/2099 MONROE    Paid           Active   201600091392         11/22/2016      345          581
108234002                 LEASE-OIL AND GAS   Gregory P. & Donna Stine                           EM Energy Ohio, LLC                                       61.425    9.735416 Net Royalty Interest                0.18               1 82.00%       11/17/2016   11/17/2016       12/31/2099 MONROE    Paid           Active   201600091393         11/22/2016      345          584
108234003                 LEASE-OIL AND GAS   Deborah Sue Smith                                  EM Energy Ohio, LLC                                       98.425    4.946146 Net Royalty Interest                0.18               1 82.00%       11/17/2016   11/17/2016       12/31/2099 MONROE    Paid           Active   201600091394         11/22/2016      345          587
108234004                 LEASE-OIL AND GAS   Kathy L. & David M Hughes                          EM Energy Ohio, LLC                                       61.425    10.04375 Net Royalty Interest                0.18               1 82.00%       11/17/2016   11/17/2016       12/31/2099 MONROE    Paid           Active   201600091395         11/22/2016      345          590
108234005                 LEASE-OIL AND GAS   Curtis L Stine & Anne Morrison                     EM Energy Ohio, LLC                                       61.425    4.867709 Net Royalty Interest                0.18               1 82.00%       11/17/2016   11/17/2016       12/31/2099 MONROE    Paid           Active   201600091390         11/22/2016      345          575
108234006                 LEASE-OIL AND GAS   Deborah S. Stine-Pavick and Roy Pavick             EM Energy Ohio, LLC                                       61.425    9.735416 Net Royalty Interest                0.18               1 82.00%       11/17/2016   11/17/2016       12/31/2099 MONROE    Paid           Active   201600091391         11/22/2016      345          578
108234007                 LEASE-OIL AND GAS   Mineral Asset Protection, LLC                      EM Energy Ohio, LLC                                         41.5       2.075 Net Royalty Interest                0.17               1 83.00%       12/15/2016   12/15/2016       12/31/2099 MONROE    Paid           Active   201700092549          2/8/2017       350          579
108234008                 LEASE-OIL AND GAS   Jeffrey Stine                                      EM Energy Ohio, LLC                                       61.425     10.2375 Net Royalty Interest                0.18               1 82.00%        11/8/2017    11/8/2017        11/7/2022 MONROE    Paid           Active   201700099003         12/19/2017      377          885
108235001                 LEASE-OIL AND GAS   Marcie Lorentz                                     EM Energy Ohio, LLC                                      119.239     8.83561 Net Royalty Interest                0.17               1 83.00%       10/19/2016   10/19/2016       10/18/2021 MONROE    Paid           Active   201700092561          2/8/2017       350          617
108235002                 LEASE-OIL AND GAS   Jerald and Wendy Ridgeway                          EM Energy Ohio, LLC                                      119.239    0.882369 Net Royalty Interest                0.17               1 83.00%        11/3/2016    11/3/2016        11/2/2021 MONROE    Paid           Active   201700092560          2/8/2017       350          614
108235003                 LEASE-OIL AND GAS   Robert William & Annette Teeman                    EM Energy Ohio, LLC                                      119.239 29.142012 Net Royalty Interest                  0.17               1 83.00%        9/20/2016     9/20/2016       9/20/2021 MONROE    Paid           Active   201700092559          2/8/2017       350          611
108235004                 LEASE-OIL AND GAS   Rebecca B Barlow                                   EM Energy Ohio, LLC                                      119.239    7.070873 Net Royalty Interest                0.17               1 83.00%        10/6/2016    10/6/2016        10/5/2021 MONROE    Paid           Active   201700092558          2/8/2017       350          608
108235005                 LEASE-OIL AND GAS   Benjamin Barlow                                    EM Energy Ohio, LLC                                      119.239    7.070873 Net Royalty Interest                0.17               1 83.00%        9/22/2016    9/22/2016        9/21/2021 MONROE    Paid           Active   201700092557          2/8/2017       350          605
108235006                 LEASE-OIL AND GAS   James Ridgeway & Heidi Garbesi                     EM Energy Ohio, LLC                                      119.239    0.882369 Net Royalty Interest                0.17               1 83.00%        9/30/2016     9/30/2016       9/29/2021 MONROE    Paid           Active   201700092556          2/8/2017       350          602
108235007                 LEASE-OIL AND GAS   John A. & Jamie J. Ridgeway                        EM Energy Ohio, LLC                                      119.239    0.882369 Net Royalty Interest                0.17               1 83.00%        9/30/2016     9/30/2016       9/29/2021 MONROE    Paid           Active   201700092555          2/8/2017       350          599
108235008                 LEASE-OIL AND GAS   Nancy M. Keely                                     EM Energy Ohio, LLC                                      119.239    4.411843 Net Royalty Interest                0.17               1 83.00%        9/27/2016    9/27/2016        9/26/2021 MONROE    Paid           Active   201700092554          2/8/2017       350          596
108235009                 LEASE-OIL AND GAS   Janette E. & Stanley M. Twarog                     EM Energy Ohio, LLC                                      119.239    0.882369 Net Royalty Interest                0.17               1 83.00%        9/26/2016     9/26/2016       9/25/2021 MONROE    Paid           Active   201700092553          2/8/2017       350          593
108235010                 LEASE-OIL AND GAS   George H. Rey                                      EM Energy Ohio, LLC                                      119.239      13.248 Net Royalty Interest                0.18               1 82.00%       12/16/2016   12/16/2016       12/15/2021 MONROE    Paid           Active   201700092550          2/8/2017       350          583
108235011                 LEASE-OIL AND GAS   Patsy C. Klotz                                     EM Energy Ohio, LLC                                      119.239 31.801042 Net Royalty Interest                  0.17               1 83.00%       10/11/2016   10/11/2016       10/10/2021 MONROE    Paid           Active   201700092551          2/8/2017       350          587
108235012                 LEASE-OIL AND GAS   D. Janeen S. and Scott Collinson                   EM Energy Ohio, LLC                                      119.239    0.882369 Net Royalty Interest                0.17               1 83.00%        1/27/2017     1/27/2017       1/26/2022 MONROE    Paid           Active   201700094467          5/4/2017       359          484
108235013                 LEASE-OIL AND GAS   Virginia L. Huebner                                EM Energy Ohio, LLC                                      119.239 13.247453 Net Royalty Interest                  0.18               1 82.00%         2/6/2017      2/6/2017         2/5/2022 MONROE   Paid           Active   201700095906          7/19/2017      365          171
108238000                 LEASE-OIL AND GAS   Zenus DeVaul et al                                 Benjamin Longfellow and Charles Watt                        0.33           0 Net Royalty Interest              0.125                1 87.50%         1/1/1900      1/1/1900      12/31/2099 MONROE    Paid           Active                        10/17/1898             24           317
108250000                 LEASE-OIL AND GAS   Tammy Bowen                                        EM Energy Ohio, LLC                                           50          50 Net Royalty Interest                0.18               1 82.00%        3/16/2017    3/16/2017        3/15/2022 MONROE    Paid           Active   201700093922          4/7/2017       356          744
108251000                 LEASE-OIL AND GAS   Bruce R. and Jamie L. Haught                       EM Energy Ohio, LLC                                           80          80 Net Royalty Interest                 0.2               1 80.00%         3/3/2017      3/3/2017         3/2/2022 MONROE   Paid           Active   201700094570          5/8/2017       359          862
108252001                 LEASE-OIL AND GAS   Amy L. and David R. Wezensky                       EM Energy Ohio, LLC                                        15.22    0.158542 Net Royalty Interest                0.15               1 85.00%         3/9/2017      3/9/2017         3/8/2022 MONROE   Paid           Active   201700094468          5/4/2017       359          487
108252002                 LEASE-OIL AND GAS   Frederick Thomas West                              EM Energy Ohio, LLC                                        15.22    0.634167 Net Royalty Interest                0.15               1 85.00%         3/6/2017      3/6/2017         3/5/2022 MONROE   Paid           Active   201700094569          5/8/2017       359          860
108252003                 LEASE-OIL AND GAS   Mary Maraget Bray                                  EM Energy Ohio, LLC                                        15.22     0.95125 Net Royalty Interest                0.15               1 85.00%        2/11/2017    2/11/2017        2/10/2022 MONROE    Paid           Active   201700094573          5/8/2017       359          868
108252004                 LEASE-OIL AND GAS   Bonita West Wood                                   EM Energy Ohio, LLC                                        15.22    0.158542 Net Royalty Interest                0.15               1 85.00%        2/13/2017    2/13/2017        2/12/2022 MONROE    Paid           Active   201700094572          5/8/2017       359          866
108252005                 LEASE-OIL AND GAS   Anita K. West                                      EM Energy Ohio, LLC                                        15.22    0.158542 Net Royalty Interest                0.15               1 85.00%        2/28/2017    2/28/2017        2/27/2022 MONROE    Paid           Active   201700094571          5/8/2017       359          864
108252006                 LEASE-OIL AND GAS   Alan W. West                                       EM Energy Ohio, LLC                                        15.22    0.158542 Net Royalty Interest                0.15               1 85.00%         3/7/2017      3/7/2017         3/6/2022 MONROE   Paid           Active   201700094472          5/4/2017       359          496
108252007                 LEASE-OIL AND GAS   Marjorie C. Linderman                              EM Energy Ohio, LLC                                        15.22    0.634167 Net Royalty Interest                0.15               1 85.00%         3/9/2017      3/9/2017         3/8/2022 MONROE   Paid           Active   201700094471          5/4/2017       359          494
108252008                 LEASE-OIL AND GAS   Nova E. West Jr. and Sharon West                   EM Energy Ohio, LLC                                        15.22    0.634167 Net Royalty Interest                0.15               1 85.00%         3/3/2017      3/3/2017         3/2/2022 MONROE   Paid           Active   201700094568          5/8/2017       359          858
108252009                 LEASE-OIL AND GAS   Peggy Marlies West aka Marlies D. West             EM Energy Ohio, LLC                                        15.22     0.95125 Net Royalty Interest                0.15               1 85.00%        3/23/2017     3/23/2017       3/22/2022 MONROE    Paid           Active   201700094470          5/4/2017       359          492
108252010                 LEASE-OIL AND GAS   David James West Jr. and Brandee West              EM Energy Ohio, LLC                                        15.22    0.158542 Net Royalty Interest                0.15               1 85.00%        3/28/2017     3/28/2017       3/27/2022 MONROE    Paid           Active   201700094469          5/4/2017       359          490
108252011                 LEASE-OIL AND GAS   Shirley N. DeVoe                                   EM Energy Ohio, LLC                                        15.22       3.044 Net Royalty Interest                0.15               1 85.00%        6/22/2017    6/22/2017        6/21/2022 MONROE    Paid           Active   201700095907          7/19/2017      365          174
108252012                 LEASE-OIL AND GAS   Gary J. West and Kathy West                        EM Energy Ohio, LLC                                        15.22    0.158542 Net Royalty Interest                0.15               1 85.00%        5/19/2017     5/19/2017       5/18/2022 MONROE    Paid           Active   201700096761          9/5/2017       368          753
108253001                 LEASE-OIL AND GAS   John and Myra F. Dornbusch                         EM Energy Ohio, LLC                                       85.132    1.773584 Net Royalty Interest                0.15               1 85.00%        3/16/2017    3/16/2017       12/31/2099 MONROE    Paid           Active   201700094464          5/4/2017       359          475
108253002                 LEASE-OIL AND GAS   Charles L. and Beverly Dornbusch                   EM Energy Ohio, LLC                                       85.132    1.773584 Net Royalty Interest                0.15               1 85.00%         3/7/2017      3/7/2017      12/31/2099 MONROE    Paid           Active   201700094465          5/4/2017       359          478
108253003                 LEASE-OIL AND GAS   Kenneth and Patricia Lombard                       EM Energy Ohio, LLC                                       85.132    1.773584 Net Royalty Interest                0.15               1 85.00%        4/13/2017     4/13/2017      12/31/2099 MONROE    Paid           Active   201700094466          5/4/2017       359          481
108254000                 LEASE-OIL AND GAS   Jack L. Martin                                     EM Energy Ohio, LLC                                         11.5        5.75 Net Royalty Interest                0.17               1 83.00%        1/21/2017     1/21/2017       1/20/2022 MONROE    Paid           Active   201700094574          5/8/2017       359          870
108255000                 LEASE-OIL AND GAS   Brian D. and Sheila D. Turner                      EM Energy Ohio, LLC                                       27.009      27.009 Net Royalty Interest                 0.2               1 80.00%        4/11/2017    4/11/2017       12/31/2099 MONROE    Paid           Active   201700095908          7/19/2017      365          176
108258001                 LEASE-OIL AND GAS   Ronald Norman and Jean Campbell DeLong             EM Energy Ohio, LLC                                        86.75    7.229167 Net Royalty Interest              0.125                1 87.50%        4/21/2017     4/21/2017       4/20/2022 MONROE    Paid           Active   201700094604          5/9/2017       360          1
108258002                 LEASE-OIL AND GAS   Charlotte Loraine and Joseph R. Engle              EM Energy Ohio, LLC                                        86.75      43.375 Net Royalty Interest              0.125                1 87.50%        4/26/2017     4/26/2017       4/25/2022 MONROE    Paid           Active   201700094606          5/9/2017       360          5
108258003                 LEASE-OIL AND GAS   John S. DeLong                                     EM Energy Ohio, LLC                                        86.75    7.229167 Net Royalty Interest              0.125                1 87.50%        4/26/2017    4/26/2017        4/25/2022 MONROE    Paid           Active   201700094605          5/9/2017       360          3
108258004                 LEASE-OIL AND GAS   Stacy Shea Thomas Kearney                          EM Energy Ohio, LLC                                        86.75    7.229167 Net Royalty Interest              0.125                1 87.50%         5/5/2017      5/5/2017         5/4/2022 MONROE   Paid           Active   201700095248          6/8/2017       362          475
108259000                 LEASE-OIL AND GAS   Trustees of Planview Church of Christ Cemetery     EM Energy Ohio, LLC                                         0.53        0.53 Net Royalty Interest                0.17               1 83.00%        2/25/2017     2/25/2017       2/24/2022 MONROE    Paid           Active   201700094607          5/9/2017       360          7
108260000                 LEASE-OIL AND GAS   Max E. and Janet S. Winland                        EM Energy Ohio, LLC                                       32.991      32.991 Net Royalty Interest                 0.2               1 80.00%         5/2/2017      5/2/2017      12/31/2099 MONROE    Paid           Active   201700095599          6/28/2017      363          938
108261000                 LEASE-OIL AND GAS   The Church of Christ Worshipping at Plainview      EM Energy Ohio, LLC                                            1           1 Net Royalty Interest                0.17               1 83.00%        2/25/2017     2/25/2017       2/24/2022 MONROE    Paid           Active   201700094608          5/9/2017       360          11
108285000                 LEASE-OIL AND GAS   Ralph Edward and Lorna Charlene Hensel             EM Energy Ohio, LLC                                          5.8         5.8 Net Royalty Interest                0.15               1 85.00%         6/5/2017      6/5/2017         6/4/2022 MONROE   Paid           Active   201700095600          6/28/2017      363          940
108305000                 LEASE-OIL AND GAS   John Dearth and Clarinda Dearth                    C.B. Barry                                                70.542           0 Net Royalty Interest              0.125                1 87.50%         1/1/1900      1/1/1900      12/31/2099 MONROE    Paid           Active                         12/2/1897             23           544
108381000                 LEASE-OIL AND GAS   Denzil Knowlton and Marsha Knowlton                EM Energy Ohio, LLC                                       30.208      30.208 Net Royalty Interest              0.125                1 87.50%        11/1/2017     11/1/2017      10/31/2022 MONROE    Paid           Active   201700099006         12/19/2017      377          893
108384000                 LEASE-OIL AND GAS   Dalton D. Hogue and Rebeccas J. Sims ET AL         EM Energy Ohio, LLC                                       20.637      20.637 Net Royalty Interest              0.125                1 87.50%        11/2/2017     11/2/2017       11/1/2022 MONROE    Paid           Active   201700099001         12/19/2017      377          878
108385000                 LEASE-OIL AND GAS   Ronald E. Davis Sr. and Dianna E. Davis            EM Energy Ohio, LLC                                      109.962      70.392 Net Royalty Interest              0.125                1 87.50%       11/10/2017   11/10/2017        11/9/2022 MONROE    Paid           Active   201700099002         12/19/2017      377          882
108386001                 LEASE-OIL AND GAS   Kathy L. Hughes and David M. Hughes                EM Energy Ohio, LLC                                       63.017 10.502833 Net Royalty Interest                   0.2               1 80.00%        9/12/2017     9/12/2017       9/11/2022 MONROE    Paid           Active   201700097752         10/27/2017      372          529
108386002                 LEASE-OIL AND GAS   Deborah S. Smith                                   EM Energy Ohio, LLC                                       63.017    5.251417 Net Royalty Interest                 0.2               1 80.00%        10/4/2017    10/4/2017        10/3/2022 MONROE    Paid           Active   201700097750         10/27/2017      372          523
108386003                 LEASE-OIL AND GAS   Curtis L. Stine and Anne Morrison                  EM Energy Ohio, LLC                                       63.017    5.251417 Net Royalty Interest                 0.2               1 80.00%        10/5/2017     10/5/2017       10/4/2022 MONROE    Paid           Active   201700097751         10/27/2017      372          526
108386004                 LEASE-OIL AND GAS   Larry F. Stine                                     EM Energy Ohio, LLC                                       63.017 10.502833 Net Royalty Interest                   0.2               1 80.00%       10/26/2017   10/26/2017       10/25/2022 MONROE    Paid           Active   201700099007         12/19/2017      377          895
108386005                 LEASE-OIL AND GAS   Jeffrey Stine                                      EM Energy Ohio, LLC                                       63.017 10.502833 Net Royalty Interest                   0.2               1 80.00%        11/8/2017    11/8/2017        11/7/2022 MONROE    Paid           Active   201700099005         12/19/2017      377          891
108386006                 LEASE-OIL AND GAS   Deborah S. Stine-Pavick and Roy Pavick             EM Energy Ohio, LLC                                       63.017 10.502833 Net Royalty Interest                   0.2               1 80.00%       12/29/2017   12/29/2017       12/28/2022 MONROE    Paid           Active   201800000365          1/17/2018      378          123
108386007                 LEASE-OIL AND GAS   Gregory P. and Donna Stine                         EM Energy Ohio, LLC                                       63.017 10.502833 Net Royalty Interest                   0.2               1 80.00%        4/14/2018    4/14/2018        4/14/2023 MONROE    Paid           Active   201700099000          5/10/2018      381          1898
108389001                 LEASE-OIL AND GAS   Connie S. and William A. Macek                     EM Energy Ohio, LLC                                          2.9       0.725 Net Royalty Interest                0.17               1 83.00%        9/23/2017     9/23/2017       9/22/2022 MONROE    Paid           Active   201700099010         12/19/2017      377          901
108389002                 LEASE-OIL AND GAS   Kevin D. and Lisa A. Potts                         EM Energy Ohio, LLC                                          2.9       0.725 Net Royalty Interest                0.17               1 83.00%       10/21/2017   10/21/2017       10/20/2022 MONROE    Paid           Active   201700099009         12/19/2017      377          899
108389003                 LEASE-OIL AND GAS   Duane R. and Pamela C. Potts                       EM Energy Ohio, LLC                                          2.9       0.725 Net Royalty Interest                0.17               1 83.00%       10/26/2017   10/26/2017       10/25/2022 MONROE    Paid           Active   201700099008         12/19/2017      377          897
108389004                 LEASE-OIL AND GAS   Marvin N. Potts                                    EM Energy Ohio, LLC                                          2.9       0.725 Net Royalty Interest                0.17               1 83.00%       10/24/2017   10/24/2017       10/23/2022 MONROE    Paid           Active   201800000364          1/17/2018      378          121
108390000                 LEASE-OIL AND GAS   Christopher J. and Lynda M. Keylor                 EM Energy Ohio, LLC                                       156.64      156.64 Net Royalty Interest                 0.2               1 80.00%        11/7/2017     11/7/2017       11/7/2019 MONROE    Paid           Active   201700099000         12/19/2017      874          877
108392000                 LEASE-OIL AND GAS   Paul F. and Patty S. Keylor                        EM Energy Ohio, LLC                                       152.51      152.51 Net Royalty Interest                 0.2               1 80.00%        11/7/2017    11/7/2017        11/7/2019 MONROE    Paid           Active   201700099004         12/19/2017      888          890
108415000                 LEASE-OIL AND GAS   PP&G Oil Company, LLC                              EM Energy Ohio, LLC                                       68.178      68.178 Net Royalty Interest                0.19               1 81.00%       10/17/2017   10/17/2017       10/17/2019 MONROE    Paid           Active   201700099074         12/20/2017      377          1125
108416000                 LEASE-OIL AND GAS   Jimmie D. Earley                                   EM Energy Ohio, LLC                                        2.006       2.006 Net Royalty Interest                0.18               1 82.00%       10/17/2017   10/17/2017       10/17/2019 MONROE    Paid           Active   201700008165         12/20/2017      621          1936
108418000                 LEASE-OIL AND GAS   Dale and Sandra Dietrich                           EM Energy Ohio, LLC                                          0.5         0.5 Net Royalty Interest                0.19               1 81.00%       10/18/2017   10/18/2017       10/18/2019 MONROE    Paid           Active   201700099073         12/20/2017      377          1119
108421000                 LEASE-OIL AND GAS   John Christman                                     EM Energy Ohio, LLC                                        39.25       39.25 Net Royalty Interest                0.19               1 81.00%       12/14/2017   12/14/2017       12/31/2099 MONROE    Paid           Active   201700099075         12/20/2017      377          1130
108468000                 LEASE-OIL AND GAS   Wilford and Lucille Kindall                        Rex Kindall, Vivian Caldwell, and Geraldine Fisher       104.256     104.256 Net Royalty Interest              0.125                1 87.50%         4/7/1952      4/7/1952      12/31/2099 MONROE    Paid           Active                         4/14/1952             97           191
108487000                 LEASE-OIL AND GAS   Thomas Ripley                                      Longfellow Bros.                                               0           0 Net Royalty Interest              0.125                1 87.50%         1/1/1900      1/1/1900      12/31/2099 MONROE    Paid           Active                         12/8/1897             23           552
108492000                 LEASE-OIL AND GAS   Cheryl Magyar                                      EM Energy Ohio, LLC                                        1.354       1.354 Net Royalty Interest              0.125                1 87.50%         3/2/2018      3/2/2018         3/1/2023 MONROE   Paid           Active   201800001723          3/19/2018      380          158
108556000                 LEASE-OIL AND GAS   Carles E. Thomas Jr. and Tina May Thomas           EM Energy Ohio, LLC                                        4.064       4.064 Net Royalty Interest                0.18               1 82.00%        3/27/2018     3/27/2018       3/27/2023 MONROE    Paid           Active   201800002525          4/20/2018      381          452
108863000                 LEASE-OIL AND GAS   W.O. Hogue and Barbara E Houge h/w                 Chalmer Watters and Vanda Watters                          66.99           0 Net Royalty Interest            12.50%          100.00% 87.50%        10/30/1936   10/30/1936       12/31/2099 MONROE    Paid           Active                        10/30/1936             83           25
108873000                 LEASE-OIL AND GAS   Everett R. Burkhart and Adrianne Burkhart          EM Energy Ohio LLC                                             1           1 Gross Royalty Interest               0.2               1 80.00%       10/29/2018   10/29/2018       10/29/2023 MONROE    Paid           Active                        11/13/2018      386          2570
108942000                 LEASE-OIL AND GAS   Charlene D McConnell                               EM Energy Ohio, LLC                                      2.89808     2.89808 Net Royalty Interest                 0.2               1 80.00%         1/4/2019      1/4/2019         1/4/2020 MONROE   In Title       Active                         1/14/2019      388          939
109059000                 LEASE-OIL AND GAS   Bruner Land Company, Inc. an Ohio Corporation      EM Energy Ohio, LLC                                       20.111     10.0555 Net Royalty Interest                0.19               1 81.00%        3/27/2019     3/27/2019       3/27/2020 MONROE    In Title       Active                         4/12/2019      391          1211
104904000                 LEASE-OIL AND GAS   GARY D. BARRETT, ETAL                              EM Energy Ohio, LLC                                         5.53       2.765 Net Royalty Interest            19.00%          100.00% 81.00%         3/14/2013    3/22/2013        3/22/2019 MONROE    Paid           Active   201300067573          4/16/2013      240          241
107202000                 LEASE-OIL AND GAS   Hazel Colvin, widow                                EM Energy Ohio, LLC                                         1.33        1.33 Net Royalty Interest            20.00%          100.00% 80.00%          1/9/2014      1/9/2014      12/30/2099 MONROE    Paid           Active                          6/4/2014             276          333
105076000                 LEASE-OIL AND GAS   ROGER E PITTMAN, AMANDA MOODY AKA AMANDA PITTMAN   EM Energy Ohio, LLC                                         6.35        6.35 Net Royalty Interest            19.00%          100.00% 81.00%          5/6/2013      5/6/2013      12/31/2099 MONROE    Paid           Active   201300067726          4/23/2013      265          146
107471000                 LEASE-OIL AND GAS   Rex Kindall et al.                                 Leonard Hines                                            104.256     104.256 Net Royalty Interest            12.50%          100.00% 87.50%         6/29/1953    6/29/1953       12/31/2099 MONROE    Paid           Active                        11/13/1953      98           611
108129000                 LEASE-OIL AND GAS   Kevin G. Lumbatis & Susan M. Lumbatis, H/W         Eclipse Resources I, LP                                   95.496      95.496 Net Royalty Interest                 0.2               1 80.00%        3/21/2012     3/21/2012      12/31/2099 MONROE    Paid           Active   201200061547          5/1/2012       325          96




Worksheet: A.1 - Leases
EM - APA Exhibits A-1, A-2 F:92274572v1
                                               Case 19-11104-JTD                                                            Doc 530-1                                Filed 08/28/19                                       Page 84 of 190




Agreement Number          Agreement Type   Agreement Name   Original Lessee/Grantee   Gross Acres Net Acres ROYALTY TYPE Royalty Interest Working Interest NRI   Agreement Date Effective Date Expiration Date Prospect   Title Status   Status Instrument Number2   Recording Date2 Book Page LEASE PAYMENT STATUS
                          None




Worksheet: A.1 - Fee
EM - APA Exhibits A-1, A-2 F:92274572v1
                                                        Case 19-11104-JTD                                                 Doc 530-1                               Filed 08/28/19                                         Page 85 of 190




Agreement Number              Agreement Type      Agreement Name                                       Original Lessee/Grantee   Agreement Date     Effective Date    Expiration Date     ROYALTY TYPE         Royalty interest  ORRI     Prospect   Title Status   Status     Inactive Date     Inactive Reason
104237000                     LEASE-OIL AND GAS   RICHARD MOOSE AND MARLENE MOOSE, H/W                 EM Energy Ohio, LLC                3/14/2013         3/19/2013           3/18/2018       #REF!                #REF!        1.00%   MONROE     Paid           Inactive            1/3/2019 Sold to GPOR
104541000                     LEASE-OIL AND GAS   SUZANNE CAGLE-GROSE AND ALEX GROSE, SURVIVORSHIP     EM Energy Ohio, LLC                3/14/2013         3/21/2013           3/20/2018 Net Royalty Interest             19.00% 1.00%   MONROE     Paid           Inactive           1/26/2015 Sold
104886000                     LEASE-OIL AND GAS   PAUL R. PATTERSON AND ANNETTE PATTERSON, SURVIVORS   EM Energy Ohio, LLC                3/14/2013         3/22/2013           3/21/2018 Net Royalty Interest             19.00% 1.00%   MONROE     Paid           Inactive            1/3/2019 Sold to GPOR
104906000                     LEASE-OIL AND GAS   EARL W. BILLITER AND RUTH A. BILLITER, SURVIVORSHI   EM Energy Ohio, LLC                3/14/2013         3/28/2013           3/27/2018       #REF!                #REF!        1.00%   MONROE     Paid           Inactive           4/24/2015 Sold
105066000                     LEASE-OIL AND GAS   DEAN CHRISTMAN, Rosalie, D&D Oil and Gas             EM Energy Ohio, LLC                3/14/2013         3/21/2013           3/21/2018       #REF!                #REF!        1.00%   MONROE     Paid           Inactive          10/17/2016 Sold to GPOR
105280000                     LEASE-OIL AND GAS   DANIEL JOSEPH SEARS AND BARBARA MICHELLE SEARS, SU   EM Energy Ohio, LLC                3/15/2013         3/19/2013           3/18/2018       #REF!                #REF!        1.00%   MONROE     Paid           Inactive           4/24/2015 Sold




Worksheet: A.1 - ORRI
EM - APA Exhibits A-1, A-2 F:92274572v1
   Case 19-11104-JTD       Doc 530-1     Filed 08/28/19    Page 86 of 190



                                 Exhibit A-2

                         Excluded Leases and Interests

1. See attached file entitled “EM – APA Exhibits A-1, A-2 & F,” tab “A.2 -
   Excluded Leases”
                                                                     Case 19-11104-JTD                                                 Doc 530-1                                               Filed 08/28/19                                                       Page 87 of 190




Agreement Number            Agreement Type      Agreement Name                                       Original Lessee/Grantee   Gross Acres Net Acres ROYALTY TYPE               Royalty Interest Working Interest NRI     Agreement Date Effective Date Expiration Date     Prospect   Title Status   Status   Instrument Number2   Recording Date2   Book   Page   LEASE PAYMENT STATUS
104111000                   LEASE-OIL AND GAS   THE JOSEPH V. PANETTA & CARELA M. LENA PANETTA REV   EM Energy Ohio, LLC               68.5         68.5 Net Royalty Interest             19.00%          100.00% 81.00%        3/14/2013      3/22/2013        3/21/2019   MONROE     Paid           Active   201300067600            4/16/2013      240    376    RELEASED - OH
104113000                   LEASE-OIL AND GAS   ROBERT PRICE AND AMANDA PRICE, H/W                   EM Energy Ohio, LLC               1.25        1.25 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/14/2019   MONROE     Paid           Active   201300067729            4/23/2013      240    829    DEFAULT - OH
104117000                   LEASE-OIL AND GAS   DALE DIETRICH AND SANDRA DIETRICH, H/W               EM Energy Ohio, LLC            22.759      22.759 Net Royalty Interest               19.00%          100.00% 81.00%         4/8/2013       4/8/2013         4/7/2019   MONROE     Paid           Active   201300067724            4/23/2013      240    804    DEFAULT - OH
104120000                   LEASE-OIL AND GAS   JESS FERGUSON AND ELIZABETH FERGUSON, H/W            EM Energy Ohio, LLC                  64          64 Net Royalty Interest             19.00%          100.00% 81.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201300067549            4/16/2013      240    121    RELEASED - OH
104229001                   LEASE-OIL AND GAS   BRENT D. TAYLOR AND TIFFANY E. TAYLOR, H/W           EM Energy Ohio, LLC            142.25 23.708808 Net Royalty Interest                 18.00%          100.00% 82.00%        3/15/2013      3/15/2013        3/15/2019   MONROE     Paid           Active   201300004129             5/7/2013      545    46     DEFAULT - OH
104229002                   LEASE-OIL AND GAS   FLOYD EARLEY, JR.                                    EM Energy Ohio, LLC              160.6 65.766193 Net Royalty Interest                18.00%          100.00% 82.00%        3/15/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300003598            4/17/2013      544    276    DEFAULT - OH
104229003                   LEASE-OIL AND GAS   RONNIE L. EARLEY AND CRYSTAL D. EARLEY, H/W          EM Energy Ohio, LLC            142.25       71.125 Net Royalty Interest              18.00%          100.00% 82.00%        3/15/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201400000901            1/28/2014      559    975    DEFAULT - OH
104230000                   LEASE-OIL AND GAS   BRIAN MATTHEW NETHING AND STACY KAY NETHING, SURVI   EM Energy Ohio, LLC               8.74        8.74 Net Royalty Interest              18.00%          100.00% 82.00%        3/15/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300003600            4/17/2013      544    286    Release Approved - OH
104238000                   LEASE-OIL AND GAS   KURT R. PIATT AND WENDI K. PIATT, H/W                EM Energy Ohio, LLC               5.47         5.47 Net Royalty Interest             19.00%          100.00% 81.00%        3/14/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300067540            4/16/2013      240    76     DEFAULT - OH
104243002                   LEASE-OIL AND GAS   JOSHUA SEMON, BENJAMIN SEMON AKA BENJAMIN M. SEMON   EM Energy Ohio, LLC            37.235    6.205831 Net Royalty Interest               19.00%          100.00% 81.00%         5/3/2013       5/3/2013         5/3/2019   MONROE     Paid           Active   201300071009           10/11/2013      254    555    DEFAULT - OH
104243003                   LEASE-OIL AND GAS   RODNEY A. MILLER, ETAL                               EM Energy Ohio, LLC            37.235 24.823309 Net Royalty Interest                 19.00%          100.00% 81.00%        4/23/2013      4/23/2013        4/23/2019   MONROE     Paid           Active   201300068612            6/12/2013      244    954    DEFAULT - OH
104279000                   LEASE-OIL AND GAS   DARRELL K. FULTZ AND MONTIE W. FULTZ, SURVIVORSHIP   EM Energy Ohio, LLC            10.007       5.0035 Net Royalty Interest              19.00%          100.00% 81.00%        4/15/2013      4/15/2013        4/15/2019   MONROE     Partial Paid   Active   201300071232            8/15/2013      255    396    DEFAULT - OH
104498000                   LEASE-OIL AND GAS   JOHN EDWARD FELTON, II AND LUCINDA DAWN FELTON, SU   EM Energy Ohio, LLC                 3.1  1.905208 Net Royalty Interest               18.00%          100.00% 82.00%        3/15/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300003590            4/17/2013      544    236    Release Requested - OH
104502000                   LEASE-OIL AND GAS   RICHARD A. LANCASTER AND RHONDA A. LANCASTER, H/W    EM Energy Ohio, LLC              0.348       0.348 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/20/2013        3/20/2019   MONROE     Paid           Active   201300067554            4/16/2013      240    146    DEFAULT - OH
104508000                   LEASE-OIL AND GAS   BONNIE HEIL, ETAL                                    EM Energy Ohio, LLC              61.85       61.85 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/14/2019   MONROE     Paid           Active   201300068588            6/12/2013      244    814    DEFAULT - OH
104509000                   LEASE-OIL AND GAS   BRIAN J. VINCENT                                     EM Energy Ohio, LLC            17.015      17.015 Net Royalty Interest               19.00%          100.00% 81.00%        3/15/2013      3/19/2013        3/19/2019   MONROE     Paid           Active   201300067591            4/16/2013      240    331    DEFAULT - OH
104534000                   LEASE-OIL AND GAS   MICHAEL CHRISTMAN AND CRYSTAL L. CHRISTMAN, H/W      EM Energy Ohio, LLC              145.1       145.1 Net Royalty Interest              19.00%          100.00% 81.00%         5/2/2013       5/2/2013         5/2/2019   MONROE     Paid           Active   201300069552             8/5/2013      249    61     DEFAULT - OH
104540000                   LEASE-OIL AND GAS   WILMA J. CLINE                                       EM Energy Ohio, LLC            0.3303      0.3303 Net Royalty Interest               19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/14/2019   MONROE     Paid           Active   201300067728            4/23/2013      240    824    DEFAULT - OH
104678000                   LEASE-OIL AND GAS   RONNIE LEE EARLEY AND CRYSTAL D. EARLEY, H/W         EM Energy Ohio, LLC               1.65        1.65 Net Royalty Interest              18.00%          100.00% 82.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201300003597            4/17/2013      544    271    DEFAULT - OH
104687001                   LEASE-OIL AND GAS   KEITH PIATT AND CRYSTAL PIATT, SURVIVORSHIP          EM Energy Ohio, LLC            13.314        6.657 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300067542            4/16/2013      240    86     DEFAULT - OH
104690000                   LEASE-OIL AND GAS   MICHAEL SISCO AND KIMBERLY SISCO, SURVIVORSHIP       EM Energy Ohio, LLC              0.174       0.174 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300067582            4/16/2013      240    286    DEFAULT - OH
104720000                   LEASE-OIL AND GAS   JOHN D. COLWELL JR.                                  EM Energy Ohio, LLC            27.232      27.232 Net Royalty Interest               19.00%          100.00% 81.00%        5/21/2013      5/21/2013        5/21/2019   MONROE     Paid           Active   201300069550             8/5/2013      249    50     DEFAULT - OH
104722000                   LEASE-OIL AND GAS   HARRY D. CHRISTMAN AND CONNIE E. CHRISTMAN, H/W      EM Energy Ohio, LLC               1.87        1.87 Net Royalty Interest              19.00%          100.00% 81.00%        5/10/2013      5/10/2013        5/10/2019   MONROE     Partial Paid   Active   201300068596             8/5/2013      244    870    DEFAULT - OH
104730000                   LEASE-OIL AND GAS   HEBER G. EIKLEBERRY                                  EM Energy Ohio, LLC                  42          42 Net Royalty Interest             19.00%          100.00% 81.00%        8/22/2013      8/22/2013        8/22/2019   MONROE     Paid           Active   201300071001           10/11/2013      254    515    DEFAULT - OH
104731000                   LEASE-OIL AND GAS   FLOYD EARLEY, III AND MELISSA EARLEY, SURVIVORSHIP   EM Energy Ohio, LLC              6.995       6.995 Net Royalty Interest              19.00%          100.00% 81.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201300067599            4/16/2013      240    371    DEFAULT - OH
104824000                   LEASE-OIL AND GAS   EDWARD M. & MARY J. MOWRER, H/W & E. OMAR MOWRER     EM Energy Ohio, LLC              70.54       70.54 Net Royalty Interest              19.00%          100.00% 81.00%        8/22/2013      8/22/2013        8/22/2019   MONROE     Partial Paid   Active   201300071024           10/11/2013      254    631    Release Requested - OH
104824001                   LEASE-OIL AND GAS   ALBERT DONALD ROSENLIEB AND VIRGINIA C. ROSENLIEB,   EM Energy Ohio, LLC              40.56       10.14 Net Royalty Interest              19.00%          100.00% 81.00%        4/15/2013      4/15/2013        4/15/2019   MONROE     Paid           Active   201300068600            6/12/2013      244    894    DEFAULT - OH
104824002                   LEASE-OIL AND GAS   TIMOTHY DARWIN HUPP                                  EM Energy Ohio, LLC              40.56       10.14 Net Royalty Interest              19.00%          100.00% 81.00%        4/15/2013      4/15/2013        4/15/2019   MONROE     Paid           Active   201300068592            6/12/2013      244    843    DEFAULT - OH
104824004                   LEASE-OIL AND GAS   ROBERT HUPP AND RUBY A. HUPP, H/W                    EM Energy Ohio, LLC              40.56       10.14 Net Royalty Interest              19.00%          100.00% 81.00%        4/15/2013      4/15/2013        4/15/2019   MONROE     Paid           Active   201700096760             9/5/2017      368    748    DEFAULT - OH
104845000                   LEASE-OIL AND GAS   TIMOTHY D. PRICE                                     EM Energy Ohio, LLC              0.692       0.692 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/13/2019   MONROE     Paid           Active   201300067734            4/23/2013      240    859    DEFAULT - OH
104846000                   LEASE-OIL AND GAS   DAVID J. SHAPLEY AND SHAWNDRA S. SHAPLEY, SURVIVOR   EM Energy Ohio, LLC              5.086       5.086 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/19/2013        3/19/2019   MONROE     Paid           Active   201300067581            4/16/2013      240    281    DEFAULT - OH
104848000                   LEASE-OIL AND GAS   WAYNE A. SMITH AND KRISTEL SMITH, H/W                EM Energy Ohio, LLC              0.954       0.954 Net Royalty Interest              19.00%          100.00% 81.00%        4/24/2013      4/24/2013        4/24/2019   MONROE     Paid           Active   201300068603            6/12/2013      244    909    DEFAULT - OH
104883000                   LEASE-OIL AND GAS   DAVID E. PIERCE                                      EM Energy Ohio, LLC               1.54        1.54 Net Royalty Interest              19.00%          100.00% 81.00%         4/4/2013       4/4/2013         4/4/2019   MONROE     Paid           Active   201300071017           10/11/2013      254    595    DEFAULT - OH
104884000                   LEASE-OIL AND GAS   PAUL ROSELIEB AND BRENDA ROSENLIEB, H/W              EM Energy Ohio, LLC               1.22        1.22 Net Royalty Interest              19.00%          100.00% 81.00%        3/15/2013      3/15/2013        3/15/2019   MONROE     Paid           Active   201300067720            3/15/2013      240    784    DEFAULT - OH
104888000                   LEASE-OIL AND GAS   VERNE L. SCOTT LIVING TRUST                          EM Energy Ohio, LLC              37.75       37.75 Net Royalty Interest              19.00%          100.00% 81.00%        3/15/2013      3/15/2013        3/15/2019   MONROE     Paid           Active   201300067721            4/23/2013      240    789    Release Requested - OH
104905000                   LEASE-OIL AND GAS   BRUCE L. BINEGAR AND KIMBERLY L. BINEGAR, H/W        EM Energy Ohio, LLC              1.666       1.666 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/22/2013      12/31/2099    MONROE     Paid           Active   201300067623            4/16/2013      240    517    DEFAULT - OH
104910000                   LEASE-OIL AND GAS   THOMAS DYE, JR. AND DEBORAH K. DYE, SURVIVORSHIP     EM Energy Ohio, LLC            26.516       26.516 Net Royalty Interest              19.00%          100.00% 81.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201400073424             2/7/2014      265    157    Release Approved - OH
105071000                   LEASE-OIL AND GAS   THE ECKMAN FARM, LLC                                 EM Energy Ohio, LLC              70.53       70.53 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/14/2019   MONROE     Paid           Active   201400073426             2/7/2014      265    167    DEFAULT - OH
105075000                   LEASE-OIL AND GAS   THOMAS C. DICK                                       EM Energy Ohio, LLC              1.195       1.195 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/14/2019   MONROE     Paid           Active   201300071032           10/11/2013      254    684    DEFAULT - OH
105109000                   LEASE-OIL AND GAS   WALTER E. BOLES III AND STACY BOLES, H/W             EM Energy Ohio, LLC              0.176       0.176 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300067613            4/16/2013      240    454    DEFAULT - OH
105115000                   LEASE-OIL AND GAS   RONNIE L. EARLEY AND CRYSTAL D. EARLEY, SURVIVORSH   EM Energy Ohio, LLC               4.91        4.91 Net Royalty Interest              19.00%          100.00% 81.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201300067526            4/16/2013      240    7      DEFAULT - OH
105267000                   LEASE-OIL AND GAS   JAMES W. VINCENT AND BETTY M. VINCENT, H/W           EM Energy Ohio, LLC              15.09       15.09 Net Royalty Interest              19.00%          100.00% 81.00%        3/15/2013      3/19/2013        3/19/2019   MONROE     Paid           Active   201300067592            4/16/2013      240    336    DEFAULT - OH
105315002                   LEASE-OIL AND GAS   BONNIE HEIL, U/M, WARREN A & LINDA WHITTAKER, H/W    EM Energy Ohio, LLC                  39      6.903 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/14/2019   MONROE     Partial Paid   Active   201400073566            2/14/2014      265    732    DEFAULT - OH
105316001                   LEASE-OIL AND GAS   FLOYD EARLEY, JR.                                    EM Energy Ohio, LLC                   5  1.666667 Net Royalty Interest               19.00%          100.00% 81.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201300067550            4/16/2013      240    126    DEFAULT - OH
105316002                   LEASE-OIL AND GAS   BRENT D. TAYLOR AND TIFFANY E. TAYLOR, H/W           EM Energy Ohio, LLC                   5  0.833333 Net Royalty Interest               19.00%          100.00% 81.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201300067619            4/16/2013      240    490    DEFAULT - OH
105316003                   LEASE-OIL AND GAS   RONNIE L. EARLEY AND CRYSTAL D. EARLEY, H/W          EM Energy Ohio, LLC                   5         2.5 Net Royalty Interest             19.00%          100.00% 81.00%        3/15/2013      3/21/2013        3/21/2019   MONROE     Paid           Active   201300067551            4/16/2013      240    131    DEFAULT - OH
105454000                   LEASE-OIL AND GAS   BILL MOATS AND JOYCE MOATS, H/W                      EM Energy Ohio, LLC               4.48        4.48 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/19/2013        3/19/2019   MONROE     Paid           Active   201300067527            4/16/2013      240    11     DEFAULT - OH
105458000                   LEASE-OIL AND GAS   UNITY BAPTIST CHURCH                                 EM Energy Ohio, LLC               1.49        1.49 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/22/2013        3/22/2019   MONROE     Paid           Active   201300067590            4/16/2013      240    326    DEFAULT - OH
105460000                   LEASE-OIL AND GAS   NEAL HENSEL AND BARBARA HENSEL, SURVIVORSHIP         EM Energy Ohio, LLC            84.469       84.469 Net Royalty Interest              19.00%          100.00% 81.00%        4/26/2013      4/26/2013        4/26/2019   MONROE     Partial Paid   Active   201300068595            6/12/2013      244    863    Release Approved - OH
105522002                   LEASE-OIL AND GAS   KATHERINE M. WILLIAMS AND PAUL D. WILLIAMS, H/W, E   EM Energy Ohio, LLC               4.03        4.03 Net Royalty Interest              18.00%          100.00% 82.00%         4/4/2013       4/4/2013         4/4/2019   MONROE     Paid           Active   201300005666            6/17/2013      547    1250   DEFAULT - OH
107257000                   LEASE-OIL AND GAS   MILDRED L & THOMAS W KORNBAU, CO-TRUSTEES            EM Energy Ohio, LLC            47.298       47.298 Net Royalty Interest              19.00%          100.00% 81.00%        3/14/2013      3/14/2013        3/14/2019   MONROE     Paid           Active   201300067555            4/16/2013      240    151    DEFAULT - OH
107398000                   LEASE-OIL AND GAS   Ronald M. Krisher & Karen Krisher                    EM Energy Ohio, LLC           140.304     140.304 Net Royalty Interest               19.00%          100.00% 81.00%        4/24/2013      4/24/2013        4/24/2019   MONROE     Paid           Active   201300068593            6/12/2013      244    849    Release Requested - OH
108147000                   LEASE-OIL AND GAS   Glenn J. Ludwig                                      EM Energy Ohio, LLC            39.242      39.242 Net Royalty Interest                  0.19                1 81.00%       3/15/2013      3/15/2013        3/15/2019   MONROE     Paid           Active   201300067546            4/16/2013      240    106    DEFAULT - OH
108148000                   LEASE-OIL AND GAS   Philip E Ludwig, II and Pamela Ludwig, H/W           EM Energy Ohio, LLC            20.088      20.088 Net Royalty Interest                  0.19                1 81.00%       3/26/2013      3/26/2013        3/26/2019   MONROE     Paid           Active   201300067738            4/23/2013      240    880    DEFAULT - OH




Worksheet: A.2 - Excluded Leases
EM - APA Exhibits A-1, A-2 F:92274572v1
                   Case 19-11104-JTD                Doc 530-1     Filed 08/28/19        Page 88 of 190



                                                          Exhibit B

                                                            Wells

          PHD
                                                                                                              Net Revenue    Working
 API #    Win        Well Name        NSAI Name        County    State    Reservoir   Location    Unit Name
                                                                                                                Interest     Interest
           ID
34-111-   691    MOONRAKER 02-      MOONRAKER 2       MONROE     OH      POINT        MONROE     MOONRAKE     0.8076821632   100%
24471            PPH                PPH                                  PLEASANT                RA
34-111-   720    ODD JOB 04-PPH     ODD JOB 4 PPH     MONROE     OH      POINT        MONROE     ODDJOB       0.8010343894   100%
24618                                                                    PLEASANT                WEST
34-111-   1117   ODD JOB 10-PPH     ODD JOB 10 PPH    MONROE     OH      POINT        MONROE     ODDJOB       0.80464661     100%
24645                                                                    PLEASANT                EAST
34-111-   693    NICK NACK 04-PPH   NICK NACK 4       MONROE     OH      POINT        MONROE     NICK NACK    0.8093385163   100%
24655                               PPH                                  PLEASANT                EAST
34-111-   1061   NICK NACK 02-PPH   NICK NACK 2       MONROE     OH      POINT        MONROE     NICK NACK    0.8084504935   100%
24695                               PPH                                  PLEASANT                WEST
34-111-   1338   VALENKA 06-PPH     VALENKA 6 PPH     MONROE     OH      POINT        MONROE     VALENKA      .8159          100%
24740                                                                    PLEASANT                EAST
34-111-   1336   VALENKA 02-PPH     VALENKA 2 PPH     MONROE     OH      POINT        MONROE     VALENKA      .8159          100%
24742                                                                    PLEASANT                WEST
34-111-   1337   VALENKA 04-PPH     VALENKA 4 PPH     MONROE     OH      POINT        MONROE     VALENKA      .8159          100%
24743                                                                    PLEASANT                CENTRAL
34-111-   1364   ZORIN 08-PPH       ZORIN 8 PPH       MONROE     OH      POINT        MONROE     ZORIN EAST   0.7815731636   100%
24754                                                                    PLEASANT
34-111-   1365   ZORIN 02-PPH       ZORIN 2 PPH       MONROE     OH      POINT        MONROE     ZORIN WEST   0.8150352274   100%
24755                                                                    PLEASANT
34-111-   1366   ZORIN 04-PPH       ZORIN 4 PPH       MONROE     OH      POINT        MONROE     ZORIN WEST   0.8150352274   100%
24756                                                                    PLEASANT
34-111-   1363   ZORIN 06-PPH       ZORIN 6 PPH       MONROE     OH      POINT        MONROE     ZORIN EAST   0.7815731636   100%
24757                                                                    PLEASANT
34-111-   1319   MOONRAKER 01-      MOONRAKER 1       MONROE     OH      POINT        MONROE     MOONRAKE     0.8051116393   100%
24842            PPH                PPH                                  PLEASANT                RB
34-111-   1320   MOONRAKER 03-      MOONRAKER 3       MONROE     OH      POINT        MONROE     MOONRAKE     0.8076821632   100%
24843            PPH                PPH                                  PLEASANT                RA
34-167-   690    MERLIN 10-PPH      MERLIN 10 PPH     WASHINGT   OH      POINT        WASHING    MERLIN       0.6903792539   0.853341
29732                                                 ON                 PLEASANT     TON                                    336359
            Case 19-11104-JTD         Doc 530-1     Filed 08/28/19     Page 89 of 190



                                             Exhibit C

         )2502)MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT

       This MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Agreement”), dated as of [x], 2019, is made and entered into by and among EdgeMarc Energy
Holdings, LLC and each of the EM Subsidiaries (collectively, the “Assignors”), and
Diversified Gas & Oil Corporation, a Delaware corporation (the “Assignee”).

       Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to
them in that certain Asset Purchase Agreement dated July [24], 2019 (as amended, modified or
supplemented from time to time in accordance with its terms, the “Purchase Agreement”)
among the Assignors and the Assignee.

        WHEREAS, pursuant to this Agreement, each of the Assignors shall sell, convey, assign,
transfer and deliver to the Assignee, and the Assignee shall purchase, acquire and accept from the
Assignor, all of such Assignor’s right, title and interest in, to, and under the Assets and the
Assumed Liabilities, in each case on the terms and subject to the conditions set forth in the
Purchase Agreement;

       NOW, THEREFORE, in consideration of the premises and covenants
hereinafter contained, in consideration of the representations, warranties and covenants
contained in the Purchase Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto desire to enter into this
Agreement on the terms set forth herein.

         Section 1.       Assignment of Assets. Upon the terms and subject to the conditions of
the Purchase Agreement, each of the Assignors does hereby convey, transfer, assign and deliver to
the Assignee, and the Assignee hereby accepts from each such Assignor, all of such Assignor’s
right, title and interest in and to the Assets, Free and Clear; provided, that nothing herein will be
deemed to constitute an assignment to convey, transfer, assign or delivery the Excluded Assets.

       Section 2.     Assignment and Assumption of Assumed Liabilities. Upon the terms and
subject to the conditions of the Purchase Agreement, each of the Assignors hereby assigns to
Assignee, and the Assignee hereby assumes from the Assignors, all of the Assumed Liabilities.

        Section 3.     Purchase Agreement. The respective rights of the Assignors and the
Assignee with respect to the Assets sold, conveyed, assigned, transferred and delivered hereby and
the Assumed Liabilities assumed hereby shall be governed exclusively by the
Purchase Agreement, and nothing in this Agreement shall alter any right, Liability or
obligation arising under the Purchase Agreement, which shall (without limiting the generality
of the foregoing) govern, and shall contain the sole and exclusive representations, warranties and
obligations of the parties with respect to such Assets and such Assumed Liabilities. If there
is any conflict or inconsistency between the provisions of the Purchase Agreement and
this Agreement, the provisions of the Purchase Agreement shall govern.

       Section 4.     Effective Date. This Agreement shall be effective as of the Closing.
            Case 19-11104-JTD       Doc 530-1      Filed 08/28/19    Page 90 of 190



        Section 5.    Miscellaneous. The provisions of Sections 13.04 (Entire Agreement;
Amendment), 13.05 (Assignment), 13.06 (Severability), 13.07 (Expenses), 13.09 (Governing Law,
Consent to Jurisdiction and Venue; Jury Trial Waiver), 13.10 (Counterparts) and 13.11 (Parties in
Interest; No Third Party Beneficiaries) of the Purchase Agreement shall apply to this Agreement
mutatis mutandis.


         [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




                                               2
          Case 19-11104-JTD         Doc 530-1       Filed 08/28/19      Page 91 of 190



             IN WITNESS WHEREOF, the Assignee and the Assignors have caused this
Agreement to be executed by their duly authorized representatives as of the date first above
written.


                                                 ASSIGNORS:

                                                 EDGEMARC ENERGY HOLDINGS, LLC


                                                 By:
                                                 Name:
                                                 Title:


                                                 EM SUBSIDIARIES:

                                                 [_____]


                                                 By:
                                                 Name:
                                                 Title:




                   [Signature Page to Master Assignment and AssumptionAgreement]
Case 19-11104-JTD       Doc 530-1       Filed 08/28/19      Page 92 of 190




                                     ASSIGNEE:

                                     DIVERSIFIED GAS & OIL CORPORATION



                                     By:
                                     Name:
                                     Title:




       [Signature Page to Master Assignment and Assumption Agreement]
Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 93 of 190



                         Exhibit D

                         [Reserved]
   Case 19-11104-JTD       Doc 530-1     Filed 08/28/19    Page 94 of 190



                                  Exhibit E

                                  Equipment

1. 42k bbl Above Ground Storage Tank (AST) assembled and lined located at the
   Mayday Water Pad (Moonraker)

2. Tank in Tank Produced water AST 42k bbl interior tank and 46k bbl exterior tank
   dismantled and located at the Zorin Pad.

3. QTY-4 7-1/16" 10 API 10K Production Trees with 3-1/16" API 10K Flow Cross
   and Dual Wing Valves
   Case 19-11104-JTD       Doc 530-1     Filed 08/28/19    Page 95 of 190



                                  Exhibit F

                                Surface Rights

1. See attached file entitled “EM – APA Exhibits A-1, A-2 & F”, tab “F - Surface
   Rights”
                                                              Case 19-11104-JTD                                                                Doc 530-1                                            Filed 08/28/19                                                 Page 96 of 190




Agreement Number           Agreement Type            Agreement Name                                       Original Lessee/Grantee   Gross Acres Net Acres   ROYALTY TYPE   Royalty Interest   Working Interest   NRI Agreement Date Effective Date Expiration Date Prospect        Title Status   Status   Instrument Number2   Recording Date2   Book Page LEASE PAYMENT STATUS
108286000                  WATER TRANSFER EASEMENT   Terrance Balmert and Debra Balmert                   EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        1/11/2017     1/11/2017        1/11/2020 MONROE        Paid           Active   201700096128            7/27/2017        365 963
108287000                  WATER TRANSFER EASEMENT   Amber D. Lee                                         EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        1/13/2017     1/13/2017        7/13/2019 MONROE        Paid           Active   201700096129            7/27/2017        365 966
108288000                  WATER TRANSFER EASEMENT   Christopher E. Binegar and Angela M. Binegar         EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        1/13/2017     1/13/2017        7/13/2019 MONROE        Paid           Active   201700096130            7/27/2017        365 969
108289000                  WATER TRANSFER EASEMENT   Bruce A. Safreed and Connie F. Safreed               EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        1/13/2017     1/13/2017        7/13/2019 MONROE        Paid           Active   201700096131            7/27/2017        365 972
108291000                  WATER TRANSFER EASEMENT   Betty S. Hruska                                      EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        1/17/2017     1/17/2017        7/17/2019 MONROE        Paid           Active   201700096127            7/27/2017        365 958
108436000                  WATER TRANSFER EASEMENT   Betty S. Hruska                                      EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A         8/2/2017      8/2/2017         8/2/2019 MONROE        Paid           Active   201700096614            8/25/2017        368   18
108439000                  WATER TRANSFER EASEMENT   Gary and Gala Brown                                  EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        8/31/2017     8/31/2017        8/31/2019 MONROE        Paid           Active   201700097001            9/19/2017        369 728
108441000                  WATER TRANSFER EASEMENT   Roger L. Heddleson and Carol S. Heddleson            EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        8/22/2017     8/22/2017        8/22/2019 MONROE        Paid           Active   201700096619            8/25/2017        368   34
108443000                  WATER TRANSFER EASEMENT   Tammy Bowen                                          EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        1/19/2017     1/19/2017        7/19/2019 MONROE        Paid           Active   201700096616            8/25/2017        368   24
108450000                  WATER TRANSFER EASEMENT   William R. Winland and Shannon L. Winland            EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A        7/21/2017     7/21/2017        7/21/2019 MONROE        Paid           Active   201700096617            8/25/2017        368   27
108776000                  SURFACE USE AGREEMENT     Michael A and Bonnie L Hughes h/w                    EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        4/22/2014     4/22/2014      12/31/2099 MONROE         Cleared        Active   201900000245            1/14/2019
109041000                  WATER TRANSFER EASEMENT   Timothy L Blake and Paula J Rush-Blake               EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        1/29/2019     1/29/2019        1/29/2020 MONROE        In Title       Active   TBR                        TBR         TBR   TBR
109016000                  WATER TRANSFER EASEMENT   Bill and Debra Covert, Linda Snodgrass et al         EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A       12/30/2018     1/20/2019        1/20/2020 MONROE        Paid           Active                           1/30/2019      388   2345
108641000                  SURFACE USE AGREEMENT     Sexton Farms, LLC by Mona Marie Sexton, as Manager   EM Energy Ohio, LLC                 0             N/A            N/A                N/A                N/A         5/8/2018      5/8/2018      12/31/2099 BUTLER NORTH                  Active   TBR                        TBR         TBR   TBR
108776000                  SURFACE USE AGREEMENT     Michael A and Bonnie L Hughes h/w                    EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        4/22/2014     4/22/2014      12/31/2099 MONROE         Cleared        Active   201900000245            1/14/2019
104232000                  SURFACE USE AGREEMENT     Betty S. Hruska                                      EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        3/16/2016     3/16/2016      12/31/2099 MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
107395000                  SURFACE USE AGREEMENT     Betty S. Hruska                                      EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        4/22/2014     4/22/2014      12/31/2099 MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
107192000                  SURFACE USE AGREEMENT     Hedy E. Simmons                                      EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A         4/6/2016      4/6/2016      12/31/2099 MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
104908000                  SURFACE USE AGREEMENT     ALACH H. COLE AND BEVERLY A. COLE, SURVIVIORSHIP     EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        7/16/2015     7/16/2015      12/31/2099 MONROE         Cleared        Active   201500084691            9/15/2015
107224000                  SURFACE USE AGREEMENT     RONNIE H WILLIAMSON & LORI M WILLIAMSON              EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        12/4/2015     12/4/2015      13/31/2099 MONROE         Cleared        Active   201500085966           12/14/2015
104277000                  SURFACE USE AGREEMENT     Bill and Debra Covert, Linda Snodgrass et al         EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        5/14/2016     5/14/2016      12/31/2099 MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
108143000                  SURFACE USE AGREEMENT     Ilaina K. Carter                                     EM Energy Ohio LLC                  0             N/A            N/A                N/A                N/A        8/20/2015     8/20/2015      12/31/2099 MONROE         Cleared        Active   TBR                        TBR         TBR   TBR




Worksheet: F - Surface Rights
EM - APA Exhibits A-1, A-2 F:92274572v1
        Case 19-11104-JTD           Doc 530-1       Filed 08/28/19       Page 97 of 190



                                           Exhibit G

                    &HUWDLQ7HUPVRI7UDQVLWLRQ6HUYLFHV$JUHHPHQW

Parties:            EdgeMarc Energy Holdings, LLC, a Delaware limited liability company or
                    one of its Affiliates (“EdgeMarc”), and Diversified Gas & Oil Corporation,
                    a Delaware corporation, or one of its Subsidiaries (the “Buyer”).
Purpose:            Provision of certain transitional services (the “Services”) by EdgeMarc or
                    certain of its Affiliates (each, a “Provider Entity”) to the Buyer or certain of
                    its controlled Affiliates (each, a “Recipient Entity”) solely in connection
                    with the continued safe operation and orderly transition of the Assets.
Term:               From the Closing Date until the later of 45 days or October 31, 2019.
Categories of       As set forth below and, in each case, solely to the extent provided with
Services:           respect to the operation of the Assets as of the six months prior to the
                    Closing.
                    Accounting: cash deposits, cash transfers, general, tax and JIB accounting,
                    monthly settlement with Bidder
                    Measurement/SCADA: reporting, software, equipment
                    Land: fixed obligations, DOI maintenance, lease file transfer
                    Royalty and Obligations Payments and Accounting
                    Telecom and connectivity services and contract transition
                    Information Technology systems & data transfer services
                    Systems security
                    Gas marketing
                    Compliance reporting & permitting
Cost of Services:    $35,000 per month for the months of September and October, and prorated
                    for subsequent months (as applicable).
Standards of        (a)     The level or volume of any specific Service required to be provided
Service:            to the applicable Recipient Entity shall be no more than the level or volume,
                    as the case may be, of such specific Service as utilized by EdgeMarc and its
                    Affiliates during the twelve-month period prior to the Closing (the “Baseline
                    Period”).
                    (b)     The standard of care applicable to the delivery by the applicable
                    Provider Entity of any Service shall be substantially the same as that of
                    similar services that such Provider Entity and/or its Affiliates provided to
                    EdgeMarc and its Affiliates during the Baseline Period.
                    (c)     The Services shall only be provided with respect to the operation of
                    the Assets or the disposition or management of the Assumed Liabilities (and
                    not any other businesses, assets or properties of Buyer or any of its
                    Affiliates).
Limitation of        (a)     Each of EdgeMarc, its Affiliates, and their respective directors,
Liability:          officers, agents, employees or other representatives (each, a “Provider
       Case 19-11104-JTD           Doc 530-1        Filed 08/28/19       Page 98 of 190



                   Indemnified Person”) shall not have any liability, whether direct or indirect,
                   in contract or tort or otherwise, to Buyer, its Affiliates or any other person for
                   or in connection with the Services rendered or to be rendered by or on behalf
                   of any Provider Indemnified Person or any actions or inactions by or on
                   behalf of any Provider Indemnified Person in connection with any such
                   Services, except to the extent any such damages are indemnifiable by
                   EdgeMarc as provided below under “Indemnification”.
                    (b)     Notwithstanding anything to the contrary, except in the case of fraud,
                   gross negligence or willful misconduct, neither Buyer nor any Provider
                   Indemnified Person shall be liable for any special, indirect, incidental,
                   consequential or punitive damages of any kind whatsoever in any way due to,
                   resulting from or arising in connection with any of the Services or the
                   performance of or failure to perform the party’s obligations under the
                   agreement (except in each case to the extent payable to a third party). The
                   foregoing disclaimer shall apply, without limitation: (i) to claims arising
                   from the provision of the Services or any failure or delay in connection
                   therewith; and (ii) to claims for lost profits, in each case, regardless of the
                   form of action, whether in contract, tort (including negligence), strict liability
                   or otherwise and regardless of whether such damages are foreseeable or
                   whether any party has been advised of the possibility of such damages.
                    (c)     The Recipient Entity shall, in all circumstances, use commercially
                   reasonable efforts to mitigate and otherwise minimize its damages and those
                   of any of its Affiliates, whether direct or indirect, due to, resulting from or
                   arising in connection with any failure by the Provider Entity to comply fully
                   with its obligations under the agreement; provided, that any reasonable out-
                   of-pocket costs incurred in such mitigation or minimization shall be taken
                   into account when determining damages.
Indemnification:    (a)     Buyer shall indemnify, defend and hold harmless each Provider
                   Indemnified Person from and against any damages, and to reimburse each
                   Provider Indemnified Person for all reasonable expenses as they are incurred
                   in investigating, preparing, pursuing or defending any third party claim,
                   action, proceeding, or investigation (collectively, “Actions”), whether or not
                   in connection with pending or threatened litigation and whether or not any
                   Provider Indemnified Person is a party, arising out of, in connection with or
                   related to Services rendered or to be rendered by or on behalf of any Provider
                   Indemnified Person pursuant to the agreement, or any actions or inactions by
                   or on behalf of any Provider Indemnified Person in connection with any such
                   Services or transactions or a breach by Buyer of its payment obligations;
                   provided that Buyer shall not be responsible for any damages or expenses of
                   any Provider Indemnified Person to the extent such damages or expenses
                   have resulted from a Provider Indemnified Person’s gross negligence, fraud
                   or willful misconduct in connection with any such Services, actions or
                   inactions.
                    (b)     EdgeMarc shall indemnify, defend and hold harmless each Recipient
                   Entity, its Affiliates, and its and their respective directors, officers, agents,
                   employees or other representatives (each, a “Recipient Indemnified
                   Person”) from and against any damages, and to reimburse each Recipient
                   Indemnified Person for all reasonable expenses as they are incurred in
                   investigating, preparing, pursuing or defending any Action, whether or not in

                                                2
Case 19-11104-JTD      Doc 530-1        Filed 08/28/19      Page 99 of 190



        connection with pending or threatened litigation and whether or not any
        Recipient Indemnified Person is a party, in each case solely to the extent such
        damages have resulted from a Provider Indemnified Person’s gross
        negligence, fraud or willful misconduct in connection with any Services or
        breach of the agreement; provided, that, the maximum aggregate liability of
        EdgeMarc with respect to all such damages and expenses shall not exceed an
        amount equal to the aggregate fees paid by Buyer under the agreement at
        such time.
          (c)    Nothing in the Agreement shall release, waive, or supersede any
        rights or obligations of the parties under the Asset Purchase Agreement.




                                    3
Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 100 of 190



                          Exhibit H

                      Form of Sale Order

                        [See attached]
            Case 19-11104-JTD            Doc 530-1        Filed 08/28/19        Page 101 of 190



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


                                                                  Chapter 11
In re:
                                                                  Case No. 19-11104 (JTD)
EDGEMARC ENERGY HOLDINGS, LLC, et al.,
                                                                  (Jointly Administered)
                                     1
                          Debtors.
                                                                  Ref. No. [z]

      ORDER (A) APPROVING SALE OF DEBTORS’ MONROE/WASHINGTON
        ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
    ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND ASSIGNMENT OF
          EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND
                     (C) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 filed on May 15, 2019 [D.I. 19] of EdgeMarc

   Energy Holdings, LLC and its subsidiaries that are debtors and debtors in possession

   (the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”), for,

   inter alia, entry of an order, pursuant to sections 105(a), 363, 365, 503 and 507 of the

   Bankruptcy Code, Bankruptcy Rules 2002-1, 6004-1, and 9006-1, and Rules 2002-1,

   6004-1, and 9006-1 of the Local Rules of Bankruptcy Practice and Procedure of the

   United States Bankruptcy Court for the District of Delaware (the “Local Rules”) (A)

   Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests and


             1
               The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
   identification number, where applicable, are: EdgeMarc Energy Holdings, LLC (XX-XXXXXXX), EM Energy
   Manager, LLC (XX-XXXXXXX), EM Energy Employer, LLC (XX-XXXXXXX), EM Energy Ohio, LLC (80-
   0846935), EM Energy Pennsylvania, LLC (XX-XXXXXXX), EM Energy West Virginia, LLC (XX-XXXXXXX),
   EM Energy Keystone, LLC (XX-XXXXXXX), EM Energy Midstream Ohio, LLC (XX-XXXXXXX), EM Energy
   Midstream Pennsylvania, LLC (XX-XXXXXXX). The Debtors’ corporate headquarters and mailing address is
   1800 Main Street, Suite 220, Canonsburg, PA 15317.
             2
               Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them
   in the that certain Asset Purchase Agreement, dated July 24, 2019, by and among EdgeMarc Energy
   Holdings, LLC, the EM Subsidiaries, and Diversified Gas and Oil Corporation (the “Purchase
   Agreement”), a copy of which is attached hereto as Exhibit A, the Motion, or the Bidding Procedures
   Order (as defined herein), as applicable.



   #92269668v8
         Case 19-11104-JTD       Doc 530-1       Filed 08/28/19    Page 102 of 190



Encumbrances, (B) Authorizing Assumption and Assignment of Executory Contracts and

Unexpired Leases and (C) Granting Related Relief and this Court having entered an order

on June 21, 2019 [D.I. 247], as amended by an order on July 12, 2019 [D.I. 329]

(together, the “Bidding Procedures Order”) approving the Bidding Procedures in

connection with the Sale of all or substantially all of the Debtors’ assets and attached as

Exhibit 1 to the Bidding Procedures Order (the “Bidding Procedures”), including,

among other things, the proposed form of notice of the Sale Hearing; and the Court

having jurisdiction to consider the matters raised in the Motion pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012; and the Court having

authority to hear the matters raised in the Motion pursuant to 28 U.S.C. § 157; and venue

being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

consideration of the Motion and the requested relief being a core proceeding that the

Court can determine pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O); and due and

proper notice of the Motion and opportunity for a hearing on the Motion having been

given to the parties listed therein, and it appearing that no other or further notice need be

provided; and the Court having reviewed and considered the Motion and the Declaration

of Elliot Ross in Support of the Motion of Debtors for Entry of Orders (I)(A) Approving

Bidding Procedures for Sale of Debtors’ Assets, (B) Approving Stalking Horse

Protections, (C) Scheduling Auction for, and Hearing To Approve, Sale of Debtors’

Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale Hearing,

(E) Approving Assumption and Assignment Procedures and (F) Granting Related Relief

and (II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens, Claims, Interests


                                             2
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 103 of 190



and Encumbrances, (B) Authorizing Assumption and Assignment of Executory Contracts

and Unexpired Leases and (C) Granting Related Relief (the “Ross Declaration”); and

the Court having held a hearing to consider the Motion on [August 28], 2019 (the

“Hearing”), at which time all interested parties were offered an opportunity to be heard

regarding the Motion, the Purchase Agreement and the sale transaction (the “Sale

Transaction”) contemplated by the Purchase Agreement; and the Court having found

that the relief requested in the Motion being in the best interests of the Debtors, their

creditors, their estates, and all other parties in interest; [and the Court having reviewed

and considered the objections to the Motion (collectively, the “Objections”);] and based

upon and as demonstrated by the Ross Declaration, the evidence proffered or adduced at

the Hearing, and the arguments of Counsel made on the record at the Hearing; and upon

all of the proceedings had before the Court; and after due deliberation and sufficient

cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

          Background

          A.   The findings and conclusions set forth herein constitute the Court’s

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that any

of the following findings of fact constitute conclusions of law, and to the extent that any

of the following conclusions of law constitute findings of fact, they are adopted as such.

          B.   On May 15, 2019 (the “Petition Date”), each of the Debtors filed a

separate voluntary petition for relief under chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware (this “Court”) commencing

the Chapter 11 Cases.
                                             3
#92269668v8
         Case 19-11104-JTD      Doc 530-1       Filed 08/28/19   Page 104 of 190



          C.    The Chapter 11 Cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b) and the Order Directing Joint Administration of Chapter 11

Cases [D.I. 42] entered by the Court on May 16, 2019, in each of the Chapter 11 Cases.

          D.    The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

          E.    The Office of the United States Trustee for the District of Delaware (the

“U.S. Trustee”) appointed a statutory committee in the Chapter 11 Cases pursuant to

section 1102 of the Bankruptcy Code on May 29, 2019 (the “Committee”).

          F.    As part of the Debtors’ efforts to realize the highest and best value for

their businesses, the Bankruptcy Court entered the Bidding Procedures Order that

established Bidding Procedures for a sale or other transaction involving the Debtors’

businesses and scheduled various dates relating to the Auction. Specifically, the Bidding

Procedures Order established August 14, 2019 as the deadline for the submission of bids

by Potential Bidders (as defined in the Bidding Procedures) (the “Bid Deadline”),

August 23, 2019 as the date for the Auction (if any), and August 28, 2019 as the date on

which the Court would hold the Hearing to approve the successful bidder selected at the

Auction (the “Successful Bidder”) and the Sale Transaction.

          Compliance with Bidding Procedures and Bidding Procedures Order

          G.    The Debtors’ marketing and sales process with respect to the Assets

afforded a full, fair, and reasonable opportunity for any person or entity to make a higher

or otherwise better offer to purchase the Assets. The Debtors and their professionals

conducted a marketing and sale process with respect to the Assets in a fair, good faith,


                                            4
#92269668v8
         Case 19-11104-JTD       Doc 530-1      Filed 08/28/19      Page 105 of 190



and non-collusive manner in accordance with, and have otherwise complied in all

respects with, the Bidding Procedures and the Bidding Procedures Order.

          H.    The Successful Bid (which is memorialized in the Purchase Agreement)

constitutes the highest or otherwise best offer for the Assets, and the Debtors’

determination that the Purchase Agreement maximizes value for the benefit of the

Debtors’ estates and constitutes the highest or otherwise best offer for the Assets

constitutes a valid and sound exercise of the Debtors’ business judgment (exercised in

consultation with the Consultation Parties) and is in accordance and compliance with the

Bidding Procedures and the Bidding Procedures Order.

          I.    The Purchase Agreement provides fair and reasonable terms for the

purchase of the Assets, and reasonable opportunity has been given to any interested party

to make a higher or otherwise better offer for the Assets. Approval of the Motion and the

Purchase Agreement, and the prompt consummation of the Sale Transaction

contemplated thereby, will maximize the value of each of the Debtors’ estates and are in

the best interests of the Debtors, their chapter 11 estates, their creditors, and other parties

in interest.

          The Stalking Horse Bidder

          J.    Pursuant to the Bidding Procedures Order, the Debtors were authorized

(but not obligated) to exercise their business judgment (in consultation with the

Consultation Parties) to select a Stalking Horse Bidder, subject to entry of a Stalking

Horse Approval Order (as defined below). Diversified Gas and Oil Corporation (the

“Buyer”) was one of the [z] parties to be designated a Potential Bidder under the

Bidding Procedures. After extensive, arm’s length, good faith negotiations among the

Debtors, the Buyer, and their respective advisors, on July 24, 2019, the Debtors and the
                                           5
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 106 of 190



Buyer executed the Purchase Agreement wherein the Debtors and the Buyer agreed that

the Buyer would serve as the Stalking Horse Bidder for the Debtors’ Monroe/Washington

Assets (as defined in the Bidding Procedures) and the transaction contemplated by the

Purchase Agreement would serve as the Stalking Horse Bid.

          K.   On July 24, 2019, the Debtors filed a supplement to the Bidding

Procedures Motion (the “Supplement”) seeking approval of Bid Protections for the

Stalking Horse Bidder and setting forth the Stalking Horse Bid, the proposed Bid

Protections and the Purchase Agreement, with ten calendar days’ notice of the objection

deadline (the “Stalking Horse Objection Deadline”) to the U.S. Trustee, the DIP Agent,

the Committee, and those parties who have filed the appropriate notice pursuant to

Bankruptcy Rule 2002 requesting notice of all pleadings filed in the Chapter 11 Cases,

seeking entry of an order (the “Stalking Horse Approval Order”) granting final

approval of Bid Protections to such Stalking Horse Bidder.

          L.   [The Debtors did not receive any objections to the designation of a

Stalking Horse Bidder or any of the Bid Protections by the Stalking Horse Objection

Deadline and submitted the Stalking Horse Approval Order to the Court under

certification of counsel.]

          M.   On [z], the Court entered the Stalking Horse Approval Order [D.I. [z]]

approving, among other things, the Debtors (i) entering into the Purchase Agreement with

the Buyer wherein the Buyer agreed to purchase the Assets free and clear of all Liens,

Claims and/or Interests (other than the Permitted Encumbrances and the Assumed

Liabilities), (ii) designating the Buyer as the Stalking Horse Bidder for the sale of the

Assets, and (iii) providing the Bid Protections to the Buyer.


                                             6
#92269668v8
         Case 19-11104-JTD      Doc 530-1       Filed 08/28/19   Page 107 of 190



          The Auction

          N.    [On [August 23], 2019, the Auction was conducted. At the conclusion of

the Auction, the Debtors (in consultation with the Consultation Parties) selected the

Buyer as the Successful Bidder.] [[No Qualified Bids were submitted by the Bid Deadline

other than a Stalking Horse Bid] [Only one or more Partial Bids were submitted by the

Bid Deadline for non-overlapping lots of the Assets]. Accordingly, the Debtors (in

consultation with the Consultation Parties) cancelled the Auction, in accordance with the

Bidding Procedures.]]

          O.    The solicitation of bids [and the Auction] [was] [were] conducted fairly

and in good faith, without collusion, and in accordance with the Bidding Procedures

Order. The Debtors have determined that the Buyer is the Successful Bidder for the

Assets in accordance with the Bidding Procedures Order. The Debtors’ determination (in

consultation with the Consultation Parties) that the offer reflected in the Purchase

Agreement constitutes the highest or otherwise best offer for the Assets is a valid and

sound exercise of the Debtors’ business judgment (exercised in consultation with the

Consultation Parties).    The Buyer has complied in all respects with the Bidding

Procedures Order [and the Stalking Horse Approval Order] and all other applicable

orders of the Court in negotiating and entering into the Purchase Agreement.

          P.    [After completion of the Auction and the Debtors’ selection of the Buyer

as the Successful Bidder, the Debtors and the Buyer negotiated and finalized in good

faith and at arm’s length the Purchase Agreement and all related documents necessary to

consummate the Sale Transaction.]




                                            7
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 108 of 190



          Sale Hearing

          Q.    The Court conducted the Hearing on [August 28], 2019 at which time the

Court considered (i) the Motion, the evidence and testimony presented, and the

statements and argument of counsel in support of granting the relief requested in the

Motion and (ii) approval of the Purchase Agreement and the Sale Transaction

contemplated by the Purchase Agreement.

          R.    Any objections to the Motion or the relief requested therein that have not

been adjourned, withdrawn, or resolved are overruled in all respects on the merits.

          Sound Business Purpose

          S.    The Debtors have demonstrated good, sufficient, and sound business

purposes and justifications for consummation of the Sale Transaction contemplated by

the Purchase Agreement in accordance with the requirements of section 363(b) of the

Bankruptcy Code. The value of the Debtors’ estates will be maximized through a sale of

the Assets on a going concern basis.

          T.    A sale pursuant to sections 105(a) and 363(b) of the Bankruptcy Code also

may prevent the continued accrual of post-petition, administrative expense obligations

under various unexpired leases and executory contracts that are not proposed to be

acquired by the Buyer under the Purchase Agreement.

          U.    Approval of the Purchase Agreement pursuant to sections 105(a) and 363

of the Bankruptcy Code is necessary to preserve the value of the Debtors’ businesses.

The Debtors have determined, in their reasonable business judgment (in consultation with

the Consultation Parties), that the Assets will have the greatest value if promptly sold to

the Buyer.


                                             8
#92269668v8
         Case 19-11104-JTD       Doc 530-1        Filed 08/28/19    Page 109 of 190



          V.    As a result, the proposed Sale Transaction pursuant to sections 105(a) and

363 of the Bankruptcy Code, upon the terms and conditions set forth in the Purchase

Agreement, is the best alternative available to the Debtors for recovering value for the

benefit of the Debtors’ estates. The Sale Transaction contemplated by the Purchase

Agreement maximizes the value of the Assets because the Assets are being sold as part of

a going concern business, and the continuity and remaining goodwill value associated

with the Assets are being preserved.

          W.    Neither the Purchase Agreement nor the Sale Transaction contemplated

thereunder constitute a sub rosa chapter 11 plan. The Purchase Agreement does not

specify the terms of, or any distributions under, any subsequent chapter 11 plan by the

Debtors (other than provisions that are consistent with the sale of assets under the

Purchase Agreement and the relief granted hereunder).

          Fair Purchase Price

          X.    The total consideration to be provided by the Buyer under the Purchase

Agreement is the highest or otherwise best offer received by the Debtors and constitutes

(i) fair value, (ii) fair, full, and adequate consideration, (iii) reasonably equivalent value,

and (iv) reasonable market value for the Assets for purposes of the Bankruptcy Code, the

Uniform Fraudulent Transfer Act, the Uniform Fraudulent Conveyance Act, and any

other applicable laws of the United States, any state, territory, or possession thereof or the

District of Columbia.

          Y.    The terms of the Purchase Agreement and the Sale Transaction

contemplated therein are fair and reasonable under the circumstances of the Debtors’

businesses and the Chapter 11 Cases.


                                              9
#92269668v8
         Case 19-11104-JTD       Doc 530-1     Filed 08/28/19     Page 110 of 190



          Notice of the Motion

          Z.    As evidenced by the affidavits of service and publication previously filed

with this Court [D.I. [z], [z], [z]], and based upon representations of counsel at the Sale

Hearing, notice (the “Notice”) was adequate and sufficient under the circumstances and

provided sufficient notice of the Motion, the Bidding Procedures Order, the Auction, the

Sale Hearing, the Purchase Agreement, this Order, and the Sale Transaction. The Notice

was provided in accordance with sections 102(1) and 363 of the Bankruptcy Code,

Bankruptcy Rules 2002, 9007, 9008, and 9014, and Local Rules 2002-1 and 6004-,

including to: (i) the U.S. Trustee; (ii) each of the Debtors’ twenty (20) largest unsecured

creditors on a consolidated basis; (iii) KeyBank National Association, (iv) the Debtors’

prepetition equity owners; (v) the United States Attorney’s Office for the District of

Delaware; (vi) the attorneys general for the states in which the Debtors conduct business;

(vii) local and state environmental authorities and the Environmental Protection Agency;

(viii) counsel for the committee appointed in the chapter 11 cases; (ix) the Federal Energy

Regulatory Commission; (x) the Internal Revenue Service; (xi) all known taxing

authorities to which the Debtors are subject; (xii) all entities known or reasonably believe

to have asserted a lien or encumbrance on any of the Assets; (xiii) counterparties to

Debtors’ executory contracts and unexpired leases, (xiv) those entities and individual

appearing on the Debtors’ creditor matrix; and (xv) all parties who have requested notice

in these chapter 11 cases pursuant to Bankruptcy Rule 2002.. The Debtors have complied

with all obligations to provide notice of the Motion, the Bidding Procedures Order, the

Auction, the Sale Hearing, the Purchase Agreement, this Order, and the Sale Transaction

as required by the Bidding Procedures Order. The aforementioned notices are good,

sufficient, and appropriate under the circumstances, and no other or further notice of the
                                            10
#92269668v8
         Case 19-11104-JTD        Doc 530-1      Filed 08/28/19    Page 111 of 190



Motion, the Bidding Procedures Order, the Auction, the Sale Hearing, the Purchase

Agreement, this Order, or the Sale Transaction is or shall be required.

          Good Faith of the Buyer

          AA.      The Buyer is purchasing the Assets and has entered into the Purchase

Agreement at arm’s length and in good faith. Accordingly, the Buyer is a “good faith

purchaser” within the meaning of section 363(m) of the Bankruptcy Code, and the Buyer

is, therefore, entitled to the protections of such provision. The good faith of the Buyer is

evidenced by, among other things, the following facts:

                  i.     The sale process conducted by the Debtors [, including, without

                         limitation, conducting the Auction pursuant to the Bidding

                         Procedures set forth in the Bidding Procedures Order,] was at

                         arm’s length, non-collusive, in good faith, and substantively and

                         procedurally fair to all parties. The Debtors offered other parties

                         the opportunity to top the [initial] bid submitted by the Buyer [and

                         at the Auction offered all parties that submitted Qualified Bids an

                         opportunity to match or top the bid submitted by the Buyer], and

                         all other bidders or potential bidders declined to do so. [The

                         Debtors evaluated each Qualified Bid prior to selecting the Buyer

                         as the Successful Bidder;]

                ii.      All payments to be made by the Buyer and other agreements or

                         arrangements in connection with the Purchase Agreement have

                         been disclosed.

                iii.     The Buyer has not violated the provisions of section 363(n) of the

                         Bankruptcy Code by any action or inaction.
                                            11
#92269668v8
         Case 19-11104-JTD             Doc 530-1        Filed 08/28/19   Page 112 of 190



                iv.          The Buyer is a third party purchaser and is unrelated to any of the

                             Debtors. Neither the Buyer, nor any of its Affiliates, subsidiaries,

                             officers, directors, members, partners, principals, or any of their

                             respective representatives, successors, or assigns is an “insider” of

                             any of the Debtors, as that term is defined in section 101(31) of the

                             Bankruptcy Code.

                v.           The Debtors and the Buyer have engaged in substantial arm’s

                             length negotiations, in good faith. The Purchase Agreement is the

                             product of this bargaining among the parties.

          BB.         The sale of the Assets pursuant to the Purchase Agreement, all covenants

therein and conditions thereto, and all relief requested in the Motion are an integrated

transaction, meaning that each component is an essential part of every other component

and that the entire transaction can be consummated only if all of its components are

consummated. Accordingly, the entire transaction is subject to, and is protected by, the

provisions of section 363(m) of the Bankruptcy Code.

          Sale Free and Clear

          CC.         After the Closing, no entity shall have any Lien, Claim and/or Interest (as

defined herein) in or against the Assets other than the Assumed Liabilities and the

Permitted Encumbrances (each as defined in the Purchase Agreement).

          DD.         All other Liens, Claims and/or Interests that existed against the Assets

prior to the Closing, including, without limitation, the DIP Liens, the Permitted Prior

Liens, Prepetition Liens and Adequate Protection Liens (each as defined in the DIP




                                                   12
#92269668v8
         Case 19-11104-JTD            Doc 530-1          Filed 08/28/19      Page 113 of 190



Order3), shall attach to the sale proceeds the Debtors receive under the Sale Transaction

(subject to the terms and conditions set forth in the DIP Order, Bidding Procedures Order,

the Stalking Horse Approval Order and this Order, including without limitation, the

Carve-Out). Those Liens, Claims and/or Interests will attach to the proceeds of the Sale

Transaction in the same order of relative priority and with the same validity, force, and

effect that the holder of such Lien, Claim and/or Interest had against the Assets prior to

Closing (including, for the avoidance of doubt, as set forth in the DIP Order), and will be

subject to any claims and defenses the Debtors may possess with respect thereto. The

interests of the holders of such Liens, Claims and/or Interests are being adequately

protected pursuant to the provisions of this Order.

          EE.    Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession

is authorized to sell property of its estate free and clear of any liens, claims, interests, and

encumbrances if any of the following requirements is satisfied: (i) applicable non-

bankruptcy law permits the sale of such property free and clear of such interest (section

363(f)(1) of the Bankruptcy Code); (ii) the entity holding the alleged lien, claim, interest,

or encumbrance consents (section 363(f)(2) of the Bankruptcy Code); (iii) such interest is

a lien, and the price at which such property is to be sold is greater than the aggregate

value of all liens on such property (section 363(f)(3) of the Bankruptcy Code); (iv) such

lien, claim, interest, or encumbrance is subject to a bona fide dispute (section 363(f)(4) of

the Bankruptcy Code); or (v) such entity could be compelled, in a legal or equitable



          3
           See Final Order, Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364, 503, 506, and 507, (I)
Authorizing the Debtors to Obtain Senior Secured Superpriority Post-Petition Financing, (II) Granting
Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
Granting Adequate Protection, (V) Modifying the Automatic Stay, and (VI) Granting Related Relief [D.I.
223] (the “DIP Order”).

                                                    13
#92269668v8
         Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 114 of 190



proceeding, to accept a money satisfaction of such lien, claim, interest, or encumbrance

(section 363(f)(5) of the Bankruptcy Code).

          FF.      For the following reasons, the provisions of section 363(f) of the

Bankruptcy Code have been satisfied:

                  i.     All alleged holders of liens or claims who did not object or

                         withdrew their objections to the Sale Transaction contemplated by

                         the Purchase Agreement are deemed to have consented. Alleged

                         holders of liens or claims who did object either had their objections

                         overruled or resolved or otherwise fall within one or more of the

                         other subsections of section 363(f) of the Bankruptcy Code,

                         including those referenced below.

                ii.      The Debtors are not aware of any remaining interests in the Assets,

                         and, if any such interests exist, they are in bona fide dispute as to

                         the extent, validity, perfection, and viability of those interests (see

                         Bankruptcy Code section 363(f)(4)).

                iii.     Other parties (if any) could be compelled to accept a money

                         satisfaction of their liens, claims, interests, or encumbrances (see

                         Bankruptcy Code section 363(f)(5)) or such interest is a lien and

                         the price at which such encumbered property is to be sold under

                         the Purchase Agreement is greater than the aggregate value of all

                         liens on such encumbered property (see Bankruptcy Code section

                         363(f)(3)).




                                               14
#92269668v8
         Case 19-11104-JTD         Doc 530-1    Filed 08/28/19        Page 115 of 190



          GG.   Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, the Assets

will be transferred to the Buyer free and clear of all Liens, Claims and/or Interests (other

than the Permitted Encumbrances and the Assumed Liabilities) with all other applicable

Liens, Claims and/or Interests to attach to the proceeds of the sale of the Assets in the

order of their priority (for the avoidance of doubt, subject to the Carve-Out), with the

validity, force, and effect that they now have as against the Assets, subject to the rights,

claims, defenses, and objections, if any, of the Debtors and all interested parties with

respect to such Liens, Claims and/or Interests and with the net proceeds from the sale of

the Assets to be available for the benefit of the Debtors’ estates.

          HH.   Accordingly, the Debtors have satisfied the standard set forth in section

363(f) of the Bankruptcy Code for selling the Assets free and clear of all Liens, Claims

and/or Interests other than the Permitted Encumbrances and the Assumed Liabilities.

          Sale Free and Clear Required by the Buyer

          II.   In connection with the Purchase Agreement, the Buyer expressly

negotiated for the protection of obtaining the Assets free and clear of all Liens, Claims

and/or Interests (including, without limitation, any potential successor liability claims)

other than the Permitted Encumbrances and Assumed Liabilities. The Buyer would have

paid substantially less consideration for the Assets or not purchased the Assets if the

Buyer were not buying the Assets free and clear of any Liens, Claims and/or Interests

(other than the Permitted Encumbrances and Assumed Liabilities).

          No Successor Liability

          JJ.   Neither the Buyer nor its affiliates, officers, directors, members, partners,

and principals or any of their respective Representatives, successors, or assigns shall be

deemed, as a result of the consummation of the Sale Transaction contemplated by the
                                        15
#92269668v8
         Case 19-11104-JTD         Doc 530-1         Filed 08/28/19    Page 116 of 190



Purchase Agreement or otherwise, to (i) be a legal successor, or otherwise be deemed a

successor, to the Debtors or the Debtors’ estates, (ii) have, de facto or otherwise, merged

or consolidated with or into any of the Debtors or any of the Debtors’ estates, (iii) be an

alter ego, a continuation, or substantial continuation of any of the Debtors or any

enterprise of any of the Debtors, or (iv) be liable for any claim based on successor

liability, transferee liability, derivative liability, vicarious liability, or any similar theories

under applicable state or federal law, or otherwise. Except as expressly set forth in the

Purchase Agreement with respect to the Assumed Liabilities and Permitted

Encumbrances, the Buyer shall have no liability or obligation of any of the Debtors

and/or their respective estates and the Buyer is not expressly or impliedly agreeing under

the terms and conditions of the Purchase Agreement to assume any of the debts or

obligations of the Debtors. Any so-called “bulk sales,” “bulk transfer,” or other similar

laws are not applicable, and compliance with such any such laws in all necessary

jurisdictions is not required, including those relating to taxes.

          KK.   The Buyer and the Debtors are not entering into the Purchase Agreement

fraudulently or in order to escape liability for the Debtors’ obligations.

          Assumption and Assignment of the Assigned Contracts and Assigned Leases
          and Interests

          LL.   Section 365(a) of the Bankruptcy Code provides that “the [debtor in

possession], subject to the court’s approval, may assume or reject any executory contract

or unexpired lease of the debtor.” It is in the best interests of the Debtors and their

respective estates to assume and assign the Assigned Contracts and Assigned Leases and

Interests to the Buyer on the effective date of the assumption and assignment of such

Assigned Contracts or Assigned Leases and Interests (“Assumption and Assignment

                                                16
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 117 of 190



Effective Date”) in accordance with the terms and conditions of the Purchase

Agreement, the Bidding Procedures Order, and this Order. The Debtors’ assumption and

assignment of the Assigned Contracts and Assigned Leases and Interests to the Buyer

meets the business judgment standard and satisfies the requirements of section 365 of the

Bankruptcy Code.      The Sale Transaction contemplated by the Purchase Agreement

provides significant benefits to the Debtors’ estates. The Debtors cannot obtain these

benefits without the assumption and assignment of the Assigned Contracts and Assigned

Leases and Interests, which are a material part of the Assets and the Sale Transaction

contemplated by the Purchase Agreement. Accordingly, the assumption and assignment

of the Assigned Contracts and Assigned Leases and Interests constitutes an exercise of

the Debtors’ sound business judgment.

          MM. Section 365(b)(1) of the Bankruptcy Code requires a debtor in possession

to cure any default and provide adequate assurance of future performance in order to

assume an unexpired lease or executory contract under which a default has occurred.

Subject to the terms and conditions set forth in the Bidding Procedures Order, the

Purchase Agreement, and this Order, on the applicable Assumption and Assignment

Effective Date (or as otherwise provided in the Bidding Procedures Order, the Purchase

Agreement, or this Order), the Seller shall pay any outstanding Cure Costs, calculated in

good faith as of the Petition Date, and any other applicable cure costs due pursuant to the

Purchase Agreement, with respect to the Assigned Contracts or Assigned Leases and

Interests and, therefore, this requirement has been satisfied, except that Buyer shall pay

any cure costs to the extent required to be paid by Buyer under Section 2.05 of the

Purchase Agreement.


                                            17
#92269668v8
         Case 19-11104-JTD       Doc 530-1     Filed 08/28/19     Page 118 of 190



          NN.   Pursuant to section 365(f) of the Bankruptcy Code, notwithstanding a

provision in an executory contract or unexpired lease, or in applicable law, that prohibits,

restricts, or conditions the assignment of such contract or lease, a debtor in possession

may assign such contract or lease if such contract or lease is assumed by the debtor in

possession in accordance with section 365 of the Bankruptcy Code, and the proposed

assignee provides “adequate assurance of future performance” of the obligations arising

under such contract or lease from and after the date of the assignment. The Debtors have

satisfied the requirements necessary to assume the Assigned Contracts and Assigned

Leases and Interests. In addition, the Debtors have demonstrated that the Buyer has the

resources to perform the obligations under such Assigned Contracts and Assigned Leases

and Interests. Accordingly, the requirements for assignment of such contracts and leases

to the Buyer under section 365(f) of the Bankruptcy Code have been satisfied. To the

extent that any party’s consent to assumption or assignment of any Assigned Contract or

Assigned Lease or Interest is required by the Bankruptcy Code and applicable non-

bankruptcy law, such party is deemed to have consented by not timely objecting to the

Motion.

          OO.   In accordance with the Bidding Procedures Order, and as evidenced by the

Notice, due and proper notice of the proposed assumption and assignment of the

Assigned Contracts and Assigned Leases and Interests to the Buyer was provided to the

non-Debtor counterparties listed on Exhibit A-1, Schedule 2.01(b)(vii)-1 and Schedule

2.05(a).

          No Fraudulent Intent

          PP.   The Purchase Agreement was not entered into, and the Sale Transaction

contemplated by the Purchase Agreement will not be consummated, for the purpose of
                                       18
#92269668v8
         Case 19-11104-JTD          Doc 530-1        Filed 08/28/19   Page 119 of 190



hindering, delaying, or defrauding the Debtors’ present or future creditors for purposes of

the Bankruptcy Code, any other applicable laws of the United States, and any applicable

laws of any state, territory, or possession thereof, or the District of Columbia. Neither the

Debtors nor the Buyer is entering into the Purchase Agreement or consummating the Sale

Transaction contemplated by the Purchase Agreement with any fraudulent or otherwise

improper purpose.

          Assets

          QQ.      The Assets constitute property of the Debtors’ estates and title thereto is

vested in the Debtors’ estates within the meaning of section 541(a) of the Bankruptcy

Code. The Debtors have all title, interest, and/or rights in the Assets required to transfer

and to convey the Assets to the Buyer, as required by the Purchase Agreement.

          Corporate or Limited Liability Company Authority

          RR.      The Debtors have (i) full power and authority to perform all of their

obligations under the Purchase Agreement and the Debtors’ prior execution and delivery

of, and performance of obligations under, the Purchase Agreement is hereby ratified, (ii)

all of the power and authority necessary to consummate the Sale Transaction

contemplated by the Purchase Agreement, and (iii) taken all actions necessary to

authorize, approve, execute, and deliver the Purchase Agreement and to consummate the

Sale Transaction contemplated by the Purchase Agreement.

          Prompt Consummation

          SS.      To maximize the value of the Assets, it is essential that the Sale

Transaction occur within the timeframe set forth in the Purchase Agreement. Time is of

the essence in consummating the Sale Transaction contemplated by the Purchase

Agreement.         The Debtors have demonstrated compelling circumstances and a good,
                                                19
#92269668v8
         Case 19-11104-JTD       Doc 530-1    Filed 08/28/19    Page 120 of 190



sufficient, and sound business purpose and justification for the immediate approval and

consummation of the transactions contemplated by the Purchase Agreement, including,

without limitation, the Sale Transaction and the assumption and assignment of the

Assigned Contracts or Assigned Leases and Interests prior to, and outside of, a chapter 11

plan. Accordingly, there is cause to lift the stay established by Bankruptcy Rules 6004

and 6006.

          Statutory Predicates

          TT.   The statutory authorization for the relief granted herein is found in

sections 105(a), 363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004,

6006, and 9014, and Local Bankruptcy Rules 2002-1, 6004-1, and 6006-1.

          Section 363 Sale

          UU.   The proposed sale of the Assets to the Buyer pursuant to the Purchase

Agreement constitutes a sale of property of the Debtors’ respective estates outside the

ordinary course of business within the meaning of section 363(b) of the Bankruptcy

Code.

          VV.   For good and valid reasons, the Court may authorize and approve a sale of

assets of a chapter 11 debtor pursuant to section 363(b) of the Bankruptcy Code without

the necessity of following the procedures and making the findings required for the

confirmation of a chapter 11 plan. Such legitimate and compelling reasons exist in this

case. Under the circumstances of the Chapter 11 Cases, the sale of the Assets to the

Buyer pursuant to sections 105(a) and 363(b) and (f) of the Bankruptcy Code is both

justified and appropriate.

          WW. The sale of the Assets to the Buyer free and clear of any and all Liens,

Claims and/or Interests (other than the Permitted Encumbrances and Assumed Liabilities)
                                            20
#92269668v8
         Case 19-11104-JTD        Doc 530-1         Filed 08/28/19   Page 121 of 190



upon the terms and conditions set forth in the Purchase Agreement is in the best interests

of the Debtors and their respective estates.

          XX.    Given the circumstances of the Chapter 11 Cases, including, without

limitation, the adequate exposure of the Debtors’ businesses to the marketplace, the

reasonable opportunity afforded other parties to make competing bids or offers for all or a

portion of the Debtors’ businesses, and the adequacy and fair value of the consideration

being paid by the Buyer under the Purchase Agreement, the proposed sale of the Assets

to the Buyer constitutes a reasonable and sound exercise of the Debtors’ business

judgment and is hereby approved in all respects.

          Retention of Jurisdiction

          YY.    It is necessary and appropriate for the Court to retain jurisdiction to, inter

alia, interpret and enforce the terms and provisions of this Order and the Purchase

Agreement, and to adjudicate, if necessary, any and all disputes concerning the

assumption and assignment of the Assigned Contracts and the Assigned Leases and

Interests and any alleged right, title, or property interest, including ownership claims,

relating to the Assets and the proceeds thereof, as well as the extent, validity, perfection,

and priority of any alleged lien or claim relating to the Debtors and/or the Assets.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

          1.     The relief requested in the Motion is granted and approved in all respects

as set forth in this Order.

          2.     The Sale Transaction contemplated by the Purchase Agreement is hereby

approved in all respects as set forth in this Order.




                                               21
#92269668v8
         Case 19-11104-JTD       Doc 530-1        Filed 08/28/19   Page 122 of 190



          3.   The Debtors are hereby authorized and directed to sell the Assets to the

Buyer upon and subject to the terms and conditions set forth in the Purchase Agreement,

the provisions of which are incorporated herein by reference as if set forth in full herein.

          4.   Each of the Debtors is hereby authorized and directed to perform,

consummate, and implement the Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement

the Purchase Agreement, and to take any and all further actions as may be necessary or

appropriate to the performance of its obligations as contemplated by the Purchase

Agreement or this Order, including paying, whether before or after the Closing, any

expenses or costs that are required to be paid in order to consummate the Sale

Transaction contemplated by the Purchase Agreement or to perform its obligations under

the Purchase Agreement or any related agreements.

          5.   Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, upon the

Closing, the Assets shall be transferred, sold, and delivered to the Buyer free and clear of

all Liens, Claims and/or Interests, other than the Permitted Encumbrances and the

Assumed Liabilities. All other Liens, Claims and/or Interests that existed against the

Assets prior to the Closing, including, without limitation, the DIP Liens, the Permitted

Senior Liens, Prepetition Liens, and Adequate Protection Liens, shall attach to the sale

proceeds the Debtors receive under the Sale Transaction (subject to the terms and

conditions set forth in the DIP Order, Bidding Procedures Order, and this Order,

including without limitation, the Carve-Out). Those Liens, Claims and/or Interests will

attach to the proceeds of the Sale Transaction in the same order of relative priority and

with the same validity, force, and effect that the holder of such Lien, Claim and/or


                                             22
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 123 of 190



Interest had against the Assets prior to Closing (including, for the avoidance of doubt, as

set forth in the DIP Order), and will be subject to any claims and defenses the Debtors

may possess with respect thereto. The interests of the holders of such Liens, Claims

and/or Interests are being adequately protected pursuant to the provisions of this Order by

having their Liens, Claims and/or Interests, if any, in each instance against the Debtors,

their estates, or any of the Assets, attach to the proceeds of the Sale Transaction

ultimately attributable to the Assets in which such creditor or interest holder alleges an

interest, in the same order of priority and with the same validity, force, and effect that

such creditor or interest holder had prior to the Sale Transaction, subject to any claims

and defenses the Debtors and their estates may possess with respect thereto.

          6.   In accordance with the Purchase Agreement, all fee interests, rights-of-

way, easements, real property interests, real rights, licenses, servitudes, permits,

privileges, and leases (surface and subsurface) owned or held by the Debtors, or

hereinafter acquired by the Debtors prior to the Closing, in each case to the extent

constituting Assets under the Purchase Agreement, constitute real property or a real

property interest, and together with the rights, tenements, appurtenant rights and

privileges related thereto (collectively, the “Real Property Interests”), shall, in

accordance with the Purchase Agreement, be transferred to the Buyer at the Closing

notwithstanding any consent rights, anti-assignment provisions, or any other provisions

purporting to prohibit or condition the transfer or assignment of such Real Property

Interests contained in such Real Property Interests, or in any other document, and all such

rights, provisions, prohibitions, and conditions shall be void and of no force and effect

with respect to the Sale Transaction.


                                            23
#92269668v8
         Case 19-11104-JTD          Doc 530-1         Filed 08/28/19   Page 124 of 190



          7.      As a result of the Sale Transaction contemplated by the Purchase

Agreement, the Buyer will not be a successor to any of the Debtors by reason of any

theory of law or equity, and the Buyer will have no liability, except as expressly provided

in the Purchase Agreement with respect to the Permitted Encumbrances and the Assumed

Liabilities, for any Liens, Claims and/or Interests against or in any of the Debtors as a

result of any application of successor liability theories.

          8.      Pursuant to sections 105(a), 363(b), and 363(f) of the Bankruptcy Code,

upon Closing, and in accordance with the Purchase Agreement, the Assets shall be

transferred to the Buyer free and clear of all liens, claims, encumbrances and interests

(subject to the Assumed Liabilities and the Permitted Encumbrances), including, without

limitation, each of the following, which are collectively referred to herein as the “Liens,

Claims and /or Interests”:

              x   liens (as that term is defined in the Bankruptcy Code), including, without
                  limitation, mechanics’, materialmens’ and other consensual and non-
                  consensual liens and statutory liens, mortgages, hypothecations, charges,
                  consents, judicial liens (as defined in the Bankruptcy Code), instruments,
                  leases, licenses, options, deeds of trust, security interests, conditional sale
                  or other title retention agreements, pledges, Encumbrances, covenants,
                  easements, servitudes, and liens and security interests granted under
                  sections 361, 363 and/or 364 of the Bankruptcy Code or an order of the
                  Court, including the interim order [Dkt. No. 62] and final order [Dkt. No.
                  223] authorizing the DIP Loans (as therein defined);

              x   interests, obligations, liabilities, demands, agreements, guaranties, options,
                  restrictions, contractual or other commitments;

              x   rights, including, without limitation, rights of first refusal, rights of offset,
                  rights to use, contract rights, Preferential Purchase Right, rights of
                  recovery, and any rights that purport to give any party a right or option to
                  effect any forfeiture, modification, right of first offer or first refusal,
                  consent, or termination of the Debtors’ or the Buyer’s interest in the
                  Assets, or any similar rights, in each case with respect to the Sale
                  Transaction;


                                                 24
#92269668v8
         Case 19-11104-JTD         Doc 530-1      Filed 08/28/19     Page 125 of 190



              x   judgments and/or decrees of any court or foreign or domestic
                  Governmental Authority or governmental entity (to the extent permitted
                  by law);

              x   charges or restrictions of any kind or nature, including, without limitation,
                  any restriction on the use, transfer, receipt of income or other exercise of
                  any attributes of ownership of the Assets, including, without limitation,
                  consent of any person or entity to assign or transfer any of the Assets, in
                  each case with respect to the Sale Transaction;

              x   debts (as that term is defined in the Bankruptcy Code), including but not
                  limited to, debts arising in any way in connection with any agreements,
                  loan documents, credit agreements, indentures, debtor-in-possession loans,
                  DIP Documents (as defined in Docket No. 223), acts, or failures to act of
                  the Debtors, any of the Debtors’ predecessors or Affiliates, or any
                  Representative of any of the Debtors, their predecessors or Affiliates;

              x   claims (as that term is defined in the Bankruptcy Code), including but not
                  limited to, all rights to payment, damages, losses, demands, judgments,
                  claims, causes of action, charges, assessments, liabilities, suits,
                  investigations, litigation, third-party actions, claims for reimbursement,
                  contribution claims, penalties, indemnity claims, exoneration or
                  exculpation claims, Royalties, Suspense Funds, alter-ego claims,
                  environmental claims or liens arising from conditions first existing on or
                  prior to the Closing (including, without limitation, the presence of
                  hazardous, toxic, polluting, or contaminating substances or waste) that
                  may be asserted on any basis, including, without limitation, under any
                  Environmental Law, claims arising under any bulk sales or similar law,
                  Tax, claims arising under any tax statutes or ordinances, including,
                  without limitation, the Internal Revenue Code of 1986, as amended, any
                  products liability, product warranty liability or similar claims,
                  intercompany claims, loans and receivables between any Debtor and
                  another Debtor or any Debtor and any non-Debtor subsidiary, Affiliate or
                  Representative of any of the foregoing, escheat, administrative expenses,
                  and pending or threatened litigation claims, arbitral proceedings or
                  proceedings by or before any Governmental Authority or any other
                  person, sanctions, penalties, costs, expenses, fees (including attorney or
                  other professional and advisor fees and costs), Liabilities, setoff rights,
                  obligations, and claims and liabilities of any kind or nature under contract,
                  agreement, understanding, or at law, in equity, or otherwise, whatsoever,
                  whether or not reduced to judgment;

              x   claims or liens in any way whatsoever relating to or arising from the
                  Assets or the Debtors’ operations or use of the Assets, including, without
                  limitation, claims or liens under the Assigned Contracts and Assigned
                  Leases and Interests arising prior to the Closing, or any liabilities
                  calculable by reference to the Debtors or their assets or operations or
                                              25
#92269668v8
         Case 19-11104-JTD         Doc 530-1     Filed 08/28/19     Page 126 of 190



                  relating to continuing conditions existing at or prior to the Closing or the
                  applicable Assumption and Assignment Effective Date;

              x   Excluded Liabilities; and

              x   to the maximum extent permitted by law, any other interest within the
                  meaning of section 363(f) of the Bankruptcy Code,

in each instance for all of the foregoing, whether known or unknown, choate or inchoate,

filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,

perfected or unperfected, allowed or disallowed, contingent or noncontingent, liquidated

or unliquidated, matured or unmatured, material or nonmaterial, disputed or undisputed,

whether arising prior to or subsequent to the commencement of these bankruptcy cases,

and whether imposed by agreement, understanding, law, equity or otherwise.

          9.      Without limiting the foregoing, and except as otherwise expressly

provided in the Purchase Agreement with respect to the Permitted Encumbrances and the

Assumed Liabilities, the Buyer shall not be liable or responsible, as a successor or

otherwise, for the Debtors’ claims or liens, whether calculable by reference to the

Debtors or their operations or under or in connection with (a) any employment or labor

agreements, (b) any pension, welfare, compensation, fringe benefit, or other employee

benefit plans, trust arrangements, agreements, practices, and programs, including, without

limitation, any pension plan of the Debtors, any medical, welfare, and pension benefits

payable after retirement or other termination of employment, or any responsibility as a

fiduciary, plan sponsor, or otherwise for making any contribution to, or in respect of the

funding, investment, or administration of, any employee benefit plan, arrangement, or

agreement (including, without limitation, pension plans) or the termination of or

withdrawal from any such plan, arrangement, or agreement, (c) the cessation of the

Debtors’ operations, dismissal of employees, or termination of employment or labor
                                        26
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 127 of 190



agreements or pension, welfare, compensation or other employee benefit plans,

agreements, practices and programs, obligations that might otherwise arise or pursuant to

(i) the Employee Retirement Income Security Act of 1974, as amended, (ii) the Fair

Labor Standards Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the Age

Discrimination and Employment Act of 1967, (v) the Federal Rehabilitation Act of 1973,

(vi) the National Labor Relations Act, or (vii) the Consolidated Omnibus Budget

Reconciliation Act of 1985, (d) worker’s compensation, occupational disease, or

unemployment or temporary disability insurance claims.

          10.   Except as expressly provided in the Purchase Agreement with respect to

the Permitted Encumbrances and the Assumed Liabilities, no person or entity, including,

without limitation, any federal, state, or local governmental agency, department, or

instrumentality, shall assert by suit or otherwise against the Buyer or its successors in

interest any Lien, Claim and/or Interest that they had, have, or may have against the

Debtors, or any Lien, Claim and/or Interest relating to or arising from the Assets or the

Debtors’ operations or use of the Assets.

          11.   The terms and provisions of the Purchase Agreement and all related

documents necessary to consummate the Sale Transaction, together with the terms and

provisions of this Order, shall be binding in all respects upon the Debtors, their estates,

their creditors, and all parties in interest, including any and all successors and assigns

(including, without limitation, any trustee appointed under the Bankruptcy Code).

          12.   Except as expressly provided in the Purchase Agreement with respect to

the Permitted Encumbrances and the Assumed Liabilities, all entities holding Liens,

Claims and/or Interests against the Assets be, and they hereby are, barred from asserting


                                            27
#92269668v8
         Case 19-11104-JTD        Doc 530-1         Filed 08/28/19    Page 128 of 190



such Liens, Claims and/or Interests against the Buyer and/or the Assets and all entities

holding such Liens, Claims and/or Interests shall be deemed to have released the Assets

to the Buyer and to have limited the assertion of their Liens, Claims and/or Interests

against the Assets (subject, in all cases, to the priority set forth in the DIP Order and the

Carve-Out) to the sale proceeds the Debtors receive for the sale of the Assets and any

other available property of the Debtors’ respective estates that does not constitute the

Assets.

          13.   This Order shall be binding upon and govern the acts of all entities,

including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, registrars of patents,

trademarks or other intellectual property, administrative agencies, governmental

departments, secretaries of state, federal and local officials, and all other persons and

entities who may be required by operation of law, the duties of their office, or contract to

accept, file, register, or otherwise record or release any documents or instruments, or who

may be required to report or insure any title or state of title in or to any of the Assets.

          14.   All Liens, Claims and/or Interests of record against the Assets, other than

the Permitted Encumbrances and Assumed Liabilities, shall, upon Closing, be terminated

as against the Assets, and all the entities described in the immediately preceding

paragraph of this Order are authorized and directed to (a) terminate all recorded Liens,

Claims and/or Interests against the Assets from their records, official, and otherwise, in

each case solely with respect to the Assets, and (b) accept for filing or recording all

instruments made or delivered by or to any of the Debtors, and all deeds or other

documents relating to the conveyance of the Assets to the Buyer.


                                               28
#92269668v8
         Case 19-11104-JTD      Doc 530-1          Filed 08/28/19   Page 129 of 190



          15.   If any person or entity that has filed statements, documents or agreements

evidencing liens or claims on or in the Assets shall not have delivered to the Debtors

prior to Closing, in proper form for filing and executed by the appropriate parties,

termination statements, instruments of satisfaction, releases of liens and easements, and

any other documents necessary for the purpose of documenting the release of all Liens,

Claims and/or Interests that the person or entity has or may assert with respect to the

Assets, the Buyer is hereby authorized to execute and file such statements, instruments,

releases, and other documents on behalf of the person or entity with respect to the Assets.

          16.   Pursuant to sections 105(a), 363, and 365 of the Bankruptcy Code,

Debtors’ assumption and assignment to the Buyer, and the Buyer’s assumption of the

Assigned Contracts and Assigned Leases and Interests, on the terms set forth in the

Purchase Agreement, is hereby approved and the requirements of section 365 with

respect thereto are hereby found and deemed to be satisfied.

          17.   The Debtors are hereby authorized in accordance with sections 105(a),

363, and 365 of the Bankruptcy Code to (a) assume and assign to the Buyer at Closing

the Assigned Contracts and Assigned Leases and Interests free and clear of all Liens,

Claims and/or Interests (other than the Permitted Encumbrances and the Assumed

Liabilities) and (b) execute and deliver to the Buyer such documents or other instruments

as Buyer deems may be necessary to assign and transfer the Assigned Contracts and

Assigned Leases and Interests to the Buyer.

          18.   Subject to the Closing, (a) to the extent provided in section 365 of the

Bankruptcy Code, any provisions in any of the Assigned Contracts and Assigned Leases

and Interests that prohibit or condition the assignment of such Assigned Contracts and


                                              29
#92269668v8
         Case 19-11104-JTD       Doc 530-1        Filed 08/28/19   Page 130 of 190



Assigned Leases and Interests or allow the party to such Assigned Contracts and

Assigned Leases and Interests to terminate, recapture, impose any penalty, condition

renewal or extension, or modify any term or condition upon the assignment of such of the

Assigned Contracts and Assigned Leases and Interests, constitute unenforceable anti-

assignment provisions which are void and of no force and effect, (b) all other

requirements and conditions under sections 363 and 365 of the Bankruptcy Code for the

assumption by the Debtors and assignment to the Buyer of each of the Assigned

Contracts and Assigned Leases and Interests have been satisfied, and (c) effective upon

the Closing, the Assigned Contracts and Assigned Leases and Interests shall be

transferred and assigned to, and from and following the Closing remain in full force and

effect for the benefit of, the Buyer, notwithstanding any provision in any of the Assigned

Contracts and Assigned Leases and Interests that prohibits, restricts, or conditions such

assignment or transfer (including but not limited to any consents to assign) and, pursuant

to section 365(k) of the Bankruptcy Code, the Debtors shall be relieved from any further

liability with respect to the Assigned Contracts and Assigned Leases and Interests after

such assumption and assignment to the Buyer at Closing.

          19.   All defaults or other obligations of the Debtors under the Assigned

Contracts and Assigned Leases and Interests, arising or accruing prior to the Closing, or

required to be paid pursuant to section 365 of the Bankruptcy Code in connection with

the assumption and assignment of the Assigned Contracts and Assigned Leases and

Interests, shall be cured by the Debtors or the Buyer, as applicable, to the extent set forth

in the Purchase Agreement. The Cure Costs set forth in the Potential Assumption and

Assignment Notice, (the “Assumption and Assignment Notice”) shall constitute the


                                             30
#92269668v8
         Case 19-11104-JTD        Doc 530-1         Filed 08/28/19   Page 131 of 190



only amounts due to the Counterparty under the Assigned Contracts and Assigned Leases

and Interests as of Closing, and no other defaults exist and no other amounts are due on

account of any facts occurring prior to Closing, whether known or unknown, whether due

or to become due, whether accrued, absolute, contingent, or otherwise, so long as such

liabilities arise out of or relate to events occurring prior to Closing.

          20.   Upon payment of the Cure Costs pursuant to the terms of this Order, the

Bidding Procedures Order, and the Purchase Agreement, and the Debtors’ assignment of

the Assigned Contracts or Assigned Leases and Interests to the Buyer under the

provisions of this Order, no default or other obligations arising or accruing prior to

Closing shall exist under any Assigned Contracts or Assigned Leases and Interests, and

each Counterparty is forever barred, estopped, and permanently enjoined from (a)

declaring a default by the Debtors or the Buyer under any such Assigned Contract or

Assigned Lease or Interest based on acts or occurrences arising prior to or existing as of

Closing, (b) raising or asserting against the Debtors or the Buyer, or the property of either

of them, any assignment fee, default, breach, or claim of pecuniary loss, or condition to

assignment, arising under or related to any of the Assigned Contracts or Assigned Leases

and Interests based on acts or occurrences arising prior to or existing as of Closing, or (c)

taking any other action against the Buyer as a result of any Debtor’s financial condition,

bankruptcy, or failure to perform any of its obligations under the relevant Assigned

Contracts or Assigned Leases and Interests based on acts or occurrences arising prior to

or existing as of Closing. Each Counterparty hereby is also forever barred, estopped, and

permanently enjoined from (y) asserting against the Debtors or the Buyer, or the property

of any of them, any default or claim arising out of any indemnity or other obligation or


                                               31
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 132 of 190



warranties for acts or occurrences arising prior to or existing as of Closing and (z)

imposing or charging against Buyer or its affiliates any rent accelerations, assignment

fees, increases, or any other fees as a result of the Debtors’ assumption and assignment

to Buyer of the Assigned Contracts or Assigned Leases and Interests.

          21.   Subject to the terms and conditions of the Purchase Agreement, and upon

the Closing, the Buyer or Debtors, as applicable in accordance with the Purchase

Agreement, shall have (a) to the extent necessary, cured or provided adequate assurance

of cure of, any default existing prior to Closing under the Assigned Contracts or Assigned

Leases and Interests within the meaning of sections 365(b)(l)(A) and 365(f)(2)(A) of the

Bankruptcy Code and (b) to the extent necessary, provided compensation or adequate

assurance of compensation to any party for any actual pecuniary loss to such party

resulting from a default prior to Closing under the Assigned Contracts or Assigned

Leases and Interests within the meaning of sections 365(b)(l)(B) and 365(f)(2)(B) of the

Bankruptcy Code.      The Debtors’ or Buyer’s obligations to pay the Cure Costs, as

applicable under the Purchase Agreement, and the Buyer’s agreement to perform the

obligations under the Assigned Contracts or Assigned Leases and Interests in accordance

with the terms of the Purchase Agreement, shall constitute adequate assurance of future

performance within the meaning of sections 365(b)(l)(C) and 365(f)(2)(B) of the

Bankruptcy Code to the extent that any such assurance is required and not waived by the

applicable Counterparty.

          22.   To the furthest extent permitted by law, any party that may have had the

right to consent to the assumption or assignment of any of the Assigned Contracts or

Assigned Leases and Interests is deemed to have consented to such assumption and


                                            32
#92269668v8
         Case 19-11104-JTD       Doc 530-1        Filed 08/28/19   Page 133 of 190



assignment for purposes of section 365(e)(2)(A)(ii) of the Bankruptcy Code if such party

failed to timely object to the assumption or assignment of such Assigned Contracts or

Assigned Leases and Interests in accordance with the Bidding Procedures Order, and the

Buyer shall be deemed to have demonstrated adequate assurance of future performance

with respect to such Assigned Contracts or Assigned Leases and Interests pursuant to

sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code. Any Counterparty to

any of the Assigned Contracts or Assigned Leases and Interests designated to be assumed

and assigned to the Buyer who has not timely filed and served an objection in accordance

with the Bidding Procedures Order shall be barred from objecting, or asserting monetary

or non-monetary defaults, with respect to any such Assigned Contracts or Assigned

Leases and Interests, and such Assigned Contracts or Assigned Leases and Interests shall

be deemed assumed by the Debtors and assigned to the Buyer at Closing in accordance

with the Purchase Agreement.

          23.   To the extent a Counterparty fails to timely object to the Cure Costs for

any Assigned Contract or Assigned Lease or Interest in accordance with the Bidding

Procedures Order, such Cure Costs shall be deemed to be finally determined and any

such Counterparty shall be prohibited from challenging, objecting to, or denying the

validity and finality of the Cure Costs at any time.

          24.   Upon and as of the Closing, the Buyer shall be deemed to be substituted

for the applicable Debtor as a party to the applicable Assigned Contract or Assigned

Lease or Interest, and the Debtors shall be relieved, pursuant to section 365(k) of the

Bankruptcy Code, from any further liability under the Assigned Contract or Assigned

Lease or Interest.


                                             33
#92269668v8
         Case 19-11104-JTD       Doc 530-1        Filed 08/28/19   Page 134 of 190



          25.   The Counterparties shall cooperate and expeditiously execute and deliver,

upon the reasonable requests of the Buyer, any instruments, applications, consents, or

other documents that may be required or requested by any public authority or other party

or entity to effectuate the applicable transfers in connection with the Sale Transaction.

          26.   From the date of the entry of this Order, the Debtors (with the consent of

the Buyer) may, in their sole discretion, settle objections to assumption and assignment of

any Assigned Contract or Assigned Lease or Interest, including to proposed Cure Costs,

without any further notice to or action by any party or order of the Court (including by

paying any agreed Cure Costs).            Subject to the occurrence of the Closing,

contemporaneously with the resolution of any such objection, the executory contract or

unexpired lease underlying such objection shall be deemed an Assigned Contract or

Assigned Lease or Interest assumed by the Debtors and assigned to the Buyer without the

necessity of obtaining any further order of the Court.

          27.   Nothing in this Order, the Motion, the Bidding Procedures Order, any

Applicable Assumption and Assignment Notice, or any other notice or any other

document is or shall be deemed an admission by the Debtors that any contract is an

executory contract or must be assumed and assigned pursuant to the Purchase Agreement

or in order to consummate the Sale Transaction.

          28.   All requirements and conditions under sections 363 and 365 of the

Bankruptcy Code for the assumption by the Debtors and assignment to the Buyer of the

Assigned Contracts and Assigned Leases and Interests have been satisfied. Each of the

Assigned Contracts and Assigned Leases and Interests shall be deemed to be valid,

binding, and in full force and effect and enforceable in accordance with their terms as of


                                             34
#92269668v8
         Case 19-11104-JTD       Doc 530-1        Filed 08/28/19   Page 135 of 190



the Closing, subject to any amendments or modifications agreed to between a

Counterparty and the Buyer. Upon the Closing, in accordance with sections 363 and 365

of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested with all right,

title, and interest of the Debtors in and under the Assigned Contracts and Assigned

Leases and Interests, and each of the Assigned Contracts and Assigned Leases and

Interests shall be fully enforceable by the Buyer in accordance with its respective terms

and conditions. To the extent provided in the Purchase Agreement, the Debtors shall

cooperate with, and take all actions reasonably requested by, the Buyer to effectuate the

foregoing.

          29.   The assumption and assignment of the Assigned Contracts and the

Assigned Leases and Interests will not be effectuated if the Closing does not occur and

the Purchase Agreement is terminated.

          30.   Within ten Business Days after the Closing, the Debtors shall file with the

Court a list of Assigned Contracts, Assigned Leases and Interests, Excluded Contracts,

Excluded Leases, and Designated Agreements and shall serve a copy of such list to each

non-Debtor Counterparty on the lists, and such lists shall be updated or supplemented

from time to time as necessary or at the request of the Buyer, provided that any updated

or supplemental list need only be served upon those non-Debtor Counterparties to such

contracts or leases directly affected by such updated or supplemental list.

          31.   Each non-Debtor counterparty to an Assigned Contract or Assigned Lease

or Interest shall be forever barred, estopped, and permanently enjoined from asserting

against the Buyer or its property (including, without limitation, the Assets), any fee,

acceleration, increase, default, breach, claim (including any counterclaim, defense, or


                                             35
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 136 of 190



setoff capable of being asserted against the Debtors), pecuniary loss, or condition to

assignment existing or on account of any facts occurring prior to Closing or as a result of

the Petition Date.

          32.   The Debtors are hereby authorized to (a) take such corporate action as

may be necessary to implement the provisions of the Purchase Agreement and any other

document executed by the Debtors in connection therewith and (b) execute and file any

necessary document with any appropriate secretary of state. This Order shall constitute

all approvals and consents, if any, required by the laws of any state necessary to file,

record, and accept such documents.

          33.   To the greatest extent available under applicable law, the Buyer shall be

authorized, as of the Closing, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Assets, and all

such licenses, permits, registrations, and governmental authorizations and approvals are

deemed to have been transferred to the Buyer as of the Closing.

          34.   The Purchase Agreement has been negotiated and executed, and the Sale

Transaction contemplated by the Purchase Agreement are and have been undertaken, by

Debtors, the Buyer, and their respective representatives at arm’s length, without collusion

and in “good faith,” as that term is defined in section 363(m) of the Bankruptcy Code.

Accordingly, the reversal or modification on appeal of the authorization provided herein

to consummate the Sale Transaction shall not affect the validity of the Sale Transaction

or any term of the Purchase Agreement, and shall not permit the unwinding of the Sale

Transaction. The Buyer is a good faith purchaser within the meaning of section 363(m)




                                            36
#92269668v8
         Case 19-11104-JTD      Doc 530-1        Filed 08/28/19   Page 137 of 190



of the Bankruptcy Code and, as such, is entitled to the full protections of section 363(m)

of the Bankruptcy Code.

          35.   None of the Debtors nor the Buyer has engaged in any conduct that would

cause or permit the Purchase Agreement or the Sale Transaction to be avoided, or

damages or costs to be imposed, under section 363(n) of the Bankruptcy Code. The

consideration provided by the Purchaser for the Assets under the Purchase Agreement is

fair and reasonable, and the Sale Transaction may not be avoided under section 363(n) of

the Bankruptcy Code.

          36.   At the Closing, the Debtors shall retain $[z] from the sale proceeds from

the Sale Transaction, which amount the Debtors shall be permitted to utilize as Cash

Collateral pursuant to the terms of the DIP Order. In full satisfaction of the Debtors’

obligations under section 5.2(b) of the DIP Credit Agreement with regard to the Sale

Transaction, the Debtors shall use the remaining sale proceeds to repay the DIP Loans.

          37.   Nothing contained in any plan of reorganization (or liquidation) confirmed

in the Chapter 11 Cases, any order confirming any plan of reorganization (or liquidation),

or any other order of any type or kind entered in the Chapter 11 Cases or any related

proceeding, including any subsequent chapter 7 case, shall conflict with or derogate from

the provisions of the Purchase Agreement or the terms of this Order.

          38.   The Debtors are authorized to execute, acknowledge, and deliver such

deeds, assignments, conveyances, and other assurances, documents, and instruments of

transfer, and to take such other actions as may be reasonably necessary to perform the

terms and provisions of the Purchase Agreement and all other agreements related thereto

(including any documents relating to the repayment of the DIP Loans (as such term is


                                            37
#92269668v8
         Case 19-11104-JTD      Doc 530-1           Filed 08/28/19   Page 138 of 190



defined in the DIP Order)), and the Debtors are authorized to take any other action that

reasonably may be requested by the Buyer for the purpose of assigning, transferring,

granting, and conveying any or all of the Assets, or by the DIP Secured Parties in

connection with evidencing the repayment of the DIP Obligations or the release of any

DIP Liens.

          39.   Notwithstanding Bankruptcy Rules 6004, 6006, and 7062 and any other

applicable Bankruptcy Rules or applicable Local Rules to the contrary, this Order shall be

effective immediately upon entry and shall not be subject to any stay in the

implementation, enforcement, or realization of the relief granted herein.

          40.   The Court retains jurisdiction, even after the closing of the Chapter 11

Cases, with respect to all matters arising from or related to the enforcement of this Order,

including the authority to do the following:

                (a)    interpret, implement, and enforce the terms and provisions of this

                       Order, the Purchase Agreement, and any other agreement executed

                       in connection therewith;

                (b)    protect the Buyer, or any of the Assets, against any Liens, Claims

                       and/or Interests;

                (c)    resolve any disputes arising under or related to the Purchase

                       Agreement, the Sale Transaction, or the Buyer’s peaceful use and

                       enjoyment of the Assets, whether or not a plan of reorganization

                       (or liquidation) has been confirmed in the Chapter 11 Cases and

                       irrespective of the provisions of any such plan or order confirming

                       any such plan;


                                               38
#92269668v8
         Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 139 of 190



                (d)    adjudicate all issues concerning all Liens, Claims and/or Interests

                       in and to the Assets, including the extent, validity, enforceability,

                       priority, and nature of all such Liens, Claims and/or Interests;

                (e)    adjudicate any and all issues and/or disputes relating to the

                       Debtors’ right, title, or interest in the Assets and the proceeds

                       thereof, the Motion, and the Purchase Agreement; and

                (f)    adjudicate any and all remaining issues concerning the Debtors’

                       right and authority to assume and assign the Assigned Contracts

                       and Assigned Leases and Interests to the Buyer and resolve any

                       objections to Cure Costs or any other objections by non-Debtor

                       counterparties to any additional contracts or leases that the Buyer

                       may elect, in accordance with the Purchase Agreement and the

                       Bidding Procedures Order, to become Assigned Contracts or

                       Assigned Leases and Interests and determine the Buyer’s rights

                       and obligations with respect to such assignment and the existence

                       of any default under any Assigned Contract or Assigned Lease or

                       Interest.

          41.   The provisions of this Order are nonseverable and mutually dependent.

          42.   No bulk sales law or any similar law of any state or other jurisdiction shall

apply in any way to the Sale Transaction contemplated by the Purchase Agreement.

          43.   Nothing in this Order or the Purchase Agreement releases, nullifies,

precludes or enjoins the enforcement of any valid police or regulatory liability to a

governmental unit to which the Buyer may be subject to as the post-sale owner or


                                               39
#92269668v8
           Case 19-11104-JTD         Doc 530-1        Filed 08/28/19   Page 140 of 190



  operator of any Asset after the date of entry of this Order. Nothing in this Order or the

  Purchase Agreement authorizes the transfer or assignment of any governmental (a)

  license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the

  discontinuation of any obligation thereunder, without compliance with all applicable

  legal requirements and approvals under police or regulatory law. Nothing in this Order

  divests any tribunal of any jurisdiction it may have under police or regulatory law to

  interpret this Order or to adjudicate any defense asserted under this Order.

            44.   The Purchase Agreement and any related agreements, documents, or

  instruments may be modified, amended, or supplemented by the parties thereto in

  accordance with the terms thereof, without further order of the Court, so long as any such

  modification, amendment, or supplement does not have an adverse effect in any material

  respect on the Debtors’ estates.

            45.   The failure specifically to include any particular provisions of the

  Purchase Agreement in this Order shall not diminish or impair the efficacy of such

  provision, it being the intent of the Court that the Purchase Agreement and each and

  every provision, term, and condition thereof be authorized and approved in its entirety.



Dated:     [        ], 2019
           Wilmington, Delaware



                                         THE HONORABLE JOHN T. DORSEY
                                         UNITED STATES BANKRUPTCY JUDGE




                                                 40
  #92269668v8
         Case 19-11104-JTD    Doc 530-1        Filed 08/28/19   Page 141 of 190



                                    Exhibit A

                             Asset Purchase Agreement




                                          41
#92269668v8
Case 19-11104-JTD   Doc 530-1    Filed 08/28/19   Page 142 of 190
                                                        CONFIDENTIAL



                                                      ([HFXWLRQ9HUVLRQ




                         SCHEDULES

                             to the

              ASSET PURCHASE AGREEMENT

                    dated as of July 24, 2019

                         by and among

           EDGEMARC ENERGY HOLDINGS, LLC,

                    THE EM SUBSIDIARIES

                             AND

          DIVERSIFIED GAS & OIL CORPORATION
     Case 19-11104-JTD       Doc 530-1    Filed 08/28/19    Page 143 of 190



                         Section 1.1(a) – EM Subsidiaries

1. EM Energy Manager, LLC

2. EM Energy Employer, LLC

3. EM Energy Ohio, LLC

4. EM Energy Pennsylvania, LLC

5. EM Energy West Virginia, LLC

6. EM Energy Midstream Ohio, LLC

7. EM Energy Midstream Pennsylvania, LLC

8. EM Energy Keystone, LLC
      Case 19-11104-JTD       Doc 530-1     Filed 08/28/19   Page 144 of 190



                    Section 1.1(b) – Sellers’ Knowledge Persons

1. Callum Streeter, CEO

2. Alan Shepard, CFO

3. Jeff Dierdorf, Safety and Environmental Director

4. Dustin Jamieson, Land Director

5. Hugh Caperton, Asset Development Director
      Case 19-11104-JTD       Doc 530-1    Filed 08/28/19     Page 145 of 190



                        Section 1.01(c) – Buyer’s Knowledge

1. Brad Gray, Executive Vice President and Chief Operating Officer

2. Jim Rode, Executive Vice President – Business Development
Case 19-11104-JTD        Doc 530-1        Filed 08/28/19     Page 146 of 190



                     Section 1.01(d) – Allocated Value



  Allocated Value:      Producing Wells

        LEASE             COUNTY           STATE   Allocated Value      Total
  MERLIN 10 PPH         WASHINGTON         OH           $1,032,369
  MOONRAKER 2 PPH       MONROE             OH           $2,431,682
  NICK NACK 4 PPH       MONROE             OH           $3,866,225
  ODD JOB 4 PPH         MONROE             OH             $525,861
  NICK NACK 2 PPH       MONROE             OH           $4,529,964
  ODD JOB 10 PPH        MONROE             OH           $1,005,691
  MOONRAKER 1 PPH       MONROE             OH           $6,007,235
  MOONRAKER 3 PPH       MONROE             OH           $5,719,817
  ZORIN 6 PPH           MONROE             OH           $5,561,123
  ZORIN 8 PPH           MONROE             OH           $3,894,668
  ZORIN 2 PPH           MONROE             OH           $6,433,138
  ZORIN 4 PPH           MONROE             OH           $3,966,233

                                                      $44,974,004       $44,974,004
  Allocated Value:      DUC Wells

       LEASE              COUNTY           STATE   Allocated Valuie     Total
  VALENKA 2 PPH         MONROE             OH           $1,439,509
  VALENKA 4 PPH         MONROE             OH           $1,771,549
  VALENKA 6 PPH         MONROE             OH           $1,814,938

                                                       $5,025,996         $5,025,996



                                                   TOTAL                $50,000,000
      Case 19-11104-JTD     Doc 530-1    Filed 08/28/19   Page 147 of 190



                  Section 2.01(b)(vii)-1 – Operating Agreements

1. Model Form Operating Agreement, dated June 13, 2014, between EM Energy Ohio
   LLC (operator) and Triad Hunter LLC (non-operator)
      Case 19-11104-JTD   Doc 530-1   Filed 08/28/19    Page 148 of 190



                      Section 2.05(a) – 365 Contracts

1. See attached
                                                  Case 19-11104-JTD                                                         Doc 530-1                                         Filed 08/28/19      Page 149 of 190




EdgeMarc 365 Contracts (OH)



                              Counterparty                                        Debtor                                                                           Contract Description                                               File Name (for Non-Oil and Gas leases)
A.E.S. SPECIALIZED SERVICES                               EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 4, 2014                                   15796.1-AES_Specialized_Services_2-4-14.pdf
AARON W. ERB AND MICHELLE L. KIEFER-ERB, MARRIED          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056824000
AARON W. KERR AND DOUGLAS B. KIEFUFF, MARRIED             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
ADLER TANK RETALS                                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 5, 2013                                   15793.1-Adler_Tank_Rentals_LLC_MSA-11-5-13.pdf
AES DRILLING FLUIDS LLC                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated October 22, 2013                                   15795.1-AES_Drilling_Fluids_Holdings,_LLC_MSA-10-22-13.pdf
AIM SERVICES CO.                                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 16, 2014                                       15797.1-Aim_Services_Company_5-16-14.pdf
ALACH H. COLE AND BEVERLY A. COLE                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003002.0000
ALAN W. WEST                                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
ALBERT DONALD ROSENLIEB AND VIRGINIA C. ROSENLIEB,        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-023010.1000
ALBERT E. LEASURE AND SHARON E. LEASURE                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001114.0000
ALBIN ROVAN (SINGLE MAN)                                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009004.0000
ALEATHEA I. KAMPRAS AND STEPHEN R. JONES, W/H             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047027.0000
ALEX E. PARIS CONTRACTING CO.                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 15, 2017                                 60243.1-AlexParis_MSA_9.15.17.pdf
ALLEGHENY MINERAL CORP.                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 13, 2013                                  15799.1-Alleghney_Mineral_Corporation_MSA-3-13-13.pdf
ALLEN B. CRANE AND SHEILA L. CRANE                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010014.0000
ALLIED HORIZONTAL WIRELINE SERVICES                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 18, 2012                                      16003.1-Horizontal_Wireline_Services_MSA_-_6-2012.pdf
ALLTEK STAFFING & RESOURCE GROUP                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 21, 2017                                  50134.1-AllTek_MSA_2.21.2017.pdf
ALS ENVIRONMENTAL-MIDDLETOWN                              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 4, 2014                                     15802.1-ALS_Environmental_Middletown_MSA-8-4-14.pdf
ALTUS INTERVENTION USA INC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 6, 2018                                       82875.1-Altus_Interventions_MSA_7.6.18.pdf
AMBER D. LEE                                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001012.0000
AMBER D. LEE                                              EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-001012.1000
AMEC FOSTER WHEELER ENVIRONMENTAL & INFRASTRUCTURE INC.   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 5, 2017                                       56022.1-Amec_Foster_Wheeler_MSA_6.5.17.pdf
AMERICAN ENERGY, INC                                      EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 26, 2018                                 89228.1-American_Energy_MSA_9.26.18.pdf
AMERICAN MUD WORKS PARTNERS, LTD                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 26, 2018                                  101244.1-American_Mud_Works_MSA_12.20.18.pdf
AMERICAN WELL SERVICE                                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 4, 2013                                   15803.1-American_Well_Service_LLC_MSA-11-4-13.pdf
AMERISAFE CONSULTING & SAFETY SERVICES LLC                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June, 8 2014                                       15804.1-Amerisafe_Consulting_and_Safety_Services_LLC_MSA-6-8-14.pdf
AMY L. AND DAVID R. WEZENSKY                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
ANCHOR DRILLING FLUIDS USA INC                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 25, 2015                                  15806.1-ANCHOR_DRILLING_FLUIDS_MSA.pdf
ANCHOR OILFIELD SERVICES, LLC                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 5, 2015                                      17769.1-Anchor_Oilfield_Services_LLC_MSA_3-5-15.pdf
ANGELA WEDDLE, UNMARRIED                                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046021.0000
ANITA K. WEST                                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
ANTHONY NAZAR, AKA ANTHONY NAZAR, JR., SINGLE             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-004015.0000
ANTIOCH COMMUNITY VOLUNTEER FIRE DEPARTMENT               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001050.0000
APPALACHIAN OILFIELD SERVICES LLC                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated October 10, 2013                                   15810.1-Appalachian_Oilfield_Services_LLC_MSA-10-10-13.pdf
APPALACIAN DRILLING SERVICES                              EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 24, 2013                                       15809.1-Appalachian_Drilling_Services_Inc_MSA-5-24-13.pdf
APPROVED SITE SERVICES                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 7, 2018                                   94379.1-Approved_Site_Services_MSA_11.7.18.pdf
ARCHROCK PARTNERS                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 14, 2018                                       75581.1-Archrock_Partners_MSA_5.14.2018.pdf
ARM GROUP INC.                                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 25, 2012                                     15813.1-ARM-Edgemarc_Executed_MSA.pdf
ARM GROUP INC.                                            EdgeMarc Energy Holdings, LLC                       Letter Agreement for Professional Services - dated September 22, 2015               28299.1-ARM_Letter_Agreement_-_Edgemarc_9_22_15.pdf
ARM GROUP INC.                                            EM Energy Ohio, LLC                                 Base Contract for Sale and Purchase of Natural Gas (OH) - dated September 4, 2015   58559.1-NAESB_ARM.pdf
ARVILLE E. RUTTER AND HOPE E. RUTTER                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002012.0000
ATLAS COPCO                                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 5, 2014                                       15818.1-Atlas_Copco_Mining_Rock_Excavation_Construction_LLC_6-5-15.pdf
AVEDA TRANSPORTATION AND ENERGY SERVICES                  EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 7, 2013                                        16295.1-Rodan_Transport_Ltd_MSA-5-7-13.pdf
AXMEN TREE SERVICE                                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 13, 2018                                  69456.1-AxMan_Tree_Service_MSA_1.14.18.pdf
B & B OILFIELD EQUIP. CORP.                               EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 26, 2012                                  15821.1-B_and_B_Oilfield_Equipment_MSA-12-26-12.pdf
B&L PIPECO SERVICES, INC                                  EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated August 28, 2013                                    16144.1-Pipeco_Services_Inc__MSA_8-28-13.pdf
B&W SMITH EXC.                                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 27, 2017                                 60244.1-BW_Smith_MSA_9.27.17.pdf
BADGER DAYLIGHTING CORP                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 25, 2013                                     15822.1-Badger_Daylighting_Corp_MSA-3-25-13.pdf
BAKER HUGHES OILFIELD OPERATIONS                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 8, 2013                                      15824.1-Baker_Hughes_Incorporated_MSA-3-8-13.pdf
BEDROCK PETROLEUM CONSULTANTS, LLC                        EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 7, 2014                                      15826.1-Bedrock_Petroleum_Consultants_3-7-14.pdf
BEEMAC TRUCKING                                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 26, 2018                                      83329.1-Beemac_Trucking_MSA_7.26.18.pdf
BEHRENS AND ASSOCIATES, INC                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 5, 2018                                      70337.1-Behrens_and_Associates_MSA_3.8.18.pdf
BELL SUPPLY COMPANY                                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 6, 2013                                  15827.1-Bell_Supply_Company_MSA-9-6-13.pdf
BELL SUPPLY COMPANY                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 14, 2015                                     19136.1-Bell_Boys_Trucking_MSA_4-14-15.pdf
BELMONT AGGREGATES INC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 28, 2017                                      56229.1-Belmont_Aggregates_MSA_6.28.17.pdf
BENJAMIN BARLOW                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
BERNARD L. MONTGOMERY AND CAROL J. MONTGOMERY             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055960000
BETTY J. DANIEL                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
BETTY L. ROSE AND DONALD F. SANDER, W/H                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
BETTY S HRUSKA                                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009033.0000
BETTY S. HRUSKA                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003013.0000
BETTY S. HRUSKA                                           EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-003005.0000
BETTY S. HRUSKA                                           EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-009034.0000
BEVERLY D. BROWN                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001109.0000
BEVERLY M. SWAN AND MARK A. SWAN                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
BHS FOUNDATION                                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 2, 2017                                        53607.1-BHS,_Inc_MSA_5-2-17.pdf
BILL AND DEBRA COVERT, LINDA SNODGRASS ET AL             EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-002028.0000
BILL COVERT AND DEBRA COVERT, ETAL                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002028.0000
BILL MOATS AND JOYCE MOATS                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003011.0000
BILLIE E. YESTER AND DONNA YESTER                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-006007.0000
BILL'S BIT SERVICE LLC                                    EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 13, 2013                                      15831.1-Bills_Bit_Service_LLC_MSA-6-13-13.pdf
BJ SERVICES, LLC                                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 19, 2017                                       55043.1-BJ_Services_MSA_5.19.17.pdf
BLACK BEAR ENERGY SERVICES, INC                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 4, 2012                                   15843.1-Black__Bear_Energy_Services_Inc_MSA-12-4-12.pdf
BLACK DIAMOND EQUIPMENT RENTALS, LLC                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 4, 2013                                       15844.1-Black_Diamond_Equipment_Rental_MSA-6-4-13.pdf
BLACK INK ROYALTIES, LLC                                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009007.0000
BLACKHAWK SPECIALTY TOOLS, LLC                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 25, 2013                                      15845.1-Blackhawk_Specialty_Tools_LLC_MSA-6-25-13.pdf
BLUE RACER MIDSTREAM, LLC                                 EM Energy Ohio, LLC                                 Gas Gathering, Processing, and Frcationation Agreement - dated December 4, 2014     18146.1-EdgeMarc_-_Blue_Racer_Executed_GGPA.pdf
BLUELINE RENTAL LLC                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 30, 2017                                     52452.1-BlueLine_Rentals_MSA_3-30-2017.pdf
BLUEWATER, INC                                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 18, 2013                                  15847.1-Bluewater_Inc._MSA-12-18-13.pdf
BOARD OF TRUSTEES OF BENTON TOWNSHIP                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-016018.0000
BOBBY NAPIER AND GLADYS NAPIER                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017029.0000
BOBCAT NORTH LIMA LLC                                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 4, 2018                                  88608.1-Bobcat_MSA_9.4.18.pdf
BONITA WEST WOOD                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
BONNIE HEIL, DALE A. DIETZ, WHITTAKER, ETAL              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-025005.0000
BONNIE HEIL, ETAL                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017020.0000
BONNIE HEIL, U/M, WARREN A & LINDA WHITTAKER             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-025005.0000
BOP ABSTRACT, LLC                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 19, 2017                                  65835.1-BOP_Abstract_-_EdgeMarc_MSA_12.19.17.pdf
                                                     Case 19-11104-JTD                                                    Doc 530-1                                        Filed 08/28/19   Page 150 of 190




BOP ACQUISITION                                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 1, 2013                                   15841.1-BOP_Land_Services_LP_MSA-6-1-13.pdf
BOP ACQUISITION                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 19, 2017                              65834.1-BOP_ACQ_-_EdgeMarc_MSA_12.19.17.pdf
BRAD POSTLE AND AMY POSTLE, HUSBAND AND WIFE            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-022007.0000
BRANDI L. BINEGAR                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001108.0000
BRAYMAN CONSTRUCTION CORP                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 11, 2017                                   56023.1-Brayman_MSA_5.11.17.pdf
BRENDA K MOTICH AND GREGORY A MOTICH, W/H               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 10-023012.0000
BRENDA SIMMONS, FKA BRENDA MOORE, DIVORCED              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045014.0000
BRENT & JENNIFER MCCONNELL; JAMES DUNPHY                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016003.0000
BRENT D. TAYLOR AND TIFFANY E. TAYLOR                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150057336000
BRENT D. TAYLOR AND TIFFANY E. TAYLOR                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-020015.0000
BRIAN D. AND SHEILA D. TURNER                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046004.0000
BRIAN J. VINCENT                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010025.0000
BRIAN MATTHEW NETHING AND STACY KAY NETHING             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150058936000
BRONCO OILFIELD SERVICES                                EM Energy Employer, LLC                             Master Service Agreement - dated June 4, 2013                                   Bronco_Energy_Services_MSA-6-4-13 - Copy.pdf
BRUCE A. SAFREED AND CONNIE F. SAFREED                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002013.0000
BRUCE A. SAFREED AND CONNIE F. SAFREED                  EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-002013.0000
BRUCE E. JONES AND JUDY L. JONES                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042006.0000
BRUCE L. BINEGAR AND KIMBERLY L. BINEGAR                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001065.0000
BRUCE R. AND JAMIE L. HAUGHT                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010006.0000
BRUNER LAND COMPANY                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056476000 (Unit)
BRUNER LAND COMPANY, INC.                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002011.0000
BRUNER LAND COMPANY, INC. AN OHIO CORPORATION           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010020.0000
BRYAN E. KAHRIG                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017012.0000
BUCKEYE BRINE, INC                                      EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 30, 2017                                59432.1-Buckeye_Brine_MSA_9.15.17.pdf
BUD BEHLING LEASING, INC                                EM Energy Employer, LLC                             Master Lease Agreement - dated February 13, 2014                                60137.1-Master_Lease_Agreement_-_BBL.pdf
C&J SPEC-RENT SERVICES, INC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 3, 2017                                    C and J_MSA_5.3.17.pdf
C. M. SMITH OR BERNICE SMITH                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054120000
CARL E. DYE AND MARRENE L . DYE                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
CARLES E. THOMAS JR. AND TINA MAY THOMAS                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047011.0000
CAROL Y. WRIGHT AND DEREK D. WRIGHT, W/H                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-022002.0000
CAROL-LYNN M. HENRY                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010024.0000
CAROLYN M. STEVENSON AND DAVID E. STEVENSON             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-016012.0000
CASEY J. STRAHLER AND ALICIA C. STRAHLER                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054294000
CASTELLI DEVELOPMENT CORPORATION                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 18, 2018                               67305.1-Castelli_Oil_and_Gas_MSA_1.18.18.pdf
CATHEDRAL ENERGY SERVICES                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 31, 2018                               94381.1-Cathedral_Energy_MSA_11.9.18.pdf
CATHY LOUISE HOOPER RIST, ETAL                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017012.0000
CDK PERFORATING LLC                                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated January 23, 2013                               15912.1-CDK_Perforating_MSA-1-23-13.pdf
CENERGY INTERNATIONAL SVC, LLC                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 21, 2013                              15913.1-CENERGY_MSA.pdf
CESO INC                                                EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 23, 2013                                 15914.1-CESO_Inc._MSA-4-23-13.pdf
CHARLENE D MCCONNELL                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025018.0000
CHARLES & VICKIE ROBERTS                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009024.0000
CHARLES E. BROWN AKA CHARLES EDSON BROWN AND VIRGI      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045002.0000
CHARLES E. WEBER                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046006.0000
CHARLES J. MINGER AND CORRINA L. MINGER                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009036.0000
CHARLES L. AND BEVERLY DORNBUSCH                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009024.0000
CHARLES R. AND DOROTHY M. WIERER                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
CHARLES R. PIATT                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046009.0000
CHARLOTTE LORAINE AND JOSEPH R. ENGLE                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005009.0000
CHARLOTTE MCCOY                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047001.1000
CHEMSTREAM, INC.                                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 31, 2017                               62386.1-Chemstream_MSA_10.31.17.pdf
CHEMTREAT                                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 8, 2018                               94382.1-ChemTreat_MSA_11.8.18.pdf
CHEMTREAT, INC.                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Lease Agreement - dated November 8, 2018                                 101245.1-ChemTreat_MSA_11.8.18.pdf
CHERYL E & GARY W TRUAX                                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047003.0000
CHERYL MAGYAR                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042001.0000
CHESTER J. AND B. LYNN COVERT                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
CHRISTINE L. WHITEHEAD AND JIMMY W. WHITEHEAD, W/H      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-019001.0000
CHRISTOPHER COLLINS                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009019.0000
CHRISTOPHER COLLINS                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001001.0000
CHRISTOPHER E. BINEGAR AND ANGELA M. BINEGAR            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002026.0000
CHRISTOPHER E. BINEGAR AND ANGELA M. BINEGAR            EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-002026.0000
CHRISTOPHER J. AND LYNDA M. KEYLOR                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-044013.0000
CHRISTOPHER S. SPANGLER AND PENNY SPANGLER, H/S AN      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045017.0000
CHROME CONSULTING SERVICES LLC                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 15, 2019                               101246.1-Chrome_Consulting_Services_MSA_1.15.19.pdf
CHURCH OF CHRIST AT WARNER, BY TIMOTHY B. STEWART       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320057860000
CINDY K. AND STEVE ANDREASEN                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
CITADEL CASING SOLUTIONS, LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 12, 2017                                   54532.1-Citadel_MSA_5.12.2017.pdf
CIVIL & ENVIRONMENTAL CONSULTANTS, INC.                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 8, 2018                               94380.1-CECI_Inc._MSA_11.8.18.pdf
CJ HOLDING CO.                                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 4, 2017                                    53608.1-CJ_Holding_Co.__MSA_5.4.17.pdf
CLARENCE R., SARAH A., MARTIN D., SHIRLEY TROYER        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054608000
CLARIANT CORPORATION                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 14, 2017                                 51531.1-Clariant_MSA_3.14.17.pdf
CLUTCH ENERGY SERVICES, LLC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 13, 2018                                 72674.1-Clutch_MSA_4.10.18.pdf
CMO CONSULTING LLC                                      EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 9, 2018                                 84588.1-CMO_Consulting_MSA_8.15.18.pdf
CNX GAS COMPANY LLC                                     EM Energy Ohio, LLC                                 Contract for Sale & Purchase of Natural Gas - dated October 30, 2017            64168.1-2017_10_30_CNX_-_Edgemark_NAESB.pdf
COEN ENERGY, LLC                                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 15, 2017                                58204.1-Coen_Energy_LLC_MSA_8.15.17.pdf
COEN OIL COMPANY                                        EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated August 16, 2013                                15920.1-Coen_Oil_Companyu_8-16-13.pdf
COMPLETE DRILLING SOLUTIONS                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 11, 2017                               60746.1-Complete_Drilling_Solutions_MSA_10.13.17.pdf
COMPLIANCE SERVICES LLC                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 7, 2014                                    15924.1-Compliance_Services_LLC_5-7-14.pdf
CONNIE & HARRY CHRISTMAN, FREDERICK STOEHR, DELORE      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009013.0000
CONNIE S. AND WILLIAM A. MACEK                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047007.0000
CONSOLIDATED WELLSITE SERVICES, LLC                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 6, 2017                               62490.1-Consolidated_Wellsite_Services_MSA_11.13.17.pdf
CONTRACTOR TRANSPORT LLC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 16, 2017                                 51532.1-Contractor_Transport_MSA_3.16.17.pdf
CORE LABORATORIES, LP                                   EM Energy Employer, LLC                             Master Service Agreement - dated December 2, 2015                               41335.1-Core_Labratory__12_02_15.pdf
CORY R. FOX, INC.                                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 22, 2013                                 15974.1-Fox's_Water_Service_dba_MSA-4-22-13.pdf
COSTY'S ENERGY SERVICES, LLC                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 12, 2017                               61577.1-Costy's_Energy_Services_MSA_10.12.17.pdf
CROSSFIRE PRODUCTION SERVICES LLC                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 17, 2012                              15927.1-Crossfire_Production_Services_LLC_MSA-12-17-12.pdf
CRYSTAL R. PRICE, SINGLE                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010023.0000
CS TRUCKING                                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated October 4, 2013                                15921.1-CS_TRUCKING,_LLC_MSA-10-4-13.pdf
CURTIS L STINE & ANNE MORRISON                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
CURTIS L. STINE AND ANNE MORRISON                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
CYNTHIA S. HARTER A.K.A. CYNTHIA SUE GROSS              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-019001.0000
D. JANEEN S. AND SCOTT COLLINSON                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
                                                        Case 19-11104-JTD                                                    Doc 530-1                                           Filed 08/28/19   Page 151 of 190




D. JERALDINE LOWE                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059531000
DAC ENERGY, LLC                                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 24, 2018                                   88609.1-DAC_MSA_8.29.18.pdf
DALE AND SANDRA DIETRICH                                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025001.0000
DALE DIETRICH AND SANDRA DIETRICH                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-003014.0000
DALTON D. HOGUE AND REBECCAS J. SIMS ET ALDAMIEN          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042015.0000
POSEY AND TONYA POSEY, MARRIED                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320057712000
DANIEL AND STEFANY LYNN KINCH                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010010.0000
DANIEL B. KIGGANS AND CINDY D. KIGGANS, HUSBAND AN        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025053.0000
DANIEL B. KIGGANS AND CINDY D. KIGGANS, HUSBAND AN        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025056.0000
DANIEL L. CRAWFORD & VICTORIA R. CRAWFORDDANIEL           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008002.0000
R, KIGGANS AND CINDY D. KIGGANS                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025052.0000
DANIELLE M. WEDDLE                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047023.0000
DARELL R. SPEARS AND JOYCE SPEARS                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150057412001
DARRELL K. FULTZ AND MONTIE W. FULTZ                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010005.0000
DARREN C. LAUER                                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056080000
DAVID CLINE AND ELSIE L. CLINE                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047003.0000
DAVID DULINSKI AND HEATHER DULINSKI                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016008.0000
DAVID E. BRIGHTBILL                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059538000
DAVID E. PIERCE                                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042014.0000
DAVID E. WINKEL                                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
DAVID F. MILLER AND SELINA A. MILLER                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055140000
DAVID H. WHITE, MARRIED                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320057744000
DAVID J. SHAPLEY AND SHAWNDRA S. SHAPLEY                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-030031.0000
DAVID JAMES WEST JR. AND BRANDEE WEST                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
DAVID L. JONES                                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043025.0000
DAVID M. BYRD AND SHEILA J. BYRD, HUSBAND AND WIFE        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001018.0000
DAVID O. PEERY AND PATRICIA S. PEERY                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010020.0000
DAWOOD ENGINEERING, INC.                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 19, 2017                                     57108.1-Dawood_MSA_7.19.17.pdf
DAWSON GEOPHYSICAL COMPANY                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated August 7, 2012                                    15931.1-Dawson_Geophysical_Company_MSA-8-7-12.pdf
DDC LLC                                                    EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 23, 2013                                    15928.1-DDC_LLC_MSA-10-4-13.pdf
DEAN CHRISTMAN (DEEP RIGHTS)                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047003.0000
DEBORA L. HAAS, ET AL                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059076000
DEBORAH L. HAAS, ETAL                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054560000
DEBORAH L. KENNEY AND MATTHEW MCBRIDE, W/H                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001024.0000
DEBORAH S. SMITH                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
DEBORAH S. STINE-PAVICK AND ROY PAVICK                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
DEBORAH S. STINE-PAVICK AND ROY PAVICK                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
DEBORAH SUE SMITH                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
DECCA CONSULTING INC                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 4, 2018                                   65838.1-Decca_Consulting_MSA_1.4.18.pdf
DEEP WELL SERVICES                                         EM Energy Employer, LLC                             Master Service Agreement - dated August 1, 2013                                    16402.1-Sun_Energy_Services_LLC_MSA-8-1-13.pdf
DENE SHULTHEIS AND LEE ANN SHULTHEIS                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001055.0000
DENZIL KNOWLTON AND MARSHA KNOWLTON                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042016.0000
DEREK S. BAYES AND KAYLA BAYES                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009029.0000
DIAMOND L. ENTERPRISE, LLC                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 7, 2013                                       15933.1-Diamond_L_Enterprise_LLC_MSA-5-7-13.pdf
DIANE L. ALLEN AND TYRONE J. ALLEN                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045011.0000
DILLON, LARRY & VIVIAN; ROBERT COUTS                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016013.0000
DIVERSIFIED WELL LOGGING, L.L.C.                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 5, 2013                                     15936.1-Diversified_Well_Logging_LLC_MSA-4-5-13.pdf
DNOW                                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 11, 2017                                      54533.1-DNOW_MSA_5.11.2017.pdf
DODARO, MATTA & CAMBEST, PC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 27, 2017                                     56024.1-Dodaro,_Matta,_Cambest_MSA_6.27.17.pdf
DON E. SMITH, SINGLE                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025037.0000
DON L. STINE AND CAROL A. STINE                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001105.0000
DONALD G. AND B. JEANETTE THOMPSON                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008011.0000
DONALD L. SAFREED AND SHIRLEY J.SAFREED REVOCABLE          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009010.0000
DONALD W. WISE AND BRENDA J, WISE                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009012.0000
DONNA M. KERR, DIVORCED                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
DONNA M. WHEELER & RONNIE L. WHEELER                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
DORIS RUTHERFORD                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001070.0000
DOUBLE CHECK SRVS INC.                                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 16, 2013                                      15937.1-Double_Check_Services_Inc_MSA-5-16-13.pdf
DOUGLAS W. ASH, ETAL                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017022.0000
DUANE R. AND PAMELA C. POTTS                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047007.0000
DUDLEY LAND COMPANY                                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 7, 2017                                  72088.1-Dudley_Land_Co_MSA_3.22.18.pdf
DUNMAR FARMS, INC. (EUGENE BIEHL, PRESIDENT)              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 140051300000
DYNAMIC INDUSTRIES, INC.                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 10, 2013                                15939.1-Dynamic_Industries_Inc._MSA-9-10-13.pdf
EARL E. APPLEBY AND TINA M. APPLEBY                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150056572002
EARL HENSEL AND THELMA HENSEL                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015021.1000
EARL R. WYKOFF AND DIANE M. WYKOFF                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008016.0000
EARTH LAND SERVICES, INC.                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 23, 2017                                      55044.1-Earth_Land_Services_MSA_5.23.17.pdf
ECOTEST ENERGY SERVICES LLC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 2, 2017                                       53609.1-Ecotest_Energy_Services,_LLC_MSA_5.2.17.pdf
EDDIE L. O'BRIEN AND AMANDA B. O'BRIEN                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056392000
EDWARD M. & MARY J. MOWRER & E. OMAR MOWRER                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-023003.0000
EDWARD R. HEHR                                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009002.0000
ELITE OIL FIELD SERVICES INC.                              EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 26, 2013                                    15944.1-Elite_Oil_Field_Services_Inc_MSA-3-26-13.pdf
ELIZABETH AND PETE ALBERTO                                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
ELK ENERGY SERVICES LLC                                    EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 11, 2013                                    15945.1-Elk_Energy_Services_LLC_MSA_4-11-13.pdf
ELLEN O'BRIEN, SINGLE                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320057840000
ELLEN OLIVER                                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
ELLIOTT L. WEBER AND NANCY L. WEBER, MARRIED               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025006.0000
ELY AND ASSOCIATES CORP.                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 10, 2013                                15947.1-Ely_and_Associates_Corp._MSA-9-10-13.pdf
ELYNX TECHNOLOGIES, LLC                                    EdgeMarc Energy Holdings, LLC                       Scadalynx Monitoring Agreement - dated January 14, 2016                            71844.1-Elynx_Monitoring_Agreement.pdf
EMERA ENERGY SERVICES, INC.                                EM Energy Ohio, LLC                                 Base Contract for Sale and Purchase of Natural Gas (Ohio) - dated April 3, 2017    52251.1-EM_Energy_Ohio.pdf
ENERCOM NETWORKS                                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 9, 2019                                   104280.1-Enercom_MSA_1.28.19.pdf
ENVIRONMENTAL RESOURCES MANAGEMENT                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 17, 2018                                      76974.1-ERM_MSA_Tier_5.17.18.pdf
EPIC LIFT SYSTEMS, LLC                                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 8, 2017                                     51485.1-Epic_Lift_MSA_3.8.2017.pdf
EQT PRODUCTION COMPANY                                     EdgeMarc Energy Holdings, LLC                       Produced Water Sharing and Cooperation Agreement - dated February 28, 2018         69827.1-EQT_EM_Water_Sharing_Agreement_2_28_18.pdf
EQUIPMENT TRANSPORT, LLC                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 16, 2014                                  15955.1-Equipment_Transport_LLC_MSA-10-16-14.pdf
ERIC J. BROWN AND BETHANY L BROWN                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056104001
ERNEST L. RUDE, SINGLE                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-028001.0000
ESTATE OF ROY REXALL YATES, BY VIRGIL DAVID ERBETHEL      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320057972000
M. MORRIS, (S) & MELISSA MORRIS, (S)                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008013.0000
EUREKA MIDSTREAM                                           EM Energy Ohio, LLC                                 ITC to Gas Gathering Services Agreement - dated December 3, 2018                   Eureka ITC (12.3.18).pdf
EUREKA MIDSTREAM                                           EM Energy Ohio, LLC                                 Gas Gathering Services Agreement - dated March 27, 2015                            21931.1-Gas_Gathering_Services_Agreement_betwen_EM_Energy_Ohio,_LLC_and_Eureka_Hunter_Pipeline,_LLC.pdf
                                                      Case 19-11104-JTD                                                   Doc 530-1                                      Filed 08/28/19   Page 152 of 190




EVERETT R. BURKHART AND ADRIANNE BURKHART               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047005.0000
EVOLUTION ENERGY SERVICES                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Maser Service Agreement - dated October 12, 2018                             94383.1-Evolution_MSA_10.12.18.pdf
EXPEDIENT                                                EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated July 1, 2013                                15965.1-Expedient_Data_Centers_MSA-7-1-13.pdf
EXPRESS ENERGY SERVICES OPERATING, LP                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 11, 2017                               58205.1-Express_Energy_MSA_7.11.17.pdf
EXTREME PLASTICS PLUS, INC                               EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 8, 2013                            15966.1-Extreme_Plastics_Plus_Inc_MSA_2-8-13.pdf
F. R. ABICHT (& PEMBERTON J. PALMER & DORIS PALMER      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054028000
FAIRWAY LABORATORIES, INC                                EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 27, 2012                           15967.1-Fairway_Laboratories_Inc_MSA-11-27-12.pdf
FIELD & TECHNICAL SERVICES LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 14, 2017                           62491.1-FTS_(Field_and_Technical_Services)_MSA_11.14.17.pdf
FIREMAN'S FRIEND EXTINGUISHER                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 17, 2019                            101247.1-Firemans_Friend_Extinguisher_MSA_1.18.19.pdf
FIRST CLASS ENERGY, LLC                                  EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 31, 2012                           15970.1-First_Class_Energy_LLC_MSA-12-31-12.pdf
FLORENCE ELIZABETH JORDAN & JOSEPH T. JORDAN            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046005.0000
FLORENCE ELIZABETH JORDAN FKA FLORENCE E. HUPP          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046000.0000
FLOWCO PRODUCTION SOLUTIONS                              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 26, 2017                           65836.1-Flowco_MSA_1.5.18.pdf
FLOYD EARLEY, III AND MELISSA EARLEY                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-021031.0000
FLOYD EARLEY, JR.                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150057336000
FLOYD EARLEY, JR.                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-020015.0000
FLUID DELIVERY SOLUTIONS LLC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 22. 2014                             15971.1-Fluid_Delivery_Solutions_LLC_MSA-8-22-14.pdf
FOREMOST TRANSPORTATION SERVICES INC                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 23, 2012                           15973.1-Foremost_Transportation_Services_Inc_MSA-11-23-12.pdf
FORTIS ENERGY SERVICES, INC.                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 26, 2018                               83330.1-Fortis_MSA_7.27.18.pdf
FRANCIS D. BUEGEL                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150055828000
FRANKLIN D. BUEGEL III                                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150055828000
FRED BINEGAR, ET AL                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022004.0000
FREDERICK P. HOWELL                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046008.0000
FREDERICK THOMAS WEST                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
FREEDOM ROYALTIES, LP                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009007.0000
FRONT LINE FLAGGING INC                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 18, 2019                            101248.1-Frontline_Flagging_MSA_1.15.19.pdf
FRONTIER ENVIRONMENTAL SERVICES                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 25, 2014                             15976.1-Frontier_Construction_Co._Inc._MSA-8-25-14.pdf
FTS INTERNATIONAL SERVICES LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 13, 2018                             84589.1-FTSI_MSA_8.14.18.pdf
FULL CIRCLE OIL FIELD SERVICES INC                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 11, 2013                               15977.1-Full_Circle_Oil_Field_Services_Inc_MSA-6-11-13.pdf
FYREROK RESERVOIR CONSULTING. LLC                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 20, 2018                           81134.1-FyreRok_dba_PetroMetrics_MSA_2.20.18.pdf
G. EILEEN STEPHENSON                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
GARNIE MILLER AND CHARITY M. MILLER                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330058888000
GARY AND GALA BROWN                                      EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-011012.0000
GARY BARRETT AND BEVERLY BARRETT                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001006.0000
GARY BARRETT AND BEVERLY BARRETT                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001022.0000
GARY D. BARRETT, ETAL                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-004025.0000
GARY HILL AND BARBARA HILL                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054196001 (Unit)
GARY HUGHEY                                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054128000
GARY J. WEST AND KATHY WEST                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
GARY L & BARBARA A HILL                                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055204000 (Unit)
GARY MCCONNELL AND CAROL MCCONNELL, HIS WIFE            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056272001
GAS ANALYTICAL SERVICES, INC.                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 14, 2013                           15979.1-Gas_Analytical_Services_Inc._MSA-11-14-13.pdf
GAS FIELD SERVICES, LLC                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 24, 2017                            61578.1-Gas_Field_Services_MSA_10.24.17.pdf
GEORGE H. REY                                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
GEORGE WILLIAM LOHRI, II, SINGLE                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-020005.0000
GERALD A. SMITH AND MYRA L. NOE-SMITH                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059480000
GERRAN L. JONES AND EDELE L. JONES                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-020006.1000
GILBERT R. JONES                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150057460000
GINNY AND LARRY WIGLEY                                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
GISELE MILLER, SINGLE                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055004000
GL SERVICES, LLC                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 11, 2017                           65237.1-GL_Services_MSA_12.19.17.pdf
GLADIATOR ENERGY, LLC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 12, 2018                           Gladiotor MSA_12.20.18.pdf
GLADYS C. DEVOE                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
GLEN W. SCHWABEN AND KATHY SCHWABEN                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001106.0000
GLENN J. LUDWIG                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042005.0000
GLENN O. HAWBAKER, INC.                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 17, 2017                               57109.1-Glenn_Hawbaker_MSA_7.17.17.pdf
GLENN R. WEDDLE AND JUDY L. WEDDLE                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001002.0000
GRANT SMITH TRUCKING                                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 7, 2013                               15983.1-Grant_Smith_Trucking_MSA-3-7-13.pdf
GRAYDON E. YESTER AND MARTHA L. YESTER                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-006007.0000
GREAT LAKES WELLHEAD, INC.                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 19, 2017                               57110.1-Great_Lakes_Wellhead_MSA_7.19.17.pdf
GREEN HUNTER WATER                                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 4, 2013                                15985.1-GreenHunter_Water_LLC_MSA-6-4-13.pdf
GREEN OIL & GAS RESOURCES LLC                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 26, 2018                           70201.1-GreenElec_MSA_3.2.18.pdf
GREENE'S ENERGY SERVICES, INC.                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 6, 2017                            62387.1-Greens_Energy_MSA_11.6.17.pdf
GREGORY P. & DONNA STINE                                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
GREGORY P. AND DONNA STINE                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
GRIMES SAND & GRAVEL                                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 22, 2018                           70338.1-Grimes_MSA_2.22.18.pdf
GROUND WATER TREATMENT & TECHNOLOGY                      EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 16, 2013                           15986.1-Ground_Water_Treatment_&_Technology,_Inc._MSA_12-16-13.pdf
GUY EUGENE NORRIS AND CHERYL S. NORRIS                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-035017.0000
GYRODATA INCORPORATED                                    EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 25, 2013                              15988.1-Gyrodata_Inc_MSA-3-25-13.pdf
HAD DRILLING CONTRACTORS                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated August 12, 2013                             15989.1-H.A.D_Inc._MSA_8-12-13.pdf
HALLIBURTON ENERGY SERVICES, INC                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 8, 2013                               15990.1-Halliburton_Energy_Services_Inc_MSA_3-8-13.pdf
HARMONY HILL BAPTIST CHURCH, BY JAMES C. SMITH          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-016019.0000
HARRY D. CHRISTMAN AND CONNIE E. CHRISTMAN              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022014.0000
HARRY W. AND MILDRED M. HANDSCHUMACHER                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055444000
HEAT WAVES HOT OIL SERVICES, LLC                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 10, 2017                           50135.1-Heat_Waves_Hot_Oil_Service_MSA_2.10.2017.pdf
HEAVY IRON OILFIELD SERVICES, LP                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 30, 2018                            68225.1-Heavy_Iron_MSA_1.30.18.pdf
HEBER G. EIKLEBERRY                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010004.0000
HECKMANN WATER RESOURCES (CVR) INC                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 12, 2013                           15994.1-Heckman_Water_Services_(CVR)_Inc._dba_Nuverra_Environmental_Solutions_MSA_-12-26-13.pdf
HEP SHALEWATER SOLUTIONS, LLC                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 3, 2017                               52453.1-HEP_Shalewater_Solutions_MSA_4-3-2017.pdf
HERBERT, ROWLAND & GRUBIC, INC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 22, 2017                              51904.1-Herbert_Rowland_and_Grubic_MSA_3.22.17.pdf
HERC RENTALS INC                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 27, 2017                               56230.1-Herc_MSA_6.27.17.pdf
HILLSTONE-SILCOR TREATMENT LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 3, 2017                               52454.1-Hillstone-Silcor_Treatment_MSA_4-3-17.pdf
HOFFMAN CONSTRUCTION SVCS, LLC                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 19, 2013                           15998.1-Hoffman_Construction_Services_LLC_MSA-2-19-13.pdf
HOLLAND SERVICES                                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 4, 2012                                 15999.1-Holland_Services_MSA_5-2012.pdf
HOLWELL TECHNICAL SERVICES                               EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 12, 2013                          16000.1-Holwell_Technical_Services_MSA-9-12-13.pdf
HRP ASSOCIATES, INC.                                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated July 15, 2013                               16002.1-HRP_Associates_Inc_MSA-7-15-13.pdf
HUNT, GUILLOT & ASSOCIATES, LLC                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated October 26, 2012                            16005.1-Hunt_Guillot_and_Associates_LLC_MSA-10-26-12.pdf
HYBRID TOOL SOLUTIONS                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 27, 2017                           50480.1-HybridTool_MSA_2.27.17.pdf
ICE DATA LP                                              EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 10, 2019                                ICE Agreement - EdgeMarc - 05.10.2018.pdf
IES, LLC                                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 20, 2018                             94384.1-IES_MSA_8.21.18.pdf
IHS GLOBAL INC.                                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated August 27, 2012                             16007.1-iHS_Global_Inc_MSA-8-27-12.pdf
                                                Case 19-11104-JTD                                                     Doc 530-1                                      Filed 08/28/19   Page 153 of 190




INDUSTRIAL CONTAINMENT SOLUTIONS                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 1, 2017                               57111.1-Industrial_Containment_Solutions_MSA_3.1.17.pdf
INSPECTION OILFIELD SERVICES                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 18, 2013                           16010.1-IOS_Inspection_Oilfield_Services_MSA-2-18-13.pdf
INTEGRATED PRODUCTION SERVICES, INC                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 3, 2017                            81135.1-IPS_MSA_11.3.17.pdf
INTEGRITY WELL SERVICES LLC                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 8, 2014                                 16012.1-Integrity_Well_Service_LLC_5-8-14.pdf
INTERRA ENERGY SERVICES                              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 22, 2018                                77825.1-Interra_MSA_5.22.2018.pdf
IPC ENERGY SERVICES, LLC                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 6, 2013                                16011.1-IPC_Energy_Services_LLC_MSA-6-6-13.pdf
IRIS GALE COVERT                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010015.0000
IRON EAGLE OILFIELD SERVICES, LLC                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 20, 2017                           65238.1-IronEagle_MSA_12.21.17.pdf
J & D LAND GROUP LTD                                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-018001.0000
J&A SERVICES, LLC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 13, 2018                              76975.1-J_and_A_Service_MSA_5.17.18.pdf
JA OILFIELD MANUFACTURING INC                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 8, 2017                               51487.1-JA_Oilfield_Manufacturing_Inc._MSA_3.8.17.pdf
JACK L. MARTIN                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
JAMES D. BEAVER AND DANIELLE N. BEAVER               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001118.0000
JAMES D. RICHARDS, SINGLE                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150058412002
JAMES F. GRAHAM                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016021.0000
JAMES F. GRAHAM                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017005.0000
JAMES F. GRAHAM                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017009.0000
JAMES J. HUPP, A SINGLE PERSON                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002010.1000
JAMES L. CRADDOCK AND VALERIE A. CRADDOCK            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045015.0000
JAMES M. COVERT AND MARTHA JANE COVERT               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043003.0000
JAMES M. HENDERSHOT AND YOUNGHEE HENDERSHOT          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055320000
JAMES R. MERCER II AND TERESA ROSENLIEB MINGER MER   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-020013.0000
JAMES RIDGEWAY & HEIDI GARBESI                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
JAMES SETTLAGE AND CARRIE D. SETTLAGE                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059348000
JAMES TOROK AND STEPHANIE DUDRA TOROK                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045018.0000
JAMES W. HOOPER AND CHARITY SUE HOOPER               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-028016.0000
JAMES W. VINCENT AND BETTY M. VINCENT                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-011014.0000
JANETTE E. & STANLEY M. TWAROG                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
JASON D. HUNTSMAN                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047022.0000
JEFFREY & JANIS WATSON, RICHARD & TERESA, D. CLARK   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047003.0000
JEFFREY A. MENDENHALL, SINGLE                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055604000
JEFFREY STINE                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
JEFFREY STINE                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
JERALD AND WENDY RIDGEWAY                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
JEREMY LEE EVANS AND CARLY WEBER EVANS               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046020.0000
JEROME R. LONG                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320058172000
JERRY E. MINCKS AND BARBARA L. MINCKS                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056456000
JERRY ELLIS, DIVORCED                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022020.0000
JERRY PIATT                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045008.0000
JESS FERGUSON AND ELIZABETH FERGUSON                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-007002.1000
JIMMIE D. EARLEY                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150055864000
JIMMY L. MOSER AND CASSANDRA L. MOSER                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-028003.0000
JLE INDUSTRIES LLC                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 16, 2017                              51533.1-JLE_Energy_MSA_3.16.2017.pdf
JOHN A. & JAMIE J. RIDGEWAY                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
JOHN AND MYRA F. DORNBUSCH                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009024.0000
JOHN CHRISTMAN                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047001.0000
JOHN CHRISTMAN                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047008.0000
JOHN CHRISTMAN, SINGLE (16.6666%)                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005003.0000
JOHN CHRISTMAN, SINGLE (16.668%)                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022005.0000
JOHN CHRISTMAN, SINGLE (33.3334%)                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005002.0000
JOHN D. COLWELL JR.                                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-023012.0000
JOHN DEARTH AND CLARINDA DEARTH                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042006.0000
JOHN E LINSCOTT AND EDNA M. LINSCOTT                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 260037612000
JOHN E. KURTZ AND JEAN M. KURTZ                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003014.0000
JOHN E. MINGER AND BERNETA A. MINGER, HUSBAND AND    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025038.0000
JOHN EDWARD FELTON, II AND LUCINDA DAWN FELTON, SU   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150058859001
JOHN G. PARKS, A SINGLE MAN                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054156000
JOHN JONES AND TAMMY JONES                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043020.0000
JOHN K. HUPP II AND ANGELA M. HUPP                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046011.0000
JOHN L. & LOUELLA E. BETTS, HUSBAND & WIFE           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 140051336000
JOHN P. AND TAMMY ANN GIBSON                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017009.0000
JOHN P. GIBSON AND TAMMY ANN GIBSON                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016021.0000
JOHN S. DELONG                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005009.0000
JOHN W. ERB AND BARBARA A. ERB, HUSBAND AND WIFE     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054908000
JOSEPH R HUFFMAN                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054736000 (Unit)
JOSHUA ALLEN AND MEGAN ALLEN                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-035020.0000
JOSHUA SEMON, BENJAMIN SEMON AKA BENJAMIN M. SEMON   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-016001.0000
JOSHUA SEMON, DEALING IN HIS SOLE AND SEPARATE PRO   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-004014.0000
JOY ANN WHITE                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010010.0000
JR CONTRACTING, LLC                                  EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated July 18, 2013                               16016.1-JR_Contracting_LLC_MSA-7-18-13.pdf
JUDY BOYD                                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002005.0000
JULIE THELANER GOUNDRY                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
K. L. HENTHORN AND HELEN M. HENTHORN                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-018019.0000
KALEN SAFREED AND TINA SAFREED                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008014.0000
KATHERINE HASELBERGER                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047004.0000
KATHERINE M. WILLIAMS AND PAUL D. WILLIAMS, E        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150056756000
KATHLEEN M. COVERT                                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
KATHY L. & DAVID M HUGHES                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
KATHY L. HUGHES AND DAVID M. HUGHES                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
KATKO, LTD                                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 15, 2017                             58206.1-Katko_MSA_8.15.17.pdf
KEANE FRAC LP                                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 29, 2016                           46197.1-Kean_Frac_LP_MSA_11-29-16.pdf
KEITH PIATT AND CRYSTAL PIATT                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-030023.0000
KELLINGTON PROTECTION SERVICES LLC                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 10, 2017                           49429.1-Kellington_Protection_Services_MSA_2.10.2017.pdf
KENNETH AND PATRICIA LOMBARD                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009024.0000
KEVIN D. AND LISA A. POTTS                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047007.0000
KEVIN G. LUMBATIS & SUSAN M. LUMBATIS               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001003.0000
KEVIN G. WARNER AND DANIELLE WARNER                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001024.0000
KEVIN L WESTFALL AND JANET S WESTFALL               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042022.0000
KEVIN ROBERT WINKEL AND CARRIE ANNE WINKEL          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
KEVIN SCOTT PATTERSON                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010010.0000
KEYSTONE CLEARWATER SOLUTIONS, LLC                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 6, 2013                                 16020.1-Keystone_Clearwater_Solutions_SA_5-6-13.pdf
                                                      Case 19-11104-JTD                                                   Doc 530-1                                       Filed 08/28/19   Page 154 of 190




KEYSTONE CLEARWATER SOLUTIONS, LLC                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 8, 2017                               57419.1-Keystone_Clearwater_Solutions_MSA_8.8.17.pdf
KINDRED OILFIELD SERVICES, LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 8, 2018                                 81136.1-Kindred_MSA_6.12.18.pdf
KITCHEN'S POWER TONG SERVICE INC.                        EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 18, 2013                            16022.1-KITCHENS_POWERTONGS_MSA.pdf
KODIAK SERVICES USA, INC                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 14, 2017                            62492.1-Kodiak_MSA_11.14.17.pdf
KOZIK BROS., INC.                                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 15, 2017                           59434.1-Kozik_MSA_9.15.17.pdf
KSW OILFIELD RENTAL, LLC                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 27, 2013                                16024.1-KSW_Oilfield_Rental_LLC_MSA-6-27-13.pdf
KURT A. HOOPER AND PAMELA R. HOOPER                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001094.0000
KURT R. PIATT AND WENDI K. PIATT                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-030024.0000
LANNY D. BYERS AND LISA G. BYERS                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025048.0000
LARRY AND VIVIAN DILLON FAM. FARM TR DATED 5/13/13      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016013.0000
LARRY DILLON AND VIVIAN DILLON FAMILY FARM TRUST        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016012.0000
LARRY F. STINE                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
LARRY F. STINE                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010010.0000
LARRY G. & SONJA M. RIGGENBACH                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008003.0000
LARRY LEE WORK AND MARL KNOCH WORK                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 140052820000
LARRY W. HARRIS AND SANDY M. HARRIS, FOR THEIR JOI      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055484000
LARSON DESIGN GROUP, INC                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 10, 2018                                83331.1-LDG_MSA_7-10-2018.pdf
LAWRENCE R. BURER AND BARBARA A. BURER, MARRIED         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054932000
LEE SUPPLY CO, INC                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 11, 2017                                57112.1-Lee_Supply_MSA_7.11.17.pdf
LEGACY MEASUREMENT SOLUTIONS                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 30, 2017                                57318.1-Legacy_Measurements_MSA_7.30.17.pdf
LEONARD M. HILL, SR. AND CAROLINA S. HILL                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056548000
LEOTA F. LEE, A SINGLE WOMAN                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001078.0000
LESLIE DAVID THELANER                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
LESTER LEE CHRISTMAN AND LINDA L. CHRISTMAN             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022015.0000
LESTER RAY LAUER, JR.                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059300000
LEWIS PAUL BROOKS AND NANCY BROOKS                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001120.0000
LIGONIER CONSTRUCTION CORPORATION                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 22, 2017                            65239.1-Ligonier_Construction_MSA_12.19.17.pdf
LINDA AND RICHARD CROOKS                                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
LINDA MAE SNODGRASS                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002000.0000
LINDA S. MCCONNELL                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046016.0000
LION INDUSTRIES, LLC                                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 9, 2017                               57420.1-Lion_Industries_MSA_8.9.17.pdf
LITMAN EXCAVATING, INC                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 5, 2018                                 81137.1-Litman_Excavating_MSA_6.5.18.pdf
LORAH WAYNE VANAMAN LIVING TRUST                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045006.0000
LOWER SALEM PROPERTIES, L.L.C.                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330058860000
LOWER SALEM PROPERTIES, LLC                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059496000
LUTHER F. BURKE AND FRANCES J. BURKE                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045004.0000
LYDIA D. AUCOIN AND PHILLIP J. AUCOIN                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
M&M PUMP AND SUPPLY INC                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 20, 2018                             67306.1-M_and_M_MSA_1.19.18.pdf
M. LUCILE ENGLISH, SINGLE                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-025029.0000
MAGNUM MIDSTREAM LP                                      EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 18, 2017                              58207.1-Magnum_Midstream_MSA_8.18.17.pdf
MAGNUM OIL TOOLS INTERNATIONAL LTD                       EdgeMarc Energy Holdings, LLC                       Products and Services Account - dated July 19, 2016                           41868.1-Magnum_Oil_Tools_International_Ltd_MSA_7-19-16.pdf
MARCELLUS SERVICE & SUPPLY LLC                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 24, 2013                                16063.1-Marcellus_Service_and_Supply_LLC_MSA-6-24-13.pdf
MARCIA A. GEIGER, FKA MARCIA A. MYERS                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001014.0000
MARCIE LORENTZ                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
MARGARET L. ARMENIO, SINGLE                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-020005.0000
MARGARETT KERR                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
MARIA KRISTINA REIS, SINGLE                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010027.0000
MARILYN R. BUEGEL                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-022013.0000
MARILYN WILLIAMS & JAMES WILLIAMS, ET AL                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046014.0000
MARJORIE C. LINDERMAN                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
MARJORIE R. HIPPLI F.K.A. MARJORIE R. HUPP               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046000.0000
MARJORIE R. HIPPLI, F.K.A. MARJORIE R. HUPP              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046005.0000
MARK A. GREATHOUSE AND ANGELA L. GREATHOUSE             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330058824001
MARK D. HART AND LORI R. HART                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054200002
MARK D. YONTZ AND JANE F. YONTZ                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-007015.0000
MARK I. WINKEL AND FILOMENA A. WINKEL                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
MARK L. KUSH AND MARITA KUSH                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-005006.0000
MARK O'BRIEN AND MARIANNA M. O'BRIEN, ET AL              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056520000
MARLON A. MERIDETH AND KELLY D. MERIDETH                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009018.0000
MARVIN N. POTTS                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047007.0000
MARY A. COPUS AND CHARLES W. COPUS, W/H                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
MARY ELLEN EIKLEBERRY                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046013.0000
MARY MARAGET BRAY                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
MATHENA, INC.                                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 6, 2013                                  16065.1-Mathena_Inc_MSA-5-6-13.pdf
MATHENY ENERGY, LLC                                      EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 5, 2018                                70339.1-Matheny_Energy_LLC._MSA_3.7.18.pdf
MAX E. AND JANET S. WINLAND                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046022.0000
MAX ENVIRONMENTAL TECHBOLOGIES                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 6, 2013                                  16067.1-MAX_Environmental_Technologies_Inc_MSA-5-6-13.pdf
MCCUTCHEON ENTERPRISES, INC.                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 28, 2013                                 16071.1-McCutcheon_Enterprises_Inc_MSA-5-28-13.pdf
MCDONALD LAND SERVICES, LLC                              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 10, 2018                             68036.1-McDonald_Land_Services_MSA_1.10.18.pdf
MCKIM & CREED INC                                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 29, 2017                              59045.1-McKim_and_Creed_MSA_8.29.17.pdf
MEGAN MORRIS, SINGLE                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320052654000
MEREDITH MILLS WEIMER AND MARILYN M. MILLS              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320057656000
METAL FENCE & SUPPLY LLC                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 20, 2018                           94385.1-Metal_Fence_and_Supply_MSA_8.23.18.pdf
MICHAEL A AND BONNIE HUGHES                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009017.0000
MICHAEL A AND BONNIE HUGHES                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009030.0000
MICHAEL A AND BONNIE L HUGHES                            EM Energy Ohio, LLC                                 SURFACE USE AGREEMENT - Tax Parcel - 16-009016.0000
MICHAEL ALAN FULTZ AND PAMELA SUE FULTZ, HUSBAND A      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010026.0000
MICHAEL B. KIGGANS AND PEGGY SUE KIGGANS                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150058848000
MICHAEL BROWN AND AMY BROWN                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008006.1000
MICHAEL CHRISTMAN AND CRYSTAL L. CHRISTMAN              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022002.0000
MICHAEL E. COVERT AND RHONDA COVERT                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002003.0000
MICHAEL L. HENTHORN                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-018015.0000
MICHAEL R. DEAN AND DEBORAH A. DEAN                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054596000
MICHAEL R. VERNON AND JENNIFER R. VERNON                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008018.0000
MICHAEL R. YOUNG                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047028.0000
MICHAEL S. STATEN, DIVORCED AND UNREMARRIED             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001014.0000
MICHAEL SISCO AND KIMBERLY SISCO                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001038.0000
MICHAEL T. SMITH AND LORI L. SMITH, HUSBAND AND WI      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 020250340000
MICHAEL T. STONEKING AND DENISE M. STONEKING            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001031.0000
MICHAEL W. HANSEN AND ALLISON K. HANSEN                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043022.0000
MID STATE OIL TOOLS                                      EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 18, 2013                            16073.1-MIDSTATE_OILTOOLS_MSA.pdf
                                                 Case 19-11104-JTD                                                      Doc 530-1                                         Filed 08/28/19       Page 155 of 190




MID-ATLANTIC COIL LLC                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 18, 2013                                   16075.1-Mid_Atlantic_Coil_LLC_MSA_12-18-13.pdf
MID-EAST TRUCK & TRACTOR SERVICES, INC.               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 8, 2018                                    MidEast Trucking_MSA_11.9.18.pdf
MILDRED L & THOMAS W KORNBAU, CO-TRUSTEES            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022001.0000
MILDRED L. KORNBAU & THOMAS KORNBAU, W/H              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-020005.0000
MILLER SUPPLY OF PA, INC                              EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated October 29, 2013                                    16076.1-Miller_Supply_of_PA,_Inc._MSA-10-29-13.pdf
MILLS FAMILY FARM, LLC                                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056096001
MILLS FAMILY TRUST                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055880000
MINERAL ASSET PROTECTION, LLC                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008001.0000
MINUTEMAN SPILL RESPONSE                              EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 21, 2012                                   16077.1-Minuteman_Spill_Response_MSA-11-21-12.pdf
MONA MARIE SEXTON                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045013.0000
MONTROSE AIR QUALITY SERVICES                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 28, 2017                                       57421.1-Montrose_Air_Quality_Services_MSA_6.28.17.pdf
MOODY & ASSOCIATES INC                                EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 14, 2012                                   16078.1-Moody_and_Associates_Inc_MSA-11-14-12.pdf
MORRISON OILFIELD SERVICES LLC                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 16, 2019                                    101249.1-Morrison_Oilfield_Services_MSA_1.21.19.pdf
MOUNTAIN STATES PRESSURE SERVICE INC.                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 21, 2013                                      16080.1-Mountain_States_Pressure_Service_Inc_MSA-3-21-13.pdf
MOUNTAIN STATES PRESSURE SERVICE, INC.                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 11, 2018                                  94386.1-Mountain_States_Pressure_Services_MSA_11.8.18.pdf
MYERS WELL SERVICE INC                                EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 20, 2013                                   16083.1-Myers_Well_MSA-11-20-13.pdf
NABORS COMPLETION & PRODUCTION SERVICES CO.          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 25, 2013                                      16084.1-Nabors_Completion_and_Production_Services_Co_MSA-3-25-13.pdf
NACELLE LOGISTICS, LLC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 26, 2018                                  89229.1-Nacelle_-_Edgemarc_MSA_-9-26-18.pdf
NANCY COLLINS                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009019.0000
NANCY COLLINS                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001001.0000
NANCY M. KEELY                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
NATIONWIDE HEIRSHIP RESEARCH, LLC                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 13, 2017                                   65240.1-Nationwide_Heirship_MSA_12.19.17.pdf
NAVIGATOR WIRELINE SERVICE INC.                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 21, 2012                                   16087.1-Navigator_Wireline_Service_Inc_MSA_12-21-12.pdf
NCS MULTISTAGE LLC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 6, 2017                                    62493.1-NCS_Multistage_MSA_11.13.17.pdf
NEAL HENSEL AND BARBARA HENSEL                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010021.0000
NEISWONGER CONSTRUCTION INC                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 30, 2014                                      16088.1-Neiswonger_Construction_Inc._4-30-14.pdf
NETSERVE365 LLC                                       EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 28, 2013                                       16089.1-NetServe365_MSA_6-28-13.pdf
NEW TECH GLOBAL VENTURES, LLC                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated July 9, 2013                                        16092.1-New_Tech_Global_MSA-7-9-13.pdf
NEXTERA ENERGY MARKETING, LLC                         EM Energy Ohio, LLC                                 Base Contract for Sale and Purchase of Natural Gas (Ohio) - dated November 5, 2018   94214.1-EM_Energy_Ohio_LLC_NAESB_and_Special_Provisions_(11.5.18).pdf
NGE                                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 20, 2017                                      53156.1-NGE_MSA_4.20.17.pdf
NORMA G. HOFF                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016007.0000
NORMAN FULTZ, SINGLE (50%)                            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-015020.0000
NORTH AMERICAN SERVICES GROUP, INC.                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 3, 2017                                      57422.1-North_American_Service_Group_MSA_8.3.17.pdf
NOVA E. WEST JR. AND SHARON WEST                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
OGI INC.                                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009007.0000
OHIO MACHINERY CO.                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 6, 2018                                    68138.1-OhioCat_MSA_2.6.18.pdf
OIL STATES ENERGY SERVICES, LLC                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 8, 2018                                      84590.1-OilStates_MSA_8.9.18.pdf
OSKAR GRUBER AND COURTNEY L. GRUBER                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-034010.0000
O-TEX HOLDINGS INC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 16, 2017                                        55045.1-O-Tex_MSA_5.16.17.pdf
PANHANDLE OILFIELD SERVICE COMPANY                    EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 2, 2013                                         16135.1-Panhandle_Oilfield_Service_Companies_Inc_MSA-5-2-13.pdf
PARD CONSULTING SRVCS INC                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 13, 2013                                        16134.1-PARD_Consulting_Services_Inc_MSA_5-13-13.pdf
PARD CONSULTING SRVCS INC                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 6, 2013                                       16133.1-PARD_Consulting_Services_Inc_MSA_3-6-13.pdf
PASON                                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 24, 2013                                        16137.1-Pason_Systems_USA_Corp_MSA-5-24-13.pdf
PATRICIA A. PRICE                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017021.1000
PATSY C. KLOTZ                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
PATSY ZARTMAN                                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010010.0000
PAUL CLINE, AN UNMARRIED PERSON                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047003.0000
PAUL F. AND PATTY S. KEYLOR                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-044001.1000
PAUL ROSELIEB AND BRENDA ROSENLIEB                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-020020.0000
PAUL S. JENKS AND MELISSA JENKS FKA MELISSA LAUER     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055680000
PDK CONSTRUCTION INC                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 17, 2017                                   64146.1-PDK_MSA_11.17.17.pdf
PEGGY MARLIES WEST AKA MARLIES D. WEST                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
PELCATCH SUCK IT UP                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 11, 2013                                       16138.1-Pelcatch_Suck_It_Up_MSA-6-11-13.pdf
PENN MECHANICAL GROUP, INC.                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 26, 2013                                      16141.1-Penn_Mechanical_Group_Inc_MSA-3-26-13.pdf
PERRY TOWNSHIP BOARD OF TRUSTEES                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001101.2000
PETROMETRICS                                          EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 20, 2018                                   FyreRok dba PetroMetrics_MSA_2.20.18.pdf
PETTA ENTERPRISES LLC                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 28, 2017                                  60747.1-Petta_Enterprises_MSA_10.13.17.pdf
PHILIP E LUDWIG, II AND PAMELA LUDWIG                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042018.0000
PHILIP HRUSKA AND BETTY HRUSKA                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003005.0000
PHILLIPS AND JORDAN                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 15, 2013                                        16143.1-Phillips_and_Jordan_Inc_MSA-5-15-13.pdf
POLY-CORE ENTERPRISES, LP                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 11, 2017                                        54534.1-Poly_Cor_MSA_5.11.2017.pdf
POSITRON ENERGY RESOURCES, INC.                       EM Energy Ohio, LLC                                 PURCHASE AND SALE AGREEMENT - WASHINGTON - Tax Parcel - 320056888000
POWER TORQUE SERVICES                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated August 14, 2013                                     16146.1-Power_Torque_Services_LLC_8-14-13.pdf
PP&G OIL COMPANY, LLC                                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001007.0000
PREMIER DIRECTIONAL DRILLING, LLC                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 23, 2018                                     94387.1-Premier_Directional__MSA_8.23.18.pdf
PREMIUM OILFIELD TECHNOLOGIES, LLC                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 23, 2018                                   Premium Oilfield_MSA_2.22.18.pdf
PRODUCER DIRECT NGL'S LLC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 25, 2018                                       83332.1-PDNGL_MSA_7.25.18.pdf
PRODUCERS SUPPLY COMPANY, INC.                        EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 21, 2012                                   16149.1-Producers_Supply_Company_Inc_MSA-11-21-12.pdf
PROFESSIONAL DIRECTIONAL ENTERPRISES, INC             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 8, 2018                                        77826.1-ProDirectional_MSA_6.8.18.pdf
PROFIRE ENERGY INC.                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 20, 2017                                      53157.1-ProFire_Energy_MSA_4.20.17.pdf
PROP LOGISTICS LLC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 15, 2018                                      72675.1-PropLogistics_MSA_4.6.18.pdf
PRUITT TOOL & SUPPLY CO., INC.                        EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 23, 2013                                  16151.1-Pruitt_Tool_&_Supply_Co_Inc._MSA-9-23-13.pdf
PTW ENERGY SERVICES INC                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 30, 2018                                        PTW_MSA_5.30.18.pdf
QC GEOPHYSICAL SERVICES, LLC                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 11, 2013                                  16152.1-QC_Geophysical_Services_LLC_MSA-9-11-13.pdf
QUAIL TOOLS                                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 11, 2018                                       Quail Tools_MSA_6.11.18.pdf
QUALITY CARRIERS, INC.                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 13, 2018                                     84591.1-Quality_Carriers_MSA_08-13-2018.pdf
QUALITY PROCESS SERVICES, LLC                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 27, 2017                                       57424.1-Quality_Process_Services_MSA_7.27.17.pdf
QUORUM BUSINESS SLOUTIONS INC                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated January 1, 2019                                     104282.1-WellEz_2019_Customer_Contract_Template_EdgeMarc_Energy_Holdings_LLC.pdf
QUORUM BUSINESS SLOUTIONS INC                         EdgeMarc Energy Holdings, LLC                       Statement of Work No. 4 - dated October 18, 2017                                     61575.1-Fully_Executed_EdgeMarc_SOW4_and_5.pdf
R. DEAN GERBER & BARBARA GERBER, FOR THEIR NL         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055148000
R. DEAN GERBER AND BARBARA GERBER                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320055996000
RALPH D. LALLATHIN, JR.                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-007006.1000
RALPH D. LALLATHIN, JR. AND PEGGY ANN JONES           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017003.0000
RALPH EDWARD AND LORNA CHARLENE HENSEL                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015021.1000
RAMCO ENVIRONMENTAL LLC                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 2, 2017                                    62388.1-Ramco_MSA_11.2.17.pdf
RANDALL J. SECKMAN AND ANN SECKMAN                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008008.0000
RANDALL L. BROWN AKA RANDALL LEE BROWN AND GERMAIN   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045002.0000
RAPID HOT FLOW, LLC                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 27, 2013                                   16287.1-Rapid_Hot_Flow,_LLC_MSA-11-27-13.pdf
RAPTOR COUNSULTING INC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 10, 2018                                    Raptor Consulting - MSA_1.10.18.pdf
RAYMOND D. JOHNSTON & NANCY L. JOHNSTON               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046005.0000
RAYMOND W. AND ANNA W. HENSEL                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015003.0000
                                                 Case 19-11104-JTD                                                     Doc 530-1                                         Filed 08/28/19     Page 156 of 190




RC TESTING LLC                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 4, 2018                                   65839.1-RC_Testing_MSA_1.4.18.pdf
RDR ENERGY RESOURCES INC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 1, 2017                                 59435.1-RDR_Energy_Resources_MSA_9.1.17.pdf
REACH WIRELINE                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 7, 2018                                     70202.1-Reach_Wireline_MSA_3.7.18.pdf
REBECCA B BARLOW                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
REBECCA R. DEVIER                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 10-026006.0000
RECON OILFIELD SERVICES INC                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 26, 2013                                     Triple_J._Oilfield_Services,_LLC_MSA-6-26-13.pdf
REDBONE SERVICES, LLC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 29, 2018                                    Redbone MSA_3.29.18.pdf
REDSTONE INTERNATIONAL INC.                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated July 10, 2013                                     16289.1-Redstone_Intrernational_Inc_MSA-7-10-13.pdf
REHYDRO LTD.                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 31, 2017                                  62389.1-Rehydro_EdgeMarc_Signed_MSA.pdf
REPUBLIC SERVICES NATIOANL ACCOUNTS LLC              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 20, 2017                                 Republic_MSA_12.20.17.pdf
RESOURCE MINERALS HEADWATER I, LP                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-015019.0000
RICHARD A. LANCASTER AND RHONDA A. LANCASTER         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001032.0000
RICHARD D. BROWN                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001102.0000
RICHARD J. SEXTON AND ANGELA D. SEXTON               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002004.0000
RICHARD J. SEXTON AND MONA MARIE SEXTON              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 09-027010.0000
RICHARD J. SEXTON AND MONA MARIE SEXTON              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003008.0000
RICHARD L. DYE AND LOIS G. DYE, HUSBAND AND WIFE     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
RICHARD M. COLVIN AND MARY ELLEN COLVIN              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001052.0000
RICHARD T. USKO AND JULIA L. USKO, HUSBAND AND WIF   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-021013.0000
RICHARD W. GROVES AND VERONICA A. GROVES             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043045.0000
RIDGEWATER SERVICES AND COUNSULTING LLC              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 7, 2017                                 Ridgewater Services and Consulting MSA_9.7.17.pdf
RIG PACKAGING CORP                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 22, 2018                                   88610.1-Rig_Packing_Corp_MSA_9.4.18.pdf
RIGMAIDS LLC                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 17, 2018                                   94388.1-RigMaids_MSA_8.17.18.pdf
ROBERT AND LINDA MASTERS, A MARRIED COUPLE           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059516000
ROBERT E. HOWELL AND LELIA E. HOWELL                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-007005.0000
ROBERT ELLIS JR. AND JULIE ELLIS, ET AL              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022016.0000
ROBERT ELLIS, JR. AND JULIE ELLIS                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-022019.0000
ROBERT HUPP AND RUBY A. HUPP                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-023010.1000
ROBERT L. & KIMBERLY R. WARNER                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001020.0000
ROBERT L. BROOKS AND JOYCE L. BROOKS                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001110.0000
ROBERT M. HESLOP, SINGLE                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320054276000
ROBERT PRICE AND AMANDA PRICE                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001039.0000
ROBERT PRICE AND AMANDA PRICE                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-027048.0000
ROBERT R. BIEHL, SINGLE                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 140051396000
ROBERT T. FLEEMAN AND ELIZABETH K. FLEEMAN           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008004.1000
ROBERT V. WISE                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009009.0000
ROBERT W. PETHO JR. AND KIMBERLY A. PETHO            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046010.0000
ROBERT WILLIAM & ANNETTE TEEMAN                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
ROBIN D. RENNINGER AND BARBARA J. RENNINGER          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-015001.0000
ROC SERVICE COMPANY, LLC                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 16, 2013                                16291.1-ROC_Service_Company_LLC_9-6-13.pdf
ROCKWATER NORTHEAST LLC                              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 5, 2017                                     52455.1-RockWaterNE_MSA_4-5-17.pdf
RODNEY A. MILLER, ETAL                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-016001.0000
RODNEY A. WISE & SHERRI CARPENTER, AKA SHERRI WISE   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009011.0000
ROGER E PITTMAN, AMANDA MOODY AKA AMANDA PITTMAN     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043024.0000
ROGER E. PITTMAN, AN UNMARRIED PERSON                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017027.0000
ROGER L. HEDDLESON AND CAROL S. HEDDLESON            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-011019.0000
ROGER L. HEDDLESON AND CAROL S. HEDDLESON            EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-011020.0000
RONALD C. VERNON AND MELINDA M. VERNON               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-008010.0000
RONALD D. GETZ AND PATRICIA GETZ                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045012.0000
RONALD D. HEBERT AND JEANIE I. HEBERT, MARRIED       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056020000
RONALD D. KINNEY & VICKI KINNEY                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001028.0000
RONALD E. DAVIS SR. AND DIANNA E. DAVIS              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-042017.0000
RONALD M. KRISHER & KAREN KRISHER                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-017009.0000
RONALD NORMAN AND JEAN CAMPBELL DELONG               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005009.0000
RONALD W MCCLAIN AND HOPE O. MCCLAIN                 EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010004.0000
RONNIE H WILLIAMSON & LORI M WILLIAMSON              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017004.0000
RONNIE L. EARLEY AND CRYSTAL D. EARLEY               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150057336000
RONNIE L. EARLEY AND CRYSTAL D. EARLEY               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-021028.0000
RONNIE L. EARLEY AND CRYSTAL D. EARLEY               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-020015.0000
RONNIE LEE EARLEY AND CRYSTAL D. EARLEY              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150056784000
RON'S PORTA JOHNS, INC                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 7, 2014                                      16296.1-Ron's_Porta_Johns_Inc._MSA-7-7-14.pdf
ROSEN ENTERPRISES LLC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 8, 2017                                  Rosen MSA 11.8.17.pdf
ROUSTAMEN, LLC                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 22, 2018                                      77829.1-Ram_MSA_6.7.18.pdf
ROYAL FLUSH INC.                                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 4, 2013                                      16297.1-Royal_Flush_Inc_MSA-6-14-13.pdf
RUSCO OPERATING, LLC                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 16, 2017                                    51534.1-Rusco_MSA_3.16.17.pdf
RUSSELL E. CASSEDAY AND SARAH L. CASSEDAY            EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056112000
RUSSELL W. KRIDER AND JACQULYN S. KRIDER             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009021.0000
RUTH ANN RIDGEWAY AND GERALD RIDGEWAY                EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017011.0000
RW PRODUCTS LLC                                      EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 11, 2017                                    53158.1-RW_Products_MSA_4.11.2017.pdf
RWLS LLC                                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated November 29, 2012                                 16290.1-Renegade_Services_DBA_MSA-11-29-12.pdf
RYAN ENVIRONMENTAL TRANSPORT, LLC                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 21, 2014                                  Ryan_Environmental_LLC_MSA-10-21-14.pdf
S&ME, INC.                                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 6, 2018                                     70203.1-SME_MSA_3.6.18.pdf
S.T.A.R.T., LLC                                      EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 23, 2013                                16301.1-S.T.A.R.T_LLC_MSA-09-23-13.pdf
SABINE PASS LIQUEFACTION, LLC                        EM Energy Ohio, LLC                                 Base Contract for Sale and Purchase of Natural Gas (OH) - dated October 18, 2018   Sabine PAss Liquefaction OH (10.18.18).pdf
SALEM TOWNSHIP                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320096056000
SANDRA E. BUEGEL                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150055828000
SANDRA L. KOGLIN AND ARLIN KOGLIN                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
SCHLUMBERGER TECHNOLOGY CORPORATION                  EM Energy Employer, LLC                             Master Service Agreement - dated June 3, 2013                                      16302.1-Schlumberger_MSA-6-3-13.pdf
SCOTT PIATT AND THERESA PIATT                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001117.0000
SELECT ENERGY SERVICES LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 15, 2017                                Select Energy MSA_9.15.17.pdf
SHANNON M. STATEN, DIVORCED AND UNREMARRIED          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001014.0000
SHARON A. ESTADT                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059060000
SHERRY MCCRACKEN, MSSP                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001018.0000
SHIREY A. PORTER, DIVORCED                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
SHIRLEY N. DEVOE                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010016.0000
SIERRA HAMILTON LLC                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 4, 2017                                  65241.1-Seirra_Hamilton_MSA_12.19.17.pdf
SMITH HAULING, INC                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 1, 2014                                    16305.1-Smith_Hauling_Inc._MSA_8-1-14.pdf
SOUTHEAST LAND SERVICES, LLC                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated October 15, 2013                                  16309.1-Southeast_Land_Service_LLC_MSA-10-15-13.pdf
SOUTHPOINTE TOWN CENTER, LP                          EdgeMarc Energy Holdings, LLC                       Southpointe Office Lease - dated September 3, 2014                                 27905.1-EdgeMarc_Lease_FINAL_(9.4.14).pdf
SOUTHPOINTE TOWN CENTER, LP                          EdgeMarc Energy Holdings, LLC                       Subordination, Non-Disturbance and Attornment Agreement - dated June 29, 2016      43622.1-Edgemarc_SNDA_Exec.pdf
SPECIALIZED DESANDERS USA INC                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 15, 2017                                 50137.1-Specialized_Desanders_MSA_2.15.2017.pdf
                                                     Case 19-11104-JTD                                                    Doc 530-1                                          Filed 08/28/19      Page 157 of 190




STACY L. CRANER AND CARY CRANER, WIFE AND HUSBAND       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001023.0000
STACY SHEA THOMAS KEARNEY                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005009.0000
STAHL SHEAFFER ENGINEERING, LLC                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 22, 2014                                        16391.1-Stahl_Sheaffer_Engineering_LLC_5-22-14.pdf
STALLION OILFIELD CONSTRUCTION, LLC                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 15, 2013                                      16392.1-Stallion_Oilfield_Services_MSA-4-15-13.pdf
STANLEY B. MAIENKNECHT AND THERESA A. MAIENKNECHT,      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001088.0000
STANLEY COLLINS AND MELISSA COLLINS                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009019.0000
STANLEY COLLINS AND MELISSA COLLINS                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001001.0000
STARR MANUFACTURING, INC.                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 10, 2018                                     84592.1-Starr_MSA_8.15.18.pdf
STATOIL NATURAL GAS, LLC                                EM Energy Ohio, LLC                                 Base Contract for Sale and Purchase of Natural Gas (Ohio) - dated October 12, 2017   60817.1-EM_-_SNG_NAESB_Fully_Executed.pdf
STEPHEN C. COVERT                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
STEPHEN R. DENNIS AND SANDRA L. DENNIS                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150058921002
STEPHEN R. DENNIS AND SANDRA L. DENNIS                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 150058921003
STERLING SEISMIC SERVICES, LTD                          EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 3, 2012                                    16395.1-Sterling_Crane_LLC_MSA-12-3-12.pdf
STINGRAY PRESSURE PUMPING LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 16, 2018                                        81139.1-Stingray_MSA_6.12.18.pdf
STRAD OILFIELD SERVICES INC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 17, 2017                                        Strad_MSA_5.17.2017.pdf
STREAM-FLO USA LLC                                      EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 13, 2013                                        16397.1-Stream-Flo_USA_LLC_MSA-5-13-13.pdf
STRIKE, LLC                                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 7, 2018                                    69458.1-Strike_MSA_2.22.18.pdf
SUBSURFACE LAND GROUP, LLC                              EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 19, 2017                                    61579.1-Subsurface_Land_Group_MSA_10.19.17.pdf
SUMMIT ENERGY SERVICES INC.                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 10, 2013                                       16399.1-Summit_Energy_Services_Inc_MSA-6-10-13.pdf
SURFIRE WIRELINE LLC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 12, 2017                                   64530.1-Surefire_Wireline,_LLC_MSA-12.12.17.pdf
SUSAN G. AND GEORGE F. EMCH                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
SYNERGY FABRICATION, INC                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 5, 2018                                     Synergy MSA_10.8.18.pdf
TAFT OPERATING, LLC                                     EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated November 6, 2017                                    62390.1-Taft_Operating_(SeaHorse)_MSA_11.6.17.pdf
TAMMY BOWEN                                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-011005.0000
TAMMY BOWEN                                             EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-011005.0000
TDE PETROLEUM DATA SOLUTIONS, INC.                      EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 7, 2019                                    Pro Novo (dba TDE)_MSA_2.7.19.pdf
TEKSOLV, INC                                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 27, 2013                                  16409.1-TekSolv_Inc_9-27-13.pdf
TEN MILE PAVING, LLC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 26, 2017                                   65833.1-10_Mile_Paving_MSA_1.5.18.pdf
TENARIS GLOBAL SERVICES                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated December 1, 2017                                    64531.1-Tenaris_MSA_12.14.17.pdf
TENSAR INTERNATIONAL CORPORATION                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 26, 2017                                  60246.1-Tensar_MSA_9.26.17.pdf
TERRANCE BALMERT AND DEBRA BALMERT                      EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-009032.0000
TERRY L. HUPP                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-040009.0000
TETRA PRODUCTION TESTING SERVICES LLC                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 19, 2018                                   Tetra_MSA_3.7.18_Current.pdf
TFORCE ENERGY SERVICES, INC.                            EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 24, 2013                                       16406.1-TForce_Energy_Services_Inc_MSA-6-24-13.pdf
THE CHURCH OF CHRIST WORSHIPPING AT PLAINVIEW           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001001.1000
THE DORNBUSCH FARM LLC                                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009028.0000
THE ECKMAN FARM, LLC                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043029.0000
THE JOSEPH V. PANETTA & CARELA M. LENA PANETTA REV      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-024014.0000
THE MONROE WATER DISTRICT                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046000.0000
THE NATIONAL LIME & STONE COMPANY                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 16, 2018                                      76976.1-National_Lime_and_Stone_MSA_5.23.18.pdf
THE ROBERT R. WESTFALL AND TRESSA L. WESTFALL LIVI      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002008.0000
THE THRASHER GROUP INC.                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 10, 2013                                      16411.1-The_Thrasher_Group_Inc_MSA_4-10-13.pdf
THE VILLAGE OF WOODSFIELD                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-016007.0000
THE VILLAGE OF WOODSFIELD                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-017013.0000
THERESA L. JACKSON, SINGLE                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001014.0000
THOMAS C. DICK                                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 05-370101.7000
THOMAS DICK                                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046003.0000
THOMAS DICK                                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043034.0000
THOMAS DYE, JR. AND DEBORAH K. DYE                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-004005.0000
THOMAS H. FAGAN AND KATE S. FAGAN                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056836000
THOMAS H. FAGAN AND KATE S. FAGAN                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059456000
THOMAS L. BURKHART, SINGLE                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-025011.0000
THOMAS R. HOUSEHOLDER                                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
THOMAS RIPLEY                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047002.0000
THRU TUBING SOLUTIONS, INC                              EM Energy Employer, LLC                             Master Service Agreement - dated July 9, 2013                                        16412.1-Thru_Tubing_Solutions_Inc_MSA-7-9-13.pdf
TIER ONE LLC                                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated September 8, 2017                                   60247.1-Tier_One_LLC_MSA_9.8.17.pdf
TILLMAN & ASSOCIATES CONSULTING LLC                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated July 10, 2013                                       16414.1-Tillman_and_Associates_Consulting_LLC_MSA-7-10-13.pdf
TIMOTHY D. PRICE                                        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001025.0000
TIMOTHY D. PRICE, A SINGLE MAN                          EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017018.0000
TIMOTHY DARWIN HUPP                                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-023010.1000
TIMOTHY L BLAKE AND PAULA J RUSH-BLAKE                 EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - Tax Parcel - 16-016011.0000
TIMOTHY W. BUEGEL                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-022001.2000
TJD ENERGY SERVICES LLC                                 EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 2, 2017                                      TJD Energy Services_MSA_8.2.17.pdf
TODD E HOOPER AND MELISSA A HOPPER                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016022.1000
TOP OF THE LINE CRANE SERVICE LLC                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 18, 2015                                   Top_Of_The_Line_Crane_Service_LLC_MSA-2-18-15.pdf
TOPHOLE DRILLING, LLC                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated September 10, 2013                                  16415.1-Top_Hole_MSA_Executed-9-10-13.pdf
TORESILL FOUNDATIONS, LLC                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 2, 2017                                       50482.1-Torcsill_MSA_3.2.2017.pdf
TOTAL SAFETY U.S., INC                                  EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 27, 2017                                       Total Safety_MSA_6.27.17.pdf
TROPHY ENERGY SERVICES, LLC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 14, 2018                                   69459.1-Trophy_Energy_Services_MSA_2.16.18.pdf
TRUSTEES OF PLANVIEW CHURCH OF CHRIST CEMETERY         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001015.0000
TUCKER J. ROBERTS AND AMY L. ROBERTS                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009005.0000
TURNING POINT SERVICES, INC                             EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated April 26, 2018                                      77840.1-Turning_Point_MSA_6.4.18.pdf
TWIN EAGLE REASOURCE MANAGEMENT, LLC                    EM Energy Ohio, LLC                                 Base Contract for Sale and Purchase of Natural Gas (OH) - dated October 18, 2018     Twin Eagle Base OH Contract (10.18.18).pdf
TYLER CLINE                                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-002017.0000
U.S. WELL SERVICES, LLC                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated February 13, 2014                                   16419.1-U.S._Well_Services_LLC_MSA-2-13-14.pdf
UNITY BAPTIST CHURCH                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-021000.1000
UNIVERSAL WELL SERVICES, INC                            EM Energy Employer, LLC                             Master Service Agreement - dated June 3, 2013                                        16422.1-Universal__Well_Services_Inc_MSA-6-3-13.pdf
UNIVERSAL WELLHEAD SERVICES, LLC                        EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 1, 2017                                       50483.1-Univeral_Wellhead_Services_MSA_3.1.2017.pdf
URBAN LEWIS HEFT JR.                                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-016006.0000
URBAN WEBER & LAVONA WEBER                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046001.0000
USA COMPRESSION                                         EM Energy Pennsylvania, LLC                         Master Service Agreement - dated July 7, 2017                                        USA_Compression_Partners_LLC_MSA and Service Proposal_7.23.15.pdf
USA COMPRESSION                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated July 28, 2015                                       25144.1-USA_Compression_Partners_LLC_MSA_7-28-15.pdf
VALLEY NATIONAL                                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 6, 2017                                      Valley_National_MSA_2.8.2017.pdf
VALLEY TRUCKING SERVICES                                EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 27, 2018                                   70204.1-Valley_Trucking_MSA_2.27.18.pdf
VAREL INTERNATIONAL IND., LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 2, 2015                                    Varel_International_Ind., _LP_MSA-2-2-15.pdf
VCG ENERGY GROUP LLC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 3, 2016                                       VCG_Energy_Group_LLC_MSA_3-2-16.pdf
VERNE L. SCOTT LIVING TRUST                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-003013.0000
VICKY D. CLEARY, DIVORCED                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-005004.0000
VIKKI HICKMAN                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-015020.0000
VILLAGE OF ANTIOCH                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001051.0000
VILLAGE OF LOWER SALEM                                  EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059448000
                                                      Case 19-11104-JTD                                                  Doc 530-1                                    Filed 08/28/19   Page 158 of 190




VILLAGE OF WOODSFIELD, OWNER OF OAKLAWN CEMETARY        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
VIRGINIA L. HUEBNER                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-015002.0000
VIVIAN MARTY AS EXE. OF THE ESTATE OF HOWARD MARTY      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-045003.0000
W.O. HOGUE AND BARBARA E HOUGE                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-001021.0000
WADE GROVES AND DONNA GROVES                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043021.0000
WADE GROVES AND DONNA GROVES                             EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043027.0000
WAGNER ENERGY SERVICES                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated January 7, 2018                          65837.1-Wagner_Energy_Services_MSA_1.8.18.pdf
WALTER E. BOLES III AND STACY BOLES                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001037.0000
WANDA C. GRAHAM AND WILLIAM G. GRAHAM                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047029.0000
WARREN DRILLING CO                                       EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 31, 2017                           52048.1-Warren_Drilling_MSA_3.31.17.pdf
WASHITA VALLEY ENTERPRISES INC                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated June 17, 2013                            16453.1-Washita_Valley_Enterprises_Inc_MSA-6-17-13.pdf
WASTE MANAGEMENT                                         EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated May 13, 2013                             16454.1-Waste_Management_National_Services_Inc_MSA-5-13-13.pdf
WAYNE A. SMITH AND KRISTEL SMITH                         EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 05-200101.5000
WEATHERFORD LABORATORIES                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 25, 2013                           Weatherford_International_LLC_MSA-3-25-13.pdf
WEAVERTOWN ENVIRONMENTAL GROUP                           EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 15, 2013                           16456.1-Weavertown_Environmental_Group_MSA-3-15-13.pdf
WEIR SEABOARD                                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 18, 2015                            Weir_Seabound_MSA_6-18-15.pfd
WELL DRIVE LLC                                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 6, 2014                             16458.1-WellDrive_LLC_6-6-14.pdf
WELL SPRING AUTOMATION LLC                               EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated June 5, 2018                             81140.1-WellSpring_MSA_6.18.18.pdf
WELL WATER SOLUTIONS AND RENTALS                         EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 4, 2017                           Well Water Solutions_MSA_8.4.17.pfd
WENDY THELANER KENNEDY AND DON KENNEDY                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-043050.0000
WEST DEER CAMP, LLC                                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-015021.0000
WEST PENN ENERGY SERVICES                                EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated April 7, 2014                            16461.1-West_Penn_Energy_Services_4-7-14.pdf
WESTERMAN COMPANIES                                      EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated August 9, 2013                           Westerman_dbaWorthington_MSA_8.9.2013.pdf
WHITE'S EQUIPMENT RENTAL LLC                             EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 17, 2012                        16462.1-Whites_Equipment_Rental_LLC_MSA-12-17-12.pdf
WHITE'S WELDING, LLC                                     EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated December 17, 2012                        16463.1-Whites_Welding_Inc_MSA-12-17-12.pdf
WICKLOW LOGISTICS INC                                    EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 4, 2017                          60748.1-Wicklow_Logistics_MSA_10.13.17.pdf
WIGMAN COUNSULTING INC                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated October 16, 2017                         60749.1-Wigman_Consulting_MSA_10.13.17.pdf
WILBERT D. ANTILL AND JOYCE R. ANTILL                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 320056004000
WILD WEST ENERGY SERVICES, LLC                           EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated March 31, 2017                           52047.1-Wild_West_Energy_MSA_3.31.17.pdf
WILDCAT OIL TOOLS, LLC                                   EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated August 27, 2018                          88612.1-Wildcat_MSA_9.4.18.pdf
WILFORD AND LUCILLE KINDALL                              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-047012.0000
WILLIAM BRADY NAPIER AND KIMBERLY GILL NAPIER           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-017029.0000
WILLIAM E. PATTERSON III & KIM R. PATTERSON              EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 02-010010.0000
WILLIAM E. SIMMONS & HEDY E. SIMMONS                     EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003003.0000
WILLIAM F. & WILLMA M. CARTER, LE; ILAINA CARTER        EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-003001.0000
WILLIAM L. KIDD AN JANET L. KIDD, HUSBAND AND WIFE      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - WASHINGTON - Tax Parcel - 330059132000
WILLIAM MORRIS WELDING                                   EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated March 11, 2013                           16465.1-William_Morris_Welding_MSA-3-11-13.pdf
WILLIAM R. WINLAND AND SHANNON L. WINLAND               EM Energy Ohio, LLC                                 WATER TRANSFER EASEMENT - MONROE - Tax Parcel - 16-010001.2000
WILLIAM T. COLVIN AND EVELYN R. COLVIN                   EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001017.0000
WILLIAM T. WELLS AND VIVIAN ASH-WELLS                    EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009015.0000
WILLIAM WINLAND AND SHANNON WINLAND                      EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-010001.1000
WILMA J. CLINE                                           EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 17-001075.0000
WIND RIVER RESOURCES, INC.                               EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 16-009007.0000
WISE SERVICES                                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated February 12, 2018                        68139.1-Wise_Services_Inc_MSA_2.12.18.pdf
WOOD GROUP MUSTANG, INC.                                 EdgeMarc Energy Holdings, LLC                       Master Service Agreement - dated October 1, 2013                          16467.1-Wood_Group_Mustang_Inc2._MSA-10-1-13.pdf
WOOLPERT, INC                                            EM Energy Pennsylvania, LLC & EM Energy Ohio, LLC   Master Service Agreement - dated May 31, 2018                             77843.1-Woolpert_MSA_5.31.18.pdf
ZENUS DEVAUL ET AL                                       EM Energy Ohio, LLC                                 LEASE-OIL AND GAS - MONROE - Tax Parcel - 04-046015.0000
CHARLES R. & DOROTHY M. WIERER                           EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
CHESTER J. & B. LYNN COVERT                              EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
CINDY K. & STEVE ANDREASEN                               EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
ELIZABETH & PETE ALBERTO                                 EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
ELLEN OLIVER                                             EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
GINNY & LARRY WIGLEY                                     EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
JULIE G & JAMES BACON                                    EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
JULIE THELANER GOUNDRY                                   EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
KATHLEEN M. COVERT                                       EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
LINDA & RICHARD CROOKS                                   EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
STEPHEN C. COVERT                                        EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
SUSAN G. & GEORGE F. EMCH                                EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
THOMAS R. HOUSEHOLDER                                    EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
VILLAGE OF WOODSFIELD, OWNER OAKLAWN CEMETERY           EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
WENDY THELANER KENNEDY & DON KENNEDY                     EM Energy Ohio, LLC                                 SUSPENDED ROYALTIES
      Case 19-11104-JTD      Doc 530-1    Filed 08/28/19    Page 159 of 190



                      Section 2.05(b) – Desired 365 Contracts

1. Gas Gathering Services Agreement between EM Energy Ohio, LLC and Eureka
   Hunter Pipeline, LLC, dated March 27, 2015.
      a. Amendment No. 1 to the Gas Gathering Services Agreement between EM
         Energy Ohio, LLC and Eureka Hunter Pipeline, LLC, dated June 1, 2016.
      b. Second Amendment to Gas Gathering Services Agreement, dated August 18,
         2017.
      c. Third Amendment to Gas Gathering Services Agreement, dated March 1,
         2018.
      d. Fourth Amendment to Gas Gathering Services Agreement, dated January 7,
         2019.
      e. Individual Transaction Confirmation to Gas Gathering Services Agreement
         between EM Energy Ohio, LLC and Eureka Midstream, LLC, dated
         December 3, 2018.
2. Gas Gathering, Processing and Fractionation Agreement between Blue Racer
   Midstream, LLC and EM Energy Ohio, LLC, dated December 4, 2014.
3. Attachment to Gas Compression Master Services Agreement dated July 7, 2017
   between USA Compression Partners, LLC and EM Energy Pennsylvania, LLC.
     Case 19-11104-JTD    Doc 530-1    Filed 08/28/19    Page 160 of 190



             Section 7.02 – Operations Prior to the Closing Date

1. None
  Case 19-11104-JTD        Doc 530-1    Filed 08/28/19    Page 161 of 190



                  Section 8.02(c) – Seller Credit Obligations

1. See attached
                                                    Case 19-11104-JTD                                                         Doc 530-1                           Filed 08/28/19                                                       Page 162 of 190




                                                                                                                          Edgemarc Open Bond List April 9, 2019
Company         POL#      Eff Date     Exp Date     Bond Amount     Principal                       Obligee                 Cov                Description
INDEMCO, L.P.   B010404   01/17/2019   01/17/2020      $32,500.00   Edgemarc Energy Holding, LLC    Monroe County, OH       Highway Use Bond   Premium for $32,500 RUMA bond for Monroe County - Temporary water line along CR47 Mechanicsburg Road, TR 603, TR 600 and TR 524
INDEMCO, L.P.   B009796   02/05/2019   02/05/2020      $29,325.00   Edgemarc Energy Holdings, LLC   Monroe County           Highway Use Bond   Renewal Premium for RUMA Bond to MonroeCounty for temporary waterline construction
INDEMCO, L.P.   B011282   02/19/2019   02/19/2020    $500,000.00    EdgeMarc Energy Holdings, LLC   Monroe County           Highway Use Bond   Monroe County, OHCR 47 (Mechanicsburg Road) beginning atSR 800 and continuing southwest for 1.65 miles to the location of proposed water intake   $500,000.00
INDEMCO, L.P.   B009523   08/13/2018   08/13/2019    $221,000.00    Edgemarc Energy Holdings LLC    Monroe County, Ohio     Highway Use Bond   Premium for $221,000 bond for Oddjob Well Pad site in Monroe County OH, RUMA Agreement
INDEMCO, L.P.   B011606   08/16/2018   08/16/2019      $15,000.00   EM Energy Ohio, LLC             State of Ohio           Oil & Gas Bond     State of Ohio - Ohio Departmentof Natural ResourcesBlanket Bond (Two or More Wells)$15,000
INDEMCO, L.P.   B011699   11/08/2018   11/08/2019    $500,000.00    Edgemarc Energy Holding, LLC    Monroe County, Ohio     Maintenance Bond   Premium for Roadway Use, Repair and Maintenance Bond to Monroe County, Ohio foruse of CR 40 (Planview Road) beginning at T-616 and continuing NE for .50 milesto T-605
INDEMCO, L.P.   B009662   11/23/2018   11/23/2019      $15,000.00   Edgemarc Energy Holdings, LLC   Monroe County, OH       License Bond       Renewal Premium for RUMA Bond forMonroe County for NickNack Well Pad
                                                    $1,312,825.00
Case 19-11104-JTD   Doc 530-1    Filed 08/28/19   Page 163 of 190
                                                        CONFIDENTIAL



                                                      Execution Version




             SELLER DISCLOSURE SCHEDULE

                             to the

              ASSET PURCHASE AGREEMENT

                    dated as of July 24, 2019

                         by and among

           EDGEMARC ENERGY HOLDINGS, LLC,

                    THE EM SUBSIDIARIES

                             AND

          DIVERSIFIED GAS & OIL CORPORATION
      Case 19-11104-JTD          Doc 530-1     Filed 08/28/19      Page 164 of 190



                                       Introduction

       This Seller Disclosure Schedule (the “Disclosure Schedule”) has been prepared
and delivered in accordance with, and is incorporated into as part of, the Asset Purchase
Agreement (the “Agreement”), dated as of July 24, 2019, by and among EdgeMarc
Energy Holdings, LLC, a Delaware limited liability company (“EdgeMarc”), the EM
Subsidiaries (as defined therein) (together with EdgeMarc, the “Sellers”, and, each
individually, a “Seller”) and Diversified Gas & Oil Corporation, a Delaware corporation
(“Buyer”). Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in the Agreement.

        This Disclosure Schedule is qualified in its entirety by reference to the Agreement
(including Section 13.13 thereof) and does not constitute, and shall not be construed as
constituting, representations, warranties or covenants of the Sellers, except as, and only to
the extent, provided in the Agreement. This Disclosure Schedule may include certain
items and information solely for informational purposes. The mere inclusion of an item
in this Disclosure Schedule shall not be deemed an admission that such item is required
to be disclosed by the terms of the Agreement or that the matter is material. It is
expressly understood and acknowledged that any exceptions set forth herein shall not
constitute a basis for a claim of a breach of any of the representations and warranties or
covenants made in the Confidentiality Agreement and the Agreement.

        No disclosure in this Disclosure Schedule relating to any possible or alleged
breach or violation of any law or contract shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred, or as an admission
against any interest of the Sellers or any of their directors or officers. All references in
this Disclosure Schedule as to the enforceability of agreements with third parties, the
existence or non-existence of third-party rights, the absence of breaches or defaults by
third parties, or similar matters or statements, are intended only to allocate rights and
risks between the parties to the Agreement and are not intended to be admissions against
interests, give rise to any inference or proof of accuracy, be admissible against any party
to the Agreement by any person who is not a party to the Agreement, or give rise to any
claim or benefit to any person who is not a party to the Agreement. In addition, the
disclosure of any matter in this Disclosure Schedule is not to be deemed an admission
that such matter actually constitutes noncompliance with, or a violation of, any Legal
Requirement, contract, agreement or other topic to which such disclosure is applicable.
In disclosing the information in this Disclosure Schedule, the Sellers expressly do not
waive any attorney-client privilege associated with such information or any protection
afforded by the work-product doctrine with respect to any of the matters disclosed or
discussed herein. References in this Disclosure Schedule to any agreement include
references to such agreement’s exhibits and schedules. Where the terms of a contract or
other disclosure item have been referenced, summarized or described, such reference,
summary or description does not purport to be a complete statement of the material terms
of such contract or disclosure item and such disclosures are qualified in their entirety by
the specific details of such contract or disclosure item.
       Case 19-11104-JTD         Doc 530-1      Filed 08/28/19     Page 165 of 190



        The Sellers have set forth information on this Disclosure Schedule in a section
thereof that corresponds to the section of the Agreement to which it relates. A matter set
forth in one section of this Disclosure Schedule need not be set forth in any other section
so long as its relevance to such other section of this Disclosure Schedule or section of the
Agreement is reasonably apparent on the face of the information disclosed therein to the
Person to which such disclosure is being made.

       The information disclosed herein shall only be used in conjunction with the
Agreement, constitutes confidential information, and is subject to the confidentiality
provisions set forth in the Agreement.

        The Sellers do not assume any responsibility to any person or entity that is not a
party to the Agreement for the accuracy of any information contained in this Disclosure
Schedule. The information was not prepared or disclosed with a view to its potential
disclosure to others. This information is disclosed in confidence for the purposes
contemplated in the Agreement.

       Headings have been inserted on this Disclosure Schedule for convenience of
reference only and do not affect, and will not be utilized in construing or interpreting, this
Disclosure Schedule.
      Case 19-11104-JTD         Doc 530-1      Filed 08/28/19     Page 166 of 190



                               Section 5.03 – No Conflict

1. Gas Gathering Services Agreement between EM Energy Ohio, LLC and Eureka
   Hunter Pipeline, LLC, dated March 27, 2015.
       a. Amendment No. 1 to the Gas Gathering Services Agreement between EM
          Energy Ohio, LLC and Eureka Hunter Pipeline, LLC, dated June 1, 2016.
       b. Second Amendment to Gas Gathering Services Agreement, dated August 18,
          2017.
       c. Third Amendment to Gas Gathering Services Agreement, dated March 1,
          2018.
       d. Fourth Amendment to Gas Gathering Services Agreement, dated January 7,
          2019.
       e. Individual Transaction Confirmation to Gas Gathering Services Agreement
          between EM Energy Ohio, LLC and Eureka Midstream, LLC, dated
          December 3, 2018.
2. Pursuant to Section 17.1 of that certain Gas Gathering, Processing and Fractionation
   Agreement between Blue Racer Midstream, LLC and EM Energy Ohio, LLC, dated
   December 4, 2014 (the “Contract”), counterparty consent will be required if the
   assignment of such Contract at Closing is not to a purchaser of all or substantially all
   of the applicable Seller’s Interest in the AMI (each as defined in the Contract). For
   the avoidance of doubt, the inclusion of this item 2 in this Disclosure Schedule 5.03
   shall not be deemed to constitute an admission by Sellers that any Necessary Consent
   is required in connection with the Contract.
      Case 19-11104-JTD      Doc 530-1    Filed 08/28/19     Page 167 of 190



                         Section 5.04 – Material Contracts

1. Gas Gathering Services Agreement between EM Energy Ohio, LLC and Eureka
   Hunter Pipeline, LLC, dated March 27, 2015.
      a. Amendment No. 1 to the Gas Gathering Services Agreement between EM
         Energy Ohio, LLC and Eureka Hunter Pipeline, LLC, dated June 1, 2016.
      b. Second Amendment to Gas Gathering Services Agreement, dated August 18,
         2017.
      c. Third Amendment to Gas Gathering Services Agreement, dated March 1,
         2018.
      d. Fourth Amendment to Gas Gathering Services Agreement, dated January 7,
         2019.
      e. Individual Transaction Confirmation to Gas Gathering Services Agreement
         between EM Energy Ohio, LLC and Eureka Midstream, LLC, dated
         December 3, 2018.
2. Gas Gathering, Processing and Fractionation Agreement between Blue Racer
   Midstream, LLC and EM Energy Ohio, LLC, dated December 4, 2014.
     Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 168 of 190



              Section 5.06 – Wells; Plug and Abandon Notice

1. None.
      Case 19-11104-JTD       Doc 530-1     Filed 08/28/19    Page 169 of 190



                             Section 5.07 – Imbalances

1. As of 07/19/2019 (last day Equitrans has posted), (GJH0DUF V ,mbalance was +48,598 dth
    (due EM)
      Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 170 of 190



                          Section 5.08 – Hedging

1. See attached.
                                          Case 19-11104-JTD                                                    Doc 530-1                          Filed 08/28/19               Page 171 of 190




Deal Number                       Index                          Fixed Price Notional Volume Unit Type   Start Date Maturity Date Payment Date Mark to Market* As Of Date
      334554   Natural Gas - Dominion (Appalachia) - Inside Ferc     2.1575        382,181.00 MMBTU       8/1/2019     8/31/2019      8/8/2019        14,688.37 7/12/2019
      334554   Natural Gas - Dominion (Appalachia) - Inside Ferc     2.1575        365,523.00 MMBTU       9/1/2019     9/30/2019     9/10/2019        71,912.40 7/12/2019    Row Labels    Index                                               Sum of Mark to Market*
      334554   Natural Gas - Dominion (Appalachia) - Inside Ferc     2.1575        373,435.00 MMBTU      10/1/2019    10/31/2019     10/8/2019        68,147.58 7/12/2019      334554      Natural Gas - Dominion (Appalachia) - Inside Ferc                   63,620.81
      334554   Natural Gas - Dominion (Appalachia) - Inside Ferc     2.1575        357,373.00 MMBTU      11/1/2019    11/30/2019     11/8/2019         -4,079.86 7/12/2019     337487      Natural Gas - Henry Hub - Nymex                                    268,294.21
      334554   Natural Gas - Dominion (Appalachia) - Inside Ferc     2.1575        365,250.00 MMBTU      12/1/2019    12/31/2019     12/9/2019       -87,047.68 7/12/2019      337594      Natural Gas - Henry Hub - Nymex                                    129,305.31
      337487                   Natural Gas - Henry Hub - Nymex         2.733       310,000.00 MMBTU       8/1/2019     8/31/2019      8/5/2019        86,665.70 7/12/2019      340968      Natural Gas - Henry Hub - Nymex                                    110,479.04
      337487                   Natural Gas - Henry Hub - Nymex         2.733       300,000.00 MMBTU       9/1/2019     9/30/2019      9/5/2019        89,382.82 7/12/2019      341103      Natural Gas - Henry Hub - Nymex                                    105,990.60
      337487                   Natural Gas - Henry Hub - Nymex         2.733       310,000.00 MMBTU      10/1/2019    10/31/2019     10/3/2019        82,954.15 7/12/2019      341392      Natural Gas - Henry Hub - Nymex                                    132,936.65
      337487                   Natural Gas - Henry Hub - Nymex         2.733       300,000.00 MMBTU      11/1/2019    11/30/2019     11/5/2019        52,424.52 7/12/2019    Grand Total                                                                      810,626.62
      337487                   Natural Gas - Henry Hub - Nymex         2.733       310,000.00 MMBTU      12/1/2019    12/31/2019     12/4/2019            921.85 7/12/2019
      337487                   Natural Gas - Henry Hub - Nymex         2.733       310,000.00 MMBTU       1/1/2020     1/31/2020      1/6/2020       -30,671.47 7/12/2019
      337487                   Natural Gas - Henry Hub - Nymex         2.733       290,000.00 MMBTU       2/1/2020     2/29/2020      2/5/2020       -19,192.35 7/12/2019
      337487                   Natural Gas - Henry Hub - Nymex         2.733       310,000.00 MMBTU       3/1/2020     3/31/2020      3/4/2020          5,808.99 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       155,000.00 MMBTU       8/1/2019     8/31/2019      8/5/2019        42,713.81 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       150,000.00 MMBTU       9/1/2019     9/30/2019      9/5/2019        44,093.53 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       155,000.00 MMBTU      10/1/2019    10/31/2019     10/3/2019        40,860.31 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       150,000.00 MMBTU      11/1/2019    11/30/2019     11/5/2019        25,616.52 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       155,000.00 MMBTU      12/1/2019    12/31/2019     12/4/2019           -153.64 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       155,000.00 MMBTU       1/1/2020     1/31/2020      1/6/2020       -15,949.16 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       145,000.00 MMBTU       2/1/2020     2/29/2020      2/5/2020       -10,169.08 7/12/2019
      337594                   Natural Gas - Henry Hub - Nymex         2.729       155,000.00 MMBTU       3/1/2020     3/31/2020      3/4/2020          2,293.02 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       155,000.00 MMBTU       1/1/2020     1/31/2020      1/6/2020       -25,610.67 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       145,000.00 MMBTU       2/1/2020     2/29/2020      2/5/2020       -19,192.35 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       155,000.00 MMBTU       3/1/2020     3/31/2020      3/4/2020         -7,337.68 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       150,000.00 MMBTU       4/1/2020     4/30/2020      4/3/2020        28,359.31 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       155,000.00 MMBTU       5/1/2020     5/31/2020      5/5/2020        33,372.11 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       150,000.00 MMBTU       6/1/2020     6/30/2020      6/3/2020        26,505.83 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       155,000.00 MMBTU       7/1/2020     7/31/2020      7/3/2020        20,967.88 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       155,000.00 MMBTU       8/1/2020     8/31/2020      8/5/2020        19,418.04 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       150,000.00 MMBTU       9/1/2020     9/30/2020      9/3/2020        21,258.14 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       155,000.00 MMBTU      10/1/2020    10/31/2020     10/5/2020        18,303.67 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       150,000.00 MMBTU      11/1/2020    11/30/2020     11/4/2020          8,917.58 7/12/2019
      340968                   Natural Gas - Henry Hub - Nymex         2.666       155,000.00 MMBTU      12/1/2020    12/31/2020     12/3/2020       -14,482.82 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        155,000.00 MMBTU       1/1/2020     1/31/2020      1/6/2020       -25,994.07 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        145,000.00 MMBTU       2/1/2020     2/29/2020      2/5/2020       -19,550.41 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        155,000.00 MMBTU       3/1/2020     3/31/2020      3/4/2020         -7,719.85 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        150,000.00 MMBTU       4/1/2020     4/30/2020      4/3/2020        27,990.04 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        155,000.00 MMBTU       5/1/2020     5/31/2020      5/5/2020        32,991.15 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        150,000.00 MMBTU       6/1/2020     6/30/2020      6/3/2020        26,137.70 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        155,000.00 MMBTU       7/1/2020     7/31/2020      7/3/2020        20,588.03 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        155,000.00 MMBTU       8/1/2020     8/31/2020      8/5/2020        19,038.78 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        150,000.00 MMBTU       9/1/2020     9/30/2020      9/3/2020        20,891.62 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        155,000.00 MMBTU      10/1/2020    10/31/2020     10/5/2020        17,925.49 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        150,000.00 MMBTU      11/1/2020    11/30/2020     11/4/2020          8,552.10 7/12/2019
      341103                   Natural Gas - Henry Hub - Nymex       2.6635        155,000.00 MMBTU      12/1/2020    12/31/2020     12/3/2020       -14,859.98 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       155,000.00 MMBTU       8/1/2019     8/31/2019      8/5/2019        43,178.09 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       150,000.00 MMBTU       9/1/2019     9/30/2019      9/5/2019        44,541.94 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       155,000.00 MMBTU      10/1/2019    10/31/2019     10/3/2019        41,322.88 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       150,000.00 MMBTU      11/1/2019    11/30/2019     11/5/2019        26,063.32 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       155,000.00 MMBTU      12/1/2019    12/31/2019     12/4/2019            307.28 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       155,000.00 MMBTU       1/1/2020     1/31/2020      1/6/2020       -15,489.09 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       145,000.00 MMBTU       2/1/2020     2/29/2020      2/5/2020         -9,739.40 7/12/2019
      341392                   Natural Gas - Henry Hub - Nymex         2.732       155,000.00 MMBTU       3/1/2020     3/31/2020      3/4/2020          2,751.63 7/12/2019
     Case 19-11104-JTD   Doc 530-1    Filed 08/28/19   Page 172 of 190



                 Section 5.11 – Certain Legal Proceedings

1. None.
     Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 173 of 190



                         Section 5.13 – Payments

1. None.
     Case 19-11104-JTD         Doc 530-1    Filed 08/28/19     Page 174 of 190



                           Section 5.14 – Brokers or Finders

1. Evercore Group L.L.C.
     Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 175 of 190



                  Section 5.15 – Non-Consent Operations

1. None.
  Case 19-11104-JTD        Doc 530-1     Filed 08/28/19    Page 176 of 190



                    Section 5.16 – Environmental Matters

1. On December 21, 2018, one barrel of oil based mud was released onto the ground
   of the lease road near the Valenka site. Clean up activities began promptly.

2. On November 19, 2018 an above-ground storage tank leaked at the Zorin, Ohio
   site (ORC 1509.22(A) and OAC 1501-9-1-07). The release contaminated part of
   the site. On March 4, 2019, the Ohio Department of Natural Resources (“ODNR”)
   approved the remediation plan. The area of concern related to a brine spill has
   been excavated under the direction of the ODNR, and work to complete the
   backfill of the area was completed on May 1, 2019.

3. On June 1, 2018, a drain was found to be open at the Zorin, Ohio site. Reports
   suggest an estimated +/- five barrels of fluid was released from the drain.

4. On February 19, 2018 at the Zorin, Ohio location, EdgeMarc discovered that
   erosion and sediment controls failed, resulting in an estimated release of
   approximately 42 gallons of sediment. A filter sock was immediately placed in
   the creek to prevent the sediment from traveling any further downstream.
   EdgeMarc notified Ohio Environmental Protection Agency.

5. On August 29, 2017, and again on January 30, 2018, a slip on an EdgeMarc
   stockpile located near the lease road for the Valenka site pad was discovered.

6. On May 19, 2017 a water truck at the Moonraker, Ohio site spilled less than 10
   gallons of produced brine. ODNR was notified.

7. On January 10, 2017, an incident occurred at the Odd Job, Ohio site. An estimated
   20 barrels of drillout fluid was captured by the secondary containment after
   spilling out of the primary tank. A vacuum truck was called to the location to
   collect the water.
     Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 177 of 190



                         Section 5.22(a) – AFEs

1. None.
            Case 19-11104-JTD     Doc 530-1     Filed 08/28/19    Page 178 of 190



                        DIVERSIFIED GAS & OIL CORPORATION
                                  1800 Corporate Drive
                                 Birmingham, AL 35242


                                        August 2, 2019


EdgeMarc Energy Holdings, LLC
1800 Main Street
Suite 220
Canonsburg, PA 15317
Attn: Callum Streeter


       Re:     Amendment to Asset Purchase Agreement

Ladies and Gentlemen:

       Reference is made to that certain Asset Purchase Agreement, dated July 24, 2019 (as
amended, restated, waived or otherwise modified from time to time, the “Agreement”), by and
among Diversified Gas & Oil Corporation, a Delaware corporation (“Buyer”), EdgeMarc Energy
Holdings, LLC, a Delaware limited liability company (“EdgeMarc”), and certain of EdgeMarc’s
subsidiaries that are party thereto (collectively with EdgeMarc, “Sellers”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto in the
Agreement.

       The Parties desire to amend the Agreement pursuant to this Amendment to Asset
Purchase Agreement (this “Amendment”) in order to amend Exhibit A-1, Exhibit A-2 and
Exhibit F of the Agreement to reflect certain deletions or additions thereto. Accordingly, in
consideration of the mutual agreements contained herein, the Parties hereby agree as follows:

       1.      Amendment to Exhibits A-1, A-2 and F.

               a.    Assigned Leases and Interests. Exhibit A-1 of the Agreement is hereby
               amended and replaced in its entirety by the Exhibit A-1 attached hereto.

               b.    Excluded Leases and Interests. Exhibit A-2 of the Agreement is hereby
               amended and replaced in its entirety by the Exhibit A-2 attached hereto.

               c.     Surface Rights. Exhibit F of the Agreement is hereby amended and
               replaced in its entirety by the Exhibit F attached hereto.

        2.     No Other Amendments. Except as otherwise expressly provided herein, all of the
respective terms and conditions of the Agreement (including the Purchase Price) remain
unchanged and continue in full force and effect. This Amendment is limited precisely as written
and shall not be deemed to be an amendment to any other term or condition of the Agreement or
any of the documents referred to therein.
          Case 19-11104-JTD        Doc 530-1       Filed 08/28/19   Page 179 of 190



       3.      Effect of Amendment. This Amendment shall form a part of the Agreement for
all purposes, and each Party shall be bound hereby. From and after the execution of this
Amendment by the Parties, any reference to the Agreement shall be deemed a reference to the
Agreement as amended hereby. This Amendment shall be deemed to be in full force and effect
from and after the execution of this Amendment by the Parties.

       4.     Miscellaneous. The provisions of Sections 13.07 (Expenses), 13.09 (Governing
Law, Consent to Jurisdiction and Venue; Jury Trial Waiver) and 13.11 (Parties in Interest; No
Third Party Beneficiaries) of the Agreement will apply to this Amendment mutatis mutandis.

        5.     Counterparts. This Amendment may be executed and delivered (including by
electronic transmission) in one or more counterparts, and by the different Parties hereto in
separate counterparts, each of which when executed shall be deemed to be an original, but all of
which taken together shall constitute one and the same agreement.



                                   (Signature pages follow)




                                               2
          Case 19-11104-JTD            Doc 530-1           Filed 08/28/19            Page 180 of 190



        ,1:,71(66:+(5(2)WKH3DUWLHVKDYHFDXVHGWKLV$PHQGPHQWWREHH[HFXWHGDQG
GHOLYHUHGE\WKHLUGXO\DXWKRUL]HGUHSUHVHQWDWLYHVDOODVRIWKHGD\DQG\HDUILUVWDERYHZULWWHQ



                                                    ',9(56,),('*$6 2,/&25325$7,21


                                                    %\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                             BBBB
                                                                BBBBB
                                                                    B BBBBBBBBBBBBBBB
                                                                    BB
                                                    1DPH%HQMDPLQ06XOOLYDQ
                                                              %HQMDPLQ 0 6XOOLYDQ
                                                    7LWOH ([HFXWLYH9LFH3UHVLGHQWDQG
                                                            *HQHUDO&RXQVHO




                             >6LJQDWXUH3DJHWR$PHQGPHQWWR$VVHW3XUFKDVH$JUHHPHQW@
Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 181 of 190
Case 19-11104-JTD   Doc 530-1   Filed 08/28/19   Page 182 of 190
Case 19-11104-JTD    Doc 530-1      Filed 08/28/19   Page 183 of 190



                            Exhibit A-1

                    Assigned Leases and Interests

                           [ See attached ]
                                                                                            Case 19-11104-JTD                                                                                                                                    Doc 530-1                                                                         Filed 08/28/19                                                                                    Page 184 of 190




Agreement Number   Agreement Type      Agreement Name                                       Original Lessee/Grantee   Gross Acres     Net Acres     ROYALTY TYPE       Royalty Interest     Working Interest       NRI           Agreement Date    Effective Date    Expiration Date      Prospect   Title Status   Status   Instrument Number2   Recording Date2      Book   Page   Exhibit   LEASE PAYMENT STATUS   Lease Type      Payment Due Date                Net acres Primary Term                    Payment Amount                Unit Reference
104115000          LEASE-OIL AND GAS   WANDA C. GRAHAM AND WILLIAM G. GRAHAM, SURVIVORSHI   EM Energy Ohio, LLC                 2.01           2.01 Net Royalty Interes                0.19                    1          0.81           3/15/2013         3/15/2013          3/14/2019   MONROE     Paid           Active   201300070994                      41558   254    490    A-1                              Delay Rental                                                                                                     HBP    104115000_VALENKA CENTRAL
104272000          LEASE-OIL AND GAS   JOHN CHRISTMAN                                       EM Energy Ohio, LLC                39.25          39.25 Net Royalty Interes                0.18                    1          0.82           3/14/2013         3/14/2013          3/14/2019   MONROE     Paid           Active   201300068577                      41437   244    763    A-1                              Delay Rental                                                                                                     HBP    Valenka
104276000          LEASE-OIL AND GAS   JUDY BOYD                                            EM Energy Ohio, LLC                3.006          3.006 Net Royalty Interes                0.19                    1          0.81           3/14/2013         3/14/2013          3/14/2019   MONROE     Paid           Active   201300071005                      41437   254    535    A-1                              Delay Rental                                                                                                     HBP    104276000_VALENKA EAST
104277000          LEASE-OIL AND GAS   BILL COVERT AND DEBRA COVERT, H/W, ETAL              EM Energy Ohio, LLC              116.669       116.669 Net Royalty Interes                 0.19                    1          0.81           3/14/2013         3/14/2013          3/14/2019   MONROE     Paid           Active   201300068589                      41437   244    822    A-1                              Delay Rental                                                                                                     HBP    104277000_VALENKA CENTRAL VALENKA EAST ZORIN WEST
104724000          LEASE-OIL AND GAS   ALEATHEA I. KAMPRAS AND STEPHEN R. JONES, W/H        EM Energy Ohio, LLC                 3.52           3.52 Net Royalty Interes              0.125                     1         0.875           3/14/2013         3/14/2013          3/14/2019   MONROE     Paid           Active   201300072250                      41617   259    664    A-1                              Delay Rental                                                                                                     HBP    104724000_VALENKA CENTRAL VALENKA EAST
104902000          LEASE-OIL AND GAS   JASON D. HUNTSMAN                                    EM Energy Ohio, LLC                 49.4           49.4 Net Royalty Interes              0.125                     1         0.875           3/14/2013         3/14/2013          3/14/2019   MONROE     Paid           Active   201300068581                      41437   244    780    A-1                              Delay Rental                                                                                                     HBP    104902000_VALENKA CENTRAL VALENKA EAST
105486000          LEASE-OIL AND GAS   MICHAEL R. YOUNG                                     EM Energy Ohio, LLC               23.237        23.237 Net Royalty Interes               0.125                     1         0.875           3/14/2013         3/14/2013          3/14/2019   MONROE     Paid           Active   201600090289                      42628   340    952    A-1                              Delay Rental                                                                                                     HBP    105486000_VALENKA CENTRAL VALENKA EAST
104505000          LEASE-OIL AND GAS   AMBER D. LEE                                         EM Energy Ohio, LLC                   4.5           4.5 Net Royalty Interes                0.19                    1          0.81           3/15/2013         3/20/2013          3/20/2019   MONROE     Paid           Active   201300067547                      41380   240    111    A-1                              Delay Rental                                                                                                     HBP    Valenka
104273000          LEASE-OIL AND GAS   GARY BARRETT AND BEVERLY BARRETT, SURVIVORSHIP       EM Energy Ohio, LLC               51.795        51.795 Net Royalty Interes                 0.19                    1          0.81           3/14/2013         3/22/2013          3/22/2019   MONROE     Paid           Active   201300067577                      41380   240    261    A-1                              Delay Rental                                                                                                     HBP    Valenka
104501000          LEASE-OIL AND GAS   BRUCE A. SAFREED AND CONNIE F. SAFREED, H/W          EM Energy Ohio, LLC               47.164        47.164 Net Royalty Interes                 0.19                    1          0.81           3/14/2013         3/22/2013          3/22/2019   MONROE     Paid           Active   201300067601                      41380   240    382    A-1                              Delay Rental                                                                                                     HBP    104501000_VALENKA CENTRAL
104691000          LEASE-OIL AND GAS   LINDA MAE SNODGRASS                                  EM Energy Ohio, LLC                     1             1 Net Royalty Interes                0.19                    1          0.81           3/14/2013         3/22/2013          3/22/2019   MONROE     Paid           Active   201300067536                      41380   240    56     A-1                              Delay Rental                                                                                                     HBP    104691000_VALENKA EAST
105312000          LEASE-OIL AND GAS   CHRISTOPHER E. BINEGAR AND ANGELA M. BINEGAR, H/W    EM Energy Ohio, LLC                2.606          2.606 Net Royalty Interes                0.19                    1          0.81           3/14/2013         3/22/2013          3/22/2019   MONROE     Paid           Active   201300067575                      41380   240    251    A-1                              Delay Rental                                                                                                     HBP    105312000_VALENKA CENTRAL
104909000          LEASE-OIL AND GAS   MICHAEL E. COVERT AND RHONDA COVERT, H/W             EM Energy Ohio, LLC                     1             1 Net Royalty Interes                0.19                    1          0.81           3/14/2013         3/28/2013          3/28/2019   MONROE     Paid           Active   201300067533                      41380   240    41     A-1                              Delay Rental                                                                                                     HBP    104909000_ZORIN WEST
104683000          LEASE-OIL AND GAS   CHARLOTTE MCCOY                                      EM Energy Ohio, LLC                75.33         75.33 Net Royalty Interes                 0.18                    1          0.82           4/19/2013         4/19/2013          4/19/2019   MONROE     Partial Paid   Active   201400073421                      41677   265    140    A-1                              Delay Rental                                                                                                     HBP    104683000_VALENKA CENTRAL VALENKA EAST ZORIN WEST
105106000          LEASE-OIL AND GAS   BRUNER LAND COMPANY, INC.                            EM Energy Ohio, LLC               94.931        94.931 Net Royalty Interes                 0.19                    1          0.81           4/25/2013         4/25/2013          4/25/2019   MONROE     Paid           Active   201300068597                      41437   244    877    A-1                              Delay Rental                                                                                                     HBP    105106000_VALENKA EAST ZORIN WEST
107526001          LEASE-OIL AND GAS   Cheryl E & Gary W Truax                              EM Energy Ohio, LLC                59.25       7.40625 Net Royalty Interes                 0.19                    1          0.81           4/26/2013         4/26/2013          4/26/2019   MONROE     Paid           Active   201400079294                      41943   289    252    A-1                              Delay Rental                                                                                                     HBP    107526001_VALENKA CENTRAL
107526004          LEASE-OIL AND GAS   Paul Cline, an unmarried person                      EM Energy Ohio, LLC                59.25       7.40625 Net Royalty Interes                 0.19                    1          0.81           4/26/2013         4/26/2013          4/26/2019   MONROE     Paid           Active   201300071004                      41558   254    530    A-1                              Delay Rental                                                                                                     HBP    107526004_VALENKA CENTRAL
107526002          LEASE-OIL AND GAS   David Cline and Elsie L. Cline, H/W                  EM Energy Ohio, LLC                59.25      7.40625     Net Royalty Interes             0.19                     1          0.81             5/9/2013         5/9/2013          5/9/2019    MONROE    Paid            Active   201400079293                     41943    289    246    A-1                              Delay Rental                                                                                                     HBP    107526002_VALENKA CENTRAL
104877000          LEASE-OIL AND GAS   JAMES J. HUPP, A SINGLE PERSON                       EM Energy Ohio, LLC                    22            22   Net Royalty Interes             0.19                     1          0.81            5/31/2013        5/31/2013         5/31/2019    MONROE    Paid            Active   201300071614                     41583    257    19     A-1                              Delay Rental                                                                                                     HBP    104877000_VALENKA EAST ZORIN WEST
107526005          LEASE-OIL AND GAS   Jeffrey & Janis Watson, Richard & Teresa, D. Clark   EM Energy Ohio, LLC                59.25     7.406843     Net Royalty Interes             0.19                     1          0.81             9/1/2013         9/1/2013          9/1/2019    MONROE    Paid            Active   201400079343                     41946    289    428    A-1                              Delay Rental                                                                                                     HBP    107526005_VALENKA CENTRAL
108141000          LEASE-OIL AND GAS   Richard J. Sexton and Mona Marie Sexton              Eclipse Resources I, LP              13.5          13.5   Net Royalty Interes               0.2                    1           0.8            9/24/2012        9/24/2012         9/23/2019    MONROE    Paid            Active   201200064076                     41191    228    400    A-1                              Delay Rental                        9/23/2019                                     13.5    $                 13,194.90   108141000_ODDJOB WEST
107586000          LEASE-OIL AND GAS   John Christman, single (16.668%)                     EM Energy Ohio, LLC                   2.5       0.4167    Net Royalty Interes               0.2                    1           0.8           10/30/2014       10/30/2014        10/29/2019    MONROE    Paid            Active   201500082431                     42123    303    864    A-1                              Paid-Up                            10/29/2019                                  0.4167     $                  2,500.20   107586000_
107222000          LEASE-OIL AND GAS   Fred Binegar, et al                                  EM Energy Ohio, LLC                  1.71          1.71   Net Royalty Interes               0.2                    1           0.8           10/30/2013       10/30/2013        10/30/2019    MONROE    Paid            Active   201400074241                     41715    269    123    A-1                              Paid-Up                            10/30/2019                                     1.71    $                  2,052.00   107222000_
107589002          LEASE-OIL AND GAS   Lydia D. Aucoin and Phillip J. Aucoin, H/W           EM Energy Ohio, LLC                    43        10.75    Net Royalty Interes               0.2                    1           0.8           10/31/2014       10/31/2014        10/30/2019    MONROE    Paid            Active   201500082048                     42101    301    453    A-1                              Paid-Up                            10/30/2019                                    10.75    $                 64,500.00   107589002_
107589001          LEASE-OIL AND GAS   Carl E. Dye and Marrene L . Dye, H/W                 EM Energy Ohio, LLC                    43        10.75    Net Royalty Interes               0.2                    1           0.8            11/3/2014        11/3/2014         11/2/2019    MONROE    Paid            Active   201500082047                     42101    301    451    A-1                              Paid-Up                             11/2/2019                                    10.75    $                 64,500.00   107589001_
107589003          LEASE-OIL AND GAS   Betty J. Daniel, widow                               EM Energy Ohio, LLC                    43    3.580008     Net Royalty Interes               0.2                    1           0.8           11/12/2014       11/12/2014        11/11/2019    MONROE    Paid            Active   201500082049                     42101    301    455    A-1                              Paid-Up                            11/11/2019                                3.580008     $                 21,480.05   107589003_
107589006          LEASE-OIL AND GAS   Shirey A. Porter, divorced                           EM Energy Ohio, LLC                    43    1.791595     Net Royalty Interes               0.2                    1           0.8           11/12/2014       11/12/2014        11/11/2019    MONROE    Paid            Active   201500082050                     42101    301    457    A-1                              Paid-Up                            11/11/2019                                1.791595     $                 10,749.57   107589006_
107589004          LEASE-OIL AND GAS   Vicky D. Cleary, divorced                            EM Energy Ohio, LLC                    43    1.194398     Net Royalty Interes               0.2                    1           0.8           11/19/2014       11/19/2014        11/18/2019    MONROE    Paid            Active                                    43495    388    2371   A-1                              Paid-Up                            11/18/2019                                1.194398     $                  7,166.39   107589004_
107589005          LEASE-OIL AND GAS   Margarett Kerr, a widow                              EM Energy Ohio, LLC                    43    1.791595     Net Royalty Interes               0.2                    1           0.8           11/19/2014       11/19/2014        11/18/2019    MONROE    Paid            Active                                    43495    388    2363   A-1                              Paid-Up                            11/18/2019                                1.791595     $                 10,749.57   107589005_
108126000          LEASE-OIL AND GAS   J & D Land Group LTD                                 Eclipse Resources I, LP           19.711        19.711    Net Royalty Interes               0.2                    1           0.8           11/19/2012       11/19/2012        11/19/2019    MONROE    Paid            Active   201200065321                     41250    232    574    A-1                              Delay Rental                       11/19/2019                                  19.711     $                 19,265.53   108126000_
107589012          LEASE-OIL AND GAS   Richard L. Dye and Lois G. Dye, husband and wife     EM Energy Ohio, LLC                    43       1.1944    Net Royalty Interes               0.2                    1           0.8            12/3/2014        12/3/2014         12/2/2019    MONROE    Paid            Active                                    43495    388    2367   A-1                              Paid-Up                             12/2/2019                                   1.1944    $                  7,166.40   107589012_
107589009          LEASE-OIL AND GAS   Donna M. Kerr, divorced                              EM Energy Ohio, LLC                    43    1.791595     Net Royalty Interes               0.2                    1           0.8           12/13/2014       12/13/2014        12/12/2019    MONROE    Paid            Active                                    43495    388    2361   A-1                              Paid-Up                            12/12/2019                                1.791595     $                 10,749.57   107589009_
107589011          LEASE-OIL AND GAS   Aaron W. Kerr and Douglas B. Kiefuff, married        EM Energy Ohio, LLC                    43    0.895819     Net Royalty Interes               0.2                    1           0.8           12/13/2014       12/13/2014        12/12/2019    MONROE    Paid            Active                                    43495    388    2365   A-1                              Paid-Up                            12/12/2019                                0.895819     $                  5,374.91   107589011_
107589007          LEASE-OIL AND GAS   Donna M. Wheeler & Ronnie L. Wheeler, H/W            EM Energy Ohio, LLC                    43    1.194411     Net Royalty Interes               0.2                    1           0.8           12/17/2014       12/17/2014        12/16/2019    MONROE    Paid            Active                                    43495    388    2359   A-1                              Paid-Up                            12/16/2019                                1.194411     $                  7,166.47   107589007_
107204000          LEASE-OIL AND GAS   Stephen R. Dennis and Sandra L. Dennis, h/w          EM Energy Ohio, LLC                5.921         5.921    Net Royalty Interes             0.19                     1          0.81           12/17/2013       12/17/2013        12/17/2019    MONROE    Paid            Active   201400003294                     41760    563    689    A-1                              Paid-Up                            12/17/2019                                    5.921    $                  5,921.00   107204000_
107205000          LEASE-OIL AND GAS   Stephen R. Dennis and Sandra L. Dennis, h/w          EM Energy Ohio, LLC                7.572         7.572    Net Royalty Interes             0.19                     1          0.81           12/17/2013       12/17/2013        12/17/2019    MONROE    Paid            Active   201400003295                     41760    563    691    A-1                              Paid-Up                            12/17/2019                                    7.572    $                  7,572.00   107205000_
107628000          LEASE-OIL AND GAS   Resource Minerals Headwater I, LP                    EM Energy Ohio, LLC               24.924        24.924    Gross Royalty Inter               0.2                    1           0.8           12/23/2014       12/23/2014        12/22/2019    MONROE    Paid            Active   201500080657                     42018    295    356    A-1                              Paid-Up                            12/22/2019                                   24.924    $                174,468.00   107628000_
107589010          LEASE-OIL AND GAS   Mary A. Copus and Charles W. Copus, W/H              EM Energy Ohio, LLC                    43    1.791595     Net Royalty Interes               0.2                    1           0.8           12/26/2014       12/26/2014        12/25/2019    MONROE    Paid            Active                                    43495    388    2369   A-1                              Paid-Up                            12/25/2019                                1.791595     $                 10,749.57   107589010_
107589008          LEASE-OIL AND GAS   Betty L. Rose and Donald F. Sander, W/H              EM Energy Ohio, LLC                    43    1.791595     Net Royalty Interes               0.2                    1           0.8             1/5/2015         1/5/2015          1/4/2020    MONROE    Paid            Active                                    43495    388    2357   A-1                              Paid-Up                              1/4/2020                                1.791595     $                 10,749.57   107589008_
107729000          LEASE-OIL AND GAS   David H. White, married                              EM Energy Ohio, LLC               12.821        12.821    Gross Royalty Inter               0.2                    1           0.8            2/19/2015        2/19/2015         2/18/2020    WASHINGTO Paid            Active   201500004032                     42165    582    1697   A-1                              Paid-Up                             2/18/2020                            12.85919131      $                 57,866.36   107729000_
107706000          LEASE-OIL AND GAS   Michael R. Dean and Deborah A. Dean                  EM Energy Ohio, LLC                   0.6           0.6   Net Royalty Interes             0.18                     1          0.82             3/9/2015         3/9/2015          3/8/2020    WASHINGTO Paid            Active   201500006095                     42235    586    638    A-1                              Paid-Up                              3/8/2020                                       0.6   $                  2,100.00   107706000_
107707000          LEASE-OIL AND GAS   Sharon A. Estadt, a widow                            EM Energy Ohio, LLC               0.3804        0.3804    Net Royalty Interes             0.18                     1          0.82            3/10/2015        3/10/2015          3/9/2020    WASHINGTO Paid            Active   201500006099                     42235    586    648    A-1                              Paid-Up                              3/9/2020                            0.312979487      $                  1,251.92   107707000_
107725000          LEASE-OIL AND GAS   Paul S. Jenks and Melissa Jenks fka Melissa Lauer    EM Energy Ohio, LLC                   0.5           0.5   Net Royalty Interes             0.18                     1          0.82            3/16/2015        3/16/2015         3/15/2020    WASHINGTO Paid            Active   201500006094                     42235    586    636    A-1                              Paid-Up                             3/15/2020                            0.533333333      $                  1,866.67   107725000_
107726000          LEASE-OIL AND GAS   Lester Ray Lauer, Jr., widower                       EM Energy Ohio, LLC               0.2487       0.2487     Net Royalty Interes             0.18                     1          0.82            3/18/2015        3/18/2015         3/17/2020    WASHINGTO Paid            Active   201500006098                     42235    586    646    A-1                              Paid-Up                             3/17/2020                            0.198333333      $                    793.33   107726000_
107727000          LEASE-OIL AND GAS   Mark A. Greathouse and Angela L. Greathouse, H/W     EM Energy Ohio, LLC               0.3276       0.3276     Net Royalty Interes             0.18                     1          0.82            3/18/2015        3/18/2015         3/17/2020    WASHINGTO Paid            Active   201500006101                     42235    586    653    A-1                              Paid-Up                             3/17/2020                            0.262214286      $                  1,048.86   107727000_
107340002          LEASE-OIL AND GAS   Vikki Hickman                                        EM Energy Ohio, LLC                7.016         3.508    Net Royalty Interes               0.2                    1           0.8            3/22/2014        3/22/2014         3/22/2020    MONROE    Paid            Active   201400077863                     41877    283    268    A-1                              Paid-Up                             3/22/2020                                    3.508    $                  3,928.96   107340002_
107728000          LEASE-OIL AND GAS   Bernard L. Montgomery and Carol J. Montgomery, H/W   EM Energy Ohio, LLC                   0.6           0.6   Net Royalty Interes             0.18                     1          0.82            3/24/2015        3/24/2015         3/23/2020    WASHINGTO Paid            Active   201500006100                     42235    586    651    A-1                              Paid-Up                             3/23/2020                            0.575342466      $                  2,301.37   107728000_
109059000          LEASE-OIL AND GAS   Bruner Land Company, Inc. an Ohio Corporation        EM Energy Ohio, LLC               20.111      10.0555     Net Royalty Interes             0.19                     1          0.81            3/27/2019        3/27/2019         3/27/2020    MONROE    In Title        Active                                4/12/2019    391    1211   A-1                              Delay Rental                        3/27/2020                                      8.81   $                  9,304.09   109059000_MOONRAKER B
107731000          LEASE-OIL AND GAS   Megan Morris, single                                 EM Energy Ohio, LLC                0.497         0.497    Net Royalty Interes             0.18                     1          0.82             4/1/2015         4/1/2015         3/31/2020    WASHINGTO Paid            Active   201500006096                     42235    586    641    A-1                              Paid-Up                             3/31/2020                            0.402714286      $                  1,812.21   107731000_
107732000          LEASE-OIL AND GAS   Robert M. Heslop, single                             EM Energy Ohio, LLC                     1             1   Net Royalty Interes             0.18                     1          0.82             4/1/2015         4/1/2015         3/31/2020    WASHINGTO Paid            Active   201500006097                     42235    586    644    A-1                              Paid-Up                             3/31/2020                            1.018518519      $                  4,583.33   107732000_
107851000          LEASE-OIL AND GAS   Debora L. Haas, et al                                EM Energy Ohio, LLC                0.733         0.733    Net Royalty Interes             0.18                     1          0.82             4/7/2015         4/7/2015          4/6/2020    WASHINGTO Paid            Active   201500006102                     42235    586    656    A-1                              Paid-Up                              4/6/2020                             0.59614899      $                  2,384.60   107851000_
107900000          LEASE-OIL AND GAS   Robert and Linda Masters, a married couple           EM Energy Ohio, LLC                0.577         0.577    Net Royalty Interes             0.18                     1          0.82            4/18/2015        4/18/2015         4/17/2020    WASHINGTO Paid            Active   201500007113                     42275    587    2627   A-1                              Paid-Up                             4/17/2020                            0.678333333      $                  2,713.33   107900000_
107974000          LEASE-OIL AND GAS   Eric J. Brown and Bethany L Brown,H/W                EM Energy Ohio, LLC                5.459         5.459    Net Royalty Interes             0.19                     1          0.81             5/1/2015         5/1/2015         4/30/2020    WASHINGTO Paid            Active   201500007114                     42275    587    2631   A-1                              Paid-Up                             4/30/2020                            5.508606827      $                 22,034.43   107974000_
107998000          LEASE-OIL AND GAS   D. Jeraldine Lowe, a widow                           EM Energy Ohio, LLC                0.252     0.083992     Net Royalty Interes             0.18                     1          0.82             5/8/2015         5/8/2015          5/7/2020    WASHINGTO Paid            Active   201500007410                     42284    588    1235   A-1                              Paid-Up                              5/7/2020                            0.075775391      $                    303.10   107998000_
107999000          LEASE-OIL AND GAS   William L. Kidd an Janet L. Kidd, husband and wife   EM Energy Ohio, LLC                5.779         5.779    Net Royalty Interes             0.18                     1          0.82            5/12/2015        5/12/2015         5/11/2020    WASHINGTO Paid            Active   201500007118                     42275    587    2640   A-1                              Paid-Up                             5/11/2020                            5.096898692      $                 20,387.59   107999000_
107995000          LEASE-OIL AND GAS   Lawrence R. Burer and Barbara A. Burer, married      EM Energy Ohio, LLC                  0.23          0.23   Net Royalty Interes             0.18                     1          0.82            5/13/2015        5/13/2015         5/12/2020    WASHINGTO Paid            Active   201500007117                     42275    587    2638   A-1                              Paid-Up                             5/12/2020                            0.203461538      $                    813.85   107995000_
107997000          LEASE-OIL AND GAS   Gisele Miller, single                                EM Energy Ohio, LLC                0.242         0.242    Net Royalty Interes             0.18                     1          0.82            5/13/2015        5/13/2015         5/12/2020    WASHINGTO Paid            Active   201500007115                     42275    587    2633   A-1                              Paid-Up                             5/12/2020                            0.191666667      $                    766.67   107997000_
108000000          LEASE-OIL AND GAS   Ellen O'Brien, single                                EM Energy Ohio, LLC                1.273         1.273    Net Royalty Interes             0.18                     1          0.82            5/14/2015        5/14/2015         5/13/2020    WASHINGTO Paid            Active   201500007119                     42275    587    2643   A-1                              Paid-Up                             5/13/2020                            1.325320648      $                  5,301.28   108000000_
108001000          LEASE-OIL AND GAS   Ronald D. Hebert and Jeanie I. Hebert, married       EM Energy Ohio, LLC                  0.23          0.23   Net Royalty Interes             0.18                     1          0.82            5/15/2015        5/15/2015         5/14/2020    WASHINGTO Paid            Active   201500007120                     42275    587    2646   A-1                              Paid-Up                             5/14/2020                            0.203461538      $                    813.85   108001000_
108062000          LEASE-OIL AND GAS   James M. Hendershot and Younghee Hendershot, H/W     EM Energy Ohio, LLC                0.115         0.115    Net Royalty Interes             0.18                     1          0.82            5/15/2015        5/15/2015         5/14/2020    WASHINGTO Paid            Active   201500007116                     42275    587    2636   A-1                              Paid-Up                             5/14/2020                                    0.115    $                    460.00   108062000_
107994000          LEASE-OIL AND GAS   Village of Lower Salem                               EM Energy Ohio, LLC                  4.51          4.51   Net Royalty Interes             0.18                     1          0.82            5/20/2015        5/20/2015         5/19/2020    WASHINGTO Paid            Active   201500007121                     42275    587    2648   A-1                              Paid-Up                             5/19/2020                               4.3486538     $                 17,394.62   107994000_
107178000          LEASE-OIL AND GAS   Garnie Miller and Charity M. Miller, h/w             EM Energy Ohio, LLC                1.146         1.146    Net Royalty Interes             0.18                     1          0.82            5/21/2015        5/21/2015         5/20/2020    WASHINGTO Paid            Active   201500007416                     42284    588    1249   A-1                              Paid-Up                             5/20/2020                            1.105988083      $                  4,423.95   107178000_
107658000          LEASE-OIL AND GAS   Jerome R. Long, a widower                            EM Energy Ohio, LLC               136.62        136.62    Gross Royalty Inter             0.18                     1          0.82            5/22/2015        5/22/2015         5/21/2020    WASHINGTO Paid            Active   201500004463                     42180    583    876    A-1                              Paid-Up                             5/21/2020                            136.5751318      $                751,163.23   107658000_
108002000          LEASE-OIL AND GAS   John W. Erb and Barbara A. Erb, husband and wife     EM Energy Ohio, LLC                  0.23          0.23   Net Royalty Interes             0.18                     1          0.82            5/22/2015        5/22/2015         5/21/2020    WASHINGTO Paid            Active   201500007414                     42284    588    1245   A-1                              Paid-Up                             5/21/2020                            0.279285714      $                  1,117.14   108002000_
108003000          LEASE-OIL AND GAS   Aaron W. Erb and Michelle L. Kiefer-Erb, married     EM Energy Ohio, LLC                  0.23          0.23   Net Royalty Interes             0.18                     1          0.82            5/22/2015        5/22/2015         5/21/2020    WASHINGTO Paid            Active   201500007408                     42284    588    1231   A-1                              Paid-Up                             5/21/2020                            0.165128205      $                    660.51   108003000_
108004000          LEASE-OIL AND GAS   Damien Posey and Tonya Posey, Married                EM Energy Ohio, LLC                1.648         1.648    Net Royalty Interes             0.18                     1          0.82            5/22/2015        5/22/2015         5/21/2020    WASHINGTO Paid            Active   201500007413                     42284    588    1242   A-1                              Paid-Up                             5/21/2020                             1.67536189      $                  6,701.45   108004000_
108005000          LEASE-OIL AND GAS   R. Dean Gerber and Barbara Gerber, H/W               EM Energy Ohio, LLC                0.066         0.066    Net Royalty Interes             0.18                     1          0.82            5/26/2015        5/26/2015         5/25/2020    WASHINGTO Paid            Active   201500007403                     42284    588    1220   A-1                              Paid-Up                             5/25/2020                            0.073333333      $                    293.33   108005000_
108007000          LEASE-OIL AND GAS   Gary Hughey, a widow                                 EM Energy Ohio, LLC                0.458         0.458    Net Royalty Interes             0.18                     1          0.82            5/26/2015        5/26/2015         5/25/2020    WASHINGTO Paid            Active   201500007407                     42284    588    1228   A-1                              Paid-Up                             5/25/2020                            0.327142857      $                  1,308.57   108007000_
108013000          LEASE-OIL AND GAS   R. Dean Gerber & Barbara Gerber, H/W, for their NL   EM Energy Ohio, LLC                1.588         1.588    Net Royalty Interes             0.18                     1          0.82            5/26/2015        5/26/2015         5/25/2020    WASHINGTO Paid            Active   201500007401                     42284    588    1214   A-1                              Paid-Up                             5/25/2020                            1.623897436      $                  6,495.59   108013000_
108032000          LEASE-OIL AND GAS   Mark O'Brien and Marianna M. O'Brien, H/W, et al     EM Energy Ohio, LLC               6.8819        6.8819    Net Royalty Interes               0.2                    1           0.8            5/26/2015        5/26/2015         5/25/2020    WASHINGTO Paid            Active   201500007411                     42284    588    1237   A-1                              Paid-Up                             5/25/2020                            6.699187631      $                 30,146.34   108032000_
108011000          LEASE-OIL AND GAS   Jerry E. Mincks and Barbara L. Mincks, H/W           EM Energy Ohio, LLC                  0.23          0.23   Net Royalty Interes             0.18                     1          0.82            5/27/2015        5/27/2015         5/26/2020    WASHINGTO Paid            Active   201500007404                     42284    588    1222   A-1                              Paid-Up                             5/26/2020                            0.210833333      $                    843.33   108011000_
108066000          LEASE-OIL AND GAS   John G. Parks, a single man                          EM Energy Ohio, LLC                  0.23          0.23   Net Royalty Interes             0.18                     1          0.82            5/27/2015        5/27/2015         5/26/2020    WASHINGTO Paid            Active   201500007406                     42284    588    1226   A-1                              Paid-Up                             5/26/2020                            0.209090909      $                    836.36   108066000_
108042000          LEASE-OIL AND GAS   Estate of Roy Rexall Yates, by Virgil David Erb      EM Energy Ohio, LLC                  3.21          3.21   Net Royalty Interes             0.18                     1          0.82            5/28/2015        5/28/2015         5/27/2020    WASHINGTO Paid            Active   201500007112                     42275    587    2625   A-1                              Paid-Up                             5/27/2020                            3.172674419      $                 14,277.03   108042000_
108012000          LEASE-OIL AND GAS   Wilbert D. Antill and Joyce R. Antill, H/W           EM Energy Ohio, LLC                  0.23          0.23   Net Royalty Interes             0.18                     1          0.82            5/29/2015        5/29/2015         5/28/2020    WASHINGTO Paid            Active   201500007415                     42284    588    1247   A-1                              Paid-Up                             5/28/2020                            0.242777778      $                    971.11   108012000_
108043000          LEASE-OIL AND GAS   David E. Brightbill, a widower                       EM Energy Ohio, LLC                1.302         1.302    Net Royalty Interes             0.18                     1          0.82            5/29/2015        5/29/2015         5/28/2020    WASHINGTO Paid            Active   201500007409                     42284    588    1233   A-1                              Paid-Up                             5/28/2020                            1.378588235      $                  5,514.35   108043000_
108067000          LEASE-OIL AND GAS   James Settlage and Carrie D. Settlage, H/W           EM Energy Ohio, LLC               0.5385       0.5385     Net Royalty Interes             0.18                     1          0.82            5/30/2015        5/30/2015         5/29/2020    WASHINGTO Paid            Active   201500007405                     42284    588    1224   A-1                              Paid-Up                             5/29/2020                            0.559812709      $                  2,239.25   108067000_
107989000          LEASE-OIL AND GAS   Thomas H. Fagan and Kate S. Fagan, H/W               EM Energy Ohio, LLC               0.1332       0.1332     Net Royalty Interes             0.18                     1          0.82             6/1/2015         6/1/2015         5/31/2020    WASHINGTO Paid            Active   201500007402                     42284    588    1218   A-1                              Paid-Up                             5/31/2020                            0.102461538      $                    409.85   107989000_
108044000          LEASE-OIL AND GAS   Gerald A. Smith and Myra L. Noe-Smith, H/W           EM Energy Ohio, LLC               0.1107       0.1107     Net Royalty Interes             0.18                     1          0.82             6/3/2015         6/3/2015          6/2/2020    WASHINGTO Paid            Active   201500007412                     42284    588    1240   A-1                              Paid-Up                              6/2/2020                            0.100636364      $                    452.86   108044000_
108040000          LEASE-OIL AND GAS   Jerry Ellis, divorced                                EM Energy Ohio, LLC                2.777         2.777    Net Royalty Interes               0.2                    1           0.8             6/5/2015         6/5/2015          6/4/2020    MONROE    Paid            Active   201500085555                     42326    319    749    A-1                              Paid-Up                              6/4/2020                                    2.777    $                 13,885.00   108040000_
108036000          LEASE-OIL AND GAS   Leonard M. Hill, Sr. and Carolina S. Hill, H/W       EM Energy Ohio, LLC                0.254         0.254    Net Royalty Interes             0.18                     1          0.82            6/10/2015        6/10/2015          6/9/2020    WASHINGTO Paid            Active   201500008582                     42327    590    1514   A-1                              Paid-Up                              6/9/2020                            0.197142857      $                    788.57   108036000_
108045000          LEASE-OIL AND GAS   Russell E. Casseday and Sarah L. Casseday, h/w       EM Energy Ohio, LLC                     1             1   Net Royalty Interes             0.18                     1          0.82            6/10/2015        6/10/2015          6/9/2020    WASHINGTO Paid            Active   201500008581                     42327    1512   2      A-1                              Paid-Up                              6/9/2020                            0.967741935      $                  3,870.97   108045000_
108046000          LEASE-OIL AND GAS   Lower Salem Properties, LLC                          EM Energy Ohio, LLC                0.276         0.276    Net Royalty Interes             0.18                     1          0.82            6/10/2015        6/10/2015          6/9/2020    WASHINGTO Paid            Active   201500008580                     42327    590    1510   A-1                              Paid-Up                              6/9/2020                            0.269494949      $                  1,077.98   108046000_
108061000          LEASE-OIL AND GAS   Church of Christ at Warner, by Timothy B. Stewart    EM Energy Ohio, LLC                  1.26          1.26   Net Royalty Interes             0.18                     1          0.82            6/17/2015        6/17/2015         6/16/2020    WASHINGTO Paid            Active   201500008583                     42327    590    1517   A-1                              Paid-Up                             6/16/2020                            1.423307787      $                  5,693.23   108061000_
108030000          LEASE-OIL AND GAS   Angela Weddle, unmarried                             EM Energy Ohio, LLC               15.639        15.639    Net Royalty Interes               0.2                    1           0.8            6/23/2015        6/23/2015         6/22/2020    MONROE    Paid            Active   201600086763                     42409    325    442    A-1                              Paid-Up                             6/22/2020                                                                    HBP    108030000_VALENKA EAST
107996000          LEASE-OIL AND GAS   Casey J. Strahler and Alicia C. Strahler, H/W        EM Energy Ohio, LLC                0.592         0.592    Net Royalty Interes             0.18                     1          0.82            6/24/2015        6/24/2015         6/23/2020    WASHINGTO Paid            Active   201500008587                     42327    1527   3      A-1                              Paid-Up                             6/23/2020                            0.449760207 $                       1,844.02   107996000_
108047000          LEASE-OIL AND GAS   Jeffrey A. Mendenhall, single                        EM Energy Ohio, LLC                0.254         0.254    Net Royalty Interes             0.18                     1          0.82            6/25/2015        6/25/2015         6/24/2020    WASHINGTO Paid            Active   201500008584                     42327    590    1521   A-1                              Paid-Up                             6/24/2020                            0.256442308 $                       1,051.41   108047000_
108031000          LEASE-OIL AND GAS   Marilyn Williams & James Williams, et al             EM Energy Ohio, LLC              206.301      206.301     Net Royalty Interes               0.2                    1           0.8            6/25/2015        6/25/2015         6/24/2020    MONROE    Paid            Active   201600086762                     42409    325    439    A-1                              Paid-Up                             6/24/2020                                                                    HBP    108031000_VALENKA CENTRAL VALENKA EAST ZORIN WEST
108017000          LEASE-OIL AND GAS   David F. Miller and Selina A. Miller, H/W            EM Energy Ohio, LLC                0.143         0.143    Net Royalty Interes             0.18                     1          0.82            6/26/2015        6/26/2015         6/25/2020    WASHINGTO Paid            Active   201500008586                     42327    1525   2      A-1                              Paid-Up                             6/25/2020                                   0.115 $                        483.00   108017000_
108033000          LEASE-OIL AND GAS   Lower Salem Properties, L.L.C.                       EM Energy Ohio, LLC                0.446         0.446    Net Royalty Interes             0.18                     1          0.82             7/4/2015         7/4/2015          7/3/2020    WASHINGTO Paid            Active   201500008585                     42327    590    1523   A-1                              Paid-Up                              7/3/2020                            0.332823129 $                       1,331.29   108033000_
108041000          LEASE-OIL AND GAS   Robert Ellis, Jr. and Julie Ellis, h/w               EM Energy Ohio, LLC                1.556         1.556    Net Royalty Interes               0.2                    1           0.8             7/8/2015         7/8/2015          7/7/2020    MONROE    Paid            Active   201600087002                     42426    326    595    A-1                              Paid-Up                              7/7/2020                                   1.556 $                      7,780.00   108041000_
108074000          LEASE-OIL AND GAS   Robert Ellis Jr. and Julie Ellis, H/W, et al         EM Energy Ohio, LLC                2.986         2.986    Net Royalty Interes               0.2                    1           0.8             7/8/2015         7/8/2015          7/8/2020    MONROE    Paid            Active   201500085556                     42326    319    752    A-1                              Paid-Up                              7/8/2020                                   2.986 $                     14,930.00   108074000_
108096001          LEASE-OIL AND GAS   Stacy L. Craner and Cary Craner, wife and husband    EM Energy Ohio, LLC               24.418      1.01701     Net Royalty Interes             0.19                     1          0.81           11/28/2015       11/28/2015        11/27/2020    MONROE    Partial Paid    Active   201600087207                     42439    327    418    A-1                              Paid-Up                            11/27/2020                                                                    HBP    Valenka
108190001          LEASE-OIL AND GAS   James F. Graham                                      EM Energy Ohio, LLC                  4.17        0.155    Net Royalty Interes             0.15                     1          0.85             3/8/2016         3/8/2016          3/8/2021    MONROE    Paid            Active   201600088995                     42545    335    405    A-1                              Paid-Up                              3/8/2021                                                                    HBP    108190001_NICK NACK WEST
108190002          LEASE-OIL AND GAS   John P. and Tammy Ann Gibson                         EM Energy Ohio, LLC                  4.17        0.155    Net Royalty Interes             0.15                     1          0.85             3/8/2016         3/8/2016          3/8/2021    MONROE    Paid            Active   201600088994                     42545    335    403    A-1                              Paid-Up                              3/8/2021                                                                    HBP    108190002_NICK NACK WEST
108235003          LEASE-OIL AND GAS   Robert William & Annette Teeman                      EM Energy Ohio, LLC              119.239    29.142012     Net Royalty Interes             0.17                     1          0.83            9/20/2016        9/20/2016         9/20/2021    MONROE    Paid            Active   201700092559                     42774    350    611    A-1                              Paid-Up                             9/20/2021                              16.839649 $                       8,419.82   108235003_
108235005          LEASE-OIL AND GAS   Benjamin Barlow                                      EM Energy Ohio, LLC              119.239     7.070873     Net Royalty Interes             0.17                     1          0.83            9/22/2016        9/22/2016         9/21/2021    MONROE    Paid            Active   201700092557                     42774    350    605    A-1                              Paid-Up                             9/21/2021                               4.085889 $                       2,042.94   108235005_
108235009          LEASE-OIL AND GAS   Janette E. & Stanley M. Twarog                       EM Energy Ohio, LLC              119.239     0.882369     Net Royalty Interes             0.17                     1          0.83            9/26/2016        9/26/2016         9/25/2021    MONROE    Paid            Active   201700092553                     42774    350    593    A-1                              Paid-Up                             9/25/2021                               0.509875 $                         254.94   108235009_
108235008          LEASE-OIL AND GAS   Nancy M. Keely                                       EM Energy Ohio, LLC              119.239     4.411843     Net Royalty Interes             0.17                     1          0.83            9/27/2016        9/27/2016         9/26/2021    MONROE    Paid            Active   201700092554                     42774    350    596    A-1                              Paid-Up                             9/26/2021                               2.549374 $                       1,274.69   108235008_
108235006          LEASE-OIL AND GAS   James Ridgeway & Heidi Garbesi                       EM Energy Ohio, LLC              119.239     0.882369     Net Royalty Interes             0.17                     1          0.83            9/30/2016        9/30/2016         9/29/2021    MONROE    Paid            Active   201700092556                     42774    350    602    A-1                              Paid-Up                             9/29/2021                               0.509875 $                         254.94   108235006_
108235007          LEASE-OIL AND GAS   John A. & Jamie J. Ridgeway                          EM Energy Ohio, LLC              119.239     0.882369     Net Royalty Interes             0.17                     1          0.83            9/30/2016        9/30/2016         9/29/2021    MONROE    Paid            Active   201700092555                     42774    350    599    A-1                              Paid-Up                             9/29/2021                               0.509875 $                         254.94   108235007_
108217000          LEASE-OIL AND GAS   Danielle M. Weddle                                   EM Energy Ohio, LLC                  3.48          3.48   Net Royalty Interes             0.18                     1          0.82            10/1/2016        10/1/2016         9/30/2021    MONROE    Paid            Active   201600091186                     42688    344    845    A-1                              Paid-Up                             9/30/2021                                                                    HBP    108217000_VALENKA EAST
108235004          LEASE-OIL AND GAS   Rebecca B Barlow                                     EM Energy Ohio, LLC              119.239     7.070873     Net Royalty Interes             0.17                     1          0.83            10/6/2016        10/6/2016         10/5/2021    MONROE    Paid            Active   201700092558                     42774    350    608    A-1                              Paid-Up                             10/5/2021                                4.085889 $                      2,042.94   108235004_
108096003          LEASE-OIL AND GAS   David E. Winkel                                      EM Energy Ohio, LLC               23.401     1.560067     Net Royalty Interes             0.17                     1          0.83            10/7/2016        10/7/2016         10/6/2021    MONROE    Paid            Active   201600091192                     42688    344    857    A-1                              Paid-Up                             10/6/2021                                                                    HBP    Valenka
108096008          LEASE-OIL AND GAS   Beverly M. Swan and Mark A. Swan                     EM Energy Ohio, LLC               23.401     1.560067     Net Royalty Interes             0.17                     1          0.83            10/7/2016        10/7/2016         10/6/2021    MONROE    Paid            Active   201600091189                     42688    344    851    A-1                              Paid-Up                             10/6/2021                                                                    HBP    Valenka
108096002          LEASE-OIL AND GAS   Kevin Robert Winkel and Carrie Anne Winkel           EM Energy Ohio, LLC               23.401     1.560067     Net Royalty Interes             0.17                     1          0.83           10/10/2016       10/10/2016         10/9/2021    MONROE    Paid            Active   201600091193                     42688    344    859    A-1                              Paid-Up                             10/9/2021                                                                    HBP    Valenka
108235011          LEASE-OIL AND GAS   Patsy C. Klotz                                       EM Energy Ohio, LLC              119.239    31.801042     Net Royalty Interes             0.17                     1          0.83           10/11/2016       10/11/2016        10/10/2021    MONROE    Paid            Active   201700092551                     42774    350    587    A-1                              Paid-Up                            10/10/2021                              18.376164 $                       9,188.08   108235011_
108096007          LEASE-OIL AND GAS   G. Eileen Stephenson                                 EM Energy Ohio, LLC               23.401     7.800333     Net Royalty Interes             0.17                     1          0.83           10/11/2016       10/11/2016        10/10/2021    MONROE    Paid            Active   201600091187                     42688    344    847    A-1                              Paid-Up                            10/10/2021                                                                    HBP    Valenka
108096006          LEASE-OIL AND GAS   Gladys C. DeVoe                                      EM Energy Ohio, LLC               23.401     7.800333     Net Royalty Interes             0.17                     1          0.83           10/12/2016       10/12/2016        10/11/2021    MONROE    Paid            Active   201600091188                     42688    344    849    A-1                              Paid-Up                            10/11/2021                                                                    HBP    Valenka
108096005          LEASE-OIL AND GAS   Mark I. Winkel and Filomena A. Winkel                EM Energy Ohio, LLC               23.401     1.560067     Net Royalty Interes             0.17                     1          0.83           10/14/2016       10/14/2016        10/13/2021    MONROE    Paid            Active   201600091190                     42688    344    853    A-1                              Paid-Up                            10/13/2021                                                                    HBP    Valenka
108235001          LEASE-OIL AND GAS   Marcie Lorentz                                       EM Energy Ohio, LLC              119.239      8.83561     Net Royalty Interes             0.17                     1          0.83           10/19/2016       10/19/2016        10/18/2021    MONROE    Paid            Active   201700092561                     42774    350    617    A-1                              Paid-Up                            10/18/2021                                5.105638 $                      2,552.82   108235001_
108096004          LEASE-OIL AND GAS   Sandra L. Koglin and Arlin Koglin                    EM Energy Ohio, LLC               23.401     1.560067     Net Royalty Interes             0.17                     1          0.83           10/19/2016       10/19/2016        10/18/2021    MONROE    Paid            Active   201600091191                     42688    344    855    A-1                              Paid-Up                            10/18/2021                                                                    HBP    Valenka
107705001          LEASE-OIL AND GAS   William E. Patterson III & Kim R. Patterson          EM Energy Ohio, LLC                  3.84        0.192    Net Royalty Interes             0.17                     1          0.83            11/2/2016        11/2/2016         11/1/2021    MONROE    Paid            Active   201700092576                     42774    350    648    A-1                              Paid-Up                             11/1/2021                                   0.192     $                    288.00   107705001_
107705002          LEASE-OIL AND GAS   Joy Ann White                                        EM Energy Ohio, LLC                  3.84          0.48   Net Royalty Interes             0.17                     1          0.83            11/3/2016        11/3/2016         11/2/2021    MONROE    Paid            Active   201700092552                     42774    350    590    A-1                              Paid-Up                             11/2/2021                                     0.48    $                    720.00   107705002_
108235002          LEASE-OIL AND GAS   Jerald and Wendy Ridgeway                            EM Energy Ohio, LLC              119.239     0.882369     Net Royalty Interes             0.17                     1          0.83            11/3/2016        11/3/2016         11/2/2021    MONROE    Paid            Active   201700092560                     42774    350    614    A-1                              Paid-Up                             11/2/2021                                0.509875     $                    254.94   108235002_
107705003          LEASE-OIL AND GAS   Patsy Zartman                                        EM Energy Ohio, LLC                  3.84          0.96   Net Royalty Interes             0.17                     1          0.83           12/13/2016       12/13/2016        12/12/2021    MONROE    Paid            Active   201700092935                     42793    352    151    A-1                              Paid-Up                            12/12/2021                                     0.96    $                  1,440.00   107705003_
107705004          LEASE-OIL AND GAS   Kevin Scott Patterson                                EM Energy Ohio, LLC                  3.84        0.192    Net Royalty Interes             0.17                     1          0.83           12/13/2016       12/13/2016        12/12/2021    MONROE    Paid            Active   201700094575                     42863    359    872    A-1                              Paid-Up                            12/12/2021                                    0.192    $                    288.00   107705004_
108235010          LEASE-OIL AND GAS   George H. Rey                                        EM Energy Ohio, LLC              119.239        13.248    Net Royalty Interes             0.18                     1          0.82           12/16/2016       12/16/2016        12/15/2021    MONROE    Paid            Active   201700092550                     42774    350    583    A-1                              Paid-Up                            12/15/2021                                7.655328     $                  7,655.33   108235010_
108254000          LEASE-OIL AND GAS   Jack L. Martin                                       EM Energy Ohio, LLC                  11.5          5.75   Net Royalty Interes             0.17                     1          0.83            1/21/2017        1/21/2017         1/20/2022    MONROE    Paid            Active   201700094574                     42863    359    870    A-1                              Paid-Up                             1/20/2022                            2.869597926      $                  7,173.99   108254000_MOONRAKER A MOONRAKER B
108235012          LEASE-OIL AND GAS   D. Janeen S. and Scott Collinson                     EM Energy Ohio, LLC              119.239     0.882369     Net Royalty Interes             0.17                     1          0.83            1/27/2017        1/27/2017         1/26/2022    MONROE    Paid            Active   201700094467                     42859    359    484    A-1                              Paid-Up                             1/26/2022                                0.509875     $                    254.94   108235012_
108235013          LEASE-OIL AND GAS   Virginia L. Huebner                                  EM Energy Ohio, LLC              119.239    13.247453     Net Royalty Interes             0.18                     1          0.82             2/6/2017         2/6/2017          2/5/2022    MONROE    Paid            Active   201700095906                     42935    365    171    A-1                              Paid-Up                              2/5/2022                               7.655012      $                  7,655.01   108235013_
108252003          LEASE-OIL AND GAS   Mary Maraget Bray                                    EM Energy Ohio, LLC                15.22      0.95125     Net Royalty Interes             0.15                     1          0.85            2/11/2017        2/11/2017         2/10/2022    MONROE    Paid            Active   201700094573                     42863    359    868    A-1                              Paid-Up                             2/10/2022                                                                    HBP    Moonraker
108252004          LEASE-OIL AND GAS   Bonita West Wood                                     EM Energy Ohio, LLC                15.22     0.158542     Net Royalty Interes             0.15                     1          0.85            2/13/2017        2/13/2017         2/12/2022    MONROE    Paid            Active   201700094572                     42863    359    866    A-1                              Paid-Up                             2/12/2022                                                                    HBP    Moonraker
108259000          LEASE-OIL AND GAS   Trustees of Planview Church of Christ Cemetery       EM Energy Ohio, LLC                  0.53          0.53   Net Royalty Interes             0.17                     1          0.83            2/25/2017        2/25/2017         2/24/2022    MONROE    Paid            Active   201700094607                     42864    360    7      A-1                              Paid-Up                             2/24/2022                                                                    HBP    Valenka
108261000          LEASE-OIL AND GAS   The Church of Christ Worshipping at Plainview        EM Energy Ohio, LLC                     1             1   Net Royalty Interes             0.17                     1          0.83            2/25/2017        2/25/2017         2/24/2022    MONROE    Paid            Active   201700094608                     42864    360    11     A-1                              Paid-Up                             2/24/2022                                                                    HBP    Valenka
108252005          LEASE-OIL AND GAS   Anita K. West                                        EM Energy Ohio, LLC                15.22     0.158542     Net Royalty Interes             0.15                     1          0.85            2/28/2017        2/28/2017         2/27/2022    MONROE    Paid            Active   201700094571                     42863    359    864    A-1                              Paid-Up                             2/27/2022                                                                    HBP    Moonraker
108251000          LEASE-OIL AND GAS   Bruce R. and Jamie L. Haught                         EM Energy Ohio, LLC                    80            80   Net Royalty Interes               0.2                    1           0.8             3/3/2017         3/3/2017          3/2/2022    MONROE    Paid            Active   201700094570                     42863    359    862    A-1                              Paid-Up                              3/2/2022                                       80 $                   320,000.00   108251000_
108252008          LEASE-OIL AND GAS   Nova E. West Jr. and Sharon West                     EM Energy Ohio, LLC                15.22     0.634167     Net Royalty Interes             0.15                     1          0.85             3/3/2017         3/3/2017          3/2/2022    MONROE    Paid            Active   201700094568                     42863    359    858    A-1                              Paid-Up                              3/2/2022                                                                    HBP    Moonraker
108252002          LEASE-OIL AND GAS   Frederick Thomas West                                EM Energy Ohio, LLC                15.22     0.634167     Net Royalty Interes             0.15                     1          0.85             3/6/2017         3/6/2017          3/5/2022    MONROE    Paid            Active   201700094569                     42863    359    860    A-1                              Paid-Up                              3/5/2022                                                                    HBP    Moonraker
108252006          LEASE-OIL AND GAS   Alan W. West                                         EM Energy Ohio, LLC                15.22     0.158542     Net Royalty Interes             0.15                     1          0.85             3/7/2017         3/7/2017          3/6/2022    MONROE    Paid            Active   201700094472                     42859    359    496    A-1                              Paid-Up                              3/6/2022                                                                    HBP    Moonraker
108252001          LEASE-OIL AND GAS   Amy L. and David R. Wezensky                         EM Energy Ohio, LLC                15.22     0.158542     Net Royalty Interes             0.15                     1          0.85             3/9/2017         3/9/2017          3/8/2022    MONROE    Paid            Active   201700094468                     42859    359    487    A-1                              Paid-Up                              3/8/2022                                                                    HBP    Moonraker
108252007          LEASE-OIL AND GAS   Marjorie C. Linderman                                EM Energy Ohio, LLC                15.22     0.634167     Net Royalty Interes             0.15                     1          0.85             3/9/2017         3/9/2017          3/8/2022    MONROE    Paid            Active   201700094471                     42859    359    494    A-1                              Paid-Up                              3/8/2022                                                                    HBP    Moonraker
108250000          LEASE-OIL AND GAS   Tammy Bowen                                          EM Energy Ohio, LLC                    50            50   Net Royalty Interes             0.18                     1          0.82            3/16/2017        3/16/2017         3/15/2022    MONROE    Paid            Active   201700093922                     42832    356    744    A-1                              Paid-Up                             3/15/2022                                                                    HBP    Valenka
108127000          LEASE-OIL AND GAS   Kevin G. Warner and Danielle Warner                  Eclipse Resources I, LP            5.009         5.009    Net Royalty Interes               0.2                    1           0.8            3/21/2012        3/21/2012         3/20/2022    MONROE    Paid            Active   201200061877                     41051    219    926    A-1                              Delay Rental                                                                                                     HBP    108127000_VALENKA CENTRAL VALENKA EAST
108128000          LEASE-OIL AND GAS   Robert L. & Kimberly R. Warner                       Eclipse Resources I, LP              6.11          6.11   Net Royalty Interes               0.2                    1           0.8            3/21/2012        3/21/2012         3/20/2022    MONROE    Paid            Active   201200061876                     41051    219    921    A-1                              Delay Rental                                                                                                     HBP    108128000_VALENKA CENTRAL
108252009          LEASE-OIL AND GAS   Peggy Marlies West aka Marlies D. West               EM Energy Ohio, LLC                15.22      0.95125     Net Royalty Interes             0.15                     1          0.85            3/23/2017        3/23/2017         3/22/2022    MONROE    Paid            Active   201700094470                     42859    359    492    A-1                              Paid-Up                             3/22/2022                                                                    HBP    Moonraker
108252010          LEASE-OIL AND GAS   David James West Jr. and Brandee West                EM Energy Ohio, LLC                15.22     0.158542     Net Royalty Interes             0.15                     1          0.85            3/28/2017        3/28/2017         3/27/2022    MONROE    Paid            Active   201700094469                     42859    359    490    A-1                              Paid-Up                             3/27/2022                                                                    HBP    Moonraker
108258001          LEASE-OIL AND GAS   Ronald Norman and Jean Campbell DeLong               EM Energy Ohio, LLC                86.75     7.229167     Net Royalty Interes            0.125                     1         0.875            4/21/2017        4/21/2017         4/20/2022    MONROE    Paid            Active   201700094604                     42864    360    1      A-1                              Paid-Up                             4/20/2022                            7.229167111 $                       3,614.58   108258001_
108258002          LEASE-OIL AND GAS   Charlotte Loraine and Joseph R. Engle                EM Energy Ohio, LLC                86.75        43.375    Net Royalty Interes            0.125                     1         0.875            4/26/2017        4/26/2017         4/25/2022    MONROE    Paid            Active   201700094606                     42864    360    5      A-1                              Paid-Up                             4/25/2022                            43.37500067 $                      21,687.50   108258002_
108258003          LEASE-OIL AND GAS   John S. DeLong                                       EM Energy Ohio, LLC                86.75     7.229167     Net Royalty Interes            0.125                     1         0.875            4/26/2017        4/26/2017         4/25/2022    MONROE    Paid            Active   201700094605                     42864    360    3      A-1                              Paid-Up                             4/25/2022                            7.229167111 $                       3,614.58   108258003_
107705005          LEASE-OIL AND GAS   Daniel and Stefany Lynn Kinch                        EM Energy Ohio, LLC                  3.84          0.48   Net Royalty Interes             0.17                     1          0.83            4/29/2017        4/29/2017         4/28/2022    MONROE    Paid            Active   201700095598                     42914    363    936    A-1                              Paid-Up                             4/28/2022                                    0.48 $                        720.00   107705005_
108258004          LEASE-OIL AND GAS   Stacy Shea Thomas Kearney                            EM Energy Ohio, LLC                86.75     7.229167     Net Royalty Interes            0.125                     1         0.875             5/5/2017         5/5/2017          5/4/2022    MONROE    Paid            Active   201700095248                     42894    362    475    A-1                              Paid-Up                              5/4/2022                            7.229167111 $                       3,614.58   108258004_
108252012          LEASE-OIL AND GAS   Gary J. West and Kathy West                          EM Energy Ohio, LLC                15.22     0.158542     Net Royalty Interes             0.15                     1          0.85            5/19/2017        5/19/2017         5/18/2022    MONROE    Paid            Active   201700096761                     42983    368    753    A-1                              Paid-Up                             5/18/2022                                                                    HBP    Moonraker
108285000          LEASE-OIL AND GAS   Ralph Edward and Lorna Charlene Hensel               EM Energy Ohio, LLC                   5.8           5.8   Net Royalty Interes             0.15                     1          0.85             6/5/2017         6/5/2017          6/4/2022    MONROE    Paid            Active   201700095600                     42914    363    940    A-1                              Paid-Up                              6/4/2022                                      5.8 $                    20,300.00   108285000_
108252011          LEASE-OIL AND GAS   Shirley N. DeVoe                                     EM Energy Ohio, LLC                15.22         3.044    Net Royalty Interes             0.15                     1          0.85            6/22/2017        6/22/2017         6/21/2022    MONROE    Paid            Active   201700095907                     42935    365    174    A-1                              Paid-Up                             6/21/2022                                                                    HBP    Moonraker
108386001          LEASE-OIL AND GAS   Kathy L. Hughes and David M. Hughes                  EM Energy Ohio, LLC               63.017    10.502833     Net Royalty Interes               0.2                    1           0.8            9/12/2017        9/12/2017         9/11/2022    MONROE    Paid            Active   201700097752                     43035    372    529    A-1                              Paid-Up                             9/11/2022                            2.286944782 $                      12,006.46   108386001_MOONRAKER A MOONRAKER B
108389001          LEASE-OIL AND GAS   Connie S. and William A. Macek                       EM Energy Ohio, LLC                   2.9        0.725    Net Royalty Interes             0.17                     1          0.83            9/23/2017        9/23/2017         9/22/2022    MONROE    Paid            Active   201700099010                     43088    377    901    A-1                              Paid-Up                             9/22/2022                                                                    HBP    108389001_VALENKA EAST
108386002          LEASE-OIL AND GAS   Deborah S. Smith                                     EM Energy Ohio, LLC               63.017     5.251417     Net Royalty Interes               0.2                    1           0.8            10/4/2017        10/4/2017         10/3/2022    MONROE    Paid            Active   201700097750                     43035    372    523    A-1                              Paid-Up                             10/3/2022                            1.143472391 $                       6,003.23   108386002_MOONRAKER A MOONRAKER B
108386003          LEASE-OIL AND GAS   Curtis L. Stine and Anne Morrison                    EM Energy Ohio, LLC               63.017     5.251417     Net Royalty Interes               0.2                    1           0.8            10/5/2017        10/5/2017         10/4/2022    MONROE    Paid            Active   201700097751                     43035    372    526    A-1                              Paid-Up                             10/4/2022                            1.143472391 $                       6,003.23   108386003_MOONRAKER A MOONRAKER B
108389002          LEASE-OIL AND GAS   Kevin D. and Lisa A. Potts                           EM Energy Ohio, LLC                   2.9        0.725    Net Royalty Interes             0.17                     1          0.83           10/21/2017       10/21/2017        10/20/2022    MONROE    Paid            Active   201700099009                     43088    377    899    A-1                              Paid-Up                            10/20/2022                                                                    HBP    108389002_VALENKA EAST
108389004          LEASE-OIL AND GAS   Marvin N. Potts                                      EM Energy Ohio, LLC                   2.9        0.725    Net Royalty Interes             0.17                     1          0.83           10/24/2017       10/24/2017        10/23/2022    MONROE    Paid            Active   201800000364                     43117    378    121    A-1                              Paid-Up                            10/23/2022                                                                    HBP    108389004_VALENKA EAST
108386004          LEASE-OIL AND GAS   Larry F. Stine                                       EM Energy Ohio, LLC               63.017    10.502833     Net Royalty Interes               0.2                    1           0.8           10/26/2017       10/26/2017        10/25/2022    MONROE    Paid            Active   201700099007                     43088    377    895    A-1                              Paid-Up                            10/25/2022                            2.286944782 $                      12,006.46   108386004_MOONRAKER A MOONRAKER B
108389003          LEASE-OIL AND GAS   Duane R. and Pamela C. Potts                         EM Energy Ohio, LLC                   2.9        0.725    Net Royalty Interes             0.17                     1          0.83           10/26/2017       10/26/2017        10/25/2022    MONROE    Paid            Active   201700099008                     43088    377    897    A-1                              Paid-Up                            10/25/2022                                                                    HBP    108389003_VALENKA EAST
108381000          LEASE-OIL AND GAS   Denzil Knowlton and Marsha Knowlton                  EM Energy Ohio, LLC               30.208        30.208    Net Royalty Interes            0.125                     1         0.875            11/1/2017        11/1/2017        10/31/2022    MONROE    Paid            Active   201700099006                     43088    377    893    A-1                              Paid-Up                            10/31/2022                                                                    HBP    108381000_VALENKA EAST ZORIN WEST
108384000          LEASE-OIL AND GAS   Dalton D. Hogue and Rebeccas J. Sims ET AL           EM Energy Ohio, LLC               20.637       20.637     Net Royalty Interes            0.125                     1         0.875            11/2/2017        11/2/2017         11/1/2022    MONROE    Paid            Active   201700099001                     43088    377    878    A-1                              Paid-Up                             11/1/2022                                                                    HBP    108384000_VALENKA EAST ZORIN WEST
108234008          LEASE-OIL AND GAS   Jeffrey Stine                                        EM Energy Ohio, LLC               61.425      10.2375     Net Royalty Interes             0.18                     1          0.82            11/8/2017        11/8/2017         11/7/2022    MONROE    Paid            Active   201700099003                     43088    377    885    A-1                              Paid-Up                             11/7/2022                                                                    HBP    108234008_NICK NACK EAST NICK NACK WEST
108386005          LEASE-OIL AND GAS   Jeffrey Stine                                        EM Energy Ohio, LLC               63.017    10.502833     Net Royalty Interes               0.2                    1           0.8            11/8/2017        11/8/2017         11/7/2022    MONROE    Paid            Active   201700099005                     43088    377    891    A-1                              Paid-Up                             11/7/2022                            2.286944782 $                      12,006.46   108386005_MOONRAKER A MOONRAKER B
108385000          LEASE-OIL AND GAS   Ronald E. Davis Sr. and Dianna E. Davis              EM Energy Ohio, LLC              109.962        70.392    Net Royalty Interes            0.125                     1         0.875           11/10/2017       11/10/2017         11/9/2022    MONROE    Paid            Active   201700099002                     43088    377    882    A-1                              Paid-Up                             11/9/2022                                                                    HBP    108385000_VALENKA CENTRAL VALENKA EAST ZORIN WEST
108386006          LEASE-OIL AND GAS   Deborah S. Stine-Pavick and Roy Pavick               EM Energy Ohio, LLC               63.017    10.502833     Net Royalty Interes               0.2                    1           0.8           12/29/2017       12/29/2017        12/28/2022    MONROE    Paid            Active   201800000365                     43117    378    123    A-1                              Paid-Up                            12/28/2022                            2.286944782 $                      12,006.46   108386006_MOONRAKER A MOONRAKER B
108492000          LEASE-OIL AND GAS   Cheryl Magyar                                        EM Energy Ohio, LLC                1.354         1.354    Net Royalty Interes            0.125                     1         0.875             3/2/2018         3/2/2018          3/1/2023    MONROE    Paid            Active   201800001723                     43178    380    158    A-1                              Paid-Up                              3/1/2023                                                                    HBP    108492000_VALENKA CENTRAL VALENKA EAST
108556000          LEASE-OIL AND GAS   Carles E. Thomas Jr. and Tina May Thomas             EM Energy Ohio, LLC                4.064         4.064    Net Royalty Interes             0.18                     1          0.82            3/27/2018        3/27/2018         3/27/2023    MONROE    Paid            Active   201800002525                     43210    381    452    A-1                              Paid-Up                             3/27/2023                                                                    HBP    108556000_VALENKA CENTRAL
108386007          LEASE-OIL AND GAS   Gregory P. and Donna Stine                           EM Energy Ohio, LLC               63.017    10.502833     Net Royalty Interes               0.2                    1           0.8            4/14/2018        4/14/2018         4/14/2023    MONROE    Paid            Active   201700099000                     43230    381    1898   A-1                              Paid-Up                             4/14/2023                            2.286944782 $                      12,006.46   108386007_MOONRAKER A MOONRAKER B
107403006          LEASE-OIL AND GAS   Larry and Vivian Dillon Fam. Farm Tr Dated 5/13/13   EM Energy Ohio LLC               74.5253    32.604819     Gross Royalty Inter               0.2                    1           0.8           10/29/2018       10/29/2018        10/28/2023    MONROE    Paid            Active   201800006395                     43417    386    2572   A-1                              PAID UP                            10/28/2023                                                                    HBP    107403006_MOONRAKER A MOONRAKER B
108873000          LEASE-OIL AND GAS   Everett R. Burkhart and Adrianne Burkhart            EM Energy Ohio LLC                      1             1   Gross Royalty Inter               0.2                    1           0.8           10/29/2018       10/29/2018        10/29/2023    MONROE    Paid            Active                                    43417    386    2570   A-1                              PAID UP                            10/29/2023                                                                    HBP    108873000_VALENKA EAST
104121000          LEASE-OIL AND GAS   K. L. HENTHORN AND HELEN M. HENTHORN, SURVIVORSHIP   EM Energy Ohio, LLC               16.569       16.569     Net Royalty Interes             0.19                     1          0.81            3/14/2013        3/21/2013        12/31/2099    MONROE    Paid            Active   201300067612                     41380    240    448    A-1                              Paid-Up                            12/31/2099                                                                    HBP    104121000_NICK NACK EAST
104139000          LEASE-OIL AND GAS   SALEM TOWNSHIP                                       EM Energy Ohio, LLC                14.01         14.01    Net Royalty Interes             0.19                     1          0.81            6/13/2013        6/13/2013        12/31/2099    WASHINGTO Paid            Active   201300010079                     41582    555    959    A-1                              Paid-Up                            12/31/2099                                                                    HBP    104139000_Merlin
104232000          LEASE-OIL AND GAS   PHILIP HRUSKA AND BETTY HRUSKA, SURVIVORSHIP         EM Energy Ohio, LLC                9.041         9.041    Net Royalty Interes             0.19                     1          0.81            3/14/2013        3/21/2013        12/31/2099    MONROE    Paid            Active   201300067558                     41380    240    166    A-1                              Paid-Up                            12/31/2099                                                                    HBP    104232000_ZORIN EAST ZORIN WEST
                                                                                 Case 19-11104-JTD                                                                                                  Doc 530-1                                                               Filed 08/28/19                                                        Page 185 of 190




104233000   LEASE-OIL AND GAS   KURT A. HOOPER AND PAMELA R. HOOPER, H/W             EM Energy Ohio, LLC                 0.59           0.59     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067618                41380   240      484       A-1   Paid-Up            12/31/2099                        HBP    104233000_NICK NACK WEST
104235000   LEASE-OIL AND GAS   DONALD L. SAFREED AND SHIRLEY J.SAFREED REVOCABLE    EM Energy Ohio, LLC              7.2008         7.2008      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067578                41380   240      266       A-1   Paid-Up            12/31/2099                        HBP    104235000_MOONRAKER A
104239000   LEASE-OIL AND GAS   WILLIAM T. WELLS AND VIVIAN ASH-WELLS, H/W           EM Energy Ohio, LLC              1.8083         1.8083      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/19/2013   12/31/2099   MONROE    Paid           Active   201300067593                41380   240      341       A-1   Paid-Up            12/31/2099                        HBP    104239000_MOONRAKER A
104271000   LEASE-OIL AND GAS   THE ROBERT R. WESTFALL AND TRESSA L. WESTFALL LIVI   EM Energy Ohio, LLC                   96              96    Net Royalty Interes     0.19   1     0.81    3/15/2013    3/19/2013   12/31/2099   MONROE    Paid           Active   201300067585                41380   240      301       A-1   Delay Rental                                         HBP    104271000_VALENKA EAST ZORIN EAST ZORIN WEST
104275000   LEASE-OIL AND GAS   JAMES D. BEAVER AND DANIELLE N. BEAVER, H/W          EM Energy Ohio, LLC              10.172          10.172     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067570                41380   240      226       A-1   Paid-Up            12/31/2099                        HBP    104275000_NICK NACK WEST
104499000   LEASE-OIL AND GAS   EDWARD R. HEHR                                       EM Energy Ohio, LLC             34.6725        34.6725      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/21/2013   12/31/2099   MONROE    Paid           Active   201300067611                41380   240      442       A-1   Paid-Up            12/31/2099                        HBP    104499000_MOONRAKER A MOONRAKER B
104500001   LEASE-OIL AND GAS   CATHY LOUISE HOOPER RIST, ETAL                       EM Energy Ohio, LLC                 9.14      6.093333      Net Royalty Interes     0.19   1     0.81    4/26/2013    4/26/2013   12/31/2099   MONROE    Paid           Active   201300071023                41558   254      625       A-1   Paid-Up            12/31/2099                        HBP    104500001_NICK NACK WEST
104500002   LEASE-OIL AND GAS   BRYAN E. KAHRIG                                      EM Energy Ohio, LLC                 9.14      3.046667      Net Royalty Interes     0.19   1     0.81    9/23/2013    9/23/2013   12/31/2099   MONROE    Paid           Active   201300071238                41570   255      248       A-1   Paid-Up            12/31/2099                        HBP    104500002_NICK NACK WEST
104503000   LEASE-OIL AND GAS   ALBERT E. LEASURE AND SHARON E. LEASURE, SURVIVORS   EM Energy Ohio, LLC                3.344          3.344     Net Royalty Interes     0.19   1     0.81    3/15/2013    3/20/2013   12/31/2099   MONROE    Paid           Active   201300067621                41380   240      503       A-1   Paid-Up            12/31/2099                        HBP    104503000_NICK NACK EAST NICK NACK WEST
104506000   LEASE-OIL AND GAS   STANLEY B. MAIENKNECHT AND THERESA A. MAIENKNECHT,   EM Energy Ohio, LLC                23.83          23.52     Net Royalty Interes     0.19   1     0.81     4/8/2013     4/8/2013   12/31/2099   MONROE    Paid           Active   201300067730                41387   240      835       A-1   Paid-Up            12/31/2099                        HBP    104506000_NICK NACK WEST
104510000   LEASE-OIL AND GAS   MARK D. YONTZ AND JANE F. YONTZ, SURVIVORSHIP        EM Energy Ohio, LLC                6.438          6.438     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/19/2013   12/31/2099   MONROE    Paid           Active   201300067586                41380   240      306       A-1   Paid-Up            12/31/2099                        HBP    104510000_NICK NACK EAST
104536000   LEASE-OIL AND GAS   BRUCE E. JONES AND JUDY L. JONES, SURVIVORSHIP       EM Energy Ohio, LLC              68.542      30.540876      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/20/2013   12/31/2099   MONROE    Paid           Active   201300067609                41380   240      430       A-1   Delay Rental                                         HBP    104536000_ZORIN EAST ZORIN WEST
104682000   LEASE-OIL AND GAS   DON L. STINE AND CAROL A. STINE, H/W                 EM Energy Ohio, LLC                   0.9            0.9    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067583                41380   544      231       A-1   Paid-Up            12/31/2099                        HBP    104682000_NICK NACK WEST
104684000   LEASE-OIL AND GAS   MARLON A. MERIDETH AND KELLY D. MERIDETH, SURVIVOR   EM Energy Ohio, LLC              6.9593         6.9593      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/19/2013   12/31/2099   MONROE    Paid           Active   201300067528                41380   240      16        A-1   Paid-Up            12/31/2099                        HBP    104684000_MOONRAKER A
104686000   LEASE-OIL AND GAS   ROBERT W. PETHO JR. AND KIMBERLY A. PETHO, H/W       EM Energy Ohio, LLC              10.689         10.689      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067545                41380   240      101       A-1   Paid-Up            12/31/2099                        HBP    104686000_ZORIN EAST
104689000   LEASE-OIL AND GAS   RICHARD J. SEXTON AND MONA MARIE SEXTON, H/W         EM Energy Ohio, LLC                   25              25    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201400073428                41684   265      177       A-1   Paid-Up            12/31/2099                        HBP    104689000_ODDJOB EAST ODDJOB WEST
104693000   LEASE-OIL AND GAS   EARL R. WYKOFF AND DIANE M. WYKOFF, H/W              EM Energy Ohio, LLC              22.708          22.708     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300067725                41387   240      809       A-1   Paid-Up            12/31/2099                        HBP    104693000_NICK NACK EAST
104695000   LEASE-OIL AND GAS   VILLAGE OF ANTIOCH                                   EM Energy Ohio, LLC                 3.06            3.06    Net Royalty Interes     0.19   1     0.81    3/15/2013    3/19/2013   12/31/2099   MONROE    Paid           Active   201300068594                41437   244      856       A-1   Paid-Up            12/31/2099                        HBP    104695000_MOONRAKER A_NICK NACK WEST
104725000   LEASE-OIL AND GAS   DEREK S. BAYES AND KAYLA BAYES, SURVIVORSHIP         EM Energy Ohio, LLC                     5               5   Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067572                41380   240      236       A-1   Paid-Up            12/31/2099                        HBP    104725000_MOONRAKER A
104728000   LEASE-OIL AND GAS   JAMES L. CRADDOCK AND VALERIE A. CRADDOCK, H/W       EM Energy Ohio, LLC                   15              15    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067598                41380   240      366       A-1   Paid-Up            12/31/2099                        HBP    104728000_ODDJOB EAST ODDJOB WEST
104839000   LEASE-OIL AND GAS   WADE GROVES AND DONNA GROVES, SURVIVORSHIP           EM Energy Ohio, LLC                 3.93            3.93    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201400073425                41677   265      162       A-1   Paid-Up            12/31/2099                        HBP    104839000_ZORIN EAST
104840000   LEASE-OIL AND GAS   DAVID L. JONES                                       EM Energy Ohio, LLC                   1.9             1.9   Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300069542                41491   249      10        A-1   Paid-Up            12/31/2099                        HBP    104840000_ZORIN EAST
104842000   LEASE-OIL AND GAS   CONNIE & HARRY CHRISTMAN, FREDERICK STOEHR, DELORE   EM Energy Ohio, LLC              3.8242          3.8242     Net Royalty Interes     0.19   1     0.81    3/15/2013    3/15/2013   12/31/2099   MONROE    Paid           Active   201300067717                41387   240      766       A-1   Paid-Up            12/31/2099                        HBP    104842000_MOONRAKER A
104843000   LEASE-OIL AND GAS   CHARLES R. PIATT                                     EM Energy Ohio, LLC                40.08          40.08     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/21/2013   12/31/2099   MONROE    Paid           Active   201300067543                41380   240      91        A-1   Paid-Up            12/31/2099                        HBP    104843000_ODDJOB WEST ZORIN EAST
104849000   LEASE-OIL AND GAS   JAMES TOROK AND STEPHANIE DUDRA TOROK, H/W           EM Energy Ohio, LLC                   20              20    Net Royalty Interes     0.19   1     0.81    3/15/2013    3/19/2013   12/31/2099   MONROE    Paid           Active   201300067584                41380   240      296       A-1   Paid-Up            12/31/2099                        HBP    104849000_ODDJOB EAST ODDJOB WEST
104850000   LEASE-OIL AND GAS   RUTH ANN RIDGEWAY AND GERALD RIDGEWAY, H/W           EM Energy Ohio, LLC                37.51          37.51     Net Royalty Interes     0.19   1     0.81     4/8/2013     4/8/2013   12/31/2099   MONROE    Paid           Active   201300069545                41491   249      25        A-1   Paid-Up            12/31/2099                        HBP    104850000_NICK NACK EAST NICK NACK WEST
104880000   LEASE-OIL AND GAS   THOMAS H. FAGAN AND KATE S. FAGAN, SURVIVORSHIP      EM Energy Ohio, LLC             161.596        161.596      Net Royalty Interes   0.1575   1   0.8425    4/23/2013    4/23/2013   12/31/2099   WASHINGTO Paid           Active   201300011114                41617   557      334       A-1   Paid-Up            12/31/2099                        HBP    104880000_Merlin
104885000   LEASE-OIL AND GAS   LINDA S. MCCONNELL                                   EM Energy Ohio, LLC                     7               7   Net Royalty Interes     0.18   1     0.82    7/18/2013    7/18/2013   12/31/2099   MONROE    Paid           Active   201300072246                41617   259      650       A-1   Paid-Up            12/31/2099                        HBP    104885000_ZORIN EAST
104887000   LEASE-OIL AND GAS   PATRICIA A. PRICE                                    EM Energy Ohio, LLC              2.8324          2.8324     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300067735                41387   240      865       A-1   Paid-Up            12/31/2099                        HBP    104887000_MOONRAKER A
104892000   LEASE-OIL AND GAS   LARRY W. HARRIS AND SANDY M. HARRIS, FOR THEIR JOI   EM Energy Ohio, LLC             189.744        189.744      Net Royalty Interes     0.19   1     0.81   10/14/2012   10/25/2012   12/31/2099   WASHINGTO Partial Paid   Active   201200009612                41261   537      35        A-1   Paid-Up            12/31/2099                        HBP    104892000_Merlin
104903000   LEASE-OIL AND GAS   DIANE L. ALLEN AND TYRONE J. ALLEN, SURVIVORSHIP     EM Energy Ohio, LLC                36.25          36.25     Net Royalty Interes     0.19   1     0.81     5/3/2013     5/3/2013   12/31/2099   MONROE    Paid           Active   201600086766                42409   325      451       A-1   Paid-Up            12/31/2099                        HBP    104903000_ODDJOB EAST
104907000   LEASE-OIL AND GAS   MICHAEL BROWN AND AMY BROWN, SURVIVORSHIP            EM Energy Ohio, LLC              31.866          31.866     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067569                41380   240      221       A-1   Paid-Up            12/31/2099                        HBP    104907000_NICK NACK EAST NICK NACK WEST
104908000   LEASE-OIL AND GAS   ALACH H. COLE AND BEVERLY A. COLE, SURVIVIORSHIP     EM Energy Ohio, LLC                   77              77    Net Royalty Interes     0.19   1     0.81    8/20/2013    8/20/2013   12/31/2099   MONROE    Paid           Active   201300071239                41570   255      434       A-1   Paid-Up            12/31/2099                        HBP    104908000_ODDJOB EAST ODDJOB WEST
104927000   LEASE-OIL AND GAS   MILLS FAMILY TRUST                                   EM Energy Ohio, LLC                62.92          62.92     Net Royalty Interes     0.19   1     0.81   10/25/2012   10/25/2012   12/31/2099   WASHINGTO Paid           Active   201300004141                41401   545      134       A-1   Paid-Up            12/31/2099                        HBP    104927000_Merlin
105067000   LEASE-OIL AND GAS   ROBERT E. HOWELL AND LELIA E. HOWELL, H/W            EM Energy Ohio, LLC              54.918          54.918     Net Royalty Interes     0.19   1     0.81    3/15/2013    3/21/2013   12/31/2099   MONROE    Paid           Active   201300067722                41387   240      794       A-1   Paid-Up            12/31/2099                        HBP    105067000_NICK NACK EAST
105070000   LEASE-OIL AND GAS   RALPH D. LALLATHIN, JR. AND PEGGY ANN JONES          EM Energy Ohio, LLC                64.21          64.21     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/20/2013   12/31/2099   MONROE    Paid           Active   201300067606                41380   240      412       A-1   Paid-Up            12/31/2099                        HBP    105070000_NICK NACK EAST
105074000   LEASE-OIL AND GAS   KALEN SAFREED AND TINA SAFREED, H/W                  EM Energy Ohio, LLC                9.776          9.776     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300067579                41380   240      271       A-1   Paid-Up            12/31/2099                        HBP    105074000_NICK NACK EAST
105076000   LEASE-OIL AND GAS   ROGER E PITTMAN, AMANDA MOODY AKA AMANDA PITTMAN     EM Energy Ohio, LLC                 6.35            6.35    Net Royalty Interes     0.19   1     0.81     5/6/2013     5/6/2013   12/31/2099   MONROE    Paid           Active   201300067726                41387   240      814       A-1   Paid-Up            12/31/2099                        HBP    105076000_ZORIN EAST
105076000   LEASE-OIL AND GAS   ROGER E PITTMAN, AMANDA MOODY AKA AMANDA PITTMAN     EM Energy Ohio, LLC                 6.35            6.35    Net Royalty Interes     0.19   1     0.81     5/6/2013     5/6/2013   12/31/2099   MONROE    Paid           Active   201300067726                41387         265      146 A-1   Paid-Up            12/31/2099                        HBP    105076000_ZORIN EAST
105104000   LEASE-OIL AND GAS   CHARLES E. WEBER                                     EM Energy Ohio, LLC                 9.82            9.82    Net Royalty Interes     0.19   1     0.81    3/15/2013    3/15/2013   12/31/2099   MONROE    Paid           Active   201300068601                41437   244       899      A-1   Paid-Up            12/31/2099                        HBP    105104000_ZORIN EAST
105107000   LEASE-OIL AND GAS   THE DORNBUSCH FARM LLC                               EM Energy Ohio, LLC              166.25          166.25     Net Royalty Interes     0.19   1     0.81    4/23/2013    4/23/2013   12/31/2099   MONROE    Paid           Active   201300068590                41437   244       831      A-1   Paid-Up            12/31/2099                        HBP    105107000_MOONRAKER A MOONRAKER B NICK NACK WEST
105108000   LEASE-OIL AND GAS   RICHARD W. GROVES AND VERONICA A. GROVES, SURVIVOR   EM Energy Ohio, LLC                1.371          1.371     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300070986                41558   254       453      A-1   Paid-Up            12/31/2099                        HBP    105108000_ZORIN EAST
105113000   LEASE-OIL AND GAS   DAVID DULINSKI AND HEATHER DULINSKI, H/W             EM Energy Ohio, LLC              60.005         60.005      Net Royalty Interes     0.19   1     0.81    5/13/2013    5/13/2013   12/31/2099   MONROE    Paid           Active   201300071615                41583   257       24       A-1   Paid-Up            12/31/2099                        HBP    105113000_MOONRAKER A MOONRAKER B
105114000   LEASE-OIL AND GAS   MARY ELLEN EIKLEBERRY                                EM Energy Ohio, LLC                39.84          39.84     Net Royalty Interes     0.19   1     0.81    8/16/2013    8/16/2013   12/31/2099   MONROE    Paid           Active   201300070997                41558   254       502      A-1   Paid-Up            12/31/2099                        HBP    105114000_ODDJOB WEST ZORIN EAST
105117000   LEASE-OIL AND GAS   RONALD D. GETZ AND PATRICIA GETZ, H/W                EM Energy Ohio, LLC                  104             104    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300067594                41380   240       346      A-1   Paid-Up            12/31/2099                        HBP    105117000_ODDJOB WEST ZORIN EAST
105133000   LEASE-OIL AND GAS   DEBORAH L. HAAS, ETAL                                EM Energy Ohio, LLC              4.3277          4.3277     Net Royalty Interes     0.19   1     0.81    5/13/2013    5/13/2013   12/31/2099   WASHINGTO Paid           Active   201300009003                41544   553       1301     A-1   Paid-Up            12/31/2099                        HBP    105133000_Merlin
105141000   LEASE-OIL AND GAS   MEREDITH MILLS WEIMER AND MARILYN M. MILLS           EM Energy Ohio, LLC             58.0049        58.0049      Net Royalty Interes     0.19   1     0.81   10/14/2012   10/25/2012   12/31/2099   WASHINGTO Paid           Active   201300003561                41381   544       81       A-1   Paid-Up            12/31/2099                        HBP    105141000_Merlin
105142000   LEASE-OIL AND GAS   EDDIE L. O'BRIEN AND AMANDA B. O'BRIEN, SURVIVORSH   EM Energy Ohio, LLC                5.835          5.835     Net Royalty Interes     0.19   1     0.81    4/22/2013    4/22/2013   12/31/2099   WASHINGTO Paid           Active   201300005664                41442   547       1238     A-1   Paid-Up            12/31/2099                        HBP    105142000_Merlin
105274000   LEASE-OIL AND GAS   GLEN W. SCHWABEN AND KATHY SCHWABEN, SURVIVORSHIP    EM Energy Ohio, LLC                     3               3   Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300071003                41558   254       525      A-1   Paid-Up            12/31/2099                        HBP    105274000_NICK NACK WEST
105279000   LEASE-OIL AND GAS   SCOTT PIATT AND THERESA PIATT, SURVIVORSHIP          EM Energy Ohio, LLC                 2.85            2.85    Net Royalty Interes     0.19   1     0.81    3/15/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300071007                41558   254       545      A-1   Paid-Up            12/31/2099                        HBP    105279000_NICK NACK WEST
105311000   LEASE-OIL AND GAS   THOMAS DICK                                          EM Energy Ohio, LLC                    40              40   Net Royalty Interes    0.125   1    0.875    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300068583                41437   244       790      A-1   Paid-Up                                              HBP    105311000_ODDJOB WEST ZORIN EAST
105325000   LEASE-OIL AND GAS   MARK D. HART AND LORI R. HART, SURVIVORSHIP          EM Energy Ohio, LLC                2.238          2.238     Net Royalty Interes     0.19   1     0.81   10/14/2012   10/25/2012   12/31/2099   WASHINGTO Paid           Active   201400000896                41667   559       947      A-1   Paid-Up            12/31/2099                        HBP    105325000_Merlin
105330000   LEASE-OIL AND GAS   MILLS FAMILY FARM, LLC                               EM Energy Ohio, LLC            114.5916       114.5916      Net Royalty Interes     0.19   1     0.81   10/14/2012   10/25/2012   12/31/2099   WASHINGTO Paid           Active   201200009609                41261   537       1        A-1   Paid-Up            12/31/2099                        HBP    105330000_Merlin
105445000   LEASE-OIL AND GAS   CHRISTOPHER S. SPANGLER AND PENNY SPANGLER, H/S AN   EM Energy Ohio, LLC                89.75          89.75     Net Royalty Interes     0.19   1     0.81     5/3/2013     5/3/2013   12/31/2099   MONROE    Paid           Active   201300071030                41558   254       668      A-1   Paid-Up            12/31/2099                        HBP    105445000_ODDJOB EAST ODDJOB WEST
105451000   LEASE-OIL AND GAS   RALPH D. LALLATHIN, JR.                              EM Energy Ohio, LLC                 31.5            31.5    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/20/2013   12/31/2099   MONROE    Paid           Active   201300067607                41380   240       418      A-1   Paid-Up            12/31/2099                        HBP    105451000_NICK NACK EAST
105485000   LEASE-OIL AND GAS   JAMES M. COVERT AND MARTHA JANE COVERT, H/W          EM Energy Ohio, LLC                148.3          148.3     Net Royalty Interes    0.125   1    0.875    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300068585                41437   244       800      A-1   Paid-Up            12/31/2099                        HBP    105485000_ZORIN EAST ZORIN WEST
105488000   LEASE-OIL AND GAS   BRANDI L. BINEGAR                                    EM Energy Ohio, LLC                 5.32            5.32    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/22/2013   12/31/2099   MONROE    Paid           Active   201300067574                41380   240       246      A-1   Paid-Up            12/31/2099                        HBP    105488000_NICK NACK WEST
105489000   LEASE-OIL AND GAS   ROBERT L. BROOKS AND JOYCE L. BROOKS, SURVIVORSHIP   EM Energy Ohio, LLC                1.676          1.676     Net Royalty Interes     0.19   1     0.81     6/3/2013     6/3/2013   12/31/2099   MONROE    Paid           Active   201300071025                41501   254       637      A-1   Paid-Up            12/31/2099                        HBP    105489000_NICK NACK WEST
105490000   LEASE-OIL AND GAS   LEWIS PAUL BROOKS AND NANCY BROOKS, SURVIVORSHIP     EM Energy Ohio, LLC                1.018          1.018     Net Royalty Interes     0.19   1     0.81     9/3/2013     9/3/2013   12/31/2099   MONROE    Paid           Active   201300071732                41590   257       482      A-1   Paid-Up            12/31/2099                        HBP    105490000_NICK NACK WEST
105491000   LEASE-OIL AND GAS   TYLER CLINE                                          EM Energy Ohio, LLC                5.086          5.086     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/21/2013   12/31/2099   MONROE    Paid           Active   201300067567                41437   240       211      A-1   Paid-Up            12/31/2099                        HBP    105491000_ZORIN WEST
105493000   LEASE-OIL AND GAS   MICHAEL W. HANSEN AND ALLISON K. HANSEN, H/W         EM Energy Ohio, LLC                   1.9            1.9    Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300070990                41558   254       473      A-1   Paid-Up            12/31/2099                        HBP    105493000_ZORIN EAST
105494000   LEASE-OIL AND GAS   WADE GROVES AND DONNA GROVES, SURVIVORSHIP           EM Energy Ohio, LLC             17.7469        17.7469      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300071877                41596   257       962      A-1   Paid-Up            12/31/2099                        HBP    105494000_ZORIN EAST
105502000   LEASE-OIL AND GAS   DARREN C. LAUER                                      EM Energy Ohio, LLC             55.8978        55.8978      Net Royalty Interes     0.19   1     0.81   10/15/2012   10/25/2012   12/31/2099   WASHINGTO Paid           Active   201200009626                41261   537       115      A-1   Paid-Up            12/31/2099                        HBP    105502000_Merlin
107192000   LEASE-OIL AND GAS   WILLIAM E. SIMMONS & HEDY E. SIMMONS, H/W            EM Energy Ohio, LLC                131.5          131.5     Net Royalty Interes      0.2   1      0.8    5/22/2014    5/22/2014   12/31/2099   MONROE    Paid           Active   201400076090                41794   276       336      A-1   Paid-Up            12/31/2099                        HBP    107192000_ODDJOB WEST ZORIN EAST ZORIN WEST
107200001   LEASE-OIL AND GAS   RAYMOND D. JOHNSTON & NANCY L. JOHNSTON, H/W         EM Energy Ohio, LLC              81.427        40.7135      Net Royalty Interes      0.2   1      0.8    5/23/2014    5/23/2014   12/31/2099   MONROE    Partial Paid   Active   201400076079                41794   276       312      A-1   Paid-Up            12/31/2099                        HBP    107200001_ZORIN EAST ZORIN WEST
107200002   LEASE-OIL AND GAS   Marjorie R. Hippli, f.k.a. Marjorie R. Hupp          EM Energy Ohio, LLC              81.427       20.35675      Net Royalty Interes      0.2   1      0.8    10/6/2014    10/6/2014   12/31/2099   MONROE    Paid           Active   201500081245                42052   297       949      A-1   Paid-Up            12/31/2099                        HBP    107200002_ZORIN EAST ZORIN WEST
107200003   LEASE-OIL AND GAS   Florence Elizabeth Jordan & Joseph T. Jordan, H/W    EM Energy Ohio, LLC              81.427       20.35675      Net Royalty Interes      0.2   1      0.8   10/20/2014   10/20/2014   12/31/2099   MONROE    Paid           Active   201500081244                42052   297       946      A-1   Paid-Up            12/31/2099                        HBP    107200003_ZORIN EAST ZORIN WEST
107201000   LEASE-OIL AND GAS   KEVIN L WESTFALL AND JANET S WESTFALL, H/W           EM Energy Ohio, LLC              57.938         57.938      Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300067604                41347   240       400      A-1   Delay Rental                                         HBP    107201000_VALENKA EAST ZORIN WEST
107207000   LEASE-OIL AND GAS   JOHN JONES AND TAMMY JONES, H/W                      EM Energy Ohio, LLC                13.14          13.14     Net Royalty Interes    0.125   1    0.875    6/12/2013    6/12/2013   12/31/2099   MONROE    Paid           Active   201300071010                41558   254       560      A-1   Paid-Up            12/31/2099                        HBP    107207000_ZORIN EAST
107209000   LEASE-OIL AND GAS   Jeremy Lee Evans and Carly Weber Evans               EM Energy Ohio, LLC                     1               1   Net Royalty Interes     0.18   1     0.82    1/10/2014    1/10/2014   12/31/2099   MONROE    Paid           Active   201400076070                41794   276       294      A-1   Paid-Up            12/31/2099                        HBP    107209000_ZORIN EAST ZORIN WEST
107210001   LEASE-OIL AND GAS   William Brady Napier and Kimberly Gill Napier, h/w   EM Energy Ohio, LLC                1.025        0.5125      Net Royalty Interes     0.17   1     0.83    1/13/2014    1/13/2014   12/31/2099   MONROE    Paid           Active   201400076069                41794   276       292      A-1   Paid-Up            12/31/2099                        HBP    107210001_NICK NACK WEST
107210002   LEASE-OIL AND GAS   Bobby Napier and Gladys Napier, h/w                  EM Energy Ohio, LLC                1.025         0.5125     Net Royalty Interes     0.17   1     0.83    1/16/2014    1/16/2014   12/31/2099   MONROE    Paid           Active   201400076080                41794   276       314      A-1   Paid-Up            12/31/2099                        HBP    107210002_NICK NACK WEST
107214000   LEASE-OIL AND GAS   Russell W. Krider and Jacqulyn S. Krider, h/w        EM Energy Ohio, LLC                0.985          0.985     Net Royalty Interes     0.18   1     0.82    1/13/2014    1/13/2014   12/31/2099   MONROE    Paid           Active   201400076088                41794   276       330      A-1   Paid-Up            12/31/2099                        HBP    107214000_NICK NACK WEST
107216000   LEASE-OIL AND GAS   Tucker J. Roberts and Amy L. Roberts, h/w            EM Energy Ohio, LLC                     1               1   Net Royalty Interes     0.18   1     0.82   10/30/2013   10/30/2013   12/31/2099   MONROE    Paid           Active   201400074258                41715   269       159      A-1   Paid-Up            12/31/2099                        HBP    107216000_NICK NACK WEST
107219000   LEASE-OIL AND GAS   Sherry McCracken, mssp                               EM Energy Ohio, LLC                 0.64            0.64    Net Royalty Interes      0.2   1      0.8     1/9/2014     1/9/2014   12/31/2099   MONROE    Paid           Active   201400076075                41794   276       304      A-1   Paid-Up            12/31/2099                        HBP    107219000_MOONRAKER A
107226000   LEASE-OIL AND GAS   Arville E. Rutter and Hope E. Rutter, h/w            EM Energy Ohio, LLC                   1.5             1.5   Net Royalty Interes     0.16   1     0.84   10/29/2013   10/29/2013   12/31/2099   MONROE    Paid           Active   201400074248                41715   269       139      A-1   Paid-Up            12/31/2099                        HBP    107226000_ZORIN EAST ZORIN WEST
107237001   LEASE-OIL AND GAS   James F. Graham, a widower                           EM Energy Ohio, LLC                3.682          1.841     Net Royalty Interes      0.2   1      0.8     2/4/2014     2/4/2014   12/31/2099   MONROE    Paid           Active   201400076083                41794   276       320      A-1   Paid-Up            12/31/2099                        HBP    107237001_MOONRAKER A
107237002   LEASE-OIL AND GAS   John P. Gibson and Tammy Ann Gibson, H/W             EM Energy Ohio, LLC                3.682          1.841     Net Royalty Interes      0.2   1      0.8     2/3/2013     2/3/2013   12/31/2099   MONROE    Paid           Active   201400076084                41794   276       322      A-1   Paid-Up            12/31/2099                        HBP    107237002_MOONRAKER A
107239001   LEASE-OIL AND GAS   Timothy D. Price, a single man                       EM Energy Ohio, LLC                 2.67          1.335     Net Royalty Interes     0.19   1     0.81    1/31/2014    1/31/2014   12/31/2099   MONROE    Paid           Active   201400076081                41794   276       316      A-1   Paid-Up            12/31/2099                        HBP    107239001_MOONRAKER A
107240000   LEASE-OIL AND GAS   James F. Graham, a widower                           EM Energy Ohio, LLC                57.52          57.52     Net Royalty Interes      0.2   1      0.8    9/17/2013    9/17/2013   12/31/2099   MONROE    Paid           Active   201400076083                41794   276       320      A-1   Paid-Up            12/31/2099                        HBP    107240000_NICK NACK EAST NICK NACK WEST
107242000   LEASE-OIL AND GAS   Richard J. Sexton and Angela D. Sexton, h/w          EM Energy Ohio, LLC                 3.58            3.58    Net Royalty Interes     0.18   1     0.82   11/27/2013   11/27/2013   12/31/2099   MONROE    Paid           Active   201400075638                41773   274       521      A-1   Paid-Up            12/31/2099                        HBP    107242000_VALENKA CENTRAL
107245000   LEASE-OIL AND GAS   William T. Colvin and Evelyn R. Colvin, h/w          EM Energy Ohio, LLC                 0.61            0.61    Net Royalty Interes      0.2   1      0.8   11/12/2013   11/12/2013   12/31/2099   MONROE    Paid           Active   201400074558                41726   270       380      A-1   Paid-Up            12/31/2099                        HBP    107245000_MOONRAKER A
107248000   LEASE-OIL AND GAS   Allen B. Crane and Sheila L. Crane, h/w              EM Energy Ohio, LLC                 3.01            3.01    Net Royalty Interes     0.18   1     0.82   11/13/2013   11/13/2013   12/31/2099   MONROE    Paid           Active   201400074557                41726   270       378      A-1   Paid-Up            12/31/2099                        HBP    Valenka
107251001   LEASE-OIL AND GAS   Nancy Collins                                        EM Energy Ohio, LLC                 3.63      1.134375      Net Royalty Interes     0.18   1     0.82   11/22/2013   11/22/2013   12/31/2099   MONROE    Paid           Active   201400074551                41726   270       366      A-1   Paid-Up            12/31/2099                        HBP    107251001_NICK NACK WEST
107251002   LEASE-OIL AND GAS   Christopher Collins                                  EM Energy Ohio, LLC                 3.63      1.134375      Net Royalty Interes     0.18   1     0.82   11/22/2013   11/22/2013   12/31/2099   MONROE    Paid           Active   201400074552                41726   270       368      A-1   Paid-Up            12/31/2099                        HBP    107251002_NICK NACK WEST
107251003   LEASE-OIL AND GAS   Stanley Collins and Melissa Collins                  EM Energy Ohio, LLC                 3.63      1.134375      Net Royalty Interes     0.18   1     0.82    11/9/2013    11/9/2013   12/31/2099   MONROE    Paid           Active   201400074544                41726   270       352      A-1   Paid-Up            12/31/2099                        HBP    107251003_NICK NACK WEST
107319000   LEASE-OIL AND GAS   Larry Dillon and Vivian Dillon Family Farm Trust     EM Energy Ohio, LLC                    76             76    Gross Royalty Inter      0.2   1      0.8     2/6/2014     2/6/2014   12/31/2099   MONROE    Paid           Active   201400077123                41845   280       291      A-1   Paid-Up            12/31/2099                        HBP    107319000_MOONRAKER B
107352000   LEASE-OIL AND GAS   David M. Byrd and Sheila J. Byrd, husband and wife   EM Energy Ohio, LLC                5.244          5.244     Net Royalty Interes      0.2   1      0.8    3/29/2014    3/29/2014   12/31/2099   MONROE    Paid           Active   201400077860                41877   283       262      A-1   Paid-Up            12/31/2099                        HBP    107352000_VALENKA CENTRAL
107388000   LEASE-OIL AND GAS   Ethel M. Morris, (S) & Melissa Morris, (S)           EM Energy Ohio, LLC                 0.57            0.57    Net Royalty Interes      0.2   1      0.8    5/22/2014    5/22/2014   12/31/2099   MONROE    Paid           Active   201400079284                41943   289       228      A-1   Paid-Up            12/31/2099                        HBP    107388000_NICK NACK WEST
107392001   LEASE-OIL AND GAS   Theresa L. Jackson, Single                           EM Energy Ohio, LLC                33.49      5.581778      Net Royalty Interes      0.2   1      0.8   12/21/2013   12/21/2013   12/31/2099   MONROE    Partial Paid   Active   201400075637                41773   274       518      A-1   Paid-Up            12/31/2099                        HBP    107392001_VALENKA CENTRAL
107392002   LEASE-OIL AND GAS   Shannon M. Staten, Divorced and Unremarried          EM Energy Ohio, LLC                33.49         8.3725     Net Royalty Interes      0.2   1      0.8   12/21/2013   12/21/2013   12/31/2099   MONROE    Partial Paid   Active   201400075636                41773   274       515      A-1   Paid-Up            12/31/2099                        HBP    107392002_VALENKA CENTRAL
107392003   LEASE-OIL AND GAS   Michael S. Staten, Divorced and Unremarried          EM Energy Ohio, LLC                33.49         8.3725     Net Royalty Interes      0.2   1      0.8   12/21/2013   12/21/2013   12/31/2099   MONROE    Partial Paid   Active   201400075635                41773   274       512      A-1   Paid-Up            12/31/2099                        HBP    107392003_VALENKA CENTRAL
107392004   LEASE-OIL AND GAS   Marcia A. Geiger, fka Marcia A. Myers, Widowed       EM Energy Ohio, LLC                33.49     11.163222      Net Royalty Interes      0.2   1      0.8   12/21/2013   12/21/2013   12/31/2099   MONROE    Partial Paid   Active   201400075634                41773   274       509      A-1   Paid-Up            12/31/2099                        HBP    107392004_VALENKA CENTRAL
107395000   LEASE-OIL AND GAS   Betty S Hruska                                       Gulfport Energy Corporation      17.194          17.194     Net Royalty Interes      0.2   1      0.8    8/15/2013    8/15/2013   12/31/2099   MONROE    Paid           Active   201300070454                41534   252       546      A-1   Paid-Up            12/31/2099                        HBP    107395000_MOONRAKER A
107403001   LEASE-OIL AND GAS   Freedom Royalties, LP                                EM Energy Ohio, LLC              168.05       4.201251      Gross Royalty Inter      0.2   1      0.8    6/17/2014    6/17/2014   12/31/2099   MONROE    Paid           Active   201400077128                41845   280       303      A-1   Paid-Up            12/31/2099    0.22544059 $    1,578.08   107403001_MOONRAKER A MOONRAKER B
107403002   LEASE-OIL AND GAS   Black Ink Royalties, LLC                             EM Energy Ohio, LLC                     0               0   Gross Royalty Inter      0.2   1      0.8    6/17/2014    6/17/2014   12/31/2099   MONROE    Paid           Active   201400077129                41845   280       305      A-1   Paid-Up            12/31/2099   0.056360138 $      394.52   107403002_MOONRAKER A MOONRAKER B
107403003   LEASE-OIL AND GAS   Wind River Resources, Inc.                           EM Energy Ohio, LLC              168.05      10.503125      Gross Royalty Inter      0.2   1      0.8    6/13/2014    6/13/2014   12/31/2099   MONROE    Paid           Active   201400077127                41845   280       301      A-1   Paid-Up            12/31/2099   0.563601385 $    3,945.21   107403003_MOONRAKER A MOONRAKER B
107403004   LEASE-OIL AND GAS   OGI Inc.                                             EM Energy Ohio, LLC               168.05      5.251564      Gross Royalty Inter      0.2   1      0.8    6/12/2014    6/12/2014   12/31/2099   MONROE    Paid           Active   201400077126                41845   280       299      A-1   Paid-Up            12/31/2099   0.281800692 $    1,972.60   107403004_MOONRAKER A MOONRAKER B
107403005   LEASE-OIL AND GAS   DILLON, LARRY & VIVIAN; ROBERT COUTS                 Gulfport Energy Corporation    164.9203     113.069688      Net Royalty Interes     0.15   1     0.85    5/19/2011    4/30/2011   12/31/2099   MONROE    Paid           Active                               40714   203       56       A-1   Paid-Up            12/31/2099                        HBP    107403005_MOONRAKER A MOONRAKER B
107406000   LEASE-OIL AND GAS   CHARLES J. MINGER AND CORRINA L. MINGER, H/W         Gulfport Energy Corporation      4.4883          4.4883     Net Royalty Interes     0.15   1     0.85    5/12/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057119                40714   203       51       A-1   Paid-Up            12/31/2099                        HBP    107406000_MOONRAKER A
107408000   LEASE-OIL AND GAS   MICHAEL A AND BONNIE HUGHES, H/W                     Gulfport Energy Corporation     97.4204        97.4204      Gross Royalty Inter     0.15   1     0.85    5/12/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057155          42258.47407   203       124      A-1   Paid-Up            12/31/2099                        HBP    107408000_MOONRAKER A
107409000   LEASE-OIL AND GAS   MICHAEL A AND BONNIE HUGHES, H/W                     Gulfport Energy Corporation      1.0979          1.0979     Gross Royalty Inter      0.2   1      0.8    6/24/2014    6/24/2014   12/31/2099   MONROE    Paid           Active   201400079124                41936   288       547      A-1   Paid-Up            12/31/2099                        HBP    107409000_MOONRAKER A
107410000   LEASE-OIL AND GAS   TODD E HOOPER AND MELISSA A HOPPER, H/W              Gulfport Energy Corporation      9.2745         9.2745      Gross Royalty Inter     0.04   1     0.96    5/19/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057147                40714   203       108      A-1   Paid-Up            12/31/2099                        HBP    107410000_MOONRAKER A MOONRAKER B
107416000   LEASE-OIL AND GAS   Bruner Land Company                                  Triad Hunter, LLC                15.264          15.264     Gross Royalty Inter     0.18   1     0.82     4/2/2013     4/2/2013   12/31/2099   WASHINGTO Paid           Active   201300006752                41479   549       1401     A-1   Paid-Up            12/31/2099                        HBP    107416000_Merlin
107476000   LEASE-OIL AND GAS   Gary Barrett and Beverly Barrett, H/W                EM Energy Ohio, LLC                1.028          1.028     Net Royalty Interes      0.2   1      0.8    6/13/2014    6/13/2014   12/31/2099   MONROE    Paid           Active   201300067573                41380   240       241      A-1   Paid-Up            12/31/2099                        HBP    Valenka
107516000   LEASE-OIL AND GAS   Antioch Community Volunteer Fire Department          EM Energy Ohio, LLC                0.758          0.758     Net Royalty Interes      0.2   1      0.8     9/3/2014     9/3/2014   12/31/2099   MONROE    Paid           Active   201500080664                42018   295       372      A-1   Paid-Up            12/31/2099                        HBP    107516000_NICK NACK WEST
107526003   LEASE-OIL AND GAS   Dean Christman (Deep Rights)                         EM Energy Ohio, LLC                59.25         29.625     Net Royalty Interes     0.19   1     0.81    4/24/2013    4/24/2013   12/31/2099   MONROE    Paid           Active   201500080720                42024   295       671      A-1   Paid-Up            12/31/2099                        HBP    107526003_VALENKA CENTRAL
107528000   LEASE-OIL AND GAS   Frederick P. Howell, Widowed                         EM Energy Ohio, LLC                 3.27           3.27     Net Royalty Interes     0.18   1     0.82    7/18/2014    7/18/2014   12/31/2099   MONROE    Paid           Active   201300072247                41617   259       652      A-1   Paid-Up            12/31/2099                        HBP    107528000_ZORIN EAST
107624000   LEASE-OIL AND GAS   Brenda Simmons, fka Brenda Moore, divorced           EM Energy Ohio, LLC                     1               1   Net Royalty Interes     0.19   1     0.81   11/21/2014   11/21/2014   12/31/2099   MONROE    Paid           Active   201500080659                42018   295       362      A-1   Paid-Up            12/31/2099                        HBP    107624000_ODDJOB WEST
107627000   LEASE-OIL AND GAS   Randall J. Seckman and Ann Seckman, H/W              EM Energy Ohio, LLC                1.751          1.751     Net Royalty Interes      0.2   1      0.8    12/7/2014    12/7/2014   12/31/2099   MONROE    Paid           Active   201700093508                42816   354       803      A-1   Paid-Up            12/31/2099                        HBP    107627000_NICK NACK EAST
107758000   LEASE-OIL AND GAS   ALBIN ROVAN (SINGLE MAN)                             Wishguard, LLC                   58.122      54.533875      Net Royalty Interes     0.15   1     0.85    5/12/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057144                40714   203       102      A-1   Paid-Up            12/31/2099                        HBP    107758000_NICK NACK WEST
107762000   LEASE-OIL AND GAS   CHARLES & VICKIE ROBERTS                             Wishguard, LLC                     24.09     22.584375      Net Royalty Interes     0.15   1     0.85    5/11/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057109                40714   203       030      A-1   Paid-Up            12/31/2099                        HBP    107762000_NICK NACK WEST
107764000   LEASE-OIL AND GAS   Donald W. Wise and Brenda J, Wise (H/W)              Wishguard, LLC                      5.68            5.68    Net Royalty Interes     0.15   1     0.85    5/19/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057129                40714   203       72       A-1   Paid-Up            12/31/2099                        HBP    107764000_NICK NACK WEST
107765000   LEASE-OIL AND GAS   Vivian Marty as Exe. of the Estate of Howard Marty   Gulfport Energy Corporation         39.5           39.5     Net Royalty Interes      0.2   1      0.8    8/26/2013    8/26/2013   12/31/2099   MONROE    Paid           Active   201300070579                41541   253       4        A-1   Paid-Up            12/31/2099                        HBP    107765000_ODDJOB WEST
107790000   LEASE-OIL AND GAS   Robert V. Wise                                       Wishguard, LLC                      1.94            1.94    Net Royalty Interes     0.15   1     0.85    5/19/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057127                40682   203       068      A-1   Paid-Up            12/31/2099                        HBP    107790000_NICK NACK WEST
107801000   LEASE-OIL AND GAS   Rodney A. Wise & Sherri Carpenter, AKA Sherri Wise   Wishguard, LLC                      4.42            4.42    Net Royalty Interes     0.15   1     0.85    5/19/2011    4/30/2011   12/31/2099   MONROE    Paid           Active   201100057130                40714   203       74       A-1   Paid-Up            12/31/2099                        HBP    107801000_NICK NACK WEST
107818000   LEASE-OIL AND GAS   Robert T. Fleeman and Elizabeth K. Fleeman, H/W      Wishguard, LLC                     40.32          40.32     Net Royalty Interes     0.15   1     0.85    5/19/2011    5/31/2011   12/31/2099   MONROE    Paid           Active   201100057145                40714   203       104      A-1   Paid-Up            12/31/2099                        HBP    107818000_NICK NACK EAST
107993000   LEASE-OIL AND GAS   Mona Marie Sexton, a widow                           EM Energy Ohio, LLC                 75.5            75.5    Net Royalty Interes      0.2   1      0.8    5/20/2015    5/20/2015   12/31/2099   MONROE    Paid           Active   201500084693                42272   315       703      A-1   Paid-Up            12/31/2099                        HBP    107993000_ODDJOB EAST ODDJOB WEST
108087000   LEASE-OIL AND GAS   Michael R. Vernon and Jennifer R. Vernon             EM Energy Ohio, LLC                 3.78           3.78     Net Royalty Interes     0.18   1     0.82    10/1/2015    10/1/2015   12/31/2099   MONROE    Paid           Active   201600086758                42409   325       431      A-1   Paid-Up            12/31/2099                        HBP    108087000_NICK NACK EAST NICK NACK WEST
108089000   LEASE-OIL AND GAS   Jerry Piatt, a widower                               EM Energy Ohio, LLC                   59              59    Net Royalty Interes      0.2   1      0.8    9/18/2015    9/18/2015   12/31/2099   MONROE    Paid           Active   201600086764                42409   325       445      A-1   Paid-Up            12/31/2099                        HBP    108089000_ODDJOB EAST
108090001   LEASE-OIL AND GAS   Florence Elizabeth Jordan fka Florence E. Hupp       EM Energy Ohio, LLC                0.057       0.01425      Net Royalty Interes      0.2   1      0.8    9/11/2015    9/11/2015   12/31/2099   MONROE    Paid           Active   201600086765                42409   325       448      A-1   Paid-Up            12/31/2099                        HBP    108090001_ZORIN EAST
108090002   LEASE-OIL AND GAS   Marjorie R. Hippli f.k.a. Marjorie R. Hupp           EM Energy Ohio, LLC                0.057       0.01425      Net Royalty Interes      0.2   1      0.8     9/8/2015     9/8/2015   12/31/2099   MONROE    Paid           Active   201600086761                42409   325       437      A-1   Paid-Up            12/31/2099                        HBP    108090002_ZORIN EAST
108090003   LEASE-OIL AND GAS   The Monroe Water District                            EM Energy Ohio, LLC                0.057         0.0285     Net Royalty Interes      0.2   1      0.8     3/9/2017     3/9/2017   12/31/2099   MONROE    Paid           Active   201700093923                42832   356       746      A-1   Paid-Up            12/31/2099                        HBP    108090003_ZORIN EAST
108092000   LEASE-OIL AND GAS   Leota F. Lee, a single woman                         EM Energy Ohio, LLC                0.175          0.175     Net Royalty Interes     0.18   1     0.82     9/1/2015     9/1/2015   12/31/2099   MONROE    Paid           Active   201600086759                42409   325       433      A-1   Paid-Up            12/31/2099                        HBP    108092000_NICK NACK WEST
108118000   LEASE-OIL AND GAS   Glenn R. Weddle and Judy L. Weddle, H/W              Eclipse Resources I, LP          94.381          94.381     Net Royalty Interes      0.2   1      0.8    3/21/2012    3/21/2012   12/31/2099   MONROE    Paid           Active   201200061502                41029   218       599      A-1   Delay Rental                                         HBP    108118000_VALENKA CENTRAL VALENKA EAST ZORIN WEST
108120000   LEASE-OIL AND GAS   William Winland and Shannon Winland, H/W             Eclipse Resources I, LP       38.128218      38.128218      Net Royalty Interes      0.2   1      0.8    3/21/2012    3/21/2012   12/31/2099   MONROE    Paid           Active   201200061974                41053   220       241      A-1   Delay Rental                                         HBP    108120000_MOONRAKER A MOONRAKER B VALENKA EAST
108121000   LEASE-OIL AND GAS   Larry G. & Sonja M. Riggenbach                       Eclipse Resources I, LP            70.32          70.32     Net Royalty Interes      0.2   1      0.8    4/13/2012    4/13/2012   12/31/2099   MONROE    Paid           Active   201200061997                41053   220       359      A-1   Delay Rental                                         HBP    108121000_NICK NACK EAST
108125000   LEASE-OIL AND GAS   Brent & Jennifer McConnell, H/W; James Dunphy        Eclipse Resources I, LP          30.598          30.598     Net Royalty Interes      0.2   1      0.8    3/21/2012    3/21/2012   12/31/2099   MONROE    Paid           Active   201200061306                41018   217       932      A-1   Delay Rental                                         HBP    108125000_MOONRAKER B
108129000   LEASE-OIL AND GAS   Kevin G. Lumbatis & Susan M. Lumbatis, H/W           Eclipse Resources I, LP          95.496          95.496     Net Royalty Interes      0.2   1      0.8    3/21/2012    3/21/2012   12/31/2099   MONROE    Paid           Active   201200061547                41030   218       790      A-1   Delay Rental                                         HBP    108129000_VALENKA CENTRAL VALENKA EAST
108129000   LEASE-OIL AND GAS   Kevin G. Lumbatis & Susan M. Lumbatis, H/W           Eclipse Resources I, LP          95.496          95.496     Net Royalty Interes      0.2   1      0.8    3/21/2012    3/21/2012   12/31/2099   MONROE    Paid           Active   201200061547                41030         325       96 A-1   Delay Rental                                         HBP    108129000_VALENKA CENTRAL VALENKA EAST
108131000   LEASE-OIL AND GAS   Ronald C. Vernon and Melinda M. Vernon, H/W          Eclipse Resources I, LP          45.516          45.516     Net Royalty Interes      0.2   1      0.8   10/25/2012   10/25/2012   12/31/2099   MONROE    Paid           Active   201200064919                41232   231       274      A-1   Delay Rental                                         HBP    108131000_NICK NACK EAST NICK NACK WEST
108132000   LEASE-OIL AND GAS   Iris Gale Covert, a widow                            Eclipse Resources I, LP            43.65          43.65     Net Royalty Interes      0.2   1      0.8    3/21/2012    3/21/2012   12/31/2099   MONROE    Paid           Active   201200061503                41029   218       605      A-1   Delay Rental                                         HBP    108132000_VALENKA CENTRAL VALENKA EAST
108137000   LEASE-OIL AND GAS   Richard D. Brown                                     Eclipse Resources I, LP            1.166          1.166     Net Royalty Interes     0.18   1     0.82    11/7/2012    11/7/2012   12/31/2099   MONROE    Paid           Active   201200064977                41234   231       478      A-1   Delay Rental                                         HBP    108137000_NICK NACK WEST
108138000   LEASE-OIL AND GAS   Daniel L. Crawford & Victoria R. Crawford            Eclipse Resources I, LP            98.61          98.61     Net Royalty Interes     0.18   1     0.82   11/28/2012   11/28/2012   12/31/2099   MONROE    Paid           Active   201300066513                41319   236       476      A-1   Delay Rental                                         HBP    108138000_NICK NACK EAST NICK NACK WEST
108139000   LEASE-OIL AND GAS   Beverly D. Brown                                     Eclipse Resources I, LP            1.129          1.129     Net Royalty Interes     0.18   1     0.82    11/7/2012    11/7/2012   12/31/2099   MONROE    Paid           Active   201200065367                41254   232       773      A-1   Delay Rental                                         HBP    108139000_NICK NACK WEST
108143000   LEASE-OIL AND GAS   William F. & Willma M. Carter, LE; Ilaina Carter     Beck Energy Corporation              138             138    Net Royalty Interes    0.125   1    0.875    4/14/2004    4/14/2004   12/31/2099   MONROE    Paid           Active   200400037399                40667   118       274      A-1   Paid-Up            12/31/2099                        HBP    108143000_ODDJOB WEST ZORIN EAST
108146000   LEASE-OIL AND GAS   Donald G. and B. Jeanette Thompson, H/W              American Energy Ohio, LLC          0.522          0.522     Gross Royalty Inter      0.2   1      0.8    9/25/2013    9/25/2013   12/31/2099   MONROE    Paid           Active   201300071831                41592   257       778      A-1   Paid-Up            12/31/2099                        HBP    108146000_NICK NACK WEST
108149000   LEASE-OIL AND GAS   Roger E. Pittman, an unmarried person                EM Energy Ohio, LLC                1.055          1.055     Net Royalty Interes     0.19   1     0.81    3/14/2013    3/14/2013   12/31/2099   MONROE    Paid           Active   201300067726                41387   240       814      A-1   Paid-Up            12/31/2099                        HBP    108149000_NICK NACK WEST
108151000   LEASE-OIL AND GAS   Luther F. Burke and Frances J. Burke, H/W            Great River Energy                      5               5   Gross Royalty Inter      0.2   1      0.8   10/18/2013   10/18/2013   12/31/2099   MONROE    Paid           Active   201300072556                41626   261       816      A-1   Paid-Up            12/31/2099                        HBP    108151000_ODDJOB EAST ODDJOB WEST
108185000   LEASE-OIL AND GAS   Betty S. Hruska                                      EM Energy Ohio, LLC               55.368         55.368     Net Royalty Interes     0.17   1     0.83     6/9/2016     6/9/2016   12/31/2099   MONROE    Paid           Active   201600088996                42545   335       407      A-1   Paid-Up            12/31/2099                        HBP    108185000_ODDJOB WEST ZORIN EAST ZORIN WEST
108211000   LEASE-OIL AND GAS   Urban Weber & Lavona Weber                           Burchett & Haynes, LLC               114             114    Net Royalty Interes    0.125   1    0.875     3/6/2006     3/6/2006   12/31/2099   MONROE    Paid           Active   200600043233                38791   143       897      A-1   Paid-Up            12/31/2099                        HBP    108211000_ZORIN EAST ZORIN WEST VALENKA EAST
108232001   LEASE-OIL AND GAS   Thomas R. Householder                                EM Energy Ohio, LLC                    65         1.807     Net Royalty Interes      0.2   1      0.8   10/25/2016   10/25/2016   12/31/2099   MONROE    Paid           Active   201700092575                42774   350       646      A-1   Paid-Up            12/31/2099                        HBP    108232001_ZORIN EAST ZORIN WEST
108232002   LEASE-OIL AND GAS   Susan G. and George F. Emch                          EM Energy Ohio, LLC                    65         1.807     Net Royalty Interes      0.2   1      0.8   10/25/2016   10/25/2016   12/31/2099   MONROE    Paid           Active   201700092574                42774   350       644      A-1   Paid-Up            12/31/2099                        HBP    108232002_ZORIN EAST ZORIN WEST
108232003   LEASE-OIL AND GAS   Julie Thelaner Goundry                               EM Energy Ohio, LLC                    65        1.0855     Net Royalty Interes     0.17   1     0.83   10/21/2016   10/21/2016   12/31/2099   MONROE    Paid           Active   201700092573                42774   350       642      A-1   Paid-Up            12/31/2099                        HBP    108232003_ZORIN EAST ZORIN WEST
108232004   LEASE-OIL AND GAS   Leslie David Thelaner                                EM Energy Ohio, LLC                    65        1.0855     Net Royalty Interes     0.17   1     0.83   10/31/2016   10/31/2016   12/31/2099   MONROE    Paid           Active   201700092572                42774   350       640      A-1   Paid-Up            12/31/2099                        HBP    108232004_ZORIN EAST ZORIN WEST
108232005   LEASE-OIL AND GAS   Elizabeth and Pete Alberto                           EM Energy Ohio, LLC                    65        0.9035     Net Royalty Interes      0.2   1      0.8   10/14/2016   10/14/2016   12/31/2099   MONROE    Paid           Active   201700092570                42774   350       636      A-1   Paid-Up            12/31/2099                        HBP    108232005_ZORIN EAST ZORIN WEST
108232006   LEASE-OIL AND GAS   Ginny and Larry Wigley                               EM Energy Ohio, LLC                    65        1.0855     Net Royalty Interes     0.17   1     0.83    11/3/2016    11/3/2016   12/31/2099   MONROE    Paid           Active   201700092569                42774   350       634      A-1   Paid-Up            12/31/2099                        HBP    108232006_ZORIN EAST ZORIN WEST
108232007   LEASE-OIL AND GAS   Wendy Thelaner Kennedy and Don Kennedy               EM Energy Ohio, LLC                   65        1.0855      Net Royalty Interes     0.17   1     0.83    11/8/2016    11/8/2016   12/31/2099   MONROE    Paid           Active   201700092571                42774   350       638      A-1   Paid-Up            12/31/2099                        HBP    108232007_ZORIN EAST ZORIN WEST
108232008   LEASE-OIL AND GAS   Kathleen M. Covert                                   EM Energy Ohio, LLC                    65        0.9035     Net Royalty Interes      0.2   1      0.8   10/18/2016   10/18/2016   12/31/2099   MONROE    Paid           Active   201700092567                42774   350       630      A-1   Paid-Up            12/31/2099                        HBP    108232008_ZORIN EAST ZORIN WEST
108232009   LEASE-OIL AND GAS   Cindy K. and Steve Andreasen                         EM Energy Ohio, LLC                   65        1.0855      Net Royalty Interes     0.17   1     0.83   10/19/2016   10/19/2016   12/31/2099   MONROE    Paid           Active   201700092566                42774   350       628      A-1   Paid-Up            12/31/2099                        HBP    108232009_ZORIN EAST ZORIN WEST
108232010   LEASE-OIL AND GAS   Ellen Oliver                                         EM Energy Ohio, LLC                    65         1.807     Net Royalty Interes      0.2   1      0.8   10/21/2016   10/21/2016   12/31/2099   MONROE    Paid           Active   201700092565                42774   350       626      A-1   Paid-Up            12/31/2099                        HBP    108232010_ZORIN EAST ZORIN WEST
108232011   LEASE-OIL AND GAS   Linda and Richard Crooks                             EM Energy Ohio, LLC                   65          1.807     Net Royalty Interes      0.2   1      0.8   10/21/2016   10/21/2016   12/31/2099   MONROE    Paid           Active   201700092564                42774   350       624      A-1   Paid-Up            12/31/2099                        HBP    108232011_ZORIN EAST ZORIN WEST
108232012   LEASE-OIL AND GAS   Charles R. and Dorothy M. Wierer                     EM Energy Ohio, LLC                   65      5.416644      Net Royalty Interes     0.17   1     0.83    9/23/2016    9/23/2016   12/31/2099   MONROE    Paid           Active   201700092934                42793   352       149      A-1   Paid-Up            12/31/2099                        HBP    108232012_ZORIN EAST ZORIN WEST
108232013   LEASE-OIL AND GAS   Stephen C. Covert                                    EM Energy Ohio, LLC                   65         0.9035     Net Royalty Interes      0.2   1      0.8   10/24/2016   10/24/2016   12/31/2099   MONROE    Paid           Active   201700092563                42774   350       622      A-1   Paid-Up            12/31/2099                        HBP    108232013_ZORIN EAST ZORIN WEST
108232014   LEASE-OIL AND GAS   Chester J. and B. Lynn Covert                        EM Energy Ohio, LLC                    65        0.9035     Net Royalty Interes      0.2   1      0.8   10/21/2016   10/21/2016   12/31/2099   MONROE    Paid           Active   201700092562                42408   350       620      A-1   Paid-Up            12/31/2099                        HBP    108232014_ZORIN EAST ZORIN WEST
108232015   LEASE-OIL AND GAS   Village of Woodsfield, owner of Oaklawn Cemetary     EM Energy Ohio, LLC                    65    21.666668      Net Royalty Interes      0.2   1      0.8    6/16/2017    6/16/2017   12/31/2099   MONROE    Paid           Active   201700095560                42909   363       795      A-1   Paid-Up            12/31/2099                        HBP    108232015_ZORIN EAST ZORIN WEST
108234001   LEASE-OIL AND GAS   Larry F. Stine                                       EM Energy Ohio, LLC              61.425       9.735416      Net Royalty Interes     0.18   1     0.82   11/17/2016   11/17/2016   12/31/2099   MONROE    Paid           Active   201600091392                42696   345       581      A-1   Paid-Up            12/31/2099                        HBP    108234001_NICK NACK EAST NICK NACK WEST
108234002   LEASE-OIL AND GAS   Gregory P. & Donna Stine                             EM Energy Ohio, LLC              61.425       9.735416      Net Royalty Interes     0.18   1     0.82   11/17/2016   11/17/2016   12/31/2099   MONROE    Paid           Active   201600091393                42696   345       584      A-1   Paid-Up            12/31/2099                        HBP    108234002_NICK NACK EAST NICK NACK WEST
108234003   LEASE-OIL AND GAS   Deborah Sue Smith                                    EM Energy Ohio, LLC              98.425       4.946146      Net Royalty Interes     0.18   1     0.82   11/17/2016   11/17/2016   12/31/2099   MONROE    Paid           Active   201600091394                42696   345       587      A-1   Paid-Up            12/31/2099                        HBP    108234003_NICK NACK EAST NICK NACK WEST
108234004   LEASE-OIL AND GAS   Kathy L. & David M Hughes                            EM Energy Ohio, LLC              61.425       10.04375      Net Royalty Interes     0.18   1     0.82   11/17/2016   11/17/2016   12/31/2099   MONROE    Paid           Active   201600091395                42696   345       590      A-1   Paid-Up            12/31/2099                        HBP    108234004_NICK NACK EAST NICK NACK WEST
108234005   LEASE-OIL AND GAS   Curtis L Stine & Anne Morrison                       EM Energy Ohio, LLC              61.425       4.867709      Net Royalty Interes     0.18   1     0.82   11/17/2016   11/17/2016   12/31/2099   MONROE    Paid           Active   201600091390                42696   345       575      A-1   Paid-Up            12/31/2099                        HBP    108234005_NICK NACK EAST NICK NACK WEST
108234006   LEASE-OIL AND GAS   Deborah S. Stine-Pavick and Roy Pavick               EM Energy Ohio, LLC              61.425       9.735416      Net Royalty Interes     0.18   1     0.82   11/17/2016   11/17/2016   12/31/2099   MONROE    Paid           Active   201600091391                42696   345       578      A-1   Paid-Up            12/31/2099                        HBP    108234006_NICK NACK EAST NICK NACK WEST
108234007   LEASE-OIL AND GAS   Mineral Asset Protection, LLC                        EM Energy Ohio, LLC                 41.5          2.075     Net Royalty Interes     0.17   1     0.83   12/15/2016   12/15/2016   12/31/2099   MONROE    Paid           Active   201700092549                42774   350       579      A-1   Paid-Up            12/31/2099                        HBP    108234007_NICK NACK EAST NICK NACK WEST
105283001   LEASE-OIL AND GAS   RANDALL L. BROWN AKA RANDALL LEE BROWN AND GERMAIN   EM Energy Ohio, LLC                   60              10    Net Royalty Interes      0.2   1      0.8    10/4/2013    10/4/2013   12/31/2099   MONROE    Paid           Active   201400073419                41677   265       131      A-1   Delay Rental        10/4/2019           10 $    10,000.00   105283001_ODDJOB EAST
105283002   LEASE-OIL AND GAS   CHARLES E. BROWN AKA CHARLES EDSON BROWN AND VIRGI   EM Energy Ohio, LLC                   60              10    Net Royalty Interes      0.2   1      0.8    10/2/2013    10/2/2013   12/31/2099   MONROE    Paid           Active   201400073413                41677   265       117      A-1   Delay Rental        10/2/2019           10 $    10,000.00   105283002_ODDJOB EAST
108238000   LEASE-OIL AND GAS   Zenus DeVaul et al                                   Benjamin Longfellow and Cha         0.33            0.33    Net Royalty Interes    0.125   1    0.875     1/1/1900     1/1/1900   12/31/2099   MONROE    Paid           Active                  10/17/1898                  24      317 A-1   Paid-Up            12/31/2099                        HBP    Zorin
108468000   LEASE-OIL AND GAS   Rex Kindall et al.                                   H.A. Burns & R.M. Burns         104.256          95.606     Net Royalty Interes    0.125   1    0.875    6/29/1953    6/29/1953   12/31/2099   MONROE    Paid           Active                               19676          97      191 A-1   Paid-up            12/31/2099                        HBP    108468000_VALENKA CENTRAL VALENKA EAST
                                                                                            Case 19-11104-JTD                                                                                                                                    Doc 530-1                                                                               Filed 08/28/19                                                             Page 186 of 190




108253001          LEASE-OIL AND GAS   John and Myra F. Dornbusch                           EM Energy Ohio, LLC                 85.132     1.773584     Net Royalty Interes              0.15                   1      0.85            3/16/2017              3/16/2017           12/31/2099   MONROE    Paid             Active   201700094464               42859   359         475          A-1   Paid-Up            12/31/2099                           HBP     108253001_NICK NACK WEST
108253002          LEASE-OIL AND GAS   Charles L. and Beverly Dornbusch                     EM Energy Ohio, LLC                 85.132     1.773584     Net Royalty Interes              0.15                   1      0.85             3/7/2017               3/7/2017           12/31/2099   MONROE    Paid             Active   201700094465               42859   359         478          A-1   Paid-Up            12/31/2099                           HBP     108253002_NICK NACK WEST
108253003          LEASE-OIL AND GAS   Kenneth and Patricia Lombard                         EM Energy Ohio, LLC                 85.132     1.773584     Net Royalty Interes              0.15                   1      0.85            4/13/2017              4/13/2017           12/31/2099   MONROE    Paid             Active   201700094466               42859   359         481          A-1   Paid-Up            12/31/2099                           HBP     108253003_NICK NACK WEST
107608000          LEASE-OIL AND GAS   Clarence R., Sarah A., Martin D., Shirley Troyer     Paragon Industries                   80.82         80.82    Net Royalty Interes             0.125                   1     0.875            3/31/1981              3/31/1981           12/31/2099   WASHINGTO Paid             Active                              29683   235         972          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
108255000          LEASE-OIL AND GAS   Brian D. and Sheila D. Turner                        EM Energy Ohio, LLC                 27.009        27.009    Net Royalty Interes                0.2                  1       0.8            4/11/2017              4/11/2017           12/31/2099   MONROE    Paid             Active   201700095908               42935   365         176          A-1   Paid-Up            12/31/2099                           HBP     108255000_ZORIN EAST
107609000          LEASE-OIL AND GAS   Gary McConnell and Carol McConnell, his wife         Republic Mineral Corp.               23.62         23.62    Net Royalty Interes             0.125                   1     0.875            4/23/1980              4/23/1980           12/31/2099   WASHINGTO Paid             Active                              29356   228         780          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
107610000          LEASE-OIL AND GAS   Harry W. and Mildred M. Handschumacher               Southern Ohio Gas Company,               70            70   Net Royalty Interes             0.125                   1     0.875            1/27/1978              1/27/1978           12/31/2099   WASHINGTO Paid             Active                              28570   217         458          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
107611000          LEASE-OIL AND GAS   John E Linscott and Edna M. Linscott                 The Oxford Oil Company             117.486      117.486     Net Royalty Interes             0.125                   1     0.875           10/18/1976             10/18/1976           12/31/2099   WASHINGTO Paid             Active                              28061   212         180          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
107612000          LEASE-OIL AND GAS   F. R. Abicht (& Pemberton J. Palmer & Doris Palmer   Santa Fe Drilling Company Inc         83.3          83.3    Net Royalty Interes             0.125                   1     0.875            2/15/1980              2/15/1980           12/31/2099   WASHINGTO Paid             Active                              29294   227         944          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
108260000          LEASE-OIL AND GAS   Max E. and Janet S. Winland                          EM Energy Ohio, LLC                 32.991        32.991    Net Royalty Interes                0.2                  1       0.8             5/2/2017               5/2/2017           12/31/2099   MONROE    Paid             Active   201700095599               42914   363         938          A-1   Paid-Up            12/31/2099                           HBP     108260000_ZORIN EAST
107613000          LEASE-OIL AND GAS   John L. & Louella E. Betts, Husband & Wife           Santa Fe Drilling Company Inc        144.5         144.5    Net Royalty Interes             0.125                   1     0.875             4/8/1977               4/8/1977           12/31/2099   WASHINGTO Paid             Active                              28235   213         481          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
108305000          LEASE-OIL AND GAS   John Dearth and Clarinda Dearth                      C.B. Barry                          70.542             40   Net Royalty Interes             0.125                   1     0.875             1/1/1900               1/1/1900           12/31/2099   MONROE    Paid             Active                  12/2/1897                  23          544   A-1   Paid-up            12/31/2099                           HBP     Zorin
107617000          LEASE-OIL AND GAS   Robert R. Biehl, single                              Santa Fe Drilling Company Inc        84.65         84.65    Net Royalty Interes             0.125                   1     0.875            4/13/1977              4/13/1977           12/31/2099   WASHINGTO Paid             Active                              29129   225         576          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
107618000          LEASE-OIL AND GAS   C. M. Smith or Bernice Smith                         Santa Fe Drilling Company Inc         30.5          30.5    Gross Royalty Inter             0.125                   1     0.875             3/3/1978               3/3/1978           12/31/2099   WASHINGTO Paid             Active                              29102   225         85           A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
107619000          LEASE-OIL AND GAS   Dunmar Farms, Inc. (Eugene Biehl, President)         Santa Fe Drilling Company Inc      285.401      285.401     Net Royalty Interes             0.125                   1     0.875            9/16/1981              9/16/1981           12/31/2099   WASHINGTO Paid             Active                              29847   239         240          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
108192000          LEASE-OIL AND GAS   Earl Hensel and Thelma Hensel                        New Trend Oil and Gas Inc                20            20   Net Royalty Interes             0.125                   1     0.875            7/14/1987              7/14/1987           12/31/2099   MONROE    Paid             Active                              31973   133         130          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
108421000          LEASE-OIL AND GAS   John Christman                                       EM Energy Ohio, LLC                  39.25         39.25    Net Royalty Interes              0.19                   1      0.81           12/14/2017             12/14/2017           12/31/2099   MONROE    Paid             Active   201700099075               43089   377         1130         A-1   Delay Rental                                            HBP     Valenka
108468000          LEASE-OIL AND GAS   Wilford and Lucille Kindall                          Rex Kindall, Vivian Caldwell, a    104.256          8.65    Net Royalty Interes             0.125                   1     0.875             4/7/1952               4/7/1952           12/31/2099   MONROE    Paid             Active                              19098         97           191   A-1   Paid-up            12/31/2099                           HBP     108468000_VALENKA CENTRAL VALENKA EAST
108487000          LEASE-OIL AND GAS   Thomas Ripley                                        Longfellow Bros.                         80            80   Net Royalty Interes             0.125                   1     0.875             1/1/1900               1/1/1900           12/31/2099   MONROE    Paid             Active                  12/8/1897                 23           552   A-1   Paid-Up            12/31/2099                           HBP     Valenka
108863000          LEASE-OIL AND GAS   W.O. Hogue and Barbara E Houge h/w                   Chalmer Watters and Vanda W          66.99         66.99    Net Royalty Interes             0.125                   1     0.875           10/30/1936             10/30/1936           12/31/2099   MONROE    Paid             Active                              13453         83            25   A-1   Paid-Up            12/31/2099                           HBP     Valenka
108193000          LEASE-OIL AND GAS   Raymond W. and Anna W. Hensel                        New Trend Oil and Gas Inc                35            20   Net Royalty Interes             0.125                   1     0.875            7/20/1987              7/20/1987           12/31/2099   MONROE    Paid             Active                              31982   133         191          A-1   Paid-Up            12/31/2099                           HBP     Shallow Well
104234000          LEASE-OIL AND GAS   DORIS RUTHERFORD                                     EM Energy Ohio, LLC                  1.306         1.306    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/22/2013           12/31/2099   MONROE    Paid             Active   201300067616               41380   240         472          A-1   Delay Rental                                            HBP     104234000_NICK NACK WEST
104241000          LEASE-OIL AND GAS   RICHARD M. COLVIN AND MARY ELLEN COLVIN, H/W         EM Energy Ohio, LLC                  1.921         1.921    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/21/2013           12/31/2099   MONROE    Paid             Active   201300068614               41437   244         964          A-1   Delay Rental                                            HBP     104241000_NICK NACK WEST
104533000          LEASE-OIL AND GAS   URBAN LEWIS HEFT JR.                                 EM Energy Ohio, LLC                134.904      134.904     Net Royalty Interes              0.19                   1      0.81            3/30/2013              3/30/2013           12/31/2099   MONROE    Paid             Active   201300067731               41387   240         841          A-1   Delay Rental                                            HBP     104533000_MOONRAKER A MOONRAKER B
105272000          LEASE-OIL AND GAS   NORMA G. HOFF                                        EM Energy Ohio, LLC                  1.615         1.615    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/21/2013           12/31/2099   MONROE    Paid             Active   201300067610               41380   240         436          A-1   Delay Rental                                            HBP     105272000_MOONRAKER A
105275000          LEASE-OIL AND GAS   DEBORAH L. KENNEY AND MATTHEW MCBRIDE, W/H           EM Energy Ohio, LLC                     4.6           4.6   Net Royalty Interes              0.19                   1      0.81            9/23/2013              9/23/2013           12/31/2099   MONROE    Paid             Active   201300071879               41596   257         974          A-1   Delay Rental                                            HBP     105275000_MOONRAKER A
107590000          LEASE-OIL AND GAS   Dene Shultheis and Lee Ann Shultheis, H/W            EM Energy Ohio, LLC                  0.552         0.552    Net Royalty Interes                0.2                  1       0.8           10/29/2014             10/29/2014           10/28/2019   MONROE    Paid             Active   201500082046               42101   301         449          A-1   Paid-Up                             0.552 $         3,312.00
105452000          LEASE-OIL AND GAS   DAVID O. PEERY AND PATRICIA S. PEERY, H/W            EM Energy Ohio, LLC                 10.104         5.052    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/22/2013            3/22/2020   MONROE    Paid             Active   201400073427               41677   265         172          A-1   Delay Rental                                            HBP     105452000_MOONRAKER B
105065000          LEASE-OIL AND GAS   ROGER L. HEDDLESON AND CAROL S. HEDDLESON, H/W       EM Energy Ohio, LLC                 24.604       24.604     Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/28/2013            3/28/2020   MONROE    Paid             Active   201300067531               41380   240         31           A-1   Delay Rental                                            HBP     Valenka
104280002          LEASE-OIL AND GAS   CAROL-LYNN M. HENRY                                  EM Energy Ohio, LLC                 10.399        10.399    Net Royalty Interes              0.19                   1      0.81            4/15/2013              4/15/2013            4/15/2020   MONROE    Paid             Active   201300071236               41570   255         417          A-1   Delay Rental                                            HBP     104280002_MOONRAKER B
104114000          LEASE-OIL AND GAS   KATHERINE HASELBERGER                                EM Energy Ohio, LLC                  38.33         38.33    Net Royalty Interes              0.19                   1      0.81            4/29/2013              4/29/2013            4/28/2020   MONROE    Paid             Active   201600087209               42439   327         422          A-1   Delay Rental                                            HBP     104114000_VALENKA CENTRAL VALENKA EAST
105310000          LEASE-OIL AND GAS   ROBIN D. RENNINGER AND BARBARA J. RENNINGER, H/W     EM Energy Ohio, LLC                168.406      168.406     Net Royalty Interes              0.19                   1      0.81            3/28/2013              3/28/2013           12/31/2099   MONROE    Paid             Active   201300067736               41387   240         871          A-1   Delay Rental                                            HBP     105310000_MOONRAKER B
105449000          LEASE-OIL AND GAS   TERRY L. HUPP                                        EM Energy Ohio, LLC                   17.4          17.4    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/14/2013           12/31/2099   MONROE    Paid             Active   201300068587               41437   244         808          A-1   Delay Rental                                            HBP     105449000_ZORIN EAST
105453000          LEASE-OIL AND GAS   PERRY TOWNSHIP BOARD OF TRUSTEES                     EM Energy Ohio, LLC                  15.98         15.98    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/22/2013           12/31/2099   MONROE    Paid             Active   201300067553               41380   240         141          A-1   Delay Rental                                            HBP     105453000_NICK NACK WEST
104727000          LEASE-OIL AND GAS   THOMAS DICK                                          EM Energy Ohio, LLC                   4.57          4.57    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/14/2013            3/14/2018   MONROE    Paid             Active   201300071033               41558   254         692          A-1   Delay Rental                                            HBP     104727000_NICK NACK WEST
107224000          LEASE-OIL AND GAS   RONNIE H WILLIAMSON & LORI M WILLIAMSON              EM Energy Ohio, LLC                  240.1         240.1    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/14/2013           12/31/2099   MONROE    Paid             Active   201300067732               41387   240         847          A-1   Delay Rental                                            HBP     107224000_NICK NACK EAST NICK NACK WEST
107239002          LEASE-OIL AND GAS   ROBERT PRICE AND AMANDA PRICE, H/W                   EM Energy Ohio, LLC                   3.51         2.175    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/22/2013           12/31/2099   MONROE    Paid             Active   201300071008               41558   254         550          A-1   Delay Rental                                            HBP     107239002_MOONRAKER A
107202000          LEASE-OIL AND GAS   Hazel Colvin, widow                                  EM Energy Ohio, LLC                   1.33          1.33    Net Royalty Interes                0.2                  1       0.8             1/9/2014               1/9/2014           12/30/2099   MONROE    Paid             Active                              41794         276          333   A-1   Paid-Up                                                 HBP     Moonraker
104116000          LEASE-OIL AND GAS   DOUGLAS W. ASH, ETAL                                 EM Energy Ohio, LLC                  31.28         31.28    Net Royalty Interes              0.19                   1      0.81            4/30/2013              4/30/2013            4/29/2099   MONROE    Paid             Active   201300068613               41437   244         959          A-1   Paid-Up             4/29/2099                           HBP     104116000_MOONRAKER A
104109000          LEASE-OIL AND GAS   LORAH WAYNE VANAMAN LIVING TRUST                     EM Energy Ohio, LLC                  83.25         83.25    Net Royalty Interes              0.19                   1      0.81            3/25/2013              3/25/2013            3/24/2099   MONROE    Paid             Active   201300072252               41617   259         674          A-1   Paid-Up             3/24/2099                           HBP     104109000_ODDJOB EAST ODDJOB WEST
104108000          LEASE-OIL AND GAS   MICHAEL L. HENTHORN                                  EM Energy Ohio, LLC                 94.051        94.051    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/21/2013            3/20/2099   MONROE    Paid             Active   201300067560               41380   240         176          A-1   Paid-Up             3/20/2099                           HBP     104108000_NICK NACK EAST
104112000          LEASE-OIL AND GAS   JOHN K. HUPP II AND ANGELA M. HUPP, SURVIVORSHIP     EM Energy Ohio, LLC                   12.1          12.1    Net Royalty Interes              0.19                   1      0.81            3/14/2013              3/21/2013            3/20/2099   MONROE    Paid             Active   201300067556               41380   240         156          A-1   Paid-Up             3/20/2099                           HBP     104112000_ZORIN EAST
107584000          LEASE-OIL AND GAS John Christman, single (16.6666%)                      EM Energy Ohio, LLC                   68.39   11.398333 Net Royalty Interest              20.00%             100.00%     80.00%               10/30/2014          10/30/2014              10/29/2019 MONROE    Paid           Active   201500082045       4/7/2015        301         447                Paid-Up             10/28/2019   1/11/1900          3/28/2087
104896000          LEASE-OIL AND GAS MICHAEL ALAN FULTZ AND PAMELA SUE FULTZ, HUSBAND A     EM Energy Ohio, LLC                      15          15 Net Royalty Interest              19.00%             100.00%     81.00%               10/25/2013          10/25/2013              10/25/2019 MONROE    Paid           Active   201400074253       3/17/2014       269         149                Paid- Up            10/25/2019   1/12/1900          11/8/1937
108415000          LEASE-OIL AND GAS PP&G Oil Company, LLC                                  EM Energy Ohio, LLC                  68.178       68.178 Net Royalty Interes                 0.19                   1       0.81          10/17/2017             10/17/2017           10/17/2019 MONROE        Paid           Active   201700099074               43089 377           1125         A-1   Delay Rental                                 HBP                Valenka
107585000          LEASE-OIL AND GAS John Christman, single (33.3334%)                      EM Energy Ohio, LLC                   45.26   15.086697 Net Royalty Interest              20.00%             100.00%     80.00%               10/30/2014          10/30/2014              10/29/2019 MONROE    Paid           Active   201500082044        4/7/2015       301         445                Paid- Up            10/29/2019   1/15/1900         10/31/2147




ORRIs
Agreement Number   Agreement Type      Agreement Name                                       Original Lessee/Grantee      Agreement DateEffective DateExpiration Date       ROYALTY TYPE         Royalty interest    ORRI       Prospect                Title Status        Status              Inactive DateInactive Reason
104237000          LEASE-OIL AND GAS   RICHARD MOOSE AND MARLENE MOOSE, H/W                 EM Energy Ohio, LLC              3/14/2013    3/19/2013          3/18/2018     Net Royalty Interest              19.00%    1.00%   MONROE                  Paid                Inactive               1/3/2019 Sold to GPOR
104541000          LEASE-OIL AND GAS   SUZANNE CAGLE-GROSE AND ALEX GROSE, SURVIVORSHIP     EM Energy Ohio, LLC              3/14/2013    3/21/2013          3/20/2018     Net Royalty Interest              19.00%    1.00%   MONROE                  Paid                Inactive              1/26/2015 Sold
104886000          LEASE-OIL AND GAS   PAUL R. PATTERSON AND ANNETTE PATTERSON, SURVIVORS   EM Energy Ohio, LLC              3/14/2013    3/22/2013          3/21/2018     Net Royalty Interest              19.00%    1.00%   MONROE                  Paid                Inactive               1/3/2019 Sold to GPOR
104906000          LEASE-OIL AND GAS   EARL W. BILLITER AND RUTH A. BILLITER, SURVIVORSHI   EM Energy Ohio, LLC              3/14/2013    3/28/2013          3/27/2018     Net Royalty Interest              19.00%    1.00%   MONROE                  Paid                Inactive              4/24/2015 Sold
105066000          LEASE-OIL AND GAS   DEAN CHRISTMAN, Rosalie, D&D Oil and Gas             EM Energy Ohio, LLC              3/14/2013    3/21/2013          3/21/2018     Net Royalty Interest              19.00%    1.00%   MONROE                  Paid                Inactive             10/17/2016 Sold to GPOR
105280000          LEASE-OIL AND GAS   DANIEL JOSEPH SEARS AND BARBARA MICHELLE SEARS, SU   EM Energy Ohio, LLC              3/15/2013    3/19/2013          3/18/2018     Net Royalty Interest              19.00%    1.00%   MONROE                  Paid                Inactive              4/24/2015 Sold
Case 19-11104-JTD     Doc 530-1     Filed 08/28/19   Page 187 of 190



                            Exhibit A-2

                    Excluded Leases and Interests

                           [ See attached ]
                                                                      Case 19-11104-JTD                                                                                         Doc 530-1                                                         Filed 08/28/19                                                                     Page 188 of 190




Agreement Number        Agreement Type      Agreement Name                                       Original Lessee/Grantee       Gross Acres     Net Acres     ROYALTY TYPE           Royalty Interest     Working Interest      NRI    Agreement Date     Effective Date     Expiration Date     Prospect     Title Status   Status   Instrument Number2   Recording Date2   Book   Page   Exhibit   Payment Date            Payment Amount        Column1
            104113000   LEASE-OIL AND GAS   ROBERT PRICE AND AMANDA PRICE, H/W                   EM Energy Ohio, LLC                      1.25         1.25 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/14/2019 MONROE       Paid           Active   201300067729            4/23/2013      240    829    A-2                   3/14/2019    $         1,319.99
            104117000   LEASE-OIL AND GAS   DALE DIETRICH AND SANDRA DIETRICH, H/W               EM Energy Ohio, LLC                    22.759       22.759 Net Royalty Interest                 19.00%              100.00%   81.00%           4/8/2013           4/8/2013            4/7/2019 MONROE       Paid           Active   201300067724            4/23/2013      240    804    A-2                   9/29/2019    $        24,033.50
            104229001   LEASE-OIL AND GAS   BRENT D. TAYLOR AND TIFFANY E. TAYLOR, H/W           EM Energy Ohio, LLC                    142.25   23.708808 Net Royalty Interest                  18.00%              100.00%   82.00%         3/15/2013          3/15/2013            3/15/2019 MONROE       Paid           Active   201300004129            5/7/2013       545    46     A-2                   3/15/2019    $        18,255.78
            104229002   LEASE-OIL AND GAS   FLOYD EARLEY, JR.                                    EM Energy Ohio, LLC                     160.6   65.766193 Net Royalty Interest                  18.00%              100.00%   82.00%         3/15/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300003598            4/17/2013      544    276    A-2                   3/15/2019    $        50,639.97
            104229003   LEASE-OIL AND GAS   RONNIE L. EARLEY AND CRYSTAL D. EARLEY, H/W          EM Energy Ohio, LLC                    142.25       71.125 Net Royalty Interest                 18.00%              100.00%   82.00%         3/15/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201400000901            1/28/2014      559    975    A-2                   3/15/2019    $        54,766.25
            104230000   LEASE-OIL AND GAS   BRIAN MATTHEW NETHING AND STACY KAY NETHING, SURVI   EM Energy Ohio, LLC                      8.74         8.74 Net Royalty Interest                 18.00%              100.00%   82.00%         3/15/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300003600            4/17/2013      544    286    A-2                   3/15/2019    $         6,729.80
            104236000   LEASE-OIL AND GAS   JOHN E. KURTZ AND JEAN M. KURTZ, H/W                 EM Energy Ohio, LLC                     1.188        1.188 Net Royalty Interest                 19.00%              100.00%   81.00%           5/4/2013           5/4/2013            5/4/2019 MONROE       Paid           Active   201300068602            6/12/2013      244    904    A-2                    5/4/2019    $         1,254.53
            104238000   LEASE-OIL AND GAS   KURT R. PIATT AND WENDI K. PIATT, H/W                EM Energy Ohio, LLC                      5.47         5.47 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300067540            4/16/2013      240    76     A-2                   3/14/2019    $         5,776.32
            104243002   LEASE-OIL AND GAS   JOSHUA SEMON, BENJAMIN SEMON AKA BENJAMIN M. SEMON   EM Energy Ohio, LLC                    37.235     6.205831 Net Royalty Interest                 19.00%              100.00%   81.00%           5/3/2013           5/3/2013            5/3/2019 MONROE       Paid           Active   201300071009           10/11/2013      254    555    A-2                    5/3/2019    $         6,553.36
            104243003   LEASE-OIL AND GAS   RODNEY A. MILLER, ETAL                               EM Energy Ohio, LLC                    37.235   24.823309 Net Royalty Interest                  19.00%              100.00%   81.00%         4/23/2013          4/23/2013            4/23/2019 MONROE       Paid           Active   201300068612            6/12/2013      244    954    A-2                   4/23/2019    $        26,213.41
            104279000   LEASE-OIL AND GAS   DARRELL K. FULTZ AND MONTIE W. FULTZ, SURVIVORSHIP   EM Energy Ohio, LLC                    10.007       5.0035 Net Royalty Interest                 19.00%              100.00%   81.00%         4/15/2013          4/15/2013            4/15/2019 MONROE       Partial Paid   Active   201300071232            8/15/2013      255    396    A-2                   4/15/2019    $         5,283.70
            104498000   LEASE-OIL AND GAS   JOHN EDWARD FELTON, II AND LUCINDA DAWN FELTON, SU   EM Energy Ohio, LLC                       3.1     1.905208 Net Royalty Interest                 18.00%              100.00%   82.00%         3/15/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300003590            4/17/2013      544    236    A-2                   3/15/2019    $         1,467.01
            104502000   LEASE-OIL AND GAS   RICHARD A. LANCASTER AND RHONDA A. LANCASTER, H/W    EM Energy Ohio, LLC                     0.348        0.348 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/20/2013            3/20/2019 MONROE       Paid           Active   201300067554            4/16/2013      240    146    A-2                   3/14/2019    $           367.48
            104508000   LEASE-OIL AND GAS   BONNIE HEIL, ETAL                                    EM Energy Ohio, LLC                     61.85        61.85 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/14/2019 MONROE       Paid           Active   201300068588            6/12/2013      244    814    A-2                   3/14/2019    $        65,313.60
            104509000   LEASE-OIL AND GAS   BRIAN J. VINCENT                                     EM Energy Ohio, LLC                    17.015       17.015 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/19/2013            3/19/2019 MONROE       Paid           Active   201300067591            4/16/2013      240    331    A-2                   3/15/2019    $        17,967.84
            104512000   LEASE-OIL AND GAS   RONALD W MCCLAIN AND HOPE O. MCCLAIN, H/W            EM Energy Ohio, LLC                      4.96         4.96 Net Royalty Interest                 18.00%              100.00%   82.00%         9/13/2013          9/13/2013            9/13/2019 MONROE       Paid           Active   201400072961            1/13/2014      263    417    A-2                   9/13/2019    $         4,464.00
            104516000   LEASE-OIL AND GAS   DARELL R. SPEARS AND JOYCE SPEARS, H/W               EM Energy Ohio, LLC                         5             5 Net Royalty Interest                18.00%              100.00%   82.00%         8/28/2013          8/28/2013            8/28/2019 MONROE       Paid           Active   201400000902            1/28/2014      559    980    A-2                   8/28/2019    $         3,850.00
            104534000   LEASE-OIL AND GAS   MICHAEL CHRISTMAN AND CRYSTAL L. CHRISTMAN, H/W      EM Energy Ohio, LLC                     145.1        145.1 Net Royalty Interest                 19.00%              100.00%   81.00%           5/2/2013           5/2/2013            5/2/2019 MONROE       Paid           Active   201300069552            8/5/2013       249    61     A-2                    5/2/2019    $       153,225.60
            104540000   LEASE-OIL AND GAS   WILMA J. CLINE                                       EM Energy Ohio, LLC                    0.3303       0.3303 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/14/2019 MONROE       Paid           Active   201300067728            4/23/2013      240    824    A-2                   3/14/2019    $           348.80
            104676001   LEASE-OIL AND GAS   FRANCIS D. BUEGEL                                    EM Energy Ohio, LLC                        10     3.333333 Net Royalty Interest                 17.50%              100.00%   82.50%         7/12/2013          7/12/2013            7/12/2019 MONROE       Paid           Active   201300009680           10/22/2013      554    1809   A-2                   7/12/2019    $         2,166.67
            104676002   LEASE-OIL AND GAS   FRANKLIN D. BUEGEL III                               EM Energy Ohio, LLC                        10     3.333333 Net Royalty Interest                 17.50%              100.00%   82.50%         7/12/2013          7/12/2013            7/12/2019 MONROE       Paid           Active   201300009679           10/22/2013      554    1807   A-2                   7/12/2019    $         2,166.67
            104676003   LEASE-OIL AND GAS   SANDRA E. BUEGEL                                     EM Energy Ohio, LLC                        10     3.333333 Net Royalty Interest                 17.50%              100.00%   82.50%         7/12/2013          7/12/2013            7/12/2019 MONROE       Paid           Active   201300009681           10/22/2013      554    1811   A-2                   7/12/2019    $         2,166.67
            104678000   LEASE-OIL AND GAS   RONNIE LEE EARLEY AND CRYSTAL D. EARLEY, H/W         EM Energy Ohio, LLC                      1.65         1.65 Net Royalty Interest                 18.00%              100.00%   82.00%         3/15/2013          3/21/2013            3/21/2019 MONROE       Paid           Active   201300003597            4/17/2013      544    271    A-2                   3/15/2019    $         1,270.50
            104687001   LEASE-OIL AND GAS   KEITH PIATT AND CRYSTAL PIATT, SURVIVORSHIP          EM Energy Ohio, LLC                    13.314        6.657 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300067542            4/16/2013      240    86     A-2                   3/14/2019    $         7,029.79
            104690000   LEASE-OIL AND GAS   MICHAEL SISCO AND KIMBERLY SISCO, SURVIVORSHIP       EM Energy Ohio, LLC                     0.174        0.174 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300067582            4/16/2013      240    286    A-2                   3/14/2019    $           183.74
            104720000   LEASE-OIL AND GAS   JOHN D. COLWELL JR.                                  EM Energy Ohio, LLC                    27.232       27.232 Net Royalty Interest                 19.00%              100.00%   81.00%         5/21/2013          5/21/2013            5/21/2019 MONROE       Paid           Active   201300069550            8/5/2013       249    50     A-2                   5/21/2019    $        28,756.99
            104722000   LEASE-OIL AND GAS   HARRY D. CHRISTMAN AND CONNIE E. CHRISTMAN, H/W      EM Energy Ohio, LLC                      1.87         1.87 Net Royalty Interest                 19.00%              100.00%   81.00%         5/10/2013          5/10/2013            5/10/2019 MONROE       Partial Paid   Active   201300068596            8/5/2013       244    870    A-2                   5/10/2019    $         1,974.72
            104730000   LEASE-OIL AND GAS   HEBER G. EIKLEBERRY                                  EM Energy Ohio, LLC                        42            42 Net Royalty Interest                19.00%              100.00%   81.00%         8/22/2013          8/22/2013            8/22/2019 MONROE       Paid           Active   201300071001           10/11/2013      254    515    A-2                   8/22/2019    $        44,352.00
            104731000   LEASE-OIL AND GAS   FLOYD EARLEY, III AND MELISSA EARLEY, SURVIVORSHIP   EM Energy Ohio, LLC                     6.995        6.995 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/21/2013            3/21/2019 MONROE       Paid           Active   201300067599            4/16/2013      240    371    A-2                   3/15/2019    $         7,386.72
            104824000   LEASE-OIL AND GAS   EDWARD M. & MARY J. MOWRER, H/W & E. OMAR MOWRER     EM Energy Ohio, LLC                     70.54        70.54 Net Royalty Interest                 19.00%              100.00%   81.00%         8/22/2013          8/22/2013            8/22/2019 MONROE       Partial Paid   Active   201300071024           10/11/2013      254    631    A-2                   8/22/2019    $        74,490.24
            104824001   LEASE-OIL AND GAS   ALBERT DONALD ROSENLIEB AND VIRGINIA C. ROSENLIEB,   EM Energy Ohio, LLC                     40.56        10.14 Net Royalty Interest                 19.00%              100.00%   81.00%         4/15/2013          4/15/2013            4/15/2019 MONROE       Paid           Active   201300068600            6/12/2013      244    894    A-2                   4/15/2019    $        10,707.84
            104824002   LEASE-OIL AND GAS   TIMOTHY DARWIN HUPP                                  EM Energy Ohio, LLC                     40.56        10.14 Net Royalty Interest                 19.00%              100.00%   81.00%         4/15/2013          4/15/2013            4/15/2019 MONROE       Paid           Active   201300068592            6/12/2013      244    843    A-2                   4/15/2019    $        10,707.84
            104824004   LEASE-OIL AND GAS   ROBERT HUPP AND RUBY A. HUPP, H/W                    EM Energy Ohio, LLC                     40.56        10.14 Net Royalty Interest                 19.00%              100.00%   81.00%         4/15/2013          4/15/2013            4/15/2019 MONROE       Paid           Active   201700096760            9/5/2017       368    748    A-2                   4/15/2019    $        10,707.84
            104845000   LEASE-OIL AND GAS   TIMOTHY D. PRICE                                     EM Energy Ohio, LLC                     0.692        0.692 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/13/2019 MONROE       Paid           Active   201300067734            4/23/2013      240    859    A-2                   3/14/2019    $           730.75
            104846000   LEASE-OIL AND GAS   DAVID J. SHAPLEY AND SHAWNDRA S. SHAPLEY, SURVIVOR   EM Energy Ohio, LLC                     5.086        5.086 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/19/2013            3/19/2019 MONROE       Paid           Active   201300067581            4/16/2013      240    281    A-2                   3/14/2019    $         5,370.82
            104848000   LEASE-OIL AND GAS   WAYNE A. SMITH AND KRISTEL SMITH, H/W                EM Energy Ohio, LLC                     0.954        0.954 Net Royalty Interest                 19.00%              100.00%   81.00%         4/24/2013          4/24/2013            4/24/2019 MONROE       Paid           Active   201300068603            6/12/2013      244    909    A-2                   4/24/2019    $         1,007.42
            104883000   LEASE-OIL AND GAS   DAVID E. PIERCE                                      EM Energy Ohio, LLC                      1.54         1.54 Net Royalty Interest                 19.00%              100.00%   81.00%           4/4/2013           4/4/2013            4/4/2019 MONROE       Paid           Active   201300071017           10/11/2013      254    595    A-2                    4/4/2019    $         1,626.24
            104884000   LEASE-OIL AND GAS   PAUL ROSELIEB AND BRENDA ROSENLIEB, H/W              EM Energy Ohio, LLC                      1.22         1.22 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/15/2013            3/15/2019 MONROE       Paid           Active   201300067720            3/15/2013      240    784    A-2                  10/24/2019    $         1,288.32
            104888000   LEASE-OIL AND GAS   VERNE L. SCOTT LIVING TRUST                          EM Energy Ohio, LLC                     37.75        37.75 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/15/2013            3/15/2019 MONROE       Paid           Active   201300067721            4/23/2013      240    789    A-2                   3/15/2019    $        39,864.00
            104893000   LEASE-OIL AND GAS   EARL E. APPLEBY AND TINA M. APPLEBY, H/W             EM Energy Ohio, LLC                    15.489       15.489 Net Royalty Interest                 18.00%              100.00%   82.00%         8/27/2013          8/27/2013            8/26/2019 MONROE       Paid           Active   201400000457            1/13/2014      558    2034   A-2                   8/27/2019    $        15,489.00
            104904000   LEASE-OIL AND GAS   GARY D. BARRETT, ETAL                                EM Energy Ohio, LLC                      5.53        2.765 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300067573            4/16/2013      240    241    A-2                   3/14/2019    $         2,919.84
            104905000   LEASE-OIL AND GAS   BRUCE L. BINEGAR AND KIMBERLY L. BINEGAR, H/W        EM Energy Ohio, LLC                     1.666        1.666 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/22/2013            3/14/2019 MONROE       Paid           Active   201300067623            4/16/2013      240    517    A-2                   3/14/2019    $         1,759.26
            104910000   LEASE-OIL AND GAS   THOMAS DYE, JR. AND DEBORAH K. DYE, SURVIVORSHIP     EM Energy Ohio, LLC                    26.516       26.516 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/21/2013            3/21/2019 MONROE       Paid           Active   201400073424            2/7/2014       265    157    A-2                   3/15/2019    $        28,000.90
            105071000   LEASE-OIL AND GAS   THE ECKMAN FARM, LLC                                 EM Energy Ohio, LLC                     70.53        70.53 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/14/2019 MONROE       Paid           Active   201400073426            2/7/2014       265    167    A-2                   3/14/2019    $        74,479.68
            105072000   LEASE-OIL AND GAS   JAMES R. MERCER II AND TERESA ROSENLIEB MINGER MER   EM Energy Ohio, LLC                     12.43        12.43 Gross Royalty Interest               14.00%              100.00%   86.00%         8/16/2013          8/16/2013            8/16/2019 MONROE       Paid           Active   201300071230           10/23/2013      255    390    A-2                   8/16/2019    $        12,927.20
            105075000   LEASE-OIL AND GAS   THOMAS C. DICK                                       EM Energy Ohio, LLC                     1.195        1.195 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/14/2019 MONROE       Paid           Active   201300071032           10/11/2013      254    684    A-2                   3/14/2019    $         1,261.92
            107975000   LEASE-OIL AND GAS   Oskar Gruber and Courtney L. Gruber, H/W             Gulfport Energy Corporation            53.921       53.921 Gross Royalty Interest               20.00%              100.00%   80.00%         8/16/2013          8/16/2013            8/15/2019 MONROE       Paid           Active   201300070586            9/24/2013      253    18     A-2                    4/9/2019    $        62,548.36
            105109000   LEASE-OIL AND GAS   WALTER E. BOLES III AND STACY BOLES, H/W             EM Energy Ohio, LLC                     0.176        0.176 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300067613            4/16/2013      240    454    A-2                   3/14/2019    $           185.85
            105115000   LEASE-OIL AND GAS   RONNIE L. EARLEY AND CRYSTAL D. EARLEY, SURVIVORSH   EM Energy Ohio, LLC                      4.91         4.91 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/21/2013            3/21/2019 MONROE       Paid           Active   201300067526            4/16/2013      240    7      A-2                   3/15/2019    $         5,184.96
            105267000   LEASE-OIL AND GAS   JAMES W. VINCENT AND BETTY M. VINCENT, H/W           EM Energy Ohio, LLC                     15.09        15.09 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/19/2013            3/19/2019 MONROE       Paid           Active   201300067592            4/16/2013      240    336    A-2                   3/15/2019    $        15,935.04
            105315001   LEASE-OIL AND GAS   Bonnie Heil, DALE A. DIETZ, Whittaker, etal          EM Energy Ohio, LLC                        39         19.5 Net Royalty Interest                 19.00%              100.00%   81.00%           9/9/2013           9/9/2013            9/9/2019 MONROE       Partial Paid   Active   201300071616            11/5/2013      257    29     A-2                    9/9/2019    $        93,600.00
            105315002   LEASE-OIL AND GAS   BONNIE HEIL, U/M, WARREN A & LINDA WHITTAKER, H/W    EM Energy Ohio, LLC                        39        6.903 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/14/2019 MONROE       Partial Paid   Active   201400073566            2/14/2014      265    732    A-2                   3/14/2019    $         7,289.57
            105316001   LEASE-OIL AND GAS   FLOYD EARLEY, JR.                                    EM Energy Ohio, LLC                         5     1.666667 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/21/2013            3/21/2019 MONROE       Paid           Active   201300067550            4/16/2013      240    126    A-2                   3/15/2019    $         1,760.00
            105316002   LEASE-OIL AND GAS   BRENT D. TAYLOR AND TIFFANY E. TAYLOR, H/W           EM Energy Ohio, LLC                         5     0.833333 Net Royalty Interest                 19.00%              100.00%   81.00%         3/15/2013          3/21/2013            3/21/2019 MONROE       Paid           Active   201300067619            4/16/2013      240    490    A-2                   3/15/2019    $           880.00
            105316003   LEASE-OIL AND GAS   RONNIE L. EARLEY AND CRYSTAL D. EARLEY, H/W          EM Energy Ohio, LLC                         5           2.5 Net Royalty Interest                19.00%              100.00%   81.00%         3/15/2013          3/21/2013            3/21/2019 MONROE       Paid           Active   201300067551            4/16/2013      240    131    A-2                   3/15/2019    $         2,640.00
            105450000   LEASE-OIL AND GAS   GERRAN L. JONES AND EDELE L. JONES, SURVIVORSHIP     EM Energy Ohio, LLC                        74            74 Net Royalty Interest                19.00%              100.00%   81.00%         8/22/2013          8/22/2013            8/22/2019 MONROE       Paid           Active   201300071000           10/11/2013      254    510    A-2                   8/22/2019    $        78,144.00
            105454000   LEASE-OIL AND GAS   BILL MOATS AND JOYCE MOATS, H/W                      EM Energy Ohio, LLC                      4.48         4.48 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/19/2013            3/19/2019 MONROE       Paid           Active   201300067527            4/16/2013      240    11     A-2                   3/14/2019    $         4,730.88
            105458000   LEASE-OIL AND GAS   UNITY BAPTIST CHURCH                                 EM Energy Ohio, LLC                      1.49         1.49 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/22/2013            3/22/2019 MONROE       Paid           Active   201300067590            4/16/2013      240    326    A-2                   3/14/2019    $         1,573.44
            105460000   LEASE-OIL AND GAS   NEAL HENSEL AND BARBARA HENSEL, SURVIVORSHIP         EM Energy Ohio, LLC                    84.469       84.469 Net Royalty Interest                 19.00%              100.00%   81.00%         4/26/2013          4/26/2013            4/26/2019 MONROE       Partial Paid   Active   201300068595            6/12/2013      244    863    A-2                   4/26/2019    $        89,199.26
            105522002   LEASE-OIL AND GAS   KATHERINE M. WILLIAMS AND PAUL D. WILLIAMS, H/W, E   EM Energy Ohio, LLC                      4.03         4.03 Net Royalty Interest                 18.00%              100.00%   82.00%           4/4/2013           4/4/2013            4/4/2019 MONROE       Paid           Active   201300005666            6/17/2013      547    1250   A-2                    4/4/2019    $         3,103.10
            107173001   LEASE-OIL AND GAS   Margaret L. Armenio, single                          EM Energy Ohio, LLC                  129.337    21.556166 Net Royalty Interest                  19.00%              100.00%   81.00%           9/9/2013           9/9/2013            9/9/2019 MONROE       Paid           Active   201300071613            11/5/2013      257    14     A-2                    9/9/2019    $        22,763.31
            107173002   LEASE-OIL AND GAS   Cynthia S. Harter A.K.A. Cynthia Sue Gross           EM Energy Ohio, LLC                  129.337      32.33425 Gross Royalty Interest               19.00%              100.00%   81.00%           9/9/2013           9/9/2013            9/9/2019 MONROE       Paid           Active   201300071611            11/5/2013      257    4      A-2                    9/9/2019    $        34,144.97
            107173003   LEASE-OIL AND GAS   Mildred L. Kornbau & Thomas Kornbau, W/H             EM Energy Ohio, LLC                  129.337    21.556166 Net Royalty Interest                  19.00%              100.00%   81.00%         9/11/2013          9/11/2013            9/11/2019 MONROE       Paid           Active   201300071240           10/23/2013      255    439    A-2                   9/11/2019    $        22,763.31
            107173004   LEASE-OIL AND GAS   GEORGE WILLIAM LOHRI, II, SINGLE                     EM Energy Ohio, LLC                  129.337    21.556166 Net Royalty Interest                  19.00%              100.00%   81.00%           9/9/2013           9/9/2013            9/9/2019 MONROE       Paid           Active   201300071612            11/5/2013      257    9      A-2                    9/9/2019    $        22,763.31
            107173005   LEASE-OIL AND GAS   CHRISTINE L. WHITEHEAD AND JIMMY W. WHITEHEAD, W/H   EM Energy Ohio, LLC                  129.337      32.33425 Net Royalty Interest                 19.00%              100.00%   81.00%           9/9/2013           9/9/2013            9/9/2019 MONROE       Paid           Active   201300071241           10/23/2013      255    444    A-2                    9/9/2019    $        34,144.97
            107257000   LEASE-OIL AND GAS   MILDRED L & THOMAS W KORNBAU, CO-TRUSTEES            EM Energy Ohio, LLC                    47.298       47.298 Net Royalty Interest                 19.00%              100.00%   81.00%         3/14/2013          3/14/2013            3/14/2019 MONROE       Paid           Active   201300067555            4/16/2013      240    151    A-2                   3/14/2019    $        49,946.69
            107380001   LEASE-OIL AND GAS   Graydon E. Yester and Martha L. Yester, h/w          EM Energy Ohio, LLC                      73.8     15.71202 Net Royalty Interest                 20.00%              100.00%   80.00%         4/10/2014          4/10/2014             4/9/2019 MONROE       Paid           Active   201400077858            8/26/2014      283    258    A-2               #N/A             $              -
            107380002   LEASE-OIL AND GAS   Billie E. Yester and Donna Yester, h/w               EM Energy Ohio, LLC                      73.8     15.71202 Net Royalty Interest                 20.00%              100.00%   80.00%         4/10/2014          4/10/2014             4/9/2019 MONROE       Paid           Active   201400077859            8/26/2014      283    260    A-2               #N/A             $              -
            107387000   LEASE-OIL AND GAS   James D. Richards, single                            EM Energy Ohio, LLC                    10.005       5.0025 Net Royalty Interest                 20.00%              100.00%   80.00%         4/28/2014          4/28/2014            4/27/2019 MONROE       Paid           Active   201400008921           10/31/2014      572    1654   A-2               #N/A             $              -
            107389000   LEASE-OIL AND GAS   Jimmy L. Moser and Cassandra L. Moser, H/W           EM Energy Ohio, LLC                     0.479        0.466 Net Royalty Interest                 21.00%              100.00%   79.00%         5/26/2014          5/26/2014            5/25/2019 MONROE       Partial Paid   Active   201400079283           10/31/2014      289    226    A-2               #N/A             $              -
            107390000   LEASE-OIL AND GAS   Crystal R. Price, single                             EM Energy Ohio, LLC                     1.433       0.7165 Net Royalty Interest                 20.00%              100.00%   80.00%         5/26/2014          5/26/2014            5/25/2019 MONROE       Partial Paid   Active   201400079285           10/31/2014      289    230    A-2               #N/A             $              -
            107466000   LEASE-OIL AND GAS   James W. Hooper and Charity Sue Hooper, h/w          EM Energy Ohio, LLC                      0.22         0.22 Net Royalty Interest                 21.00%              100.00%   79.00%         5/14/2014          5/14/2014            5/13/2019 MONROE       Paid           Active   201400077865            8/26/2014      283    272    A-2               #N/A             $              -
            107398000   LEASE-OIL AND GAS   Ronald M. Krisher & Karen Krisher                    EM Energy Ohio, LLC                  140.304       140.304 Net Royalty Interest                 19.00%              100.00%   81.00%         4/24/2013          4/24/2013            4/24/2019 MONROE       Paid           Active   201300068593            6/12/2013      244    849    A-2                   4/24/2019    $       148,161.02
            107469000   LEASE-OIL AND GAS   Thomas L. Burkhart, single                           EM Energy Ohio, LLC                    0.8125       0.8125 Net Royalty Interest                 20.00%              100.00%   80.00%         5/16/2014          5/16/2014            5/15/2019 MONROE       Partial Paid   Active   201400079282           10/31/2014      289    224    A-2               #N/A             $              -
            107496000   LEASE-OIL AND GAS   Lanny D. Byers and Lisa G. Byers, H/W                EM Energy Ohio, LLC                     0.503        0.503 Net Royalty Interest                 20.00%              100.00%   80.00%         8/17/2014          8/17/2014            8/16/2019 MONROE       Paid           Active   201500080660            1/14/2015      295    364    A-2               #N/A             $              -
            107507000   LEASE-OIL AND GAS   Michael T. Stoneking and Denise M. Stoneking, h/w    EM Energy Ohio, LLC                     0.174        0.174 Net Royalty Interest                 20.00%              100.00%   80.00%         8/21/2014          8/21/2014            8/20/2019 MONROE       Paid           Active   201500080661            1/14/2015      295    366    A-2               #N/A             $              -
            107446000   LEASE-OIL AND GAS   Maria Kristina Reis, single                          EM Energy Ohio, LLC                     7.004        7.004 Net Royalty Interest                 20.00%              100.00%   80.00%         6/18/2014          6/18/2014            6/17/2019 MONROE       Paid           Active   201400079287           10/31/2014      289    234    A-2               #N/A             $              -
            107470000   LEASE-OIL AND GAS   Larry Lee Work and Marl Knoch Work, h/w              EM Energy Ohio, LLC                    18.267       18.267 Gross Royalty Interest               18.00%              100.00%   82.00%         7/11/2014          7/11/2014            7/10/2019 WASHINGTON   Paid           Active   201400009504           11/17/2014      573    1637   A-2               #N/A             $              -
            107976000   LEASE-OIL AND GAS   Guy Eugene Norris and Cheryl S. Norris, H/W          Pegasus Worldwide, LLC                   10.7         10.7 Gross Royalty Interest               18.00%              100.00%   82.00%         7/11/2014          7/11/2014            7/10/2019 MONROE       Paid           Active   201400078749            10/9/2014      286    971    A-2               #N/A             $              -
            107474000   LEASE-OIL AND GAS   Lester Lee Christman and Linda L. Christman, H/W     EM Energy Ohio, LLC                      1.53         1.53 Net Royalty Interest                 20.00%              100.00%   80.00%         7/16/2014          7/16/2014            7/15/2019 MONROE       Paid           Active   201400079875           11/26/2014      291    522    A-2               #N/A             $              -
            107475000   LEASE-OIL AND GAS   Board of Trustees of Benton Township                 EM Energy Ohio, LLC                  1.71308       1.71308 Net Royalty Interest                 20.00%              100.00%   80.00%           8/7/2014           8/7/2014            8/6/2019 MONROE       Partial Paid   Active   201500080656            1/14/2015      295    352    A-2               #N/A             $              -
            107511000   LEASE-OIL AND GAS   Harmony Hill Baptist Church, by James C. Smith       EM Energy Ohio, LLC                  1.68462       1.68462 Net Royalty Interest                 20.00%              100.00%   80.00%         8/28/2014          8/28/2014            8/27/2019 MONROE       Paid           Active   201500080658            1/14/2015      295    359    A-2               #N/A             $              -
            107512000   LEASE-OIL AND GAS   Ronald D. Kinney & Vicki Kinney, H/W                 EM Energy Ohio, LLC                     0.174        0.174 Net Royalty Interest                 20.00%              100.00%   80.00%           9/1/2014           9/1/2014           8/31/2019 MONROE       Paid           Active   201500080663            1/14/2015      295    370    A-2               #N/A             $              -
            107517000   LEASE-OIL AND GAS   Ernest L. Rude, single                               EM Energy Ohio, LLC                     0.436        0.436 Net Royalty Interest                 20.00%              100.00%   80.00%           9/2/2014           9/2/2014            9/1/2019 MONROE       Paid           Active   201500080662            1/14/2015      295    368    A-2               #N/A             $              -
            108147000   LEASE-OIL AND GAS   Glenn J. Ludwig                                      EM Energy Ohio, LLC                    39.242       39.242 Net Royalty Interest                    0.19                   1   81.00%         3/15/2013          3/15/2013            3/15/2019 MONROE       Paid           Active   201300067546            4/16/2013      240    106    A-2                   3/15/2019    $        41,439.55
            108148000   LEASE-OIL AND GAS   Philip E Ludwig, II and Pamela Ludwig, H/W           EM Energy Ohio, LLC                    20.088       20.088 Net Royalty Interest                    0.19                   1   81.00%         3/26/2013          3/26/2013            3/26/2019 MONROE       Paid           Active   201300067738            4/23/2013      240    880    A-2                   3/26/2019    $        21,212.93
            107524000   LEASE-OIL AND GAS   The Village of Woodsfield                            EM Energy Ohio, LLC                    46.545       46.545 Net Royalty Interest                 20.00%              100.00%   80.00%           9/5/2014           9/5/2014            9/4/2019 MONROE       Paid           Active   201400079291           10/31/2014      289    242    A-2               #N/A             $              -
            107580000   LEASE-OIL AND GAS   The Village of Woodsfield                            EM Energy Ohio, LLC                     4.867        4.867 Net Royalty Interest                 20.00%              100.00%   80.00%           9/5/2014           9/5/2014            9/4/2019 MONROE       Paid           Active   201400079292           10/31/2014      289    244    A-2               #N/A             $              -
105082000               LEASE-OIL AND GAS   REBECCA R. DEVIER                                    EM Energy Ohio, LLC                      0.28         0.28 Net Royalty Interest                 19.00%              100.00%   81.00%         10/8/2013          10/8/2013            10/8/2019 MONROE       Paid           Active   201400073885            3/5/2014       266    938    A-2                   10/8/2019    $           336.00   Moved From A1 - A2
108416000               LEASE-OIL AND GAS   Jimmie D. Earley                                     EM Energy Ohio, LLC                     2.006        2.006 Net Royalty Interest                 18.00%              100.00%   82.00%        10/17/2017         10/17/2017           10/17/2019 MONROE       Paid           Active   201700008165           12/20/2017      621    1936   A-2                  10/17/2019    $         1,544.62   Moved From A1 - A2
108418000               LEASE-OIL AND GAS   Dale and Sandra Dietrich                             EM Energy Ohio, LLC                       0.5           0.5 Net Royalty Interest                19.00%              100.00%   81.00%        10/18/2017         10/18/2017           10/18/2019 MONROE       Paid           Active   201700099073           12/20/2017      377    1119   A-2                  10/18/2019    $           528.00   Moved From A1 - A2
105293000               LEASE-OIL AND GAS   ANTHONY NAZAR, AKA ANTHONY NAZAR, JR., SINGLE        EM Energy Ohio, LLC                    35.026       35.026 Net Royalty Interest                 20.00%              100.00%   80.00%        10/24/2013         10/24/2013           10/23/2019 MONROE       Paid           Active   201400074242            3/17/2014      269    126    A-2                  10/23/2019    $       192,643.00   Moved From A1 - A2
104898000               LEASE-OIL AND GAS   DANIEL B. KIGGANS AND CINDY D. KIGGANS, HUSBAND AN   EM Energy Ohio, LLC                     0.502        0.502 Net Royalty Interest                 19.00%              100.00%   81.00%        10/24/2013         10/24/2013           10/24/2019 MONROE       Paid           Active   201400074256            3/17/2014      269    155    A-2                  10/24/2019    $           602.40   Moved From A1 - A2
104899000               LEASE-OIL AND GAS   DON E. SMITH, SINGLE                                 EM Energy Ohio, LLC                  1.00616       1.00616 Net Royalty Interest                 19.00%              100.00%   81.00%        10/24/2013         10/24/2013           10/24/2019 MONROE       Paid           Active   201400074257            3/17/2014      269    157    A-2                  10/24/2019    $         1,207.39   Moved From A1 - A2
105084000               LEASE-OIL AND GAS   DANIEL B. KIGGANS AND CINDY D. KIGGANS, HUSBAND AN   EM Energy Ohio, LLC                  0.50308       0.50308 Net Royalty Interest                 20.00%              100.00%   80.00%        10/24/2013         10/24/2013           10/24/2019 MONROE       Paid           Active   201400074260            3/17/2014      269    163    A-2                  10/24/2019    $           603.70   Moved From A1 - A2
104696000               LEASE-OIL AND GAS   CAROLYN M. STEVENSON AND DAVID E. STEVENSON, H/W     EM Energy Ohio, LLC                         5             5 Net Royalty Interest                18.00%              100.00%   82.00%         9/20/2013          9/20/2013            9/20/2019 MONROE       Paid           Active   201400074254            3/17/2014      269    151    A-2                   9/20/2019    $         4,500.00   Moved From A1 - A2
104252000               LEASE-OIL AND GAS   MICHAEL T. SMITH AND LORI L. SMITH, HUSBAND AND WI   EM Energy Ohio, LLC                  0.50308       0.50308 Net Royalty Interest                 20.00%              100.00%   80.00%        10/24/2013         10/24/2013           10/24/2019 MONROE       Paid           Active   201400074261            3/17/2014      269    165    A-2                  10/24/2019    $           603.70   Moved From A1 - A2
105085000               LEASE-OIL AND GAS   M. LUCILE ENGLISH, SINGLE                            EM Energy Ohio, LLC                  0.96616       0.96616 Net Royalty Interest                 19.00%              100.00%   81.00%        10/28/2013         10/28/2013           10/27/2019 MONROE       Paid           Active   201400074245            3/17/2014      269    133    A-2                  10/27/2019    $         1,159.39   Moved From A1 - A2
105295000               LEASE-OIL AND GAS   BRAD POSTLE AND AMY POSTLE, HUSBAND AND WIFE         EM Energy Ohio, LLC                      0.22         0.22 Net Royalty Interest                 20.00%              100.00%   80.00%        10/28/2013         10/28/2013           10/28/2019 MONROE       Paid           Active   201400074251            3/17/2014      269    145    A-2                  10/28/2019    $           264.00   Moved From A1 - A2
105296000               LEASE-OIL AND GAS   ELLIOTT L. WEBER AND NANCY L. WEBER, MARRIED         EM Energy Ohio, LLC                    0.2515       0.2515 Net Royalty Interest                 20.00%              100.00%   80.00%        10/28/2013         10/28/2013           10/28/2019 MONROE       Paid           Active   201400074259            3/17/2014      269    161    A-2                  10/28/2019    $           301.80   Moved From A1 - A2
105469000               LEASE-OIL AND GAS   JOSHUA SEMON, DEALING IN HIS SOLE AND SEPARATE PRO   EM Energy Ohio, LLC                     3.254        3.254 Net Royalty Interest                 20.00%              100.00%   80.00%        10/26/2013         10/26/2013           10/26/2019 MONROE       Paid           Active   201400074247            3/17/2014      269    137    A-2                  10/26/2019    $         3,904.80   Moved From A1 - A2
104704000               LEASE-OIL AND GAS   JOHN E. MINGER AND BERNETA A. MINGER, HUSBAND AND    EM Energy Ohio, LLC                  0.50308       0.50308 Net Royalty Interest                 20.00%              100.00%   80.00%        10/28/2013         10/28/2013           10/28/2019 MONROE       Paid           Active   201400074250            3/17/2014      269    143    A-2                  10/28/2019    $           603.70   Moved From A1 - A2
107227000               LEASE-OIL AND GAS   Marilyn R. Buegel, a widow                           EM Energy Ohio, LLC                      3.75         3.75 Net Royalty Interest                 20.00%              100.00%   80.00%        10/28/2013         10/28/2013           10/28/2019 MONROE       Paid           Active   201400076076            6/4/2014       276    306    A-2                  10/28/2019    $         4,500.00   Moved From A1 - A2
104859000               LEASE-OIL AND GAS   RICHARD T. USKO AND JULIA L. USKO, HUSBAND AND WIF   EM Energy Ohio, LLC                     0.896        0.896 Net Royalty Interest                 20.00%              100.00%   80.00%        10/31/2013         10/31/2013           10/31/2019 MONROE       Paid           Active   201400074252            3/17/2014      269    147    A-2                  10/31/2019    $         1,075.20   Moved From A1 - A2
107228000               LEASE-OIL AND GAS   Timothy W. Buegel                                    EM Energy Ohio, LLC                         9             9 Net Royalty Interest                20.00%              100.00%   80.00%        10/28/2013         10/28/2013           10/28/2019 MONROE       Paid           Active   201400074249            3/17/2014      269    141    A-2                  10/28/2019    $        10,800.00   Moved From A1 - A2
108392000               LEASE-OIL AND GAS   Paul F. and Patty S. Keylor                          EM Energy Ohio, LLC                    152.51       152.51 Net Royalty Interest                 20.00%              100.00%   80.00%         11/7/2017          11/7/2017            11/7/2019 MONROE       Paid           Active   201700099004           12/19/2017      888    890    A-2                   11/7/2019    $       183,012.00   Moved From A1 - A2
108390000               LEASE-OIL AND GAS   Christopher J. and Lynda M. Keylor                   EM Energy Ohio, LLC                    156.64       156.64 Net Royalty Interest                 20.00%              100.00%   80.00%         11/7/2017          11/7/2017            11/7/2019 MONROE       Paid           Active   201700099000           12/19/2017      874    877    A-2                   11/7/2019    $       187,968.00   Moved From A1 - A2
107288000               LEASE-OIL AND GAS   BRENDA K MOTICH AND GREGORY A MOTICH, W/H            EM Energy Ohio, LLC                      2.75         2.75 Net Royalty Interest                 20.00%              100.00%   80.00%         11/7/2013          11/7/2013            11/7/2019 MONROE       Paid           Active   201400074560            3/28/2014      270    384    A-2                   11/7/2019    $         3,300.00   Moved From A1 - A2
104857000               LEASE-OIL AND GAS   MICHAEL B. KIGGANS AND PEGGY SUE KIGGANS, H/W        EM Energy Ohio, LLC                         1             1 Gross Royalty Interest              16.00%              100.00%   84.00%        11/13/2013         11/13/2013           11/13/2019 MONROE       Paid           Active   201400002568            6/13/2014      561    2432   A-2                  11/13/2019    $           850.00   Moved From A1 - A2
105291000               LEASE-OIL AND GAS   GILBERT R. JONES, A WIDOW                            EM Energy Ohio, LLC                       0.5           0.5 Net Royalty Interest                18.00%              100.00%   82.00%        11/13/2013         11/13/2013           11/13/2019 MONROE       Paid           Active   201400002567            3/31/2014      561    2430   A-2                  11/13/2019    $           450.00   Moved From A1 - A2
107340001               LEASE-OIL AND GAS   Norman Fultz, single (50%)                           EM Energy Ohio, LLC                     7.016        3.508 Net Royalty Interest                 20.00%              100.00%   80.00%         11/1/2013          11/1/2013            11/1/2019 MONROE       Paid           Active   201400074556            3/28/2014      270    376    A-2                   11/1/2019    $         3,928.96   Moved From A1 - A2
107980000               LEASE-OIL AND GAS   Joshua Allen and Megan Allen, H/W                    Gulfport Energy Corporation             17.31        17.31 Gross Royalty Interest               20.00%              100.00%   80.00%        11/18/2013         11/18/2013           11/17/2019 MONROE       Paid           Active   201300072457           12/16/2013      261    228    A-2                  11/17/2019    $        24,234.00   Moved From A1 - A2
107241000               LEASE-OIL AND GAS   Mark L. Kush and Marita Kush, h/w                    EM Energy Ohio, LLC                    56.753       56.753 Net Royalty Interest                 18.00%              100.00%   82.00%        11/13/2013         11/13/2013           11/13/2019 MONROE       Paid           Active   201400074541            3/28/2014      270    346    A-2                  11/13/2019    $        65,833.48   Moved From A1 - A2
107230000               LEASE-OIL AND GAS   West Deer Camp, LLC                                  EM Energy Ohio, LLC                     9.039        9.039 Net Royalty Interest                 20.00%              100.00%   80.00%        12/13/2013         12/13/2013           12/12/2019 MONROE       Paid           Active   201400075645            5/14/2014      274    536    A-2                  12/12/2019    $        10,846.80   Moved From A1 - A2
108942000               LEASE-OIL AND GAS   Charlene D McConnell                                 EM Energy Ohio, LLC                  2.89808       2.89808 Net Royalty Interest                 20.00%              100.00%   80.00%           1/4/2019           1/4/2019            1/4/2020 MONROE       In Title       Active                           1/14/2019      388    939    A-2                    1/4/2020    $         3,060.37   Moved From A1 - A2
107231000               LEASE-OIL AND GAS   Carol Y. Wright and Derek D. Wright, w/h             EM Energy Ohio, LLC                      6.85         6.85 Net Royalty Interest                 20.00%              100.00%   80.00%        12/11/2013         12/11/2013           12/11/2019 MONROE       Paid           Active   201400075644            5/14/2014      274    534    A-2                  12/11/2019    $         6,576.00   Moved From A1 - A2
107238000               LEASE-OIL AND GAS   Daniel R, Kiggans and Cindy D. Kiggans, h/w          EM Energy Ohio, LLC                     0.502        0.502 Net Royalty Interest                 20.00%              100.00%   80.00%         1/21/2014          1/21/2014            1/21/2020 MONROE       Paid           Active   201400076082            6/4/2014       276    318    A-2                   1/21/2020    $           602.40   Moved From A1 - A2
Case 19-11104-JTD   Doc 530-1    Filed 08/28/19   Page 189 of 190



                          Exhibit F

                        Surface Rights

                        [ See attached ]
                                                    Case 19-11104-JTD                                                                   Doc 530-1                                          Filed 08/28/19                                                     Page 190 of 190




Agreement Number   Agreement Type            Agreement Name                                       Original Lessee/Grantee   Gross Acres Net Acres   ROYALTY TYPE Royalty Interest   Working Interest   NRI Agreement Date Effective Date Expiration Date     Prospect       Title Status   Status   Instrument Number2   Recording Date2   Book Page LEASE PAYMENT STATUS
108286000          WATER TRANSFER EASEMENT   Terrance Balmert and Debra Balmert                   EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        1/11/2017     1/11/2017        1/11/2020   MONROE         Paid           Active   201700096128            7/27/2017        365 963
108287000          WATER TRANSFER EASEMENT   Amber D. Lee                                         EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        1/13/2017     1/13/2017        7/13/2019   MONROE         Paid           Active   201700096129            7/27/2017        365 966
108288000          WATER TRANSFER EASEMENT   Christopher E. Binegar and Angela M. Binegar         EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        1/13/2017     1/13/2017        7/13/2019   MONROE         Paid           Active   201700096130            7/27/2017        365 969
108289000          WATER TRANSFER EASEMENT   Bruce A. Safreed and Connie F. Safreed               EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        1/13/2017     1/13/2017        7/13/2019   MONROE         Paid           Active   201700096131            7/27/2017        365 972
108291000          WATER TRANSFER EASEMENT   Betty S. Hruska                                      EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        1/17/2017     1/17/2017        7/17/2019   MONROE         Paid           Active   201700096127            7/27/2017        365 958
108436000          WATER TRANSFER EASEMENT   Betty S. Hruska                                      EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A         8/2/2017      8/2/2017         8/2/2019   MONROE         Paid           Active   201700096614            8/25/2017        368   18
108439000          WATER TRANSFER EASEMENT   Gary and Gala Brown                                  EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        8/31/2017     8/31/2017        8/31/2019   MONROE         Paid           Active   201700097001            9/19/2017        369 728
108441000          WATER TRANSFER EASEMENT   Roger L. Heddleson and Carol S. Heddleson            EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        8/22/2017     8/22/2017        8/22/2019   MONROE         Paid           Active   201700096619            8/25/2017        368   34
108443000          WATER TRANSFER EASEMENT   Tammy Bowen                                          EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        1/19/2017     1/19/2017        7/19/2019   MONROE         Paid           Active   201700096616            8/25/2017        368   24
108450000          WATER TRANSFER EASEMENT   William R. Winland and Shannon L. Winland            EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A        7/21/2017     7/21/2017        7/21/2019   MONROE         Paid           Active   201700096617            8/25/2017        368   27
108776000          SURFACE USE AGREEMENT     Michael A and Bonnie L Hughes h/w                    EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        4/22/2014     4/22/2014      12/31/2099    MONROE         Cleared        Active   201900000245            1/14/2019
109016000          WATER TRANSFER EASEMENT   Bill and Debra Covert, Linda Snodgrass et al         EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A       12/30/2018     1/20/2019        1/20/2020   MONROE         Paid           Active                           1/30/2019      388   2345
108641000          SURFACE USE AGREEMENT     Sexton Farms, LLC by Mona Marie Sexton, as Manager   EM Energy Ohio, LLC                 0             N/A          N/A                N/A                N/A         5/8/2018      5/8/2018      12/31/2099    BUTLER NORTH                  Active   TBR                        TBR         TBR   TBR
108776000          SURFACE USE AGREEMENT     Michael A and Bonnie L Hughes h/w                    EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        4/22/2014     4/22/2014      12/31/2099    MONROE         Cleared        Active   201900000245            1/14/2019
104232000          SURFACE USE AGREEMENT     Betty S. Hruska                                      EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        3/16/2016     3/16/2016      12/31/2099    MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
107395000          SURFACE USE AGREEMENT     Betty S. Hruska                                      EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        4/22/2014     4/22/2014      12/31/2099    MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
107192000          SURFACE USE AGREEMENT     Hedy E. Simmons                                      EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A         4/6/2016      4/6/2016      12/31/2099    MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
104908000          SURFACE USE AGREEMENT     ALACH H. COLE AND BEVERLY A. COLE, SURVIVIORSHIP     EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        7/16/2015     7/16/2015      12/31/2099    MONROE         Cleared        Active   201500084691            9/15/2015
107224000          SURFACE USE AGREEMENT     RONNIE H WILLIAMSON & LORI M WILLIAMSON              EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        12/4/2015     12/4/2015      13/31/2099    MONROE         Cleared        Active   201500085966           12/14/2015
104277000          SURFACE USE AGREEMENT     Bill and Debra Covert, Linda Snodgrass et al         EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        5/14/2016     5/14/2016      12/31/2099    MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
108143000          SURFACE USE AGREEMENT     Ilaina K. Carter                                     EM Energy Ohio LLC                  0             N/A          N/A                N/A                N/A        8/20/2015     8/20/2015      12/31/2099    MONROE         Cleared        Active   TBR                        TBR         TBR   TBR
